Exhibit 10.3

EXECUTION COPY

$200,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 4, 2007

among

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC. D/B/A J. CREW RETAIL

H.F.D. NO. 55, INC. D/B/A J. CREW FACTORY

MADEWELL INC.

as Borrowers

J. CREW GROUP, INC.

J. CREW INTERNATIONAL, INC.

as Guarantors

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CITICORP USA, INC.

as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agents

CITIGROUP GLOBAL MARKETS INC

WACHOVIA CAPITAL MARKETS LLC

BANK OF AMERICA, N.A.

as Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC

WACHOVIA CAPITAL MARKETS LLC

BANK OF AMERICA, N.A.

as Joint Bookrunning Managers

* * *

WELL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Article I

 

Definitions, Interpretation And Accounting Terms

   2

Section 1.1

 

Defined Terms

   2

Section 1.2

 

Computation of Time Periods

   32

Section 1.3

 

Accounting Terms and Principles

   32

Section 1.4

 

Conversion of Foreign Currencies

   33

Section 1.5

 

Certain Terms

   33

Article II

 

The Facility

   34

Section 2.1

 

The Revolving Credit Commitments

   34

Section 2.2

 

Borrowing Procedures

   34

Section 2.3

 

Swing Loans

   35

Section 2.4

 

Letters of Credit

   37

Section 2.5

 

Reduction and Termination of the Revolving Credit Commitments

   42

Section 2.6

 

Repayment of Loans

   42

Section 2.7

 

Evidence of Debt

   42

Section 2.8

 

Optional Prepayments

   43

Section 2.9

 

Mandatory Prepayments

   43

Section 2.10

 

Interest

   44

Section 2.11

 

Conversion/Continuation Option

   45

Section 2.12

 

Fees

   46

Section 2.13

 

Payments and Computations

   47

Section 2.14

 

Special Provisions Governing Eurodollar Rate Loans

   50

Section 2.15

 

Capital Adequacy

   51

Section 2.16

 

Taxes

   51

Section 2.17

 

Substitution of Lenders; Mitigation

   54

Section 2.18

 

Facility Increase

   55

Section 2.19

 

Appointment of Borrower Agent as Agent

   56

Article III

 

Conditions Precedent

   57

Section 3.1

 

Conditions Precedent to Effective Date

   57

Section 3.2

 

Conditions Precedent to Each Loan and Letter of Credit

   59

Section 3.3

 

Determinations of Effective Date Borrowing Conditions

   60

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

 

         PAGE

Article IV

 

Representations and Warranties

   60

Section 4.1

 

Corporate Existence; Compliance with Law

   60

Section 4.2

 

Corporate Power; Authorization; Enforceable Obligations

   61

Section 4.3

 

Ownership of Subsidiaries; Borrower Information

   62

Section 4.4

 

Financial Statements

   62

Section 4.5

 

Material Adverse Effect

   62

Section 4.6

 

Solvency

   62

Section 4.7

 

Litigation

   62

Section 4.8

 

Taxes

   63

Section 4.9

 

Full Disclosure

   63

Section 4.10

 

Margin Regulations

   63

Section 4.11

 

No Defaults

   63

Section 4.12

 

Investment Company Act

   63

Section 4.13

 

Use of Proceeds

   63

Section 4.14

 

[Intentionally Omitted]

   64

Section 4.15

 

Labor Matters

   64

Section 4.16

 

ERISA

   64

Section 4.17

 

Environmental Matters

   64

Section 4.18

 

[Intentionally Omitted]

   65

Section 4.19

 

Title; Real Property

   65

Section 4.20

 

Credit Card Agreements

   65

Section 4.21

 

Intercreditor Agreement

   65

Article V

 

Financial Covenants

   65

Section 5.1

 

Minimum Fixed Charge Coverage Ratio

   65

Article VI

 

Reporting Covenants

   66

Section 6.1

 

Financial Statements

   66

Section 6.2

 

Default Notices

   67

Section 6.3

 

Litigation

   67

Section 6.4

 

[Intentionally Omitted]

   67

Section 6.5

 

SEC Filings

   67

Section 6.6

 

Labor Relations

   68

Section 6.7

 

Tax Returns

   68

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

 

         PAGE

Section 6.8

 

Insurance

   68

Section 6.9

 

ERISA Matters

   68

Section 6.10

 

Environmental Matters

   68

Section 6.11

 

Borrowing Base Determination

   69

Section 6.12

 

[Intentionally Omitted]

   70

Section 6.13

 

Tax Reporting

   70

Section 6.14

 

New Collateral Locations

   70

Section 6.15

 

Other Information

   71

Section 6.16

 

Electronic Delivery of Information

   71

Article VII

 

Affirmative Covenants

   71

Section 7.1

 

Preservation of Corporate Existence, Etc

   71

Section 7.2

 

Compliance with Laws, Etc

   72

Section 7.3

 

Conduct of Business

   72

Section 7.4

 

Payment of Taxes, Etc

   72

Section 7.5

 

Maintenance of Insurance

   72

Section 7.6

 

Access

   72

Section 7.7

 

Keeping of Books

   73

Section 7.8

 

Maintenance of Properties, Etc

   73

Section 7.9

 

Application of Proceeds

   73

Section 7.10

 

Environmental

   73

Section 7 11

 

Additional Collateral and Guaranties

   73

Section 7.12

 

Control Accounts; Approved Deposit Accounts

   75

Section 7.13

 

Collateral Access Agreements, Bailee’s Letters and Credit Card Acknowledgments

   76

Section 7.14

 

Real Property

   76

Article VIII

 

Negative Covenants

   77

Section 8.1

 

Indebtedness

   77

Section 8.2

 

Liens, Etc

   79

Section 8.3

 

Investments

   80

Section 8.4

 

Sale of Assets

   82

Section 8.5

 

Restricted Payments

   83

Section 8.6

 

Prepayment and Cancellation of Indebtedness

   84

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

 

         PAGE

Section 8.7

 

[Intentionally Omitted

   84

Section 8.8

 

Transactions with Affiliates

   84

Section 8.9

 

Limitations on Restrictions on Subsidiary Distributions

   85

Section 8.10

 

Modification of Constituent Documents

   86

Section 8.11

 

Modification Term Loan Facility

   86

Section 8.12

 

Modification of Debt Agreements

   86

Section 8.13

 

Accounting Changes; Fiscal Year

   86

Section 8.14

 

Margin Regulations

   86

Section 8.15

 

No Speculative Transactions

   86

Section 8.16

 

Compliance with ERISA

   86

Article IX

 

Events of Default

   87

Section 9.1

 

Events of Default

   87

Section 9.2

 

Remedies

   88

Section 9.3

 

Actions in Respect of Letters of Credit

   89

Section 9.4

 

Rescission

   89

Article X

 

The Administrative Agent

   90

Section 10.1

 

Authorization and Action

   90

Section 10.2

 

Administrative Agent’s Reliance, Etc

   91

Section 10.3

 

Posting of Approved Electronic Communications

   91

Section 10.4

 

The Administrative Agent Individually

   92

Section 10.5

 

Lender Credit Decision

   92

Section 10.6

 

Indemnification

   93

Section 10.7

 

Successor Administrative Agent

   93

Section 10.8

 

Concerning the Collateral and the Collateral Documents

   94

Section 10.9

 

Collateral Matters Relating to Related Obligations

   95

Section 10.10

 

Delivery of Certain Financial Information

   95

Article Xl

 

Miscellaneous

   96

Section 11.1

 

Amendments, Waivers, Etc

   96

Section 11.2

 

Assignments and Participations

   98

Section 11.3

 

Costs and Expenses

   103

Section 11.4

 

Indemnities

   104

Section 11.5

 

Limitation of Liability

   105

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

 

         PAGE

Section 11.6

 

Right of Set-off

   106

Section 11.7

 

Sharing of Payments, Etc

   106

Section 11.8

 

Notices, Etc

   107

Section 11.9

 

No Waiver; Remedies

   108

Section 11.10

 

[Intentionally Omitted]

   109

Section 11.11

 

Amendment and Restatement; Binding Effect

   109

Section 11.12

 

Governing Law

   109

Section 11.13

 

Submission to Jurisdiction; Service of Process

   109

Section 11.14

 

Waiver of Jury Trial

   110

Section 11.15

 

Marshaling; Payments Set Aside

   110

Section 11.16

 

Section Titles

   110

Section 11.17

 

Execution in Counterparts

   111

Section 11.18

 

Entire Agreement

   111

Section 11.19

 

Confidentiality

   111

Section 11.20

 

Use of Name, Logo, etc

   112

Section 11.21

 

Patriot Act Notice

   112

Section 11.22

 

Termination

   112

SCHEDULES

 

  Schedule I    -      Revolving Credit Commitments   Schedule II    -     
Applicable Lending Offices and Addresses for Notices   Schedule 3.1(a)(vii)   
     Foreign Qualifications   Schedule 4.3    -      Ownership of Subsidiaries;
Borrowers Information   Schedule 4.7    -      Litigation   Schedule 4.19    -
     Real Property   Schedule 4.20    -      Credit Card Agreements   Schedule
7.13    -      Third Party Agreements   Schedule 8.1    -      Existing
Indebtedness   Schedule 8.2    -      Liens, Etc.   Schedule 8.3    -     
Investments   Schedule 8.8    -      Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

EXHIBITS

 

         PAGE   Exhibit A   

-

     Form of Assignment and Acceptance      Exhibit B   

-

     Form of Revolving Credit Note      Exhibit C   

-

     Form of Notice of Borrowing      Exhibit D   

-

     Form of Swing Loan Request      Exhibit E   

-

     Form of Letter of Credit Request      Exhibit F   

-

     Form of Notice of Conversion or Continuation      Exhibit G   

-

     Form of Opinion of Counsel for the Loan Parties      Exhibit H   

-

     Form of Guaranty      Exhibit I   

-

     Form of Pledge and Security Agreement      Exhibit J   

-

     Form of Borrowing Base Certificate      Exhibit K   

-

     Form of Collateral Access Agreement      Exhibit L   

-

     Form of Bailee Letter      Exhibit M   

-

     Form of Lender Joinder Agreement      Exhibit N   

-

     Intercreditor Agreement      Exhibit O   

-

     Master Assignment and Resignation Agreement   

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 4, 2007, among J.
CREW OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. No. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders (as defined below), the Issuers (as defined below) and CITICORP USA,
INC. (“Citicorp”), as administrative agent for the Lenders and the Issuers (in
such capacity, the “Administrative Agent”), Citicorp, as collateral agent for
the Lenders and the Issuers (in such capacity, the “Collateral Agent”) and BANK
OF AMERICA, N.A, and WACHOVIA BANK, NATIONAL ASSOCIATION as syndication agents
for the Lenders and Issuers (in such capacity, the “Syndication Agents” ).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the lenders and issuers from time to
time party thereto, Wachovia Bank, National Association, as administrative agent
(the “Existing Agent”), Congress Financial Corporation, as collateral agent (the
“Existing Collateral Agent”), Bank of America, as the syndication agent and
certain other parties thereto, are parties to the Amended and Restated Loan and
Security Agreement, dated as of December 23, 2004 (as amended, modified, or
supplemented prior to the Effective Date (as defined below), the “Existing
Credit Agreement”);

WHEREAS, the Existing Agent and the Existing Collateral Agent have resigned from
each of their respective capacities as administrative agent and collateral agent
under the Existing Credit Agreement, and Citicorp has been appointed as the
successor Administrative Agent and as Swing Loan Lender and as Collateral Agent
under the Existing Credit Agreement, each effective immediately prior to the
Effective Date (as defined below), pursuant to a master assignment and
resignation agreement dated on or prior to the date hereof (the “Master
Assignment and Resignation Agreement”), among the Existing Agent, the Existing
Collateral Agent, Citicorp, the Borrowers and the other Loan Parties; and

WHEREAS, the Borrowers, the Guarantors, the Lenders, the Issuers and the other
parties hereto have agreed to amend and restate the Existing Credit Agreement on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Account” has the meaning given to such term in Article 9 of the UCC.

“Account Debtor” has the meaning given to such term in Article 9 of the UCC.

“Acquired Indebtedness” means (a) with respect to any Person, Indebtedness
existing at the time such Person becomes a Subsidiary of Holdings,
(b) Indebtedness assumed by Holdings or any of its Subsidiaries in a Permitted
Acquisition; provided, that in the case of this clause (b), such Indebtedness
(i) is unsecured or secured only by collateral of such Person granted prior to
the consummation of any such Permitted Acquisition and (ii) was not incurred in
anticipation of such Permitted Acquisition, or (c) Indebtedness secured by a
Lien encumbering any asset acquired by such Person.

“Acquisition” means any acquisition, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all or substantially all of the
Stock of, or a business line or unit or a division of, any Person.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means, at any time, (1) ninety (90%) percent of Eligible Credit
Card Receivables, (2) the amount equal to the lesser of: (x) ninety
(90%) percent multiplied by the Value of each category of Eligible Inventory of
each Borrower and (y) during the period from August 1 of any Fiscal Year through
and including December 31 of such Fiscal Year, ninety-two and one half
(92.5%) percent of the Net Recovery Percentage as to each category of Eligible
Inventory of each Borrower multiplied by the Value of such category of Eligible
Inventory of such Borrower, and at all other times, ninety (90%) percent of the
Net Recovery Percentage as to each category of Eligible Inventory of each
Borrower multiplied by the Value of such category of Eligible Inventory of such
Borrower, (3) sixty-five (65%) percent of Eligible Real Property and (4) 100% of
Qualified Cash maintained by each Borrower in a Cash Collateral Account or in an
Approved Deposit Account subject to a perfected first priority Lien in favor of
the Administrative Agent.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to a specified Person, any other Person which
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

common control with such Person, and without limiting the generality of the
foregoing, includes (a) any Person which beneficially owns or holds ten
(10%) percent or more of any class of Voting Stock of such Person and (b) any
Person of which such Person beneficially owns or holds ten (10%) percent or more
of any class of Voting Stock of such Person. For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications,).

“Agreement” means this Second Amended and Restated Credit Agreement.

“Anti-Terrorism Order” means U.S. Executive Order 13224 of September 24, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49,079 (2001)).

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” means (a) during the period commencing on the Effective Date
and ending on the last day of the first full Fiscal Quarter commencing after the
Effective Date, with respect to (i) Loans maintained as Base Rate Loans, a rate
equal to 0.0% per annum and (ii) Loans maintained as Eurodollar Rate Loans, a
rate equal to 1.00% per annum and (b) thereafter, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
applicable type of Loan and the then applicable Quarterly Excess Availability
(determined on the last day of the most recent Fiscal Quarter) set forth below:

 

QUARTERLY EXCESS AVAILABILITY

   BASE RATE
LOANS     EURODOLLAR
RATE LOANS  

Greater than $50,000,000

   0.0 %    1.0 % 

Less than or equal to $50,000,000

   0.25 %    1.25 % 

Changes in the Applicable Margin resulting from a change in the Quarterly Excess
Availability on the last day of any Fiscal Quarter shall become effective as to
all Loans upon the first Business Day of the succeeding Fiscal Quarter.

“Applicable Unused Commitment Fee Rate” means 0.20% per annum.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in such Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

otherwise chooses to, provide to the Administrative Agent pursuant to any
Financing Agreement or the transactions contemplated therein, including (a) any
supplement to the Guaranty, any joinder to the Pledge and Security Agreement and
any other written Contractual Obligation delivered or required to be delivered
in respect of any Financing Agreement or the transactions contemplated therein
and (b) any Financial Statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, “Approved
Electronic Communication” shall exclude (i) any Notice of Borrowing, Letter of
Credit Request, Swing Loan Request, Notice of Conversion or Continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to and Section 2.9 (Mandatory Prepayments)
and any other notice relating to the payment of any principal or other amount
due under any Financing Agreement prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
Precedent) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary at which a Borrower or a Guarantor maintains a Control Account.

“Arrangers” means Citigroup Global Markets Inc., Wachovia Capital Markets and
Bank of America, N.A., as joint lead arrangers.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

“Bailee’s Letter” means the form bailee letter identified on Exhibit L executed
in connection with the Existing Credit Agreement.

“Base Rate” means, with respect to any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) the sum (adjusted to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, plus (ii) the rate per annum
obtained by dividing (A) the latest three week moving average of secondary
market morning offering

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

rates in the United States for three month certificates of deposit of major
United States money market banks, such three week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such three
week period by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for Citibank in respect of liabilities consisting of or including
(among other liabilities) three month Dollar nonpersonal time deposits in the
United States plus (iii) the average during such three week period of the
maximum annual assessment rates estimated by Citibank for determining the then
current annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits in the United
States; and

(c) the sum of (i) 0.5% per annum plus (ii) the Federal Funds Rate.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA to which any Loan Party incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” and “Borrowers” has the meaning specified in the preamble to this
Agreement.

“Borrower Agent” means J. Crew Operating Corp., a Delaware corporation, in its
capacity as agent on behalf of the Borrowers pursuant to Section 2.19
(Appointment of Borrower Agent) hereof and its successors and assigns in such
capacity.

“Borrowers’ Accountants” means KPMG LLP or other independent
nationally-recognized public accountants.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.

“Borrowing Base” means, at any time, the amount calculated pursuant to the
Borrowing Base Certificate most recently delivered to the Administrative Agent
in accordance with Section 6.11(a) equal to the sum of (i) the product of the
Advance Rate then in effect for Eligible Credit Card Receivables and the Dollar
Equivalent of the face amount of all Eligible Credit Card Receivables of the
Borrowers, (ii) the product of the Advance Rate then in effect for each class of
Eligible Inventory and the Dollar Equivalent of the Value of each such class of
Eligible Inventory of the Borrowers constituting each such class at such time;
(iii) the product of the Advance Rate then in effect for Eligible Real Property
and the Fair Market Value of such Eligible Real Property and (iv) 100% of
Qualified Cash maintained by each Borrower in a Cash Collateral Account or in an
Approved Deposit Account subject to a perfected first priority Lien in favor of,
the Administrative Agent.

 

5



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Borrowing Base Certificate” means a certificate of the Borrower Agent
substantially in the form of Exhibit J (Form of Borrowing Base Certificate).

“Business Day” means a day of the year on which banks are not required or are
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment or
similar items on a Consolidated balance sheet of such Person and its
Subsidiaries prepared in accordance with GAAP, excluding interest capitalized
during construction.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Financing Agreements, (b) with such depositaries
and securities intermediaries as the Administrative Agent may determine in its
sole discretion exercised reasonably, (c) in the name of the Administrative
Agent (although such account may also have words referring to the Loan Parties
and the account’s purpose), (d) under the control of the Administrative Agent
and (e) in the case of a Securities Account, with respect to which the
Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) certificates of
deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations) that, at
the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-l” by
Moody’s and (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets exceeding $500,000,000 and (iii) is
rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however, that the
maturities of all obligations of the type specified in clauses (a), (b) and
(c) above shall not exceed 180 days. Cash Equivalents shall also include “Cash
Equivalents” as such term is defined in the Term Loan Facility.

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

“Cash Management Document” means any certificate, agreement or other document
executed by the Loan Parties evidencing the Cash Management Obligations of any
Loan Party.

“Cash Management Obligation” means, any direct or indirect liability, contingent
or otherwise, of the Loan Parties in respect of cash management services
(including treasury, depository, overdraft, credit or debit card, the provision
of certain trade finance services, including, without limitation, open account
services and account receivable purchases, electronic funds transfer and other
cash management arrangements) provided by the Administrative Agent, any Lender
or any Affiliate of any of them including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith.

“Change of Control” shall mean (a) any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than Permitted Holders, shall
beneficially own, directly or indirectly, shares of Voting Stock of Holdings
representing more than thirty (30%) percent of the voting power of the total
outstanding Voting Stock of Holdings; (b) occupation of a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings by individuals
who were neither (i) nominated by members of Permitted Holders or the Board of
Directors of Holdings nor (ii) appointed by directors so nominated; or (c) the
failure of Holdings to own directly or indirectly one hundred (l00%) percent of
the voting power of the total outstanding Voting Stock of any Borrower or other
Guarantor (except as a result of a transaction or event expressly permitted
under Section 8.4).

“Citibank” means Citibank, N.A., a national banking association.

“Citicorp” has the meaning specified in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Access Agreement” means the form collateral access agreement
identified on Exhibit K executed in connection with the Existing Credit
Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Deposit
Account Control Agreements, Securities Account Control Agreements, the
Mortgages, any Collateral Access Agreement, any Bailee Letter and any other
Financing Agreement executed and delivered by a Loan Party granting a Lien on
any of its property to secure payment of the Secured Obligations.

“Commodity Account” has the meaning given to such term in Article 9 of the UCC.

 

7



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Commodity Intermediary” has the meaning given to such term in Article 9 of the
UCC.

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP.

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person and its Subsidiaries for such period;
provided, however, that (a) the net income of any other Person in which such
Person or one of its Subsidiaries has a joint interest with a third party (which
interest does not cause the net income of such other Person to be Consolidated
into the net income of such Person) shall be included only to the extent of the
amount of dividends or distributions paid to such Person or Subsidiary, (b) the
net income of any Subsidiary of such Person that is subject to any restriction
or limitation on the payment of dividends or the making of other distributions
shall be excluded to the extent of such restriction or limitation and
(c) extraordinary gains and losses and any one-time increase or decrease to net
income that is required to be recorded because of the adoption of new accounting
policies, practices or standards required by GAAP shall be excluded.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Financing Agreement) to which such Person is a
party or by which it or any of its property is bound or to which any of its
property is subject.

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

“Credit Card Acknowledgments” shall mean, collectively, the agreements by Credit
Card Issuers or Credit Card Processors who are parties to Credit Card Agreements
in favor of the Administrative Agent in the form delivered under the Existing
Credit Agreement.

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or any Guarantor for the benefit of any Borrower, in each case
with any Credit Card Issuer or any Credit Card Processor, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, including, but not limited to, the agreements set forth on Schedule
4.20 (Credit Card Agreements) hereto.

“Credit Card Issuer” shall mean any Person (other than a Borrower or a
Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc. and the J. Crew Card.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s or Guarantor’s sales transactions involving credit
card or debit card purchases by customers using credit cards or debit cards
issued by any Credit Card Issuer.

“Credit Card Receivables” shall mean, collectively, (a) all present and future
rights of any Borrower or Guarantor to payment from any Credit Card Issuer,
Credit Card Processor or other third party arising from sales of goods or
rendition of services to customers who have purchased such goods or services
using a credit or debit card and (b) all present and future rights of any
Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Agreements or otherwise, in each case above calculated net of prevailing
interchange charges.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Deposit Account” has the meaning given to such term in Article 9 of the UCC.

“Deposit Account Bank” means a financial institution at which a Borrower or a
Guarantor maintains a Deposit Account.

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
a Borrower or a Guarantor in the ordinary course of its business.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount or (b) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
reasonably deems appropriate.

 

9



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Dollars” and the sign “$“ each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II (Applicable Lending Offices and Addresses for Notices) or on the Assignment
and Acceptance or, in connection with a Facility Increase, on the Lender Joinder
Agreement by which it became a Lender or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary of Holdings organized under the laws
of any state of the United States of America or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income, but without
duplication, (i) any Provision for Taxes, (ii) Interest Expense, (iii) loss from
extraordinary items, (iv) depreciation, depletion and amortization expenses,
(v) any aggregate net loss from the sale, exchange or other disposition of
capital assets by such Person and (vi) all other non-cash charges and non-cash
losses for such period, including the amount of any compensation deduction as
the result of any grant of Stock or Stock Equivalents to employees, officers,
directors or consultants minus (c) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income but without
duplication, (i) any credit for income tax, (ii) interest income, (iii) gains
from extraordinary items, (iv) any aggregate net gain from the sale, exchange or
other disposition of capital assets by such Person and (v) any other non-cash
gains or other items which have been added in determining Consolidated Net
Income, including any reversal of a change referred to in clause (b)(v) above by
reason of a decrease in the value of any Stock or Stock Equivalent.

“Effective Date” means May 4, 2007.

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender or (b) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, each Issuer and (iii) unless an Event of Default shall have occurred
and be continuing, the Borrower Agent (each such approval not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrowers, the Guarantors or any
Affiliate or Subsidiary of the Borrowers or the Guarantors.

“Eligible Credit Card Receivables” shall mean, as to each Borrower, Credit Card
Receivables of such Borrower which satisfy the criteria set forth below:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower;

(b) such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

 

10



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) such Credit Card Receivables are not unpaid more than five (5) Business Days
after the date of the sale of Inventory giving rise to such Credit Card
Receivables:

(d) the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivable has not failed to remit any monthly payment in respect of
such Credit Card Receivable;

(e) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute against
such Credit Card Receivables (other than customary setoffs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower from time to time), but the portion of the
Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Borrower to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks shall be
deemed Eligible Credit Card Receivables;

(f) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not setoff against amounts otherwise payable by such Credit
Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time);

(g) such Credit Card Receivables (x) are owned by a Borrower and such Borrower
has a good title to such Credit Card Receivables, (y) are subject to the first
priority, valid and perfected security interest and Lien of Administrative
Agent, for and on behalf of itself and Lenders, as to such Credit Card
Receivables of such Borrower and (z) are not subject to any other Lien except
those permitted under clause (y) above and those permitted under this Agreement
and the other Financing Agreements;

(h) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables is not subject to any bankruptcy or insolvency proceedings;

(i) no event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Borrower or any Guarantor; and

(j) the customer using the credit card or debit card giving rise to such Credit
Card Receivable shall not have returned the merchandise purchased giving rise to
such Credit Card Receivable.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor, for the benefit of Borrowers. General criteria for
Eligible Credit Card Receivables may only be changed and any new criteria for
Eligible Credit Card Receivables may only be established by the Administrative
Agent in good faith, upon notice to Borrower Agent, based on either: (i) an
event, condition or

 

11



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

other circumstance arising after the date hereof, or (ii) existing on the date
hereof to the extent the Administrative Agent has no written notice thereof from
a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Credit Card Receivables in the good faith determination of the
Administrative Agent. Any Credit Card Receivables which are not Eligible Credit
Card Receivables shall nevertheless be part of the Collateral.

“Eligible Inventory” shall mean, as to each Borrower, Inventory consisting of
finished goods held for resale in the ordinary course of the business of such
Borrower but shall not include: (a) work-in-process; (b) raw materials;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in such Borrower’s business; (f) Inventory (other
than In-Transit Inventory as described in clause (n) below) at premises other
than those owned or leased and controlled by any Borrower; provided, that,
(i) as to retail store locations (including factory store locations) which are
leased by a Borrower, Administrative Agent may, at its option, establish
Reserves in respect of rental payments and other amounts in respect of such
leased location, (ii) as to all other locations leased by any Borrower, if the
Administrative Agent shall not have received a Collateral Access Agreement from
the owner and lessor with respect to such location, duly authorized, executed
and delivered by such owner and lessor (or the Administrative Agent shall
determine to accept a Collateral Access Agreement that does not include all
required provisions or provisions in the form otherwise required by
Administrative Agent), the Administrative Agent may, at its option, upon notice
to any Borrower or Borrower Agent, establish such Reserves in respect of amounts
at any time due or to become due to the owner and lessor thereof as
Administrative Agent shall determine and (iii) as to locations owned and
operated by a Person other than a Borrower or Guarantor, if the Administrative
Agent shall not have received a Collateral Access Agreement from the owner and
operator with respect to such location, duly authorized, executed and delivered
by such owner and operator (or the Administrative Agent shall determine to
accept a Collateral Access Agreement that does not include all required
provisions or provisions in the form otherwise required by the Administrative
Agent), Administrative Agent may, at its option, establish such Reserves in
respect of amounts at any time due or to become due to the owner and operator
thereof as the Administrative Agent shall determine; (g) Inventory subject to a
security interest or Lien in favor of any Person other than the Administrative
Agent except those permitted in this Agreement that are subordinate to the
security interest of the Administrative Agent pursuant to an intercreditor
agreement in form and substance satisfactory to the Administrative Agent between
the Administrative Agent and the holder of such other security interest or Lien;
(h) bill and hold goods; (i) obsolete or slow moving Inventory; (j) Inventory
which is not subject to the first priority, valid and perfected security
interest of the Administrative Agent; (k) damaged and/or defective Inventory;
(1) returned Inventory which is not held for sale in the ordinary course of
business; (m) Inventory purchased or sold on consignment, (n) Inventory acquired
in a Permitted Acquisition, unless the Administrative Agent shall have received
or conducted (i) appraisals, from appraisers reasonably satisfactory to the
Administrative Agent, of such Inventory to be acquired in such Acquisition and
(ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent (so long as the Administrative Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and a related appraisal
on or prior to the closing date of such Permitted Acquisition) and
(o) In-Transit Inventory (other than In-Transit Inventory the purchase of which
is financed with Letters of Credit hereunder which shall be deemed Eligible
Inventory).

 

12



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Notwithstanding the foregoing, Eligible Inventory shall at any given time be
deemed to include an amount equal to the aggregate undrawn amount of Documentary
Letters of Credit at such time. General criteria for Eligible Inventory may only
be changed and any new criteria for Eligible Inventory may only be established
by Administrative Agent in good faith, upon notice to Borrower Agent, based on
either (i) an event, condition or other circumstance arising after the date
hereof, or (ii) existing on the date hereof to the extent the Administrative
Agent has no written notice thereof from the Borrower Agent prior to the date
hereof, in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Inventory in the good faith
determination of Administrative Agent. Any Inventory which is not Eligible
Inventory shall nevertheless be part of the Collateral.

“Eligible Real Property” shall mean, as to any Borrower, Real Property owned by
such Borrower in fee simple but shall not include: (i) Real Property which is
not operated by a Borrower except as the Administrative Agent may otherwise
agree; (ii) Real Property subject to a security interest, Lien, mortgage or
other encumbrance in favor of any person other than the Administrative Agent
(and other than those permitted under Section 8.2 (Liens, Etc.) hereof or are
subject to an intercreditor agreement in form and substance satisfactory to the
Administrative Agent between the holder of such Lien and Administrative Agent);
(iii) Real Property that is not located in the continental United States of
America; (iv) Real Property that is not subject to the valid and enforceable,
first priority, perfected security interest, Lien and Mortgage of the
Administrative Agent; (v) Real Property where the Administrative Agent
reasonably determines that issues relating to compliance with Environmental Laws
adversely affect such Real Property in such manner that such Real Property would
not be acceptable for purposes of including it in the calculation of the
Borrowing Base based on the customary practices, procedures and policies of
Administrative Agent and its Affiliates; (vi) Real Property improved with
residential housing; (vii) if reasonably requested by Administrative Agent, Real
Property for which Administrative Agent shall not have received a then current
environmental audit conducted by an independent environmental engineering firm
reasonably acceptable to the Administrative Agent (based on the Administrative
Agent’s list of approved firms) and in form, scope, substance and methodology
reasonably satisfactory to the Administrative Agent, the results of which are
satisfactory to the Administrative Agent; (viii) if requested by the
Administrative Agent, Real Property for which the Administrative Agent shall not
have received, in form and substance reasonably satisfactory to the
Administrative Agent, a valid and effective title insurance policy (whether in
the form of a pro form policy or a marked up title policy commitment) issued by
a company reasonably acceptable to the Administrative Agent: (A) insuring the
priority, amount and sufficiency of the Mortgage with respect to such Real
Property, (B) insuring against matters that would be disclosed by surveys and
(C) containing any legally available endorsements, assurances or affirmative
coverage reasonably requested by the Administrative Agent for protection of its
interests and which the Borrowers can obtain on commercially reasonable terms or
(ix) any Real Property acquired by any Loan Party after the Effective Date which
the Administrative Agent shall not have received an appraisal with respect to
such parcel in form and substance satisfactory to the Administrative Agent and
performed by an appraiser that is satisfactory to the Administrative Agent. Any
Real Property subject to a Mortgage that is not Eligible Real Property shall
nevertheless be part of the Collateral.

“Entitlement Holder” has the meaning given to such term in the UCC.

“Entitlement Order” has the meaning given to such term in the UCC.

 

13



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Loan Party, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Loan Party.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning given to such term in Article 9 of the UCC.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control or treated as a single employer with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) (or,
unless the 30-day notice requirement has been duly waived under the applicable
regulations. Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA, (e) the filing of a notice of intent to terminate a
Title IV Plan (or the treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
Lien under Section 412 of the Code or

 

14



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 302 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate, (i) the loss of the tax-qualified
status of a Benefit Plan or any related trust under Section 401 or 501 of the
Code or (j) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or the imposition of any liability upon any ERISA Affiliate under Title IV of
ERISA other than for PBGC premiums due but not delinquent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate of interest determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank in London to major banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Eurodollar Rate
Loan of Citibank for a period equal to such Interest Period.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance or, in connection with a Facility Increase, on the
Lender Joinder Agreement by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Availability” means, at any time, (a) the Maximum Credit at such time
minus (b) the aggregate Revolving Credit Outstandings at such time.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary in respect of which either (a) the pledge of all of the Stock of such
Subsidiary as Collateral to secure payment of the Obligations of the Loan
Parties, (b) the grant of a Lien on any of its property as Collateral to secure
payment of the Obligations of the Loan Parties or (c) the guaranteeing by such
Subsidiary of the Obligations of the Loan Parties, would, in the good faith

 

15



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

judgment of the Borrowers based on an analysis reasonably satisfactory to the
Administrative Agent, result in materially adverse tax consequences to Holdings
and its Subsidiaries, taken as a whole; provided, however, that no such
Subsidiary shall be an Excluded Foreign Subsidiary if, with substantially
similar tax consequences, such Subsidiary has entered into Guaranty Obligations
in respect of, such Subsidiary has granted a security interest in any of its
property to secure, or more than 66% of the voting power of the Stock of such
Subsidiary has been pledged to secure, directly or indirectly, any obligations
under the Term Loan Facility or any Indebtedness (other than the Obligations) of
any Loan Party.

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Existing Loan Documents” means the “Financing Agreements” under and as defined
in the Existing Credit Agreement.

“Existing Revolving Loans” means the “Revolving Loans” under and as defined in
the Existing Credit Agreement.

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Loans, Swing Loans and Letters of Credit.

“Facility Increase” has the meaning specified in Section 2.18(a) (Facility
Increase).

“Facility Increase Effective Date” has the meaning specified in Section 2.18(b)
(Facility Increase).

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower Agent (or if less than $5,000,000, by the chief
financial officer) or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
nationally recognized standing regularly dealing in Securities of such type.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

16



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” shall mean the letter dated as of May 4, 2007, addressed to
Holdings from Citigroup Global Markets, Inc. and accepted by the Borrowers on
May 4, 2007, with respect to certain fees to be paid from time to time to
Citigroup Global Markets, Inc. and the Syndication Agents and the Lenders.

“Financial Asset” has the meaning given to such term in Article 8 of the UCC.

“Financial Statements” means the financial statements of Holdings and its
Subsidiaries delivered in accordance with Section 6.1 (Financial Statements).

“Financing Agreements” means, collectively, this Agreement, the Revolving Credit
Notes (if any), the Guaranty, the Fee Letter, each Letter of Credit
Reimbursement Agreement, the Collateral Documents, the Intercreditor Agreement
and each certificate, agreement or document executed by a Loan Party and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to January 31 in the following calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) EBITDA of such Person for such period to (b) the Fixed Charges
of such Person for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
determined on a Consolidated basis, of (a) the Cash Interest Expense of such
Person and its Subsidiaries for such period, (b) scheduled payments of principal
on Indebtedness of such Person and its Subsidiaries having a scheduled due date
during such period, (c) all cash dividends paid by such Person and its
Subsidiaries on Stock in respect of such period to Persons other than such
Person and its Subsidiaries, (d) all Capital Expenditures (excluding Capital
Expenditures financed with the proceeds of Indebtedness permitted under
Section 8.1 (i) and insurance proceeds obtained in connection with property,
plant and equipment) and (e) the cash portion of any Provision for Taxes paid in
such period (net of any tax refunds paid to any Loan Party) and unpaid amounts
of any Provision for Taxes the last date for payment of which before becoming
past due occurs during such period.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

17



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“General Intangible” has the meaning given to such term in Article 9 of the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.

“Guarantors” means Holdings and each Subsidiary Guarantor.

“Guaranty” means the guaranty, in substantially the form of Exhibit H (Form of
Guaranty), executed by the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for such Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Holdings” has the meaning specified in the preamble to this Agreement.

“Inactive Subsidiary” means any Subsidiary, direct or indirect, that (a) has
total assets not in excess of $50,000; (b) conducts no business; and (c) has no
Indebtedness; provided,

 

18



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

that, if more than one Subsidiary is deemed an Inactive Subsidiary pursuant to
this definition, all Inactive Subsidiaries shall be considered to be a single
Consolidated Subsidiary for purposes of determining whether the conditions
specified above are satisfied.

“Indebtedness” means, with respect to any Person, any liability, whether or not
contingent, (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); (c) all Capital Lease Obligations; (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, without limitation, any such indebtedness, directly or indirectly
guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof, or to maintain solvency, assets,
level of income, or other financial condition; (e) all reimbursement obligations
of such Person with respect to letters of credit, banker’s acceptances, drafts
or similar documents or instruments issued for such Person’s account; (f) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual Lien, on any asset of such Person,
whether or not such obligations, liabilities or indebtedness are assumed by or
are a personal liability of such Person, all as of such time; provided, that, to
the extent that such Indebtedness is non-recourse to such Person, the amount of
such Indebtedness shall not be deemed to exceed the lesser of the amount of such
Indebtedness and the value of the assets securing such Indebtedness; and (g) all
obligations of such Person in respect of any Hedging Contracts; provided that,
(x) in no event shall obligations with respect to any Hedging Contract be deemed
“Indebtedness” for any purpose except as provided in the following clause (y),
and (y) all Indebtedness referred to in the preceding clause (x) of any Person
shall be zero unless and until there is an early termination event (or
equivalent) under such Hedging Contract, in which case, for purposes of
Section 9.1(e), the amount of such Indebtedness shall be the termination payment
due thereunder by such Person.

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Initial Inventory Appraisals” means that certain report prepared by Great
American Group for Citigroup Global Markets, Inc. and titled “Inventory
Valuation and Appraisal-April 2007 (Inventory as of February 3, 2007)”.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of May 15, 2006, by and among Holdings, the Borrowers, Goldman Sachs Credit
Partners L.P., administrative agent and collateral agent for the holders of the
Term Loan Facility, the lenders party thereto, and the Existing Administrative
Agent, in the form attached hereto as Exhibit N.

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period

 

19



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

minus (b) Consolidated net gains of such Person and its Subsidiaries under
Interest Rate Contracts for such period and minus (c) any Consolidated interest
income of such Person and its Subsidiaries for such period.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter (or if deposits of such duration are
available to all Revolving Credit Lenders, nine or twelve months thereafter), as
selected by the Borrower Agent in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.2 (Borrowing Procedures) or 2.11 (Conversion/Continuation Option) and
(b) thereafter, if such Loan is continued, in whole or in part, as a Eurodollar
Rate Loan pursuant to Section 2.11 (Conversion/Continuation Option), a period
commencing on the last day of the immediately preceding Interest Period therefor
and ending one, two, three or six months thereafter (or if deposits of such
duration are available to all Revolving Credit Lenders, nine or twelve months
thereafter), as selected by the Borrower Agent in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Borrower Agent may not select any Interest Period that ends after the
Scheduled Termination Date or any date on which the Borrower Agent indicated
that it intends to terminate the Revolving Credit Commitments in accordance with
Section 2.5 (Reduction and Termination of the Revolving Credit Commitments);

(iv) the Borrower Agent may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $1,000,000; and

(v) there shall be outstanding at any one time no more than eight (8) Interest
Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Inventory” has the meaning given to such term in Article 9 of the UCC.

 

20



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“In-Transit Inventory” means Inventory located outside of the United States or
is in transit within or outside of the United States to any Borrower from
vendors and suppliers that has not yet been received into a distribution center
or store of such Borrower.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, or (ii) a beneficial
interest in any Security issued by, any other Person, (b) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items made or incurred
in the ordinary course of business as presently conducted) or capital
contribution by such Person to any other Person, including all Indebtedness of
any other Person to such Person arising from a sale of property by such Person
other than in the ordinary course of its business and (c) any Guaranty
Obligation incurred by such Person in respect of Indebtedness of any other
Person.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent and the Borrower Agent by agreeing
pursuant to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Borrower Agent to be bound by the terms hereof
applicable to Issuers.

“J. Crew Card” shall mean the private label credit card issued by World
Financial Network National Bank pursuant to the Credit Card Agreement of
Operating with such bank (or any subsequent Credit Card Issuer with respect to
such private label credit card) to customers or prospective customers of
Borrowers.

“Leases” means, with respect to any Person, all of those leasehold estates in
Real Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender, Revolving Credit Lender and each other
financial institution or other entity that (a) is listed on the signature pages
hereof as a “Lender” or (b) from time to time becomes a party hereto by
execution of an Assignment and Acceptance or, in connection with a Facility
Increase, a Lender Joinder Agreement.

“Lender Joinder Agreement” means a joinder agreement substantially in the form
attached hereto as Exhibit M (Form of Lender Joinder Agreement) or such other
form as may be reasonably acceptable to the Administrative Agent.

“Letter of Credit” means any letter of credit Issued (or deemed Issued) pursuant
to Section 2.4 (Letters of Credit).

 

21



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of any Loan Party to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(v) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever giving rise to an
interest in property and intended to assure payment of any Indebtedness or the
performance of any other obligation, including any conditional sale or other
title retention agreement or the interest of a lessor under a Capital Lease.

“Loan” means any loan made by any Lender pursuant to this Agreement, including,
without limitation, Swing Loans.

“Loan Party” means each of Holdings, the Borrowers, each Subsidiary Guarantor
and each other Subsidiary of the Borrowers that executes and delivers a
Financing Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Holdings and its
Subsidiaries, taken as a whole, (b) the perfection or priority of the security
interests and Liens of Administrative Agent upon the Collateral; (c) the
Collateral or its value, (d) the ability of Borrowers to repay the Obligations
or of Borrowers or Guarantors to perform their obligations under this Agreement
or any of the other Financing Agreements as and when to be performed; or (e) the
ability of the Administrative Agent or any Lender to enforce the Obligations or
realize upon the Collateral or otherwise with respect to the material rights and
remedies of the Administrative Agent and Lenders under this Agreement or any of
the other Financing Agreements (taken as a whole).

“Material Domestic Subsidiary” means a Domestic Subsidiary that is not a Non-
Material Domestic Subsidiary.

“Maximum Credit” means, at any time, the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time
minus the aggregate amount of any Reserve in effect at such time.

“Moody’s” means Moody’s Investors Services, Inc.

“Mortgage Supporting Documents” means, with respect to a Mortgage for a parcel
of Real Property, title policies or marked-up unconditional insurance binders
(in each case, together with copies of all documents referred to therein), ALTA
(or TLTA, if applicable) as-built

 

22



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), copies of all existing environmental assessments
and reports, an opinion of counsel regarding the validity and enforceability of
each mortgage in each jurisdiction where a Mortgage is granted, in form and
substance reasonably satisfactory to the Administrative Agent and evidence of
payment of fees, insurance premiums and taxes due, as set forth on an invoice of
each applicable title insurer to create, register and perfect a valid Lien on
such parcel of Real Property in favor of the Administrative Agent for the
benefit of the Secured Parties, subject only to Liens permitted under
Section 8.2 or other Liens as the Administrative Agent may approve.

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrowers or any other Loan
Party, each in form consistent with those delivered under the Existing Credit
Agreement prior to the Effective Date.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrowers, any of their Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means, (a) with respect to any Asset Sale, an amount equal
to (i) cash or Cash Equivalents (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) received by any Loan Party from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (x) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale,
(y) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Obligations) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (z) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by any Loan Party in connection with such Asset
Sale and (b) with respect to any Property Loss Event, an amount equal to
(i) cash or Cash Equivalents received by any Loan Party (x) under any casualty
insurance policy in respect of a covered loss thereunder or (y) as a result of
the taking of any assets of any Loan Party by any Person pursuant to the power
of eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii)(x) any actual and reasonable costs incurred by any Loan Party in connection
with the adjustment or settlement of any claims in respect thereof (including
any legal, accounting and advisory fees, and brokerage and sales commissions),
and (y) any bona fide direct costs (including any legal, accounting and advisory
fees, and brokerage and sales commissions) incurred in connection with any sale
of such assets as referred to in the immediately preceding subclause (y) of this
clause (b), including income taxes payable as a result of any gain recognized in
connection therewith.

“Net Recovery Percentage” means the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the Inventory at such time on a “going out of business sale” basis as set
forth in the most recent appraisal of Inventory received by the Administrative
Agent in accordance with Section 6.11, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to appraisal. The
Net

 

23



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Recovery Percentage for any category of Inventory used in determining the
Borrowing Base shall be based on the applicable percentage in the most recent
appraisal conducted as set forth in Section 6.11(b).

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Indebtedness, (c) interest payable in evidences of
Indebtedness or by addition to the principal of the related Indebtedness and
(d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)(Amendments,
Waivers, Etc.).

“Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).

“Non-Material Domestic Subsidiary” means any Domestic Subsidiary the assets of
which do not have a Fair Market Value in excess of $5,000,000; provided,
however, the aggregate Fair Market Value of all assets held by all Non-Material
Domestic Subsidiaries shall not exceed $25,000,000.

“Non-U.S. Lender” means each Lender (or the Administrative Agent) and each
Issuer that is a foreign person as defined in Treasury Regulations
Section 1.1441-1(c)(2).

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrowers to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Financing
Agreement, Cash Management Documents and Hedging Contracts entered into with a
Lender or an Affiliate of a Lender at a time when such Person (or its Affiliate)
was a Lender, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and, whether or not allowed to accrue in any
insolvency proceeding, other fees, interest, charges, expenses, attorneys’ fees
and disbursements, Cash Management Obligations and other sums chargeable to the
Borrowers under this Agreement, any other Financing Agreement, any Cash
Management Documents and any Hedging Contracts entered into with a Lender or an
Affiliate of a Lender at a time when such Person (or its Affiliate) was a
Lender, and all obligations of the Borrowers under any Financing Agreement to
provide cash collateral for any Letter of Credit Obligation.

 

24



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Other Taxes” has the meaning specified in Section 2.16(b) (Taxes).

“Participant” has the meaning specified in Section 11.2(g).

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.), as
currently amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Acquisition” means any Acquisition by Holdings or any of its
Wholly-Owned Subsidiaries; provided, that:

(i) immediately prior to, and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;

(iii) in the case of the Acquisition of Stock of a Person, all of the Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of Holdings in connection with such Acquisition
shall be owned 100% by Holdings or a Subsidiary thereof, and Holdings shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Holdings, each of the actions set forth in Sections 7.11 and/or 7.14, as and
when applicable;

(iv) If Holdings was required to comply with the financial covenant contained in
Article V as of the last day of the Fiscal Quarter then most recently ended,
Holdings and its Subsidiaries would have been in compliance with such financial
covenant on a Pro Forma Basis after giving effect to such Acquisition as of the
last day of the Fiscal Quarter then most recently ended;

(v) Borrower Agent shall have delivered to the Administrative Agent (A) at least
5 Business Days prior to the date of consummation of such proposed Acquisition,
a Compliance Certificate evidencing compliance with Section 5.1 if required
under clause (iv) above, and (B) general information with respect to such
Acquisition as the Administrative Agent may reasonably request, including,
without limitation, the aggregate consideration for such Acquisition; and

(vi) Excess Availability, determined on a Pro Forma Basis after giving effect to
such Acquisition, shall not be less than $20,000,000.

“Permitted Holders” means, collectively, (a) TPG Partners II, L.P. and its
Affiliates, (b) Millard S. Drexel and his immediate family members, (c) Emily
Woods and her immediate family members and (d) trusts for the benefit of any of
the forgoing Persons, or any of their heirs, executors, successors or legal
representatives.

 

25



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Permitted Refinancing” means renewals, extensions, refinancings and refundings
of Indebtedness permitted by Section 8.1(h), (i) or (j) that (a) are in an
aggregate principal amount not greater than the principal amount of, and is on
terms no less favorable to the Borrowers or any Subsidiary of the Borrowers
obligated thereunder and (b) either have a weighted average maturity and final
maturity (measured as of the date of such renewal, refinancing, extension or
refunding) not shorter than that of such Indebtedness or the maturity thereof is
after the Scheduled Termination Date.

“Permitted Seller Note” means a promissory note which is payable no earlier than
the Scheduled Termination Date, containing subordination and other related
provisions reasonably acceptable to the Administrative Agent, representing
Indebtedness of Holdings or any of its Subsidiaries incurred in connection with
any Permitted Acquisition and payable to the seller in connection therewith.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pledge and Security Agreement” means the Amended and Restated Pledge and a
Security Agreement, in substantially the form of Exhibit I (Form of Pledge and
Security Agreement), executed by Holdings, each Borrower and each Subsidiary
Guarantor.

“Pledged Debt Instruments” has the meaning ascribed to such term in the Pledge
and Security Agreement.

“Pledged Stock” has the meaning ascribed to such term in the Pledge and Security
Agreement.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each Acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such Acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in details in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith in accordance
with Regulation S-X of the Securities Act of 1933.

“Proceeds” has the meaning given to such term in Article 9 of the UCC.

“Property Loss Event” means (a) any loss of or damage to property of any Loan
Party or any of its Subsidiaries that results in the receipt by such Person of
proceeds of insurance which exceeds $5,000,000 (individually or in the
aggregate) or (b) any taking of property of any Loan Party or any of its
Subsidiaries pursuant to the power of eminent domain, condemnation or other
similar power of a Governmental Authority that results in the receipt by such
Person of a compensation payment in respect thereof which exceeds $5,000,000
(individually or in the aggregate).

 

26



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Financing Agreements after the
occurrence and during the continuance of a Default or Event of Default that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve or protect the Collateral or any portion thereof or to enhance the
likelihood, or maximize the amount, of repayment of the Obligations.

“Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, Provincial, county or local, and
whether foreign or domestic, that are paid or payable by any Person in respect
of any period in accordance with GAAP.

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Qualified Cash” means unrestricted cash or Cash Equivalents of Borrowers that
are subject to the valid, enforceable and first priority perfected security
interest of the Administrative Agent in a Control Account or subject to an
Approved Deposit Account, and which cash and Cash Equivalents are not subject to
any other Lien, claim, except to the extent that the holder of any of the same
has entered into an intercreditor agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent (other
than customary Liens or rights of setoff of the institution maintaining such
accounts permitted hereunder solely in its capacity as a depository, provided,
that, for purposes of the amount of Qualified Cash included in the calculation
of Borrowing Base, such amount may be reduced, at the Administrative Agent’s
option, by any obligations owing to such institution and Borrowers shall provide
such information with respect to such obligations as the Administrative Agent
may from time to time request).

“Quarterly Excess Availability” means, for any Fiscal Quarter in any Fiscal
Year, the average amount of Excess Availability on any date that occurs during
that period.

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, the percentage obtained by dividing
(a) the Revolving Credit Commitment of such Lender by (b) the aggregate
Revolving Credit Commitments of all Lenders (or, at any time after the Revolving
Credit Termination Date, the percentage obtained by dividing the aggregate
outstanding principal balance of the Revolving Credit Outstandings owing to such
Lender by the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to all Lenders).

“Real Property” shall mean all now owned and hereafter acquired real property of
each Borrower and Guarantor, including leasehold interests (other than with
respect to retail store locations (including factory store locations)), together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including the real property and related assets more particularly described in
the Mortgages.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

27



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Reimbursement Obligations” means, as and when matured, the obligation of any
Loan Party to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each drafts and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Loan Party to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Obligations” has the meaning specified in Section 10.9 (Collateral
Matters Relating to Related Obligations)

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises
and licenses with, any Governmental Authority or arbitrator, applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the aggregate outstanding amount of the Revolving Credit Commitments
or, after the Revolving Credit Termination Date, more than fifty percent
(50%) of the aggregate Revolving Credit Outstandings. A Non-Funding Lender shall
not be included in the calculation of “Requisite Lenders.”

“Reserves” means, as of two Business Days after the date of written notice of
any determination thereof to the Borrower Agent by the Administrative Agent,
such amounts as the Administrative Agent may from time to time establish against
the Facility, in the Administrative Agent’s reasonable discretion and in
accordance with customary business practices for comparable asset based
transactions (a) in order either (i) to preserve the value of the Collateral or
the Administrative Agent’s Lien thereon or (ii) to provide for the payment of
unanticipated liabilities of any Loan Party arising after the Effective Date and
(b) in order to establish from time to time against the gross amounts of
Eligible Credit Card Receivables, Eligible Inventory (including In-Transit
Inventory) and Eligible Real Property to reflect risks or contingencies arising
after the Effective Date that may affect any one or more class of such items in
any material respect and that have not already been taken into account in the
calculation of the Borrowing Base.

 

28



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, chief financial officer or vice president-controller of such
Person (or if such Person is a limited liability company or limited partnership,
the managing members or general partners, as applicable of such Person) but, in
any event, with respect to financial matters, the chief financial officer of
such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Stock
of Holdings, Operating or any Subsidiary of either of them, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Stock of
Holdings, Operating or any Subsidiary or any option, warrant or other right to
acquire any such shares of Stock of Holdings, Operating or any such Subsidiary.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans and acquire interests in other Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I (Revolving Credit
Commitments) under the caption “Revolving Credit Commitment,” as amended to
reflect each Assignment and Acceptance executed by such Lender and as such
amount may be reduced pursuant to this Agreement.

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

“Revolving Credit Note” means a promissory note of each Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Lender’s Revolving Credit Commitment evidencing the aggregate
Indebtedness of such Borrower to such Lender resulting from the Loans owing to
such Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time, (b) the Letter
of Credit Obligations outstanding at such time and (c) the principal amount of
the Swing Loans outstanding at such time.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

“S&P” means Standard & Poor’s Rating Services.

“Scheduled Termination Date” means May 4, 2013.

“Secured Obligations” means, in the case of the Borrowers, the Obligations and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Financing Agreements to which it is a party.

 

29



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in Article 8 of the UCC.

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

“Securities Intermediary” has the meaning given to such term in Article 8 of the
UCC.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity, of which an aggregate of
more than 50% of the outstanding Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

 

30



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Subsidiary Guarantor” means each Domestic Subsidiary of Holdings party to or
that becomes party to the Guaranty.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Citicorp or any other Revolving Credit Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrowers, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $20,000,000.

“Syndication Agents” has the meaning specified in the preamble to this
Agreement.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Returns” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

“Term Loan Collateral” has the meaning specified in the Intercreditor Agreement.

“Term Loan Documents” means, collectively, each agreement, certificate or other
document executed by a Loan Party in connection with or pursuant to any portion
of the Term Loan Facility.

“Term Loan Facility” means that certain Credit and Guaranty Agreement, dated as
of May 15, 2006, by and among Operating as borrower, Holdings and other
subsidiaries of Holdings as guarantors, Goldman Sachs Credit Partners LP, as the
administrative agent and the collateral agent, Goldman Sachs Credit Partners LP
and Bear, Stearns & Co. Inc., as joint lead arrangers and joint bookrunners, the
lenders party thereto.

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

 

31



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
form time to time (including corresponding provisions of succeeding
regulations).

“UCC” has the meaning specified in the Pledge and Security Agreement.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“Value” shall mean, as determined by the Administrative Agent in good faith,
with respect to Inventory, the lower of (a) cost (computed on a first-in
first-out basis in accordance with GAAP) and (b) market value; provided, that,
for purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the Value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower or
(B) write-ups or write-downs in value with respect to currency exchange rates
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received by the Administrative Agent prior to
the date hereof, if any.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any

 

32



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

successors thereto) and such change is adopted by the Borrowers and results in a
change in any of the calculations required to determine ongoing compliance with
Article V (Financial Covenants) or Article VIII (Negative Covenants) that would
not have resulted had such accounting change not occurred, the parties hereto
agree to enter into negotiations in order to amend such provisions so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Borrowers shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V (Financial Covenants) or Article VIII (Negative Covenants) shall be
given effect until such provisions are amended to reflect such changes in GAAP.

(c) For purposes of making all financial calculations to determine compliance
with Article V (Financial Covenants) or Article VIII (Negative Covenants), all
components of such calculations shall be adjusted to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any business or assets that have been acquired by the Loan Party
(including through Permitted Acquisitions) after the first day of the applicable
period of determination and prior to the end of such period, as determined in
good faith by the Borrowers on a Pro Forma Basis.

Section 1.4 Conversion of Foreign Currencies

(a) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or predetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars or whole cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5 Certain Terms

(a) The terms “herein,” “hereof”, “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Financing Agreement,
refer to a clause or sub-clause within, respectively, the same Section or
clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is

 

33



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained, references
in this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

(e) The term “including” when used in any Financing Agreement means “including
without limitation” except when used in the computation of time periods.

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.

ARTICLE II

THE FACILITY

Section 2.1 The Revolving Credit Commitments

On the terms and subject to the conditions contained in this Agreement, each
Lender severally agrees to make loans in Dollars (each a “Revolving Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Lender not
to exceed such Lender’s Revolving Credit Commitment; provided, however, that at
no time shall any Lender be obligated to make a Revolving Loan in excess of such
Lender’s Ratable Portion of the Maximum Credit. Within the limits of the
Revolving Credit Commitment of each Lender, amounts of Loans repaid may be
reborrowed under this Section 2.1. On the Effective Date, all Existing Revolving
Loans shall be deemed Loans outstanding under this Agreement.

Section 2.2 Borrowing Procedures

(a) Each Borrowing shall be made on notice given by the Borrower Agent to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans, and (ii) three Business
Days, in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of
the proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (D) the initial Interest Period or
Periods for any such Eurodollar Rate Loans and (E) the Maximum Credit (after
giving effect to the proposed Borrowing). The Loans shall be made as Base Rate
Loans unless, subject to Section 2.14 (Special Provisions Governing Eurodollar
Rate Loans), the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans. Notwithstanding anything to the contrary
contained in Section 2.3(a) (Swing Loans), if any Notice of Borrowing requests a
Borrowing of Base Rate Loans, the Administrative Agent may make a Swing Loan
available to the Borrowers in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan. Each
Borrowing shall be in an aggregate amount of not less than $2,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

34



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(b) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate). Each Lender shall, before 1:00 p.m. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. Upon fulfillment (or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on
the Effective Date, of the applicable conditions set forth in Section 3.1
(Conditions Precedent to Effective Date) and (ii) at any time (including the
Effective Date), of the applicable conditions set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit), and, subject to clause
(c) below, after the Administrative Agent’s receipt of such funds, the
Administrative Agent shall make such funds available to the Borrowers.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrowers severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrowers until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. If the Borrowers shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrowers.

(d) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender being a “Non-Funding Lender”, if the
Administrative Agent shall have notified the Borrower Agent of such Lender’s
failure to make such payment), including any payment in respect of its
participation in Swing Loans and Letter of Credit Obligations, shall not relieve
any other Lender of its obligations to make such Loan or payment on such date
but no such other Lender shall be responsible for the failure of any Non-Funding
Lender to make a Loan or payment required under this Agreement.

Section 2.3 Swing Loans

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender shall make, in Dollars, loans (each a “Swing Loan”) otherwise
available to the Borrowers under the Facility from time to time on any Business
Day during the period

 

35



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

from the Effective Date until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loan made by the Swing Loan Lender
hereunder in its capacity as the Swing Loan Lender) not to exceed the Swing Loan
Sublimit; provided, however, that at no time shall the Swing Loan Lender make
any Swing Loan to the extent that, after giving effect to such Swing Loan, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit;
provided, further, that in the event that the Swing Loan Lender and the
Administrative Agent are not the same Person, then the Swing Loan Lender shall
only make a Swing Loan after having given prior notice thereof to the
Administrative Agent. Each Swing Loan shall be a Base Rate Loan and must be
repaid in full within seven days after its making or, if sooner, upon any
Borrowing hereunder and shall in any event mature no later than the Revolving
Credit Termination Date. Within the limits set forth in the first sentence of
this clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).

(b) In order to request a Swing Loan, the Borrower Agent shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request), setting forth the requested amount and date of such Swing Loan (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
1:00 p.m. (New York time) on the day of the proposed borrowing. The
Administrative Agent shall promptly notify the Swing Loan Lender of the details
of the requested Swing Loan. Subject to the terms of this Agreement, the Swing
Loan Lender may make a Swing Loan available to the Administrative Agent and, in
turn, the Administrative Agent shall make such amounts available to the
Borrowers on the date set forth in the relevant Swing Loan Request. The Swing
Loan Lender shall not make any Swing Loan (other than a Protective Advance) in
the period commencing on the first Business Day after it receives written notice
from the Administrative Agent or any Lender that one or more of the conditions
precedent contained in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) shall not on such date be satisfied, and ending when such conditions
are satisfied. The Swing Loan Lender shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
satisfied in connection with the making of any Swing Loan.

(c) [Intentionally Omitted].

(d) The Swing Loan Lender may demand at any time that each Lender pay to the
Administrative Agent, for the account of the Swing Loan Lender, in the manner
provided in clause (e) below, such Lender’s Ratable Portion of all or a portion
of the outstanding Swing Loans, which demand shall be made through the
Administrative Agent, shall be in writing and shall specify the outstanding
principal amount of Swing Loans demanded to be paid.

(e) The Administrative Agent shall forward each demand referred to in clause
(d) above to each Lender on the day such notice or such demand is received by
the Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 2:00 p.m. (New York time) on any Business Day or any
such notice or demand received on a day that is not a Business Day shall not be
required to be forwarded to the Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Lender’s Ratable Portion of
the aggregate principal amount of the Swing Loans stated to be outstanding in
such notice or demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Sections 3.2 (Conditions
Precedent to Each Loan and Letter of

 

36



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Credit) and 2.1 (The Revolving Credit Commitments) shall have been satisfied
(which conditions precedent the Lenders hereby irrevocably waive), each Lender
shall, before 11:00 a.m. (New York time) on the Business Day next succeeding the
date of such Lender’s receipt of such notice or demand, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Lender, such Lender shall, except as provided in clause (f) below, be deemed
to have made a Revolving Loan to the Borrowers in the amount of such payment.
The Administrative Agent shall use such funds to repay the Swing Loans to the
Swing Loan Lender. To the extent that any Lender fails to make such payment
available to the Administrative Agent for the account of the Swing Loan Lender,
such Lender shall be deemed to be a Non-Funding Lender and the Borrowers shall
repay such Swing Loan on demand.

(f) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Lender shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be repaid by such Lender
pursuant to clause (e) above, which participation shall be in a principal amount
equal to such Lender’s Ratable Portion of such Swing Loan, by paying to the
Swing Loan Lender on the date on which such Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause
(e) above, in immediately available funds, an amount equal to such Lender’s
Ratable Portion of such Swing Loan. If all or part of such amount is not in fact
made available by such Lender to the Swing Loan Lender on such date, the Swing
Loan Lender shall be entitled to recover any such unpaid amount on demand from
such Lender together with interest accrued from such date at the Federal Funds
Rate for the first Business Day after such payment was due and thereafter at the
rate of interest then applicable to Base Rate Loans.

(g) From and after the date on which any Lender (i) is deemed to have made a
Revolving Loan pursuant to clause (e) above with respect to any Swing Loan or
(ii) purchases an undivided participation interest in a Swing Loan pursuant to
clause (f) above, the Swing Loan Lender shall promptly distribute to such Lender
such Lender’s Ratable Portion of all payments of principal and interest received
by the Swing Loan Lender on account of such Swing Loan other than those received
from a Lender pursuant to clause (e) or (f) above.

Section 2.4 Letters of Credit

(a) (x) On the Effective Date all “Letters of Credit” issued under and as
defined in the Existing Credit Agreement shall be deemed to be Letters of Credit
issued and outstanding under this Agreement and (y) on the terms and subject to
the conditions contained in this Agreement, each Issuer agrees to Issue at the
request of the Borrower Agent and for the account of the Borrowers or any of the
Borrowers’ Subsidiaries one or more Letters of Credit from time to time on any
Business Day during the period commencing on the Effective Date and ending on
the earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date (or such later date as agreed to by the
Administrative Agent); provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv) and (v)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
having binding powers shall purport by its terms to enjoin or restrain such
Issuer from Issuing such Letter of Credit or any Requirement of Law applicable
to such Issuer or any request or directive (whether or not having the force of
law) from any

 

37



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Effective
Date and that such Issuer in good faith deems material to it;

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv) such Letter of Credit is requested to be denominated in any currency other
than Dollars, except as may be approved by the Administrative Agent and such
Issuer, each in their sole discretion; or

(v) (A) any fees due in connection with a requested Issuance have not been paid,
(B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit. Any Letter of Credit which
has been or deemed Issued hereunder may be amended at any time to reduce the
amount outstanding thereunder.

(b) In no event shall the expiration date of any Letter of Credit be more than
one year after the date of issuance thereof; provided, however, that any Letter
of Credit with a term less than or equal to one year may provide for the renewal
thereof for additional periods less than or equal to one year, as long as, on or
before the expiration of each such term and each such period, the Borrowers and
the Issuer of such Letter of Credit shall have the option to prevent such
renewal; and provided, further, that, for any Letter of Credit having an
expiration date after the Scheduled Termination Date, the Borrowers agree to
deliver to the Administrative Agent on or prior to the Scheduled Termination
Date a letter of credit or letters of credit in form and substance acceptable to
the Administrative Agent and issued by a bank acceptable to the Administrative
Agent, in each case in its sole discretion, and/or cash collateral in an amount
equal to 101% of the maximum drawable amount of any such Letter of Credit.

(c) In connection with the Issuance of each Letter of Credit, the Borrower Agent
shall give the relevant Issuer and the Administrative Agent at least two
Business Days’ prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to such Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”). Such notice shall specify the Issuer of
such Letter of Credit, the face amount of the Letter of Credit requested, the
date on which such

 

38



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Letter of Credit is to expire (which date shall be a Business Day) and, in the
case of an issuance, the Person for whose benefit the requested Letter of Credit
is to be issued. Such notice, to be effective, must be received by the relevant
Issuer and the Administrative Agent not later than 11:00 a.m. (New York time) on
the last Business Day on which such notice can be given under the first sentence
of this clause (c).

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrowers in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) or clause (a) above
(other than those conditions set forth in clauses (a)(i), (a)(v)(B) and
(C) above and, to the extent such clause relates to fees owing to the Issuer of
such Letter of Credit and its Affiliates, clause (a)(v) (A) above) are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived. No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the Issuance of any Letter of Credit.

(e) The Borrowers agree that, if requested by the Issuer of any Letter of Credit
prior to the issuance of a Letter of Credit, it shall execute a Letter of Credit
Reimbursement Agreement in respect to any Letter of Credit Issued hereunder. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by the Borrowers of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrowers separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each month, and any information requested by the
Borrowers or the Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and

 

39



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

unconditionally to have purchased and received from such Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Ratable Portion, in such Letter of Credit and the obligations of
the Borrowers with respect thereto (including all Letter of Credit Obligations
with respect thereto) and any security therefor and guaranty pertaining thereto.

(h) The Borrowers agree to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower Agent receives written notice from such Issuer
that payment has been made under such Letter of Credit in accordance with its
terms (the “Reimbursement Date”), irrespective of any claim, set-off, defense or
other right that the Borrowers may have at any time against such Issuer or any
other Person. In the event that any Issuer makes any payment under any Letter of
Credit in accordance with its terms and the Borrowers shall not have repaid such
amount to such Issuer pursuant to this clause (h) (directly or by application of
the deemed Loans described below in this clause (h)) or any such payment by the
Borrowers is rescinded or set aside for any reason, such Reimbursement
Obligation shall be payable on demand with interest thereon computed (i) from
the date on which such Reimbursement Obligation arose to the Reimbursement Date,
at the rate of interest applicable during such period to Loans that are Base
Rate Loans and (ii) from the Reimbursement Date until the date of repayment in
full, at the rate of interest applicable during such period to past due Loans
that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer the amount of such Lender’s Ratable Portion
of such payment (or the Dollar Equivalent thereof if such payment was made in
any currency other than Dollars) in immediately available Dollars. If the
Administrative Agent so notifies such Lender prior to 11:00 a.m. (New York time)
on any Business Day, such Lender shall make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of the amount of such
payment on such Business Day in immediately available funds. Upon such payment
by a Lender, such Lender shall, except during the continuance of a Default or
Event of Default under Section 9.1(f) (Events of Default) and notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Lenders hereby irrevocably waive), be deemed to have
made a Revolving Loan to the Borrowers in the principal amount of such payment.
Whenever any Issuer receives from the Borrowers a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuer any payment from a Lender pursuant to this clause (h), such Issuer
shall pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Lender, in immediately available funds, an
amount equal to such Lender’s Ratable Portion of the amount of such payment
adjusted, if necessary, to reflect the respective amounts the Lenders have paid
in respect of such Reimbursement Obligation.

(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of such Issuer, such Lender shall be deemed
to be a Non-Funding Lender and such Lender agrees to pay to the Administrative
Agent for the account of such Issuer forthwith on demand any such unpaid amount
together with interest thereon, for the first Business Day after payment was
first due at the Federal Funds Rate and, thereafter, until such amount is repaid
to the Administrative Agent for the account of such Issuer, at a rate per annum
equal to the rate applicable to Base Rate Loans under the Facility.

 

40



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(j) The Borrowers’ obligations to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any
Financing Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Financing Agreement;

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Financing Agreement or any other
related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not strictly comply, but that does
substantially comply, with the terms of such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrowers or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

41



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 2.5 Reduction and Termination of the Revolving Credit Commitments

The Borrowers may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Lenders without
premium or penalty other than any amount required to be paid by the Borrowers
pursuant to Section 2.14(e) (Breakage Costs); provided, however, that each
partial reduction shall be in an aggregate amount of not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

Section 2.6 Repayment of Loans

The Borrowers promise to repay the entire unpaid principal amount of the Loans
and the Swing Loans on the Scheduled Termination Date or earlier, if otherwise
required by the terms hereof.

Section 2.7 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In addition, each Lender having sold a participation in any of
its Obligations or having identified a Special Purpose Vehicle as such to the
Administrative Agent, acting as agent of the Borrowers solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 11.8 (Notices, Etc.) a record of ownership in which such Lender shall
register by book entry (i) the name and address of each such Participant and
Special Purpose Vehicle (and each change thereto, whether by assignment or
otherwise) and (ii) the rights, interest or obligation of each such Participant
and Special Purpose Vehicle in any Obligation, in any Revolving Credit
Commitment and in any right to receive payment hereunder.

(b) (i) The Administrative Agent, acting as agent of the Borrowers solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrowers
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (1) the names and addresses of the Lenders and the Issuers, (2) the
Revolving Credit Commitments of each Lender from time to time, (3) the amount of
each Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (4) the amount of any drawn Letters of Credit, (5) the amount of any
principal or interest due and payable, and paid, by the Borrowers to, or for the
account of, each Lender hereunder, (6) the amount that is due and payable, and
paid, by the Borrowers to, or for the account of, each Issuer, including the
amount of Letter Credit Obligations (specifying the amount of any Reimbursement
Obligations) due and payable to an Issuer, and (7) the amount of any sum
received by the Administrative

 

42



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Agent hereunder from the Borrowers, whether such sum constitutes principal or
interest (and the type of Loan to which it applies), fees, expenses or other
amounts due under the Financing Agreements and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register. A Revolving Credit Note shall only evidence
the Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and Section 11.2
(Assignments and Participations) shall be construed so that the Loans and drawn
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrowers, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrowers execute and deliver a promissory note or
notes payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrowers hereunder, the Borrowers shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing the Loans of such Lender, substantially in the form of Exhibit B
(Form of Revolving Credit Note).

Section 2.8 Optional Prepayments

The Borrowers may prepay the outstanding principal amount of the Loans and Swing
Loans in whole or in part at any time; provided, however, that if any prepayment
of any Eurodollar Rate Loan is made by the Borrowers other than on the last day
of an Interest Period for such Loan, the Borrowers shall also pay any amount
owing pursuant to Section 2.14(e) (Breakage Costs).

Section 2.9 Mandatory Prepayments

(a) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrowers
shall forthwith, upon notification by the Administrative Agent, prepay the Swing
Loans first and then the other Loans then outstanding in an amount equal to such
excess. If any such excess remains after

 

43



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

repayment in full of the aggregate outstanding Swing Loans and the other Loans,
the Borrowers shall provide cash collateral for the Letter of Credit Obligations
in the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
in an amount equal to 101% of such excess.

(b) Upon receipt by any Loan Party or any of its Subsidiaries of Net Cash
Proceeds arising from an Asset Sale referred to in Section 8.4(b) or Property
Loss Event, subject to the Intercreditor Agreement, the Borrower shall promptly
(but in any event within 5 Business Days of such receipt) prepay the Loans (or
if at such time Excess Availability is less than $20,000,000, provide cash
collateral in respect of Letters of Credit) in an amount equal to 100% of such
Net Cash Proceeds; provided, however, this clause (b) shall not apply to the
extent the applicable Loan Party (directly or indirectly through one of its
Subsidiaries) uses the Net Cash Proceeds of such Asset Sale or Property Loss
Event to reinvest in long-term productive assets of the general type used in the
business of the Loan Parties or, in the case of a Property Loss Event, to effect
repairs, in each case not later than the date occurring 360 days after such
Asset Sale or Property Loss Event; provided further that the applicable Loan
Party or Subsidiary shall have an additional 180 days to complete such
reinvestment if (w) the intended reinvestment cannot be completed within such
360-day period after its receipt of such Net Asset Sale Proceeds, (x) the
applicable Loan Party or Subsidiary shall have entered into binding commitments
with third parties to complete such reinvestment, (y) the applicable Loan Party
or Subsidiary diligently pursues the consummation of such reinvestment as soon
as is reasonably practicable and (z) the Borrower Agent, during such 360-day
period, delivers a certificate of a Responsible Officer to the Administrative
Agent certifying as to compliance with clauses (w) through (z) hereof.

(c) Subject to Section 2.14(e) (Breakage Costs) hereof, all such payments in
respect of the Loans pursuant to this Section 2.9 shall be without premium or
penalty. All interest accrued on the principal amount of the Loans paid pursuant
to this Section 2.9 shall be paid, or may be charged by the Administrative Agent
to any loan account(s) of Borrowers, at the Administrative Agent’s option, on
the date of such payment. Interest shall accrue and be due, until the next
Business Day, if the amount so paid by Borrowers to the bank account designated
by the Administrative Agent for such purpose is received in such bank account
after 3:00 p.m, New York City time.

Section 2.10 Interest

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations owing under the Financing Agreements shall bear interest, in the
case of Loans, on the unpaid principal amount thereof from the date such Loans
are made and, in the case of such other Obligations, from the date such other
Obligations are due and payable until, in all cases, paid in full, except as
otherwise provided in clause (c) below, as follows:

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Loans that are Base Rate Loans; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Interest Period.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the first Business Day of each
calendar

 

44



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

quarter, commencing on the first such day following the making of such Base Rate
Loan and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, (iii) interest accrued on each Eurodollar
Rate Loan shall be payable in arrears (A) on the last day of each Interest
Period applicable to such Loan and, if such Interest Period has a duration of
more than three months, on each date during such Interest Period occurring every
three months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iv) interest accrued on the amount of all other Obligations shall be payable on
demand from and after the time such Obligation becomes due and payable (whether
by acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time. Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b) above
or otherwise on demand.

Section 2.11 Conversion/Continuation Option

(a) The Borrowers may elect (i) at any time on any Business Day, to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Rate
Loans for each Interest Period must be in the amount of at least $1,000,000 or
an integral multiple of $1,000,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with such Lender’s Ratable Portion. Each such election shall be in substantially
the form of Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice
of Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least two Business Days’ prior written notice specifying (A) the amount
and type of Loan being converted or continued, (B) in the case of a conversion
to or a continuation of Eurodollar Rate Loans, the applicable Interest Period
and (C) in the case of a conversion, the date of such conversion.

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) an Event of Default shall have
occurred and be continuing or (B) the continuation of, or conversion into, a
Eurodollar Rate Loan would violate any provision of Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans). If, within the time period required
under the terms of this Section 2.11, the Administrative Agent does not receive
a Notice of Conversion or Continuation from the Borrower Agent containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans. Each Notice of Conversion or Continuation shall be irrevocable.

 

45



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 2.12 Fees

(a) Unused Commitment Fee. The Borrowers agree to pay in immediately available
Dollars to the Administrative Agent for the account of each Lender a commitment
fee on the average daily amount by which the Revolving Credit Commitment of such
Lender exceeds such Lender’s Ratable Portion of the sum of (i) the aggregate
outstanding principal amount of Loans and (ii) the outstanding amount of the
aggregate Letter of Credit Undrawn Amounts from the Effective Date through the
Revolving Credit Termination Date at the Applicable Unused Commitment Fee Rate,
payable in arrears (x) on the first Business Day of each calendar month,
commencing on the first such Business Day following the Effective Date and
(y) on the Revolving Credit Termination Date. For the avoidance of doubt, any
Swing Loans outstanding shall reduce the Revolving Credit Commitment of the
Swing Loan Lender in its capacity as a Lender.

(b) Letter of Credit Fees. The Borrowers agree to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.10% per annum of the Dollar Equivalent of the average daily
maximum undrawn face amount of such Letter of Credit for the immediately
preceding calendar quarter (or portion thereof), payable in arrears (A) on the
first Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date;

(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing in Dollars at a rate per annum
equal to 0.40% per annum multiplied by the Dollar Equivalent average daily
maximum undrawn face amount of such Letter of Credit for the immediately
preceding calendar quarter (or portion thereof), payable in arrears (A) on the
first Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; provided, however, that during the
continuance of an Event of Default, such fee shall be increased by two percent
per annum (instead of, and not in addition to, any increase pursuant to
Section 2.10(c) (Interest)) and shall be payable on demand; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
customary documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

(c) Additional Fees. The Borrowers have agreed to pay to the Administrative
Agent and the Arrangers additional fees, the amount and dates of payment of
which are embodied in the Fee Letter.

 

46



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 2.13 Payments and Computations

(a) The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York time) on the day when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate Loans),
Section 2.15 (Capital Adequacy) or Section 2.16 (Taxes) shall be paid only to
the affected Lender or Lenders and amounts payable with respect to Swing Loans
shall be paid only to the Swing Loan Lender. Payments received by the
Administrative Agent after 11:00 a.m. (New York time) shall be deemed to be
received on the next Business Day.

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days with respect to Eurodollar Rate Loans
and 365/366 days with respect to all other computations, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(c) Each payment by the Borrowers of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation owing under any Financing Agreement
shall be made in Dollars; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Financing
Agreements duly executed by the Administrative Agent may specify other
currencies of payment for Obligations created by or directly related to such
Financing Agreement.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Loans shall be applied as follows: first, to repay any such
Loans outstanding as Base Rate Loans and then, to repay any such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.

(e) Unless the Administrative Agent shall have received notice from the
Borrowers to the Lenders prior to the date on which any payment is due hereunder
that the Borrowers will not make such payment in full, the Administrative Agent
may assume that the Borrowers have made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrowers shall not have made such payment in full to the Administrative Agent,

 

47



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon (at the Federal
Funds Rate for the first Business Day and thereafter at the rate applicable to
Base Rate Loans) for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent.

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9 (Mandatory Prepayments)), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrowers shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrowers, second, to pay all other Obligations then due
and payable and third, as the Borrower Agent so designates. Payments in respect
of Swing Loans received by the Administrative Agent shall be distributed to the
Swing Loan Lender; payments in respect of Loans received by the Administrative
Agent shall be distributed to each Lender in accordance with such Lender’s
Ratable Portion; and all payments of fees and all other payments in respect of
any other Obligation shall be allocated among such of the Lenders and Issuers as
are entitled thereto and, for such payments allocated to the Lenders, in
proportion to their respective Ratable Portions.

(g) The Borrowers hereby irrevocably waive the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agree that during the continuance of an Event of Default, and
notwithstanding clause (f) above, the Administrative Agent may in its sole
discretion, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall deliver a notice to each Deposit Account Bank and Control Account for each
Approved Deposit Account and Approved Securities Intermediary (instructing them
to cease complying with any instructions from any Loan Party and to transfer all
funds therein to the Administrative Agent) and the Administrative Agent shall
apply all payments in respect of any Obligations and all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral in the following
order:

(i) first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrowers;

(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Administrative Agent;

(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Lenders and the Issuers;

(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

 

48



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations, to provide cash collateral for outstanding Letter of Credit Undrawn
Amounts in the manner described in Section 9.3 (Actions in Respect of Letters of
Credit), and to pay Cash Management Obligations and amounts owing with respect
to Hedging Contracts, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, Cash Management
Obligations and Obligations owing with respect to Hedging Contracts; and

(vii) seventh, to the ratable payment of all other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Lenders shall be allocated first to repay
Protective Advances and Swing Loans pro rata until such Protective Advances and
Swing Loans are paid in full and then to repay the Loans. The order of priority
set forth in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above may at
any time and from time to time be changed by the agreement of all Lenders
without necessity of notice to or consent of or approval by the Borrowers, any
Secured Party that is not a Lender or Issuer or by any other Person that is not
a Lender or Issuer. The order of priority set forth in clauses (i), (ii),
(iii) and (iv) above may be changed only with the prior written consent of the
Administrative Agent in addition to that of all Lenders.

(h) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Loans and Protective Advances may be paid from the
proceeds of Swing Loans or the Revolving Loans unless the Borrowers make such
payments on the next succeeding Business Day after the Borrower Agent receives
written notice from the Administrative Agent requesting such payments. The
Borrower hereby authorizes the Swing Loan Lender to make such Swing Loans
pursuant to Section 2.3(a) (Swing Loans) and the Lenders to make such Loans
pursuant to Section 2.2(a) (Borrowing Procedures) from time to time in the
amounts of any and all principal payable with respect to the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums payable in
respect of the Loans and Protective Advances, and further authorizes the
Administrative Agent to give the Lenders notice of any Borrowing with respect to
such Swing Loans and the Revolving Loans and to distribute the proceeds of such
Swing Loans and the Revolving Loans to pay such amounts. The Borrowers agree
that all such Swing Loans and the Revolving Loans so made shall be deemed to
have been requested by it (irrespective of the satisfaction of the conditions in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), which
conditions the Lenders irrevocably waive) and directs that all proceeds thereof
shall be used to pay such amounts.

 

49



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 2.14 Special Provisions Governing Eurodollar Rate Loans

(a) Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct and binding on the Loan Parties, absent manifest
error.

(b) Interest Rate Unascertainable, Inadequate or Unfair

In the event that (i) the Administrative Agent reasonably determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurodollar Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower Agent and the
Lenders, whereupon each Eurodollar Rate Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurodollar Rate Loans or to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower Agent that the Requisite Lenders
have determined that the circumstances causing such suspension no longer exist.

(c) Increased Costs

If at any time any Lender reasonably determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) or the
compliance by such Lender with any guideline, request or directive from any
central bank or other Governmental Authority (whether or not having the force of
law), shall have the effect of increasing the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurodollar Rate Loans, then the
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts reasonably determined by such
Lender to be sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
Agent and the Administrative Agent by such Lender, shall be prima facie evidence
of the amount of such increased costs.

(d) Illegality

Notwithstanding any other provision of this Agreement, if any Lender reasonably
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the
Effective Date shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrowers through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrowers shall immediately convert each such Loan into a Base Rate Loan.
If, at any time after a Lender gives notice under this clause (d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that

 

50



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

determination to the Borrower Agent and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
The Borrowers’ right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

(e) Breakage Costs

In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.10 (Interest), the Borrowers shall compensate each Lender, upon
demand, for all losses, expenses and liabilities (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans
to the Borrowers) that such Lender shall reasonably determine it has sustained
(i) if for any reason (other than solely by reason of such Lender being a
Non-Funding Lender) a proposed Borrowing, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation given by the Borrower Agent
or in a telephonic request by it for borrowing or conversion or continuation or
a successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.11 (Conversion/Continuation Option), (ii) if for any
reason any Eurodollar Rate Loan is prepaid (including mandatorily pursuant to
Section 2.9 (Mandatory Prepayments)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above or (iv) as a consequence of any failure by the
Borrowers to repay Eurodollar Rate Loans when required by the terms hereof. The
Lender making demand for such compensation shall deliver to the Borrowers
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be prima facie evidence as to the
amount of compensation due to such Lender, absent manifest error.

Section 2.15 Capital Adequacy

If at any time any Lender reasonably determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the Effective Date regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order adopted or
modified, or as to which interpretation has changed, after the Effective Date or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) given
after the Effective Date shall have the effect of reducing the rate of return on
such Lender’s (or any corporation controlling such Lender’s) capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change, compliance or interpretation, then, upon
demand from time to time by such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts reasonably determined by such Lender to be sufficient to
compensate such Lender for such reduction. A certificate as to such amounts
submitted to the Borrowers and the Administrative Agent by such Lender shall be
prima facie evidence of such amounts.

Section 2.16 Taxes

(a) Except as otherwise provided in this Section 2.16 (Taxes), any and all
payments by any Loan Party under each Financing Agreement to, or for the account
of, any Lender, Issuer or the Administrative Agent shall be made free and clear
of and without deduction

 

51



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender, each Issuer and the Administrative Agent (A) taxes measured
by its net income or net profits, and franchise taxes imposed on it, and similar
taxes imposed by the jurisdiction (or any political subdivision thereof) under
the laws of which such Lender, such Issuer or the Administrative Agent (as the
case may be) is organized and (B) any U.S. withholding taxes payable with
respect to payments under the Financing Agreements under laws (including any
statute, treaty or regulation) in effect on the Effective Date (or, in the case
of (x) an Eligible Assignee, the date of the Assignment and Acceptance, (y) a
successor Administrative Agent, the date of the appointment of such
Administrative Agent and (z) a successor Issuer, the date on which such Issuer
becomes an Issuer) applicable to such Lender, such Issuer or the Administrative
Agent, as the case may be, but not excluding any U.S. withholding taxes payable
as a result of any change in such laws occurring after the Effective Date (or
the date of such Assignment and Acceptance or the date of such appointment of
such Administrative Agent or the date on which such Issuer becomes an Issuer),
(ii) in the case of each Lender or each Issuer, taxes measured by its net income
or net profits and franchise taxes imposed on it as a result of a present or
former connection (other than a connection arising solely from this Agreement)
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein, and (iii) any taxes, levies, imposts, deductions, charges or
withholdings, or any liabilities with respect thereto, to the extent imposed as
a result of the unreasonable failure of the Administrative Agent or a Lender, as
applicable, to provide upon a timely written demand by the Borrower Agent to the
Administrative Agent any certificates, documents or other evidence required to
qualify for an exemption from, or reduced rate of, any such taxes, levies,
imposts, deductions, charges or withholdings as required by the immediately
following subsection (f) or (g) as the case may be to be furnished by the
Administrative Agent or such Lender, as applicable (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Financing Agreement to
any Lender, any Issuer or the Administrative Agent (w) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16 (Taxes)), such Lender, such Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (x) the relevant Loan Party shall make such
deductions, (y) the relevant Loan Party shall pay the full amount deducted to
the relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (z) the relevant Loan Party shall deliver to the
Administrative Agent evidence of such payment in accordance with
Section 2.16(d).

(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Financing Agreement or from
the execution, delivery or registration of, or otherwise with respect to, any
Financing Agreement (collectively, “Other Taxes”). Each Loan Party authorizes
the Administrative Agent to pay such Other Taxes in the name of such Loan Party
and, for such purpose, to submit a Notice of Borrowing for Loans in the currency
such Other Taxes are owed (or, if not available, in Dollars) (i) after the
occurrence and during the continuance of any Event of Default and in respect of
any event occurring on the Effective Date and (ii) otherwise, with the consent
of such Loan Party, in the name of the Loan Party owing such Other Taxes and in
an

 

52



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

aggregate principal amount not to exceed all amounts owing in respect of such
Other Taxes. If such a Notice of Borrowing is prepared by the Administrative
Agent, the Borrowing corresponding thereto shall be made without regard to the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) and the proceeds thereof shall be disbursed to the
Administrative Agent in the name of the Borrowers and shall be used by the
Administrative Agent solely to pay such Other Taxes (any excess thereof to be
used to repay such Borrowing). The Administrative Agent may also make Swing
Loans and Protective Advances to pay such Other Taxes in the name of such Loan
Party and may pay such Other Taxes and seek separate reimbursement of such Other
Taxes hereunder as a Secured Obligation, unless the Borrowers agree to pay such
Other Taxes on the next succeeding Business Day after the Borrower Agent
receives written notice from the Administrative Agent requesting such payments
and evidence of such payments have been provided to the Administrative Agent.

(c) If any Loan Party shall fail to pay any Tax or Other Tax when due, then each
Loan Party shall, jointly and severally, indemnify each Lender, each Issuer and
the Administrative Agent for the full amount of such Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16 (Taxes)) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 10 days from the date such
Lender, such Issuer or the Administrative Agent (as the case may be) makes
written demand therefor.

(d) As soon as practical after the date of any payment of Taxes or Other Taxes
by any Loan Party pursuant to this Section 2.16 (Taxes), the Borrower Agent or
relevant Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 11.8 (Notices, Etc.), a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.16 shall survive the payment in full of the
Obligations.

(f) Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall, (w) on or prior to the date on which such Non-U.S. Lender becomes
a Lender, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the Borrower Agent and the Administrative Agent, and (z) from time to time
thereafter if requested by the Borrower Agent or the Administrative Agent,
provide the Administrative Agent and the Borrower Agent with two completed
originals of each of the following, as applicable: (A) Form W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business) or any successor form, (B) Form W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) or any successor form, (C) in the case of a Non-U.S. Lender claiming
exemption under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form or (D) any other applicable form, certificate or document
prescribed by the IRS certifying as to such Non-U.S. Lender’s entitlement to
such exemption from U.S. withholding tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender under the Financing Agreements.

 

53



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Unless the Borrower Agent and the Administrative Agent have received forms or
other documents satisfactory to them indicating that payments under any
Financing Agreement to or for a Non-U.S. Lender are not subject to U.S.
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

(g) Each U.S. Lender shall, (w) on or prior to the date on which such U.S.
Lender becomes a Lender, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower Agent and the Administrative Agent and (z) from time to
time if requested by the Borrower Agent or the Administrative Agent, provide the
Administrative Agent and the Borrower Agent with two completed originals of Form
W-9 (certifying that such U.S. Lender is entitled to an exemption from U.S.
backup withholding tax) or any successor form. Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulations section 1.6049-4(c)(1)(ii).

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.17 Substitution of Lenders; Mitigation

(a) In the event that (i)(A) any Lender makes a claim under Section 2.14(c)
(Increased Costs) or 2.15 (Capital Adequacy), (B) it becomes illegal for any
Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower Agent of such illegality pursuant to Section 2.14(d)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.16 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, and (ii) in the case of clause (i)(A), and
(B) above, Requisite Lenders are not subject to such increased costs or
illegality, payment or proceedings (any such Lender, an “Affected Lender”), the
Borrowers may substitute any Lender or Lenders and, if reasonably acceptable to
the Administrative Agent, one or more Eligible Assignees (a “Substitute
Institution”) for such Affected Lender hereunder, after delivery of a written
notice (a “Substitution Notice”) by the Borrowers to the Administrative Agent
and the Affected Lender that the Borrowers intend to make such substitution.

(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution(s) shall purchase,
all rights and claims of such Affected Lender under the Financing Agreements,
and the Substitute Institution(s) shall assume, and the Affected Lender shall be
relieved of, the Affected Lender’s Revolving Credit Commitments and all other
prior unperformed obligations of the Affected Lender under the Financing
Agreements (other than in respect of any damages which, pursuant to Section 11.5
Limitation of Liability, do not include exemplary or punitive damages, to the
extent permitted by applicable Requirements of Law in respect of any such
unperformed obligations). Such purchase and sale (and the corresponding
assignment of all rights and claims hereunder) shall be recorded

 

54



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

in the Register maintained by the Administrative Agent and shall be effective on
(and not earlier than) the later of (i) the receipt by the Affected Lender of
its Ratable Portion of the Revolving Credit Outstandings, together with any
other Obligations owing to it, (ii) the receipt by the Administrative Agent of
an agreement in form and substance reasonably satisfactory to it and the
Borrower Agent whereby the Substitute Institution shall agree to be bound by the
terms hereof, (iii) the payment in full to the Affected Lender in cash of all
fees, unreimbursed costs and expenses and indemnities payable under the
Financing Agreements which are accrued and unpaid through such effective date
and (iv) the recording of such sale and purchase (and corresponding assignment)
in the Register maintained by the Administrative Agent. Upon the effectiveness
of such sale, purchase and assumption, the Substitute Institution shall become a
“Lender” hereunder for all purposes of this Agreement having a Revolving Credit
Commitment in the amount of such Affected Lender’s Revolving Credit Commitment
assumed by it and such Revolving Credit Commitment of the Affected Lender shall
be terminated; provided, however, that all indemnities under the Financing
Agreements shall continue in favor of such Affected Lender.

(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any
Revolving Credit Note (if such Loans are evidenced by a Revolving Credit Note)
evidencing the Loans subject to such Assignment and Acceptance; provided,
however, that the failure of any Affected Lender to execute an Assignment and
Acceptance shall not render such assignment invalid.

Section 2.18 Facility Increase

(a) General. The Borrower Agent may request, in writing, at any time prior to
the Revolving Credit Termination Date one or more increases of the Revolving
Credit Commitments in a principal amount of up to $50,000,000 in the aggregate
(the “Facility Increase”); provided, however, that such increase must be in a
minimum principal amount of at least $25,000,000 and integral multiples of
$1,000,000 in excess thereof and will only become effective if (i) the Borrower
Agent shall have given the Administrative Agent at least 10 Business Days’
notice of its intention to effect a Facility Increase and the desired amount of
such Facility Increase, (ii) no Default or Event of Default has occurred and is
continuing, (iii) one or more Lenders agree to participate in such Facility
Increase (or a financial institution or other entity that meets the definition
of “Eligible Assignee” reasonably acceptable to the Administrative Agent and the
Borrowers agree to accept an offer to commit to such increase as provided below)
and (iv) the conditions precedent to a Borrowing set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) are satisfied as of
such date.

(b) Procedures. The Borrowers shall offer such increase to (x) the existing
Lenders (although no existing Lender shall be obligated to commit to such
increase) or (y) other Eligible Assignees reasonably acceptable to the
Administrative Agent, provided, however, that the minimum Revolving Credit
Commitment of each such new Eligible Assignee accepting a Revolving Credit
Commitment as part of such Facility Increase equals or exceeds $5,000,000, and
such Lender or Eligible Assignee executes a Lender Joinder Agreement pursuant to
which such Lender agrees to commit to all or a portion of such Facility Increase
and, in the case of an Eligible Assignee, to be bound by the terms of this
Agreement as a Lender. On the effective date provided for in such Lender Joinder
Agreement providing for a Facility Increase (each a “Facility Increase Effective
Date”), the Revolving Credit Commitments will be increased by the amount
committed to by each Lender or Eligible Assignee on the Facility Increase
Effective Date. In the

 

55



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

event there are Lenders and Eligible Assignees that have committed to a Facility
Increase in excess of the maximum amount requested (or permitted), then the
Administrative Agent shall have the right to allocate such commitments on
whatever basis the Administrative Agent determines is appropriate in
consultation with the Borrower Agent.

(c) Funding of Facility Increase. On each Facility Increase Effective Date, each
Lender and Eligible Assignee providing a portion of the Facility Increase shall
transfer immediately available funds to the Administrative Agent in an amount
equal to its Ratable Portion (after giving effect to such Facility Increase) of
outstanding Loans. The Administrative Agent shall distribute such amount ratably
among the Lenders.

Section 2.19 Appointment of Borrower Agent as Agent.

(a) Each Borrower hereby irrevocably appoints and constitutes Borrower Agent as
its agent to request and receive Loans and Letters of Credit pursuant to this
Agreement and the other Financing Agreements from the Administrative Agent or
any Lender in the name or on behalf of such Borrower. The Administrative Agent
and Lenders may disburse the Loans to such bank account of Borrower Agent or a
Borrower or otherwise make such Loans to a Borrower and issue a Letter of Credit
for the account of a Borrower as Borrower Agent may designate or direct, without
notice to any other Borrower or Loan Party. Notwithstanding anything to the
contrary contained herein, the Administrative Agent may at any time and from
time to time require that Loans to or for the account of any Borrower be
disbursed directly to an operating account of such Borrower.

(b) Borrower Agent hereby accepts the appointment by Borrowers to act as the
agent of Borrowers pursuant to this Section 2.19.

(c) Borrower Agent shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of the Borrowers, or the
issuance of any Letters of Credit for a Borrower hereunder, shall be paid to or
for the account of such Borrower.

(d) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Borrower Agent as its agent to receive statements on account and all
other notices from the Administrative Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

(e) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Borrower Agent shall be
deemed for all purposes to have been made by such Borrower or Guarantor, as the
case may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower or Guarantor.

(f) No purported termination of the appointment of Borrower Agent as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Effective Date

The effectiveness of this Agreement shall be subject to the satisfaction or due
waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of each of
the following conditions precedent (the date on which such conditions are
satisfied or waived being herein called the “Effective Date”):

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Effective Date (and, to the extent any Borrowing of any Eurodollar Rate
Loans is requested to be made on the Effective Date, in respect of the Notice of
Borrowing for such Eurodollar Rate Loans, at least three Business Days prior to
the Effective Date) each of the following, each dated the Effective Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:

(i) this Agreement, duly executed and delivered by the Borrowers and, for the
account of each Lender requesting the same, a Revolving Credit Note of the
Borrowers conforming to the requirements set forth herein;

(ii) the Guaranty, duly executed and delivered by Holdings and each Domestic
Subsidiary (other than an Inactive Subsidiary) that has guaranteed the Term Loan
Facility;

(iii) the Pledge and Security Agreement, duly executed and delivered by Holdings
and each of its Domestic Subsidiaries;

(iv) the Master Assignment and Resignation Agreement, in substantially the form
attached hereto as Exhibit O, duly executed by the Borrowers, the Guarantors,
the Existing Agent under the Existing Credit Agreement Administrative Agent;

(v) Assignments of the mortgages delivered under the Existing Credit Agreement
in favor of the Existing Agent for all of the owned Real Properties of the Loan
Parties identified on Schedule 4.19 (Real Property) (except as may be agreed to
by the Administrative Agent), together with down-date endorsements of existing
title policies for each of the owned Real Properties in favor of the
Administrative Agent insuring the mortgages as assigned by the assignments and
copies of all other Mortgage Supporting Documents relating thereto available to
the Borrowers;

(vi) a favorable opinion of (A) Alston & Bird LLP, counsel to the Loan Parties,
in substantially the form of Exhibit G (Form of Opinion of Counsel for the Loan
Parties) and (B) counsel to the Loan Parties in North Carolina and Virginia, in
each case addressed to the Administrative Agent and the Lenders and addressing
such other matters as any Lender through the Administrative Agent may reasonably
request.

 

57



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(vii) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization or formation of such Loan Party,
in each case together with certificates of such official attesting to the good
standing of each such Loan Party in such state, and certificates regarding the
good standing of such Loan Parties issued by the Secretaries of State of the
jurisdictions set forth on Schedule 3.1 (a)(vii) (Foreign Qualifications);

(viii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Financing Agreement or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party on or before the Effective Date, (B) the by-laws (or
equivalent Constituent Document) of such Loan Party as in effect on the date of
such certification, (C) the resolutions of such Loan Party’s Board of Directors
(or equivalent governing body) approving and authorizing the execution, delivery
and performance of this Agreement and the other Financing Agreements to which it
is a party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (vii) above;

(ix) certificates of insurance evidencing that the insurance policies required
by Section 7.5 (Maintenance of Insurance) are in full force and effect, together
with, unless otherwise agreed by the Administrative Agent, endorsements naming
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured or loss payee under all liability and property insurance policies to be
maintained with respect to the properties of the Borrowers and their
Subsidiaries that constitute Collateral, subject to the Intercreditor Agreement;
and

(x) a certificate of a Responsible Officer to the effect that (A) the
representations and warranties set forth in Article IV (Representations and
Warranties) and in the other Financing Agreements shall be true and correct in
all material respects on and as of the Closing Date and shall be true and
correct in all material respects on and as of any such date after the Closing
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and (B) no Default or
Event of Default shall have occurred and be continuing.

(xi) such other certificates, documents, agreements and information respecting
any Loan Party as any Lender through the Administrative Agent may reasonably
request.

(b) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders, as
applicable, all fees and expenses (including reasonable and documented fees and
expenses of counsel to the Administrative Agent) due and payable on or before
the Effective Date (including all such fees described in the Fee Letter) under
or in connection with this Agreement.

 

58



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) Consents, Etc. The Loan Parties shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
to allow each Loan Party lawfully (i) to execute, deliver and perform, in all
material respects, their respective obligations hereunder and under the
Financing Agreements to which each of them, respectively, is, or shall on the
Effective Date be, a party and each other agreement or instrument to be executed
and delivered by each of them, respectively, pursuant thereto or in connection
therewith, and (ii) to create and perfect the Liens on the Collateral to be
owned by each of them.

(d) Minimum Excess Availability. On the Effective Date, Excess Availability
shall not be less than $20,000,000 (after giving effect to Loans made
hereunder).

(e) Material Adverse Effect. Since February 3, 2007, there shall not have
occurred a Material Adverse Effect.

(f) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan (other than Loans outstanding under the Existing Credit Agreement and being
continued under this Agreement), the Administrative Agent shall have received a
duly executed Notice of Borrowing (or, in the case of Swing Loans, a duly
executed Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both immediately before and
immediately after giving effect thereto and, in the case of any Loan, giving
effect to the application of the proceeds thereof:

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Financing Agreements shall be true and correct
in all material respects on and as of the Effective Date and shall be true and
correct in all material respects on and as of any such date after the Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing.

 

59



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) Borrowing Base. After giving effect to the Loans or Letters of Credit
requested to be made or Issued on any such date and the use of proceeds thereof,
the Revolving Credit Outstandings shall not exceed the Maximum Credit at such
time.

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower Agent to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrowers of the
proceeds of each Loan requested therein, and each submission by the Borrowers to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrowers as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

Section 3.3 Determinations of Effective Date Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effective Date), each Lender shall be
deemed to have consented to, approved, accepted or be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the
Financing Agreements shall have received notice from such Lender prior to the
Borrowing on the Effective Date, borrowing of Swing Loans or Issuance or deemed
Issuance hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s Ratable Portion of
such Borrowing or Swing Loans.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each of Holdings and each Borrower represents and warrants each
of the following to the Lenders, the Issuers and the Administrative Agent, on
and as of the Effective Date and after giving effect to the making of the Loans
and the other financial accommodations on the Effective Date and on and as of
each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit):

Section 4.1 Corporate Existence; Compliance with Law

Each Loan Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, except where the failure to be so duly organized,
validly existing and in good standing could not reasonably be expected to have a
Material Adverse Effect, (b) is duly qualified to do business as a foreign
entity and is in good standing under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing could not reasonably be expected to, in the aggregate, have a
Material Adverse Effect, (c) has all requisite power and authority and the legal
right to own, pledge, mortgage and operate its properties, to lease the

 

60



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

property it operates under lease and to conduct its business as now or currently
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with all material provisions of its Constituent Documents
and (e) is in compliance with all applicable Requirements of Law (including the
Anti-Terrorism Order and the Patriot Act) except where the failure to be in
compliance could not reasonably be expected to, in the aggregate, have a
Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery and performance by each Loan Party of the Financing
Agreements to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s powers as a corporation, limited liability
company, partnership or other form of business entity;

(ii) have been or, at the time of delivery thereof, will have been duly
authorized by all necessary corporate, limited liability company, partnership or
similar action, including the consent of shareholders, partners and members
where required;

(iii) do not and will not (A) contravene or violate such Loan Party’s
Constituent Documents, except where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, except where such
violation could not reasonably be expected to have a Material Adverse Effect,
(C) conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of any material Contractual
Obligation of such Loan Party, except where such conflict, breach, default,
termination or acceleration could not reasonably be expected to have a Material
Adverse Effect or (D) result in the creation or imposition of any Lien upon any
property of such Loan Party, other than (x) those in favor of the Secured
Parties pursuant to the Collateral Documents and (y) Liens permitted by
Section 8.2(Liens, Etc.); and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority, other than those that
have been or will be, prior to the Effective Date or on or prior to the date
such Person becomes a Loan Party, obtained or made, and each of which is or will
be, at the appropriate time, in full force and effect, except where failure to
be in full force and effect could not reasonably be expected to have a Material
Adverse Effect and, with respect to the Collateral, filings required to perfect
the Liens created by the Collateral Documents.

(b) This Agreement has been, and each of the other Financing Agreements will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Financing Agreements will be, when delivered hereunder, the legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies and general principles of
equity.

 

61



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 4.3 Ownership of Subsidiaries; Borrower Information

(a) Set forth on Schedule 4.3 (Ownership of Subsidiaries; Borrower Information)
is a complete and accurate list showing, as of the date hereof, all Subsidiaries
of the Loan Parties and, as to each such Subsidiary, the aggregate percentage of
the outstanding Stock owned (directly or indirectly) by the Loan Parties. Except
as set forth on such Schedule, no Stock of any Subsidiary of any Loan Party is
as of the date hereof, subject to any outstanding option, warrant, right of
conversion or purchase of any similar right. All of the outstanding Stock of
each Subsidiary of the Loan Parties owned (directly or indirectly) by each Loan
Party has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned by such Loan Party or a Subsidiary of such Loan Party,
free and clear of all Liens (other than the Lien in favor of the Secured Parties
created pursuant to the Pledge and Security Agreement and Liens permitted under
Section 8.2).

(b) Each of C&W Outlet Inc., a New York corporation, ERL, Inc., a New Jersey
corporation, and J. Crew Virginia, Inc., is an Inactive Subsidiary and does not
and will not engage in any business or commercial activities and each does not
and will not own or hold any assets or properties, except that J. Crew Virginia,
Inc., a Virginia corporation, may engage in activities in connection with the
issuance of gift cards and store credits for and on behalf of Borrowers. J. Crew
Virginia, Inc. does not and will not engage in any other business or activity
and does not and will not hold any assets or properties.

Section 4.4 Financial Statements

The Consolidated balance sheet of Holdings and its Subsidiaries as at
February 3, 2007, and the related Consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for the
Fiscal Year then ended, certified by the Borrowers’ Accountants, fairly present
in all material respects, the Consolidated financial condition of Holdings and
its Subsidiaries as at such dates and the Consolidated results of the operations
of Holdings and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.

Section 4.5 Material Adverse Effect

Since February 3, 2007, there have been no events or developments that, in the
aggregate, have had a Material Adverse Effect.

Section 4.6 Solvency

Each Loan Party is and, upon the incurrence of any Obligation by such Loan Party
on any date on which this representation and warranty is made, will be, Solvent.

Section 4.7 Litigation

Except as set forth on Schedule 4.7 (Litigation), there are no pending, or to
the knowledge of Holdings or any of its Subsidiaries, threatened, actions,
investigations or proceedings affecting any Loan Party or any of its
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to

 

62



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

have a Material Adverse Effect. The performance of any action by any Loan Party
required or contemplated by any Financing Agreement is not restrained or
enjoined (either temporarily, preliminarily or permanently).

Section 4.8 Taxes

Each Loan Party has timely filed all federal, state, local and foreign income
and franchise and other material tax returns, reports and statements required to
be filed and paid and discharged before the same have become delinquent, all
lawful governmental claims, taxes, assessments, charges and levis, except
(x) where contested in good faith by proper proceedings and adequate reserves
thereof have been established on the books of such Loan Party in conformity with
GAAP or (y) where the failure to pay and discharge such delinquent claims,
taxes, assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

Section 4.9 Full Disclosure

The written information prepared or furnished by or on behalf of any Loan Party
in connection with this Agreement or the consummation of the transactions
contemplated hereunder taken as a whole, does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein or herein not misleading in any material respect in
light of the circumstances in which the same were made.

Section 4.10 Margin Regulations

No Loan Party is engaged principally in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Federal Reserve Board), and no proceeds of any Loan will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

Section 4.11 No Defaults

No Default or Event of Default has occurred and is continuing.

Section 4.12 Investment Company Act

Neither Holdings nor any of its Subsidiaries is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

Section 4.13 Use of Proceeds

The proceeds of the Loans and the Letters of Credit are being used by the
Borrowers (and, to the extent distributed to them by the Borrowers, each other
Loan Party) solely for working capital and general corporate purposes.

 

63



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 4.14 [Intentionally Omitted]

Section 4.15 Labor Matters

Neither Holdings nor any of its Subsidiaries is engaged in any unfair labor
practice that would reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against Holdings or any
of its Subsidiaries, before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Holdings or any of its Subsidiaries and
(b) no strike or work stoppage in existence involving Holdings or any of its
Subsidiaries, except (with respect to any matter specified in clause (a) or
(b) above) such as is not reasonably likely to have a Material Adverse Effect.

Section 4.16 ERISA

(a) As of the date hereof, there are no Title IV Plans or Multiemployer Plans.

(b) Each Benefit Plan, and each related trust thereunder, intended to qualify
for tax-qualified status under Section 401 or 501 of the Code so qualifies,
except where such failures, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

(c) Except for those that could not reasonably be expected to, in the aggregate,
have a Material Adverse Effect, (i) each Benefit Plan is in compliance in all
material respects with applicable provisions of ERISA, the Code and other
Requirements of Law, (ii) there are no existing or pending (or, to the knowledge
of any Loan Party, threatened) claims (other than routine claims for benefits in
the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Loan Party incurs or
otherwise has or could have an obligation or any liability and (iii) no ERISA
Event is reasonably expected to occur.

(d) On the Effective Date no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding.

Section 4.17 Environmental Matters

(a) No Loan Party or any Real Property is subject to any pending claim, order,
proceeding or governmental investigation, nor to the knowledge of any Loan Party
has any of the foregoing been threatened in writing, under or pursuant to
Environmental Laws other than those that, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

(b) No Real Property owned, operated or leased by any Loan Party is a treatment,
storage or disposal facility requiring a Permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
state analog.

 

64



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 4.18 [Intentionally Omitted]

Section 4.19 Title; Real Property

(a) Each Loan Party has good and marketable title to, or valid leasehold
interests in, all Real Property and good title or valid leasehold interests in,
all personal property, in each case that is purported to be owned or leased by
it, except where the failure to have such good and marketable title, or valid
leasehold interests, could not reasonably be expected to have a Material Adverse
Effect, and none of the Loan Parties’ properties and assets is subject to any
Lien, except Liens permitted under Section 8.2 (Liens, Etc.).

(b) Set forth on Schedule 4.19 (Real Property) is, as of the date hereof, a
complete and accurate list of all Real Property, including without limitation,
all Leases of each Loan Party and its Subsidiaries and showing, as of the date
hereof, the current street address (including, where applicable, county, state
and other relevant jurisdictions), record owner or landlord (if leased) and,
where applicable, lessee thereof.

(c) All Permits required to have been issued or appropriate to enable all Real
Property of any Loan Party to be lawfully occupied and used for all of the
purposes for which they are currently occupied and used have been lawfully
issued and are in full force and effect, other than those that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 4.20 Credit Card Agreements.

Set forth in Schedule 4.20 (Credit Card Agreements) hereto is, as of the date
hereof, a correct and complete list of all of the Credit Card Agreements between
or among any Borrower or any of its Affiliates, on the one hand, the Credit Card
Issuers, the Credit Card Processors and any of their Affiliates, on the other
hand.

Section 4.21 Intercreditor Agreement

Exhibit N attaches the true, correct and complete copy of the Intercreditor
Agreement which, as of the date hereof, has not been amended, modified or
supplemented in any form since such May 15, 2006.

ARTICLE V

FINANCIAL COVENANTS

Each Loan Party agrees with the Lenders, the Issuers and the Administrative
Agent to the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding, unless the Requisite Lenders otherwise consent
in writing:

Section 5.1 Minimum Fixed Charge Coverage Ratio

At any time Excess Availability is less than $20,000,000, the Fixed Charge
Coverage Ratio of Holdings and its Subsidiaries (on a Consolidated basis) for
the immediately preceding four consecutive Fiscal Quarters (treated as a single
account period) ending on the last

 

65



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

day of the most recent Fiscal Quarter for which financial statements of Holdings
and its Subsidiaries have been provided pursuant to Section 6.1(a) shall be not
less than 1.10 to 1.00 with respect to such period.

ARTICLE VI

REPORTING COVENANTS

Each Loan Party agree with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 6.1 Financial Statements

Subject to Section 6.16 (Electronic Delivery of Information), the Borrower Agent
shall furnish to the Administrative Agent each of the following:

(a) Quarterly Reports. Within 45 days after the end of the first three Fiscal
Quarters of each Fiscal Year, an unaudited Consolidated balance sheet of
Holdings and its Subsidiaries as of the close of such Fiscal Quarter and the
related unaudited Consolidated statements of income and cash flow for such
Fiscal Quarter and that portion of the Fiscal Year ending as of the close of
such Fiscal Quarter, setting forth in comparative form, in the case of the
statement of income, the figures for the corresponding period in the prior year,
in each case certified by a Responsible Officer of Holdings as fairly
presenting, in all material respects, the Consolidated financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments).

(b) Annual Reports. Within 90 days after the end of each Fiscal Year, a
Consolidated balance sheet of Holdings and its Subsidiaries as of the end of
such Fiscal Year and related Consolidated statements of income and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, all prepared in conformity
with GAAP and certified, in the case of such Consolidated Financial Statements,
without qualification as to the scope of the audit or as to the Borrowers being
a going concern by the Borrowers’ Accountants, together with the report of such
accounting firm stating that (i) such Financial Statements fairly present, in
all material respects, the Consolidated financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which the Borrowers’
Accountants shall concur and that shall have been disclosed in the notes to the
Financial Statements) and (ii) the examination by the Borrowers’ Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating, and subject to Statement on Auditing Standards 62, that in
the course of the regular audit of the business of the Holdings and its
Subsidiaries such accounting firm has obtained no knowledge that a Default or
Event of Default in respect of the financial covenants contained in Article V
(Financial Covenants) has occurred and is continuing, or, if in the opinion of
such accounting firm, a Default or Event of Default has occurred and is
continuing in respect of such financial covenants, a statement as to the nature
thereof.

 

66



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrowers (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining the Quarterly Excess
Availability (for purposes of determining the Applicable Margin) and
demonstrating compliance with the financial covenant contained in Article V
(Financial Covenants) but only if and to the extent compliance with such
financial covenant was required during the applicable period and (ii) stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the Borrowers propose to take with respect
thereto.

(d) Business Plan. Within 60 days after the end of each Fiscal Year, the annual
business plan of Holdings and its Subsidiaries for the next succeeding Fiscal
Year prepared on a Consolidated basis for each Fiscal Quarter in such Fiscal
Year which shall include a Consolidated balance sheet and income statement and
statement of cash flows for Holdings and its Subsidiaries for each such Fiscal
Quarter.

Section 6.2 Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any (A) Default, Event of Default or other event having had, or having any
reasonable likelihood of causing, or resulting in, a Material Adverse Effect or
(B) any “Default”, “Event of Default (as such terms are defined under the Term
Loan Facility) or other event having had, or having any reasonable likelihood of
causing, or resulting in, a “Material Adverse Effect” (as such term is defined
under the Term Loan Facility), in each case in clauses (A) and (B) above, the
Borrowers shall give the Administrative Agent notice specifying the nature of
such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given by telephone, shall be promptly confirmed
in writing on the next Business Day.

Section 6.3 Litigation

Subject to Section 6.16 (Electronic Delivery of Information), promptly after the
commencement thereof, the Borrower Agent shall give the Administrative Agent
written notice of the commencement of all actions, suits and proceedings before
any domestic or foreign Governmental Authority or arbitrator affecting any Loan
Party that (i) seeks injunctive or similar relief or (ii) exposes such Loan
Party to liability that, in the case of either clause (i) or (ii), could
reasonably be expected to have a Material Adverse Effect.

Section 6.4 [Intentionally Omitted]

Section 6.5 SEC Filings

Subject to Section 6.16 (Electronic Delivery of Information), promptly after the
sending or filing thereof, the Borrower Agent shall send the Administrative
Agent copies of (a) all reports that Holdings sends to its security holders
generally, and (b) all reports and registration statements that any Loan Party
files with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.

 

67



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 6.6 Labor Relations

Subject to Section 6.16 (Electronic Delivery of Information), promptly after
becoming aware of the same, the Borrower Agent shall give the Administrative
Agent written notice of (a) any material labor dispute to which any Loan Party
is or may become a party, including any strikes, lockouts or other disputes
relating to any of such Person’s plants and other facilities, and (b) any Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person, in
each case in clause (a) and (b) that could reasonably be expected to have a
Material Adverse Effect.

Section 6.7 Tax Returns

Upon the request of any Lender, through the Administrative Agent, the Borrower
Agent shall provide copies of all federal, state, local and foreign tax returns
and reports filed by any Loan Party in respect of taxes measured by income
(excluding sales, use, property and like taxes).

Section 6.8 Insurance

As soon as is practicable and in any event by the last day of each Fiscal Year,
the Borrower Agent shall furnish the Administrative Agent evidence, reasonably
satisfactory to the Administrative Agent of all material insurance coverage
maintained by the Loan Parties.

Section 6.9 ERISA Matters

The Borrower Agent shall furnish the Administrative Agent each of the following:

(a) promptly and in any event within 30 days after any Loan Party or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, written
notice describing such event; and

(b) promptly and in any event within 10 days after any ERISA Affiliate knows or
has reason to know that a request for a minimum funding waiver under Section 412
of the Code has been filed with respect to any Title IV Plan or Multiemployer
Plan, a written statement of a Responsible Officer of the Borrower Agent
describing such ERISA Event or waiver request and any action, that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notice filed with the PBGC or the IRS pertaining thereto.

Section 6.10 Environmental Matters

Subject to Section 6.16 (Electronic Delivery of Information), the Borrower Agent
shall provide the Administrative Agent promptly and in any event within 10 days
after any Loan Party learning of any of the following, written notice of each of
the following:

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that could reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs which could reasonably be
expected to have a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(b) the receipt by any Loan Party of notification that any real or personal
property of such Loan Party is or is reasonably likely to be subject to any
Environmental Lien that could reasonably be expected to have a Material Adverse
Effect;

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
that could reasonably be expected to result in a violation of or liability
under, any Environmental Law, except for violations and liabilities the
consequence of which, in the aggregate, could not reasonably be expected to
subject the Loan Parties collectively to Environmental Liabilities and Costs
which could reasonably be expected to have a Material Adverse Effect;

(d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, could reasonably be expected to subject the Loan Parties
collectively to Environmental Liabilities and Costs which could reasonably be
expected to have a Material Adverse Effect;

(e) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

Section 6.11 Borrowing Base Determination

(a) Borrower Agent shall provide Administrative Agent with the following
documents in a form reasonably satisfactory to Administrative Agent as soon as
possible after the end of each fiscal month (but in any event within fifteen
(15) Business Days after the end thereof) so long as no Default or Event of
Default exists and Excess Availability shall be greater than $20,000,000 (and
more frequently as Administrative Agent may require at any time a Default or
Event of Default exists or Excess Availability is less than $20,000,000), a
Borrowing Base Certificate setting forth the calculation of the Borrowing Base
as of the last Business Day of the immediately preceding applicable period as to
the Accounts and Eligible Inventory, duly completed and executed by a
Responsible Officer of the Borrower Agent, together with all schedules required
pursuant to the terms of the Borrowing Base Certificate duly completed;

(b) The Borrowers shall conduct, or shall cause to be conducted, at their
reasonable expense and upon request of the Administrative Agent, and present to
the Administrative Agent for approval, updates to the Initial Inventory
Appraisal that shall be in form and substance and from third-party appraisers
reasonably acceptable to the Administrative Agent (the “Updated Inventory
Appraisal”) for the purpose of determining the amount of the Borrowing Base
attributable to Inventory; provided, however, that as long as no Default or
Event of Default exists and is continuing and as long as Excess Availability is
greater than $20,000,000, the Borrowers shall not be required to conduct Updated
Inventory Appraisals more than (x) 0 times in any period of 12 consecutive
months if no Obligations are outstanding under this Facility, (y) once in any
period of 12 consecutive months if Obligations are outstanding under this
Facility, and (z) twice in any period of 12 consecutive months if Excess
Availability is less than $20,000,000;

(c) The Administrative Agent may carry out investigations and reviews of each
Loan Parties’ property at the reasonable expense of the Borrowers (including
field audits conducted by the Administrative Agent) (“Field Examination”);
provided, however, that as long as no Default or Event of Default exists and is
continuing and as long as Excess Availability is

 

69



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

greater than $20,000,000, the Administrative Agent shall carry out Field
Examinations, no more than (x) 0 times in any period of 12 consecutive months if
no Obligations are outstanding under this Facility, (y) one time in any period
of 12 consecutive months if Obligations are outstanding under this Facility, and
(z) twice in any period of 12 consecutive months if Excess Availability is less
than $20,000,000. The Borrowers shall furnish to the Administrative Agent any
information that the Administrative Agent may reasonably request regarding the
determination and calculation of the Borrowing Base including correct and
complete copies of any invoices, underlying agreements, instruments or other
documents and the identity of all Account Debtors in respect of Accounts
referred to therein.

(d) Concurrent with delivery to the agent under the Term Loan Facility, or at
any time as Administrative Agent may request at Borrowers’ expense on or after
an Event of Default has occurred and is continuing, deliver or cause to be
delivered to Administrative Agent written appraisals as to the Intellectual
Property.

(e) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of the Administrative Agent
contained herein and in the event of any conflict or inconsistency between the
calculation of the Borrowing Base as set forth in any Borrowing Base Certificate
and as determined by Administrative Agent in its good faith, the determination
of Administrative Agent shall govern and be conclusive and binding upon
Borrowers and Guarantors, absent manifest error. Without limiting the foregoing,
Borrowers shall furnish to Administrative Agent any information which
Administrative Agent may reasonably request regarding the determination and
calculation of any of the amounts set forth in any Borrowing Base Certificate.
The Borrowing Base may be adjusted based on the information set forth in the
reports received by Administrative Agent pursuant to Section 6.11(a)(i) above.

Section 6.12 [Intentionally Omitted]

Section 6.13 Tax Reporting

In the event that any of the Borrowers determines that it intends to treat any
of the Loans, the Letters of Credit, or the related transactions contemplated
hereby as a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, the Borrower Agent shall give the Administrative Agent written
notice thereof and shall deliver to the Administrative Agent all IRS forms
required in connection therewith.

Section 6.14 New Collateral Locations

Each Loan Party may only open any new location within the continental United
States provided such Loan Party (a) gives Administrative Agent ten (10) days
prior written notice of the intended opening of any such new location and
(b) executes and delivers, or causes to be executed and delivered, to
Administrative Agent such agreements, documents, and instruments as
Administrative Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location; provided, that, without limiting
the obligations of Borrowers and Guarantors pursuant to Section 7.1
(Preservation of Corporate Existence, Etc.) hereof or otherwise hereunder, the
Loan Parties shall not be required to comply with the foregoing conditions with
respect to the opening by them of any new retail or factory store locations.

 

70



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 6.15 Other Information

The Borrowers shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of Holdings, the Borrowers or any Subsidiary of the
Borrowers as the Administrative Agent or such Lender may from time to time
reasonably request.

Section 6.16 Electronic Delivery of Information

(a) The Borrowers may deliver documents, materials and other information
required to be delivered pursuant to Article VI (collectively, “Information”) in
an electronic format acceptable to the Administrative Agent by e-mailing any
such Information to an e-mail address of the Administrative Agent as specified
by the Administrative Agent to the Borrower Agent from time to time. Any
Information provided in such manner shall only be deemed to have been delivered
to the Administrative Agent and the Lenders on the date on which the
Administrative Agent posts such Information on the Borrowers’ behalf (which the
Administrative Agent agrees to do promptly upon receipt from the Borrower Agent)
on an internet or intranet website to which each Lender and the Administrative
Agent has access, whether a commercial, third-party website (such as Intralinks
or SyndTrak) or a website sponsored by the Administrative Agent.

(b) In addition, the Borrowers may deliver Information required to be delivered
pursuant to this Article VI, by posting any such Information to Holding’s
internet website (as of the Agreement Date, www.jcrew.com). Any such Information
provided in such manner shall only be deemed to have been delivered to the
Administrative Agent or a Lender on the date on which the Administrative Agent
or such Lender, as applicable, receives notice from the Borrower that such
Information has been posted to the Borrower’s internet website. In addition to
any manner permitted by Section 11.8, the Borrower may notify the Administrative
Agent or a Lender that Information has been posted to such a website by causing
an e-mail notification to be sent to an e-mail address specified from time to
time by the Administrative Agent or such Lender, as applicable.

(c) Notwithstanding anything in this Section to the contrary, the obligations of
the Borrowers to deliver (i) the financial statements referred to in Sections
6.1(a) and (b) shall be satisfied when Holdings files its Form 10-Q and 10-K,
respectively, with the Securities and Exchange Commission, (ii) notices required
under Section 6.3, 6.6 or 6.10 shall be satisfied when Holdings files a Form 8-K
with the Securities and Exchange Commission regarding the matters referred to in
such Section, and (iii) the reports required to be delivered under Section 6.5
shall be satisfied to the extent Holdings files such reports with the Securities
and Exchange Commission.

ARTICLE VII

AFFIRMATIVE COVENANTS

Each Loan Party agrees with the Lenders, the Issuers and the Administrative
Agent to each of the following, as long as any Obligation or any Revolving
Credit Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

Section 7.1 Preservation of Corporate Existence, Etc.

Each Loan Party shall preserve and maintain its legal existence, except as
permitted by Section 8.4.

 

71



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 7.2 Compliance with Laws, Etc.

Each Loan Party shall comply with all applicable Requirements of Law and
Permits, except where the failure so to comply could not reasonably be expected
to, in the aggregate, have a Material Adverse Effect.

Section 7.3 Conduct of Business

From and after the Effective Date, no Loan Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than the businesses engaged
in by the Loan Parties on the Effective Date, and any business reasonably
incidental, related, ancillary or complimentary thereto.

Section 7.4 Payment of Taxes, Etc.

Each Loan Party shall pay and discharge before the same shall become delinquent,
all lawful governmental claims, taxes, assessments, charges and levies, except
(x) where contested in good faith, by proper proceedings and adequate reserves
therefor have been established on the books of such Loan Party in conformity
with GAAP or (y) where the failure to pay and discharge of such delinquent
claims, taxes, assessments, charges and levies could not reasonably be expected
to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance

Each Loan Party shall (a) maintain or cause to be maintained insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Loan Party operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all property and liability insurance relating
to Holdings or any other Loan Party to name the Administrative Agent on behalf
of the Secured Parties as additional insured or loss payee, as appropriate, and
to provide that no cancellation, or material decrease in coverage shall be
effective with respect to the Administrative Agent and the Lenders until after
30 days’ written notice thereof to the Administrative Agent. Without limiting
the generality of the foregoing, Holdings shall maintain or cause to be
maintained replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons established reputation engaged in similar
businesses.

Section 7.6 Access

Each Loan Party shall from time to time permit the Administrative Agent, or any
agents or representatives thereof, upon at least two Business Days prior written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of each

 

72



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Loan Party, (b) visit the properties of each Loan Party, (c) discuss the
affairs, finances and accounts of each Loan Party with any officer or director
of such Loan Party and (d) communicate directly with any certified public
accountants (including the Borrowers’ Accountants).

Section 7.7 Keeping of Books

Each Loan Party shall keep proper books of record and account in conformity with
GAAP of all financial transactions and the assets and business of each Loan
Party.

Section 7.8 Maintenance of Properties, Etc.

Each Loan Party shall maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above could not reasonably expected
to, in the aggregate, have a Material Adverse Effect.

Section 7.9 Application of Proceeds

The Borrowers (and, to the extent distributed to them by the Borrowers, each
Loan Party) shall use the entire amount of the proceeds of the Loans as provided
in Section 4.13 (Use of Proceeds).

Section 7.10 Environmental

Each Loan Party shall comply with all Environmental Laws except where the
failure to comply with such Environmental Laws could not reasonably be expected
to have a Material Adverse Effect, and, without limiting the foregoing, the
Borrowers shall, at their sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of any Loan Party incurring Environmental
Liabilities and Costs which could reasonably be expected to have a Material
Adverse Effect, take such Remedial Action and undertake such investigation or
other action as required by Environmental Laws or as any Governmental Authority
requires or as is appropriate and consistent with good business practice to
address the Release or event and otherwise ensure compliance with Environmental
Laws as required by this Section.

Section 7.11 Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired property and Persons that
become Subsidiaries of any Loan Party after the Effective Date), each Loan Party
shall promptly do each of the following, unless otherwise agreed by the
Administrative Agent:

(a) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty (or, in the case of any Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign guarantees and related documents), in each case
in form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent reasonably determines are necessary in

 

73



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

order to ensure that each Subsidiary of each Loan Party that has entered into
Guaranty Obligations in respect of the Indebtedness of any Loan Party owing
under the Term Loan Facility or any other Person that has entered into any such
Guaranty Obligations guaranties, as primary obligor and not as surety, the full
and punctual payment when due of the Obligations or any part thereof; provided,
however, in no event shall any Excluded Foreign Subsidiary be required to
guaranty the payment of the Obligations unless the Borrower Agent and the
Administrative Agent otherwise agree and; provided, further, the terms of this
clause (a) shall only apply to Material Domestic Subsidiaries of the Loan
Parties solely after the satisfaction in full of all of the obligations
outstanding under the Term Loan Facility and the Borrower Agent has provided the
Administrative Agent evidence of the termination of such Term Loan Facility;

(b) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign charges, pledges, security agreements and other
Collateral Documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to (i) effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable first-priority security interest in the Stock and Stock Equivalents
and other debt Securities owned by any Loan Party or any Subsidiary of any Loan
Party that has entered into Guaranty Obligations in respect of the Indebtedness
of any Loan Party made under the Term Loan Facility or any other Person that has
entered into any such Guaranty Obligations and (ii) effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid, perfected
and enforceable first-priority security interest in all property interests and
other assets of any Loan Party or any Subsidiary of any Loan Party that has
entered into Guaranty Obligations in respect of the Indebtedness of any Loan
Party made under the Term Loan Facility or any other Person that has entered
into any such Guaranty Obligations; provided, however, in no event shall (x) any
Loan Party or any of its Subsidiaries, individually or collectively, be required
to pledge in excess of 66% of the outstanding Voting Stock of any Excluded
Foreign Subsidiary or (y) any assets of any Excluded Foreign Subsidiary be
required to be pledged, unless the Borrower and the Administrative Agent
otherwise agree and; provided, further, the terms of this clause (b) shall only
apply to Material Domestic Subsidiaries of the Loan Parties solely after the
satisfaction in full of all of the obligations outstanding under the Term Loan
Facility and the Borrower Agent has provided the Administrative Agent evidence
of the termination of such Term Loan Facility;

(c) deliver to the Administrative Agent all certificates, instruments and other
documents representing all Pledged Stock, Pledged Debt Instruments and all other
Stock, Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and foreign agreements executed pursuant to clause
(b) above, together with (i) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (ii) in the case of Pledged Debt Instruments and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;

(d) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(a) above or to create, maintain or perfect the security interest required to be
granted pursuant to clause (b) above, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Administrative Agent; and

 

74



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(e) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 7.12 Control Accounts; Approved Deposit Accounts

(a) Each Loan Party may establish or maintain any Deposit Account (including,
maintaining or establishing certain Deposit Accounts for the purposes of
receiving store receipts from a retail store location of a Borrower,
collectively, the “Store Accounts” and each individually, a “Store Account”);
provided, however, each Loan Party shall (i) deposit all cash it receives,
including, without limitation, all proceeds from sales of Inventory (including,
without limitation, all amounts payable to each Borrower from Credit Card
Issuers and Credit Card Processors and all other proceeds of Collateral) in
every form, cash, checks, credit card sales drafts, credit card sales or charge
slips or receipts and other forms of daily store receipts, from each retail
store location of such Borrower into an Approved Deposit Account of such
Borrower on each Business Day and (ii) not establish or maintain any Securities
Account that is not a Control Account; provided, further, notwithstanding the
foregoing, each Loan Party may maintain credit balances in Store Accounts, or
other accounts that are not Approved Deposit Accounts, so long as the aggregate
balance in all such accounts does not exceed $10,000,000.

(b) Each Loan Party shall (i) instruct each Account Debtor or other Person
obligated to make a payment to any of them under any Account to make payment, or
to continue to make payment, to an Approved Deposit Account and (ii) deposit in
an Approved Deposit Account immediately upon receipt all Proceeds of such
Accounts received by any Loan Party from any other Person.

(c) In the event (i) any Loan Party or any Deposit Account Bank shall, after the
date hereof, terminate an agreement with respect to the maintenance of an
Approved Deposit Account for any reason, (ii) the Administrative Agent shall
demand such termination as a result of the failure of a Deposit Account Bank to
comply with the terms of the applicable Deposit Account Control Agreement or
(iii) the Administrative Agent determines in its sole discretion that the
financial condition of a Deposit Account Bank has materially deteriorated, each
Loan Party notify all of their respective obligors that were making payments to
such terminated Approved Deposit Account to make all future payments to another
Approved Deposit Account.

(d) In the event (i) any Loan Party or any Approved Securities Intermediary
shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Control Account for any reason, (ii) the Administrative Agent
shall demand such termination as a result of the failure of an Approved
Securities Intermediary to comply with the terms of the applicable Securities
Account Control Agreement or (iii) the Administrative Agent determines in its
sole discretion that the financial condition of an Approved Securities
Intermediary has materially deteriorated, each Loan Party shall notify all of
its obligors that were making payments to such terminated Control Account to
make all future payments to another Control Account.

(e) The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided, however, that no Cash Collateral Account
shall be established (i) with

 

75



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

respect to the assets of any Excluded Foreign Subsidiary and (ii) except as
expressly permitted elsewhere in this Agreement, if an Event of Default has not
occurred and is continuing or Excess Availability is not less than $20,000,000.
Each Borrower agrees that each such Cash Collateral Account shall meet the
requirements of the definition of “Cash Collateral Account”. Without limiting
the foregoing, funds on deposit in any Cash Collateral Account may be invested
(but the Administrative Agent shall be under no obligation to make any such
investment) in Cash Equivalents at the direction of the Administrative Agent
and, except during the continuance of an Event of Default, the Administrative
Agent agrees with the Borrowers to issue Entitlement Orders for such investments
in Cash Equivalents as requested by the Borrower; provided, however, that the
Administrative Agent shall not have any responsibility for, or bear any risk of
loss of, any such investment or income thereon. No Loan Party and no Person
claiming on behalf of or through any Loan Party shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all outstanding Letters of Credit and the payment in full of
all then outstanding and payable monetary Obligations. The Administrative the
Administrative Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.13(g).

(f) The requirements of this Section 7.12 shall not apply to any Excluded
Foreign Subsidiary.

Section 7.13 Collateral Access Agreements, Bailee’s Letters and Credit Card
Acknowledgments

Each Loan Party (other than Holdings) shall, within 30 days after the Effective
Date (or such later date as shall be acceptable to the Administrative Agent in
its sole discretion), deliver to the Administrative Agent copies of notices sent
by the applicable Loan Party to the other parties to the Collateral Access
Agreements, Bailee’s Letters and Credit Card Acknowledgements in effect on the
Effective Date and, set forth on Schedule 7.13, notifying such parties of the
resignation of the Existing Agent and the amendment and restatement of the
Existing Credit Agreement.

Section 7.14 Real Property

(a) Each Loan Party shall (i) comply with all of their respective obligations
under all of their respective Leases now or hereafter held respectively by them,
including the Leases set forth on Schedule 4.19 (Real Property) except where the
failure to comply could reasonably be expected to have a Material Adverse
Effect, (ii) not assign or sublet any other Lease if such assignment or sublet
could reasonably be expected to have a Material Adverse Effect, and
(iii) provide the Administrative Agent with a copy of each notice of default
under any Lease that could reasonably be expected to have a Material Adverse
Effect received by any Loan Party within 2 Business Days receipt thereof and
deliver to the Administrative Agent a copy of each notice of default sent by a
Loan Party under any Lease simultaneously with its delivery of such notice under
such Lease.

(b) Promptly upon any Borrower or any Guarantor acquiring any owned Real
Property with a Fair Market Value in excess of $5,000,000 (“Material Real
Property”), the Borrower Agent shall provide the Administrative Agent written
notice thereof and, upon written request of the Administrative Agent, such
Borrower or Guarantor shall provide a Phase I environmental report on such Real
Property.

 

76



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) To the extent not previously delivered to the Administrative Agent, upon
written request of the Administrative Agent, the Borrowers shall, and shall
cause each Subsidiary Guarantor to, execute and deliver to the Administrative
Agent, for the benefit of the Secured Parties, promptly and in any event not
later than 45 days after receipt of such notice, a Mortgage on any Real Property
owned (as opposed to leased by) the Loan Parties together with (i) if requested
by the Administrative Agent and such Material Real Property is located in the
United States, all Mortgage Supporting Documents relating thereto or
(ii) otherwise, documents similar to Mortgage Supporting Documents reasonably
deemed by the Administrative Agent to be appropriate in the applicable
jurisdiction to obtain the equivalent in such jurisdiction of a first-priority
mortgage on such Real Property.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrowers and Holdings agree with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Revolving Credit Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

Section 8.1 Indebtedness

No Loan Party shall, directly or indirectly create, incur, assume or otherwise
become or remain liable with respect to any Indebtedness except for the
following:

(a) the Obligations;

(b) Indebtedness of any Subsidiary Guarantor to the Borrowers or to any other
Guarantor, or of any Borrower to Holdings or to any other Guarantor, or of
Holdings to any Borrower or any other Guarantor; provided, (i) if such
Indebtedness shall be evidenced by promissory notes, all such notes shall be
pledged pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to the Administrative Agent, and (iii) the
Borrowers and the Subsidiary Guarantors shall not be permitted to make any
payments to Holdings in respect of any such Indebtedness owing to Holdings
unless such payments would be expressly permitted to be made, if made by way of
a dividend or other Restricted Payment pursuant to Section 8.5;

(c) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Holdings or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or Asset Sale of any business, assets or Subsidiary of Holdings or
any of its Subsidiaries permitted hereunder;

(d) Indebtedness which may be deemed to exist pursuant to any worker’s
compensation claims, self-insurance obligations, guaranties, performance,
surety, statutory, appeal, custom bonds or similar obligations incurred in the
ordinary course of business;

 

77



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(e) Indebtedness in respect of (x) netting services, overdraft protections and
otherwise in connection with Deposit Accounts or Securities Accounts and (y) the
endorsement of instruments for collection or deposits in the ordinary course of
business;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, franchisees and licensees of Holdings and its Subsidiaries;

(g) guaranties by Holdings and its Subsidiaries of Indebtedness or other
obligations of Subsidiaries of Holdings or guaranties by a Subsidiary of
Holdings of Indebtedness or other obligations of Holdings and its Subsidiaries
with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 8.1, or other obligations not prohibited hereunder;
provided, however, if any guaranty of Indebtedness or other obligations of a
Subsidiary that is not a Loan Party gives rise to an Investment in such
Subsidiary, such Investment must be permitted under Section 8.3;

(h) Indebtedness existing on the date hereof and described in Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted under this
clause (h);

(i) purchase money Indebtedness and Indebtedness with respect to Capital Leases,
in each case, incurred by the Borrowers or any Subsidiary to finance the
acquisition of fixed assets, in an aggregate amount not to exceed $50,000,000 at
any time outstanding (together with any Permitted Refinancing of any
Indebtedness permitted under this clause (i)); provided, that any such
Indebtedness (including any Permitted Refinancing thereof) shall be secured only
by the assets (and proceeds thereof) acquired in connection with the initial
incurrence of such Indebtedness;

(j) Indebtedness under the Term Loan Facility in an aggregate principal amount
not to exceed $285,000,000 or such other amounts permitted under the
Intercreditor Agreement, and any Permitted Refinancing thereof;

(k) Acquired Indebtedness, in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding together with any Permitted Refinancing of
any Indebtedness permitted under this clause (k);

(1) other unsecured Indebtedness of Holdings and its Subsidiaries in an
aggregate principal amount not to exceed at any time $25,000,000;

(m) Indebtedness of any Borrower under Permitted Seller Notes issued as
consideration in connection with a Permitted Acquisition, in an aggregate
principal amount not to exceed at any time $10,000,000;

(n) Indebtedness arising under Hedging Contracts permitted under Section 8.15
(No Speculative Transactions);

(o) Indebtedness incurred in connection with Asset Sales constituting sale
leaseback transactions provided that the outstanding principal amount of such
Indebtedness (other than sale leaseback transactions involving distribution
centers) shall not exceed $20,000,000 in the aggregate; and

 

78



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(p) Indebtedness in respect of letters of credit issued for the account of any
of the Subsidiaries of Holdings to finance the purchase of Inventory so long as
(x) such Indebtedness is unsecured and (y) the aggregate principal amount of
such Indebtedness does not exceed $50,000,000 at any time.

Section 8.2 Liens, Etc.

No Loan Party shall create or suffer to exist, any Lien upon or with respect to
any of their respective properties or assets, whether now owned or hereafter
acquired, except for the following:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Financing Agreement (including for the purpose of
securing any Cash Management Obligations or any Hedging Contract);

(b) Liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which is being
contested in good faith by appropriate proceedings diligently pursued and with
respect to which adequate reserves or other appropriate provisions are being
maintained to the extent required by GAAP;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty days) are being contested in good faith by
appropriate proceedings, with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(e) easements, rights-of-way, restrictions, encroachments, and other defects,
exceptions or irregularities in title, in each case which do not materially
interfere with the ordinary conduct of the business of Holdings or any of its
Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

79



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) Liens described in Schedule 8.2 or, solely with respect to fee-owned Real
Property on a title report delivered in connection with any Real Property
subject to a Mortgage;

(l) Liens securing Indebtedness permitted pursuant to Section 8.1(i) or (m);
provided, any such Lien shall encumber only the asset (and proceeds thereof)
acquired upon the initial incurrence of such Indebtedness or subject to a sale
leaseback transaction, as applicable:

(m) Liens securing Indebtedness permitted pursuant to Section 8.1(j);

(n) Liens securing Acquired Indebtedness permitted under Section 8.1(k);
provided that such Lien was not created in contemplation of the applicable
Acquisition or asset acquisition;

(o) Liens arising in connection with out-bound licenses of patents, copyrights,
trademarks and other Intellectual Property rights granted by any Borrower or any
or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries,

(p) Liens or rights of setoff against credit balances of any Borrower or any of
its Subsidiaries with Credit Card Issuers or Credit Card Processors or amounts
owing by such Credit Card Issuers or Credit Card Processors to any Borrower or
any of its Subsidiaries in the ordinary course of business, but not Liens on or
rights of setoff against any other property or assets of any Borrower or any of
its Subsidiaries pursuant to the Credit Card Agreements (as in effect on the
date hereof) to secure the obligations of any Borrower or any of its
Subsidiaries to the Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks;

(q) deposits of cash with the owner or lessor of premises leased and operated by
any Borrower or any of its Subsidiaries in the ordinary course of business of
such Borrower and such Subsidiary to secure the performance of such Borrower’s
or such Subsidiary’s obligations under the terms of the lease for such premises;
and

(r) Liens arising from judgments in circumstances not constituting an Event of
Default hereunder.

Section 8.3 Investments

No Loan Party shall make or maintain, directly or indirectly, any Investment
except for the following:

(a) Investments in cash and Cash Equivalents;

(b) Investments in (i) any Borrower, any Guarantor or any other Loan Party,
(ii) Subsidiaries that are not Loan Parties described on Schedule 8.3 and
(iii) Subsidiaries that are not Loan Parties and not described on Schedule 8.3
in an aggregate initial amount not to exceed $10,000,000;

(c) other Investments described on Schedule 8.3;

 

80



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled obligors, (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of Holdings and its Subsidiaries and
(iii) Investments received upon the foreclosure with respect to any secured
Investment of any Loan Party or any Subsidiary thereof or other transfer of
title with respect to any secured Investment of any Loan Party or any Subsidiary
thereof;

(e) intercompany loans to the extent permitted under Section 8.1(b);

(f) loans and advances to employees of Holdings and its Subsidiaries (other than
Inactive Subsidiaries) made in the ordinary course of business, in an aggregate
principal amount not to exceed $5,000,000 at any time;

(g) Investments made after the Effective Date by (i) Holdings, the Borrowers or
any other Guarantor in connection with Permitted Acquisitions; (ii) any
Subsidiary that is not a Subsidiary Guarantor in Holdings (to the extent that
such Investment, if it were made as a Restricted Payment to Holdings, would be
permitted to be made under Section 8.5), the Borrowers or any other Subsidiary
Guarantor; (iii) Holdings, the Borrowers or any Subsidiary Guarantor in any
joint venture that is not a Subsidiary; provided, that the aggregate initial
amount of all Investments permitted pursuant to this clause (iii) shall not
exceed $5,000,000 at any time; or (iv) the Borrowers or any Subsidiary Guarantor
in Holdings, solely to the extent that such Investment, if it were made as a
Restricted Payment to Holdings, would be permitted to be made under Section 8.5;

(h) Investments permitted pursuant to Section 8.1(e)(y), 8.1(f), 8.1(g) and 8.1
(m);

(i) extensions of trade credit in the ordinary course of business;

(j) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not created in anticipation of
such Person becoming a Subsidiary and the Loan Parties shall have complied with
the applicable requirements of Section 7.11;

(k) Investments made in Persons that are newly formed Subsidiaries that will
become Guarantors in connection with the formation thereof, provided that the
Loan Parties shall have complied with the applicable requirements of
Section 7.11;

(l) Permitted Acquisitions, provided, however, that the Loan Parties shall have
complied with the requirements of Sections 7.11 and 7.14 upon the consummation
of such Permitted Acquisition;

(m) Investments in notes and other debt Securities received in connection with
transactions permitted under Section 8.4(b); and

(n) other Investments in an aggregate initial amount not to exceed at any time
$5,000,000.

 

81



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 8.4 Sale of Assets

No Loan Party shall sell, convey, transfer, lease or otherwise dispose of, any
of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person or merge or
consolidate with any Person, except in the case of Holdings, issue or sell any
shares of their Stock or any Stock Equivalents (any such disposition being an
“Asset Sale”), except for the following:

(a) any Subsidiary may be merged with or into any Borrower or any other
Subsidiary Guarantor, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Borrower, any Subsidiary Guarantor or other any Subsidiary
provided such Subsidiary becomes a Guarantor in accordance with Section 7.11;
provided, in the case of such a merger, such Borrower or such Subsidiary
Guarantor, as applicable shall be the continuing or surviving Person;

(b) as long as no Default or Event of Default is continuing or would result
therefrom and as long as Excess Availability (both before and after giving
effect to such Asset Sale) is greater than $20,000,000, any other Asset Sale;
provided, however, Net Cash Proceeds from any such Asset Sale in excess of
$25,000,000 in any fiscal year (valued at the principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt Securities and
valued at Fair Market Value in the case of other non-cash proceeds) are applied
to repay the Obligations to the extent required in Section 2.9(b);

(c) disposals of obsolete, worn out or surplus property;

(d) the leasing, occupancy agreements or sub-leasing of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrowers or their Subsidiaries;

(e) transfers of property subject to condemnation, takings or casualty events;

(f) (i) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction and (ii) an Asset Sale
pursuant to a sale and leaseback transaction;

(g) sales or other dispositions by any Borrower of assets in connection with the
closing or sale of a retail store location (including a factory store) of such
Borrower in the ordinary course of such Borrower’s business which consist of
leasehold interests in the premises of such store, the Equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such store; provided, that, as to each and all
such sales and closings, (A) no Event of Default shall result therefrom and
(B) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction;

(h) assignments and licenses of intellectual property of the Loan Parties in the
ordinary course of business;

(i) the sale, issuance or transfer of the Stock of (x) Operating to Holdings;
(y) any Borrower (other than Operating) or any Subsidiary Guarantor to Holdings,
any Borrower or any Subsidiary Guarantor and (z)any other Subsidiary to Holdings
or any Subsidiary of Holdings; provided, however, that the Loan Parties shall
have complied with the applicable requirements of Sections 7.11;

 

82



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(j) sales of Inventory in the ordinary course of business;

(k) the issuance and sale by any Borrower, Guarantor or other Subsidiary of
Holdings of Stock of such Person (for purposes of this clause (k) only, the
“issuer”); provided, that, (A) the Administrative Agent shall have received not
less than 10 Business Days’ prior written notice of such issuance and sale by
such Borrower, Guarantor or other Subsidiary, which notice shall specify the
parties to whom such Stock is to be sold, the terms of such sale, the total
amount which it is anticipated will be realized from the issuance and sale of
such Stock and the Net Cash Proceeds which it is anticipated will be received by
such Borrower, Guarantor or other Subsidiary from such sale, (B) such Borrower,
Guarantor or other Subsidiary shall not be required to pay any cash dividends or
repurchase or redeem such Stock or make any other payments in respect thereof,
except (x) as otherwise permitted in Section 8.5 (Restricted Payments) hereof or
(y) after the Scheduled Termination Date and the payment in full in cash or
other immediately available funds of all of the Obligations, (C) the terms of
such Stock, and the terms and conditions of the purchase and sale thereof, shall
not include any terms that include any limitation on the right of any Borrower
to request or receive Loans or Letters of Credit or the right of any Loan Party
to amend or modify any of the terms and conditions of this Agreement or any of
the other Financing Agreements or otherwise in any way relate to or affect the
arrangements of the Loan Parties with the Administrative Agent and Lenders or
are more restrictive or burdensome to any Borrower or Guarantor than the terms
of any Stock in effect on the date hereof, (D) after giving effect thereto, no
Default or Event of Default shall exist or have occurred and (E) after giving
effect to such issuance and sale, the Borrowers and Guarantors shall own at
least eighty (80%) percent of such issuer;

(l) the issuance of Stock of any Borrower or Guarantor pursuant to any equity
plan of such Borrower or Guarantor, including, without limitation, stock
options, restricted stock or other Stock, or employee stock purchase plan or
401(k) plans of such Borrower or Guarantor for the benefit of its employees,
directors and consultants, provided, that, in no event shall such Borrower or
Guarantor be required to issue, or shall such Borrower or Guarantor issue, Stock
pursuant to such equity plans or 401(k) plans which would result in a Change of
Control or other Event of Default;

(m) any Subsidiary of a Borrower may merge with another Person (other than
Holdings or any of its Subsidiaries) to effect a Permitted Acquisition or Asset
Sale permitted by this Agreement; provided, however, after giving effect to any
such merger to effect a Permitted Acquisition, the survivor of such merger is a
Subsidiary of a Borrower and such Borrower complies with Section 7.11, if
applicable ; and

(n) any Inactive Subsidiary may be liquidated, wound up or dissolved.

Section 8.5 Restricted Payments

No Loan Party shall, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

(a) Restricted Payments by any Loan Party to any other Loan Party or by any
other Subsidiary of Holdings to Holdings or any of its Subsidiaries;

 

83



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(b) Restricted Payments in connection with the purchase of fractional shares of
its common stock arising out of stock dividends, splits or combinations or
business combinations;

(c) Restricted Payments may be made for repurchases of Stock or Stock
Equivalents in Holdings deemed to occur upon exercise of stock options or
warrants if such Stock or Stock Equivalents represent a portion of the exercise
price of such options or warrants held by employees or management of any
Borrower or Guarantor pursuant to employee stock ownership plan or management
compensation plan, as applicable;

(d) Restricted Payments in respect of Stock or Stock Equivalents to the extent
payable in the same Stock or Stock Equivalent;

(e) Borrowers and Guarantors may repurchase Stock held by employees pursuant to
any employee stock ownership plan thereof upon the termination, retirement,
disability or death of any such employee in accordance with the provisions of
such plan, provided, that, as to any such repurchase, each of the following
conditions is satisfied: (i) no Default or Event of Default will result from the
payment for such repurchase, (ii) such repurchase shall be paid with funds
legally available therefor, (iii) such repurchase shall not violate any
Requirement of Law, and (iv) the aggregate amount of all payments for such
repurchases in any Fiscal Year shall not exceed $500,000; and

(f) Holdings and the other Loan Parties may make other Restricted Payments so
long as (i) no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) Excess Availability shall be greater than $20,000,000
after giving effect to any such Restricted Payment.

Section 8.6 Prepayment and Cancellation of Indebtedness

No Loan Party shall cancel any claim or Indebtedness owed to any of them except
(i) in the ordinary course of business consistent with past practice, (ii) in
respect of intercompany Indebtedness among the Borrowers and the Subsidiary
Guarantors that are Domestic Subsidiaries, (iii) any cancellation resulting in
an Investment not prohibited under Section 8.3 or (iv) either the Board of
Directors or the chief financial officer of Holdings determines in good faith
that such cancellation is in the best interest of Holdings and its Subsidiaries;
provided, however, clauses (iii) and (iv) of this Section shall only apply
during any period Excess Availability is greater than $20,000,000.

Section 8.7 [Intentionally Omitted]

Section 8.8 Transactions with Affiliates

No Loan Party shall enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions on terms which are no less
favorable to such Loan Party than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, provided the provisions of
this Section shall not apply to (a) any transaction entirely between or among
Loan Parties; (b) reasonable and customary fees paid to members of the Board of
Directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation, benefits and incentive arrangements for directors, officers
and other employees of Holdings and its

 

84



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Subsidiaries as determined in good faith by the Board of Directors (or similar
governing body) of Holdings or Operating; (d) loans or advances to employees
permitted by Section 8.3(f); (e) any management, financial advisory, financing,
underwriting or placement services or any other investment banking services
involving Holdings or any of its Subsidiaries (including, without limitation,
any payments in cash, Stock or other considerations made by Holdings or any of
its Subsidiaries in connection therewith and otherwise in accordance herewith)
on the one hand and TPG Partners II, L.P. or any of its Affiliates on the other
hand, which services (and payments and other transactions in connection
therewith) are approved by a majority of the disinterested members of the Board
of Directors (or similar governing body) of Holdings or Operating in good faith;
(f) Restricted Payments to Holdings permitted under Section 8.5(a); and
(g) transactions described on Schedule 8.8.

Section 8.9 Limitations on Restrictions on Subsidiary Distributions

Each Borrower and Guarantor shall not, create or otherwise cause or suffer to
exist any encumbrance or restriction which prohibits or limits the ability of
any Subsidiary of such Borrower or Guarantor to (a) pay dividends or make other
distributions or pay any Indebtedness owed to such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor; (b) make loans or advances to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(c) transfer any of its properties or assets to such Borrower or Guarantor or
any Subsidiary of such Borrower or Guarantor; or (d) create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than encumbrances and restrictions
arising under (i) applicable law, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, (vi) the
extension or continuation of contractual obligations in existence on the date
hereof; provided, that, any such encumbrances or restrictions contained in such
extension or continuation are no less favorable to Administrative Agent and
Lenders than those encumbrances and restrictions under or pursuant to the
contractual obligations so extended or continued, (vii) agreements relating to
the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Loan Parties may create,
incur, assume, or permit or suffer to exist under Sections 8.1, 8.2 and 8.4, as
applicable, provided that in any such case the encumbrances and restrictions
apply only to the Subsidiary or the assets that are the subject of such sale or
Lien, as the case may be, (viii) the organizational documents or other
agreements binding on or applicable to any Subsidiary that is not a Wholly Owned
Subsidiary (but only to the extent such encumbrance or restriction covers any
Stock in such Subsidiary or the property or assets of such Subsidiary), (ix) any
agreement (a) evidencing Indebtedness which such Loan Party may create, incur,
assume, or permit or suffer to exist under Section 8.1 and which Indebtedness is
secured by a Lien permitted to exist under Section 8.2, and (b) which prohibits
the transfer of, and the creation of any other Lien on, the property securing
such Indebtedness (and any replacement property and customary provisions in
respect of proceeds, accessions, and other after-acquired property) and (x) the
Term Loan Facility.

 

85



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 8.10 Modification of Constituent Documents

No Loan Party shall amend its Constituent Documents, except for amendments that
do not materially and adversely affect the interests of the Secured Parties
under the Financing Agreements or in the Collateral.

Section 8.11 Modification Term Loan Facility

Neither Holdings nor any Borrower shall, nor shall they permit any Subsidiary of
Holdings to, alter, rescind, terminate, amend, supplement, waive or otherwise
modify any provision of any Term Loan Document (except in accordance with the
Intercreditor Agreement).

Section 8.12 Modification of Debt Agreements

Except as permitted under this Agreement, no Loan Party shall change or amend
the terms of any agreement, or any indenture or other material document
evidencing any Indebtedness, (other than the Term Loan Documents which shall be
subject to the terms of the Intercreditor Agreement), if the effect of such
amendment is to (a) increase the interest rate on such Indebtedness, (b) change
the dates upon which payments of principal or interest are due on such
Indebtedness other than to extend such dates, (c) change any default or event of
default other than to delete or make less restrictive any default provision
therein, or add any covenant with respect to such debt agreement, (d) change the
redemption or prepayment provisions of such agreement other than to extend the
dates therefor or to reduce the premiums or other amounts payable in connection
therewith or (e) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights to the holder of such Indebtedness in a manner materially
adverse to the Secured Parties.

Section 8.13 Accounting Changes; Fiscal Year

No Loan Party shall change its (a) accounting treatment and reporting practices
or tax reporting treatment, except as permitted by GAAP or any Requirement of
Law and publicly disclosed or otherwise disclosed to the Lenders and the
Administrative Agent or (b) fiscal year.

Section 8.14 Margin Regulations

Neither Holdings nor the Borrowers shall, nor shall they permit any Subsidiary
of the Borrowers to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

Section 8.15 No Speculative Transactions

No Loan Party shall engage in any transaction involving Hedging Contracts except
for the sole purpose of hedging risk in the normal course of business and
consistent with industry practices.

Section 8.16 Compliance with ERISA

No ERISA Affiliate shall cause or suffer to exist any ERISA Event that could
reasonably be expected to, in the aggregate, have a Material Adverse Effect. No
ERISA Affiliate shall cause or suffer to exist any event that could result in
the imposition of a Lien with respect to any Title IV Plan.

 

86



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an Event of Default:

(a) the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrowers shall fail to pay any interest on any Loan, any fee under any
of the Financing Agreements or any other Obligation (other than one referred to
in clause (a) above) and such non-payment continues for a period of three
Business Days after the due date therefore; or

(c) any representation or warranty made or deemed made by any Loan Party in any
Financing Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), 6.2 (Default Notices),
Section 6.11 (Borrowing Base Determination), 7.1 (Preservation of Corporate
Existence, Etc.), Section 7.9 (Application of Proceeds), or Article VIII
(excluding Section 8.8 (Transactions with Affiliates)) or (ii) any other term,
covenant or agreement contained in this Agreement or in any other Financing
Agreement if such failure under this clause (ii) shall remain unremedied for 30
days after the date on which written notice thereof shall have been given to the
Borrowers by the Administrative Agent; or

(e) (i) Any Loan Party or any of its Subsidiaries (other than Excluded Foreign
Subsidiaries) shall fail to make any payment on any Indebtedness of such Loan
Party or its Subsidiaries (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount of $20,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness,
and all applicable grace or cure periods shall have lapsed or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

(f) (i) Any Loan Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up,

 

87



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against any Loan Party (but not
instituted by any Loan Party), either such proceedings shall remain undismissed
or unstayed for a period of 60 days or more or any action or relief sought in
such proceedings shall occur or be granted or (iii) any Loan Party shall take
any corporate action to authorize any action set forth in clauses (i) and
(ii) above; or

(g) one or more judgments or orders (or other similar process) involving, in the
case of money judgments, an aggregate amount whose Dollar Equivalent exceeds
$20,000,000, to the extent not covered by insurance, shall be rendered against
one or more of the Loan Parties or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 20 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(h) an ERISA Event shall occur and the Dollar Equivalent of the amount of all
liabilities and deficiencies resulting therefrom, whether or not assessed,
exceeds $10,000,000 in the aggregate; or

(i) any Financing Agreement after delivery thereof shall for any reason fail or
cease to be valid and binding on, or enforceable against, any Loan Party party
thereto, or any Loan Party shall so state in writing; or

(j) any Collateral Document shall for any reason fail or cease to create a valid
and enforceable Lien on any Collateral purported to be covered thereby except
(x) as permitted by the Financing Agreements and (y) for inadvertent failures to
create or maintain a valid, enforceable and perfected Lien on any portion of the
Collateral where the Fair Market Value of such Collateral does not exceed
$500,000), or such Lien shall fail or cease to be a perfected and (subject to
the Intercreditor Agreement and clause (y) above) first priority Lien for any
reason other than the failure of the Collateral Agent or any Secured Party to
take any action within its control, or any Loan Party shall so state in writing;
or

(k) there shall occur any Change of Control; or

(i) the failure of any Borrower or Guarantor to pay when due any principal of or
interest on or any other amount payable in respect of the Term Loan Documents
beyond the grace period, if any provided therefore or any other default under
the Term Loan Documents shall exist beyond the grace period, if any, provided
therefor (including, but not limited to, the failure of any party thereto to
comply in any material respect with any of the terms thereof) if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness to cause, that Indebtedness to become or be declared due and
payable prior to its stated maturity.

Section 9.2 Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation

 

88



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

of each Lender to make any Loan and each Issuer to Issue any Letter of Credit
shall immediately terminate, (b) may, and, at the request of the Requisite
Lenders, shall, by notice to the Borrower, declare the Loans, all interest
thereon and all other amounts and Obligations payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts and Obligations shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of the Events of Default specified in Section 9.1(f) (Events of
Default), (x) the Revolving Credit Commitments of each Lender to make Loans and
the commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower, and (c) take any
remedial action provided for in any Financing Agreement. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable Requirements of Law.

Section 9.3 Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 101% of the Letter of Credit Obligations
and (iii) as may be required by Section 2.9 (Mandatory Prepayments), the
Borrowers shall pay to the Administrative Agent in immediately available funds
at the Administrative Agent’s office referred to in Section 11.8 (Notices,
Etc.), for deposit in a Cash Collateral Account, (x) in the case of clauses
(i) and (ii) above, the amount required to that, after such payment, the
aggregate funds on deposit in the Cash Collateral Accounts equals or exceeds
101% of the sum of all outstanding Letter of Credit Obligations and (y) in the
case of clause (iii) above, the amount required by Section 2.9 (Mandatory
Prepayments). The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts, in accordance with Section 2.9
(Mandatory Prepayments) and Section 2.13(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrowers to the
Issuers or Lenders in respect of the Letter of Credit Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

Section 9.4 Rescission

If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments, Waivers, Etc.), then upon the written consent of
the Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon.

 

89



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Authorization and Action

(a) Each Lender and each Issuer hereby appoints Citicorp as the Administrative
Agent hereunder and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Financing Agreements as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuer hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Financing Agreements to which
the Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Financing Agreements and, in
the case of the Collateral Documents, to act as agent for the Lenders, Issuers
and the other Secured Parties under such Collateral Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Financing Agreements (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable Requirements
of Law. The Administrative Agent agrees to give to each Lender and each Issuer
prompt notice of each notice given to it by any Loan Party pursuant to the terms
of this Agreement or the other Financing Agreements.

(c) In performing its functions and duties hereunder and under the other
Financing Agreements, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuers except to the limited extent provided in Section 2.7(c)
(Evidence of Debt), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Financing
Agreements or any other relationship as the agent, fiduciary or trustee of or
for any Lender, Issuer or holder of any other Obligation. The Administrative
Agent may perform any of its duties under any Financing Agreement by or through
its agents or employees.

(d) In the event that Citicorp or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the “Trust
Indenture Act”) in respect of any securities issued or guaranteed by any Loan
Party, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Loan Party
hereunder or under any other Financing Agreement by or on behalf of Citicorp in
its capacity as the Administrative Agent for the benefit of any Loan Party under
any Financing Agreement (other than Citicorp or an Affiliate of Citicorp) and
which is applied in accordance with the Financing Agreements shall be deemed to
be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.

 

90



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 10.2 Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Financing Agreements, except for
its, his, her or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent (a) may treat the payee of any
Revolving Credit Note as its holder until such Revolving Credit Note has been
assigned in accordance with Section 11.2 (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 11.2(d)
(Assignments and Participations), (c) may consult with legal counsel (including
counsel to the Loan Parties), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuer and shall not be responsible to any Lender or Issuer for any statements,
warranties or representations made by or on behalf of any Loan Party or any of
its Subsidiaries in or in connection with this Agreement or any other Financing
Agreement, (e) shall not have any duty to ascertain or to inquire either as to
the performance or observance of any term, covenant or condition of this
Agreement or any other Financing Agreement, as to the financial condition of any
Loan Party or as to the existence or possible existence of any Default or Event
of Default, (f) shall not be responsible to any Lender or Issuer for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the attachment, perfection or priority of any Lien created or purported
to be created under or in connection with, this Agreement, any other Financing
Agreement or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Financing Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which writing may be a telecopy or electronic
mail) or any telephone message believed by it to be genuine and signed or sent
by the proper party or parties.

Section 10.3 Posting of Approved Electronic Communications

(a) Each of the Lenders, the Issuers and the Loan Parties agree, that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers, the
Loan Parties acknowledges and agrees, that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
the Loan Parties hereby approves, distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes, and Holdings shall cause each Subsidiary Guarantor to understand and
assume, the risks of such distribution.

 

91



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM EXCEPT ERRORS OR OMISSIONS RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY AGENT AFFILIATE. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY (INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE
ADMINISTRATIVE AGENT AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lenders, the Issuers, the Loan Parties agree, that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4 The Administrative Agent Individually

With respect to its Ratable Portion, Citicorp shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Lenders”, “Requisite Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include, without limitation, the
Administrative Agent in its individual capacity as a Lender, a Lender or as one
of the Requisite Lenders. Citicorp and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with, any Loan Party as if Citicorp were not acting as the
Administrative Agent.

Section 10.5 Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender conduct its
own independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and continuance of the Loans and with the
issuance of the Letters of Credit. Each Lender and each Issuer also acknowledges
that it shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Financing Agreements. Except
for the documents expressly required by any Financing Agreement to be
transmitted by the Administrative Agent to the Lenders or the Issuers, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any Affiliate thereof or
any employee or agent of any of the foregoing.

 

92



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 10.6 Indemnification

Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrowers), from and against
such Lender’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of its Affiliates,
directors, officers, employees, agents and advisors in any way relating to or
arising out of this Agreement or the other Financing Agreements or any action
taken or omitted by the Administrative Agent under this Agreement or the other
Financing Agreements; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Financing Agreements, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Loan Parties.

Section 10.7 Successor Administrative Agent

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower Agent. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower Agent
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Financing Agreements. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Financing
Agreements. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Financing Agreements.

 

93



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 10.8 Concerning the Collateral and the Collateral Documents

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Financing Agreements, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by Holdings or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any Deposit Accounts and Securities Accounts maintained by a Loan Party with,
and cash and Cash Equivalents held by, such Lender or such Issuer, (iv) manage,
supervise and otherwise deal with the Collateral, including the making of
Protective Advances in an aggregate amount not to exceed 10% of the then
effective Revolving Credit Commitments provided, however, (x) after giving
effect to such Protective Advances, Revolving Credit Outstandings shall not
exceed Revolving Credit Commitments, and (y) the Loan Parties shall repay each
Protective Advance no later than 45 Business Days after such Protective Advance
shall have been made, (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Financing
Agreement, exercise all remedies given to the Administrative Agent, the Lenders,
the Issuers and the other Secured Parties with respect to the Collateral under
the Financing Agreements relating thereto, applicable Requirements of Law or
otherwise.

(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:

(i) all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
all Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
Letter of Credit Undrawn Amounts, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case in the
appropriate currency and on terms satisfactory to the Administrative Agent and
the applicable Issuers);

(ii) any assets that are subject to a Lien permitted by Section 8.2 (Liens,
Etc.); and

 

94



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver or consent to a transaction otherwise prohibited by this Agreement) or,
in the case of Term Loan Collateral, the Term Loan Facility to the extent the
Collateral is required to be released pursuant to the Intercreditor Agreement.

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.

Section 10.9 Collateral Matters Relating to Related Obligations

The benefit of the Financing Agreements and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Documents or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Financing Agreements and the Collateral to the extent expressly
set forth in this Agreement and the other Financing Agreements and to such
extent the Administrative Agent shall hold, and have the right and power to act
with respect to, the Guaranty and the Collateral on behalf of and as agent for
the holders of the Related Obligations, but the Administrative Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Financing Agreements and no separate Lien, right, power or remedy shall arise or
exist in favor of any Secured Party under any separate instrument or agreement
or in respect of any Related Obligation, (c) each Secured Party shall be bound
by all actions taken or omitted, in accordance with the provisions of this
Agreement and the other Financing Agreements, by the Administrative Agent and
the Requisite Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Revolving Credit
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Financing
Agreements, without any duty or liability to any other Secured Party or as to
any Related Obligation and without regard to whether any Related Obligation
remains outstanding or is deprived of the benefit of the Collateral or becomes
unsecured or is otherwise affected or put in jeopardy thereby, (d) no holder of
Related Obligations and no other Secured Party (except the Administrative Agent,
the Lenders and the Issuers, to the extent set forth in this Agreement) shall
have any right to be notified of, or to direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under this
Agreement or the Financing Agreements and (e) no holder of any Related
Obligation shall exercise any right of setoff, banker’s lien or similar right
except to the extent provided in Section 11.6 (Right of Set-off) and then only
to the extent such right is exercised in compliance with Section 11.7 (Sharing
of Payments, Etc.).

Section 10.10 Delivery of Certain Financial Information

The Administrative Agent shall, and the Loan Parties agree, that the
Administrative Agent may, make available to the Lenders and the Issuers all
Approved Electronic

 

95



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Communications provided to the Administrative Agent pursuant to clauses
(a) through (c) of Section 6.1 (Financial Statements). The Loan Parties further
agree, that the Administrative Agent may make available to the Lenders and the
Issuers such other Approved Electronic Communications provided to the
Administrative Agent, upon such Lenders’ and Issuers’ request.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other
Financing Agreement (other than the Fee Letter, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Letter of Credit
Reimbursement Agreements) nor consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be in writing
and (x) in the case of any such waiver or consent signed by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and (y) in the case of any other amendment, by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders ) and
the Loan Parties, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby, in addition to the Requisite
Lenders (or the Administrative Agent with the consent thereof), do any of the
following:

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Effective Date) or 3.2(a) (Conditions Precedent to Each Loan and Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Effective Date), subject to the provisions of Section 3.3 (Determinations of
Effective Date Borrowing Conditions);

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;

(iv) reduce, or release the Borrowers from their obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

 

96



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(vi) expressly subordinate any of the Secured Obligations or any Liens securing
the Secured Obligations;

(vii) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;

(viii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(ix) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release any Guarantor from its obligations under the Guaranty except in
connection with the sale or other disposition of a Subsidiary Guarantor (or all
or substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement);

(x)(i) increase any of the percentages set forth in the definition of “Advance
Rate” or “Borrowing Base” above the maximum percentages stated in such
definitions on the date hereof; or (ii) change the definitions of “Eligible
Credit Card Receivables”, “Eligible Inventory” “Eligible Real Property” or
“Qualified Cash” in a manner that would result in any increase in the Borrowing
Base;

(xi) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
either definition of the terms “Requisite Lenders” or “Ratable Portion”;

and provided, however, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(f) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (y) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Financing Agreements and (z) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Loan Lender
in addition to the Lenders required above to take such action, affect the rights
or duties of the Swing Loan Lender under this Agreement or the other Financing
Agreements; and provided, further, that the Administrative Agent may, with the
consent of the Borrowers, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
any Issuer; and provided, further, that no consent of any Lender shall be
required to effectuate any amendment, waiver or modification under this
Agreement or under any other Financing Agreement that is necessary to implement
a Facility Increase pursuant to Section 2.18 (Facility Increase).

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.

 

97



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1 being referred to as a “Non-Consenting Lender”),
then, as long as the Lender acting as the Administrative Agent is not a
Non-Consenting Lender, at the Borrower Agent’s request, any Eligible Assignee
acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Lender acting as the Administrative Agent or
such Eligible Assignee, all of the Revolving Credit Commitments, and Revolving
Credit Outstandings of such Non-Consenting Lender for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lender and all accrued
and unpaid interest and fees with respect thereto through the date of sale;
provided, however, that such purchase and sale shall be recorded in the Register
maintained by the Administrative Agent and shall not be effective until (x) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower Agent whereby such Eligible Assignee shall agree to be bound by the
terms hereof and (y) such Non-Consenting Lender shall have received payments of
all Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment an Acceptance to evidence such sale and purchase and shall deliver
to the Administrative Agent any Revolving Credit Note (if the assigning Lender’s
Loans are evidenced by a Revolving Credit Note) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

Section 11.2 Assignments and Participations

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Loan Parties may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender or Issuer may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clauses (b) and
(h) below, (ii) by way of participation in accordance with the provisions of
clause (g) below or (iii) by way of a grant to a Special Purpose Vehicle or a
pledge or assignment of a security interest subject to the restrictions of
clause (f) below (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and permitted assigns, Participants to the extent
provided in clause (g) below, Special Purpose Vehicles to the extent provided in
(f) below and, to the extent expressly contemplated hereby, each of the
Administrative Agent, the Lenders and the Issuers, their respective Affiliates
and each of their respective partners, directors, officers, employees, agents,
trustee, representatives, attorneys, consultants and advisors) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

98



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(b) Each Lender may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations hereunder (including all or a portion of
its Revolving Credit Commitment and the Loans at the time owing to it and all of
its rights and obligations with respect to the Swing Loans and Letters of
Credit); provided, however, that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans and Swing Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned and (B) in
any case not described in clause (b)(i)(A) above, the aggregate amount of the
Revolving Credit Commitment (which for this purpose includes the Revolving
Credit Outstandings thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Outstandings of the assigning Lender subject to each such
assignment (determined as of the effective date of the Assignment and Acceptance
with respect to such assignment) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall have
occurred and be continuing, the Borrower Agent otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Credit Outstandings and the Revolving Credit
Commitment assigned.

(iii) No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) above and, in addition:

(A) the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless an Event of Default shall have
occurred and be continuing at the time of such assignment or;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Loan Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Swing Loans.

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with (A) other than in respect of
assignments made pursuant to Sections 2.17 (Substitution of Lenders) and 11.1(a)
(Amendments, Waivers Etc.), a processing and recordation fee of $3,500 and
(B) any Revolving Credit Note (if the

 

99



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

assigning Lender’s Loans are evidenced by a Revolving Credit Note), subject to
such assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(c) Subject to acceptance and recording thereof by the Administrative Agent in
the Register pursuant to Section 2.7 (Evidence of Debt) and the receipt of the
assignment fee referenced in clause (b)(iv) above, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and, if such Lender was an Issuer, of such Issuer hereunder,
(B) the Revolving Credit Notes (if any) corresponding to the Loans assigned
thereby shall be transferred to such assignee by notation in the Register and
(C) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under the Financing Agreements (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under the
Financing Agreements, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.14(c) (Increased Costs),
2.15 (Capital Adequacy), 2.16 (Taxes), 11.3 (Costs and Expenses), 11.4
(Indemnities) and Section 11.5 (Limitation of Liability) with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (g) of this Section 11.2.

(d) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender. Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record or cause to be recorded the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower Agent. Within five
Business Days after its receipt of such notice, the Borrowers, at its own
expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent, new Revolving Credit Notes to the order of such assignee
in an amount equal to the Revolving Credit Commitments assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has surrendered any
Revolving Credit Note for exchange in connection with the assignment and has
retained Revolving Credit Commitments hereunder, new Revolving Credit Notes to
the order of the assigning Lender in an amount equal to the Revolving Credit
Commitments retained by it hereunder. Such new Revolving Credit Notes shall be
dated the same date as the surrendered Revolving Credit Notes and be in
substantially the form of Exhibit B (Form of Revolving Credit Note).

(f) In addition to the other assignment rights provided in this Section 11.2,
each Lender may do each of the following:

(i) grant to a Special Purpose Vehicle the option (but not the obligation) to
make all or any part of any Loan that such Lender would otherwise be

 

100



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

required to make hereunder and the exercise of such option by any such Special
Purpose Vehicle and the making of Loans pursuant thereto shall satisfy (once and
to the extent that such Loans are made) the obligation of such Lender to make
such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Financing Agreements shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrowers, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrowers, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause
(i) above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 other than this clause (f) or clause
(g) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Financing Agreement or to the departure by the Loan
Parties from any provision of this Agreement or any other Financing Agreement
and the Administrative Agent and the Lenders, Issuers and other Secured Parties
shall continue to, and shall be entitled to continue to, deal solely and
directly with such Lender in connection with such Lender’s obligations under
this Agreement; provided, however, any amendment or departure from any of the
Financing Agreements that has the effect of reducing the principal amount of, or
the rate of interest on, any Obligations, amends this clause (f) or postpones
any scheduled date of payment of such principal or interest may be subject to
the consent of such Special Purpose Vehicle (such consent not to be unreasonably
withheld or delayed). Each Special Purpose Vehicle shall be entitled to the
benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of
Section 2.14(d) (Illegality) as if it were such Lender; provided, however, that
anything herein to the contrary notwithstanding, no Borrower shall, at any time,
be obligated to make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or
Section 2.14(d) (Illegality) to any such Special Purpose Vehicle and any such
Lender any payment in excess of the amount the Borrowers would have been
obligated to pay to such Lender in respect of such interest if such Special
Purpose Vehicle had not been assigned the

 

101



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrowers, the Administrative Agent or the other Lenders.

(g) (i) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans and Swing Loans owing to it and
its rights and obligations with respect to the Letters of Credit); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Lenders, the Issuers and the Swing Loan Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (A) reduce the amount, or
postpone any date fixed for, any amount (whether of principal, interest or fees)
payable to such Participant under the Financing Agreements, to which such
Participant would otherwise be entitled under such participation or (B) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents). Subject to clause (i) below, the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.14(c) (Increased
Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause
(b) above. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.6 (Right of Set-off) as though it were a
Lender, provided such Participant agrees to be subject to Section 11.7 (Sharing
of Payments, Etc.) as though it were a Lender.

(h) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrowers, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.7(c) (Evidence of Debt) relating to notations of
transfer in the Register. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2, then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.14(c) (Increased Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes) than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 (Taxes) unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(f) (Taxes)
as though it were a Lender.

 

102



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(j) The words “execution” “signed” “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 11.3 Costs and Expenses

(a) The Loan Parties agree upon demand to, jointly and severally, pay, or
reimburse the Administrative Agent for, all of the Administrative Agent’s
reasonable internal and external audit, legal, appraisal, valuation, filing,
document duplication and reproduction and investigation expenses and for all
other reasonable out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Administrative
Agent’s counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors,
accountants, appraisers, printers, insurance and environmental advisors, and
other consultants and agents) actually incurred by the Administrative Agent in
connection with any of the following: (i) the Administrative Agent’s audit and
investigation of Holdings and its Subsidiaries in connection with the
preparation, negotiation or execution of any Financing Agreement or the
Administrative Agent’s periodic audits of Holdings or any of its Subsidiaries,
as the case may be, (ii) the preparation, negotiation, execution or
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions Precedent)), any Financing Agreement or any proposal letter or
commitment letter issued in connection therewith, or the making of the Loans
hereunder, (iii) the creation, perfection or protection of the Liens under any
Financing Agreement (including any reasonable fees, disbursements and expenses
for local counsel in various jurisdictions), (iv) the ongoing administration of
this Agreement and the Loans (other than the ordinary administrative services
provided by the Administrative Agent), including consultation with attorneys in
connection therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Financing Agreements, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Financing Agreement, (vi) the commencement, defense or intervention in any
court proceeding relating in any way to the Obligations, any Loan Party, any of
the Borrowers’ Subsidiaries, this Agreement or any other Financing Agreement,
(vii) the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Borrowers’
Subsidiaries, this Agreement or any other Financing Agreement or (viii) any
amendment, consent, waiver, assignment, restatement, or supplement to any
Financing Agreement or the preparation, negotiation and execution of the same.

(b) The Loan Parties further agree to, jointly and severally, pay or reimburse,
without duplication of any expense or reimbursement pursuant to Section 11.3,
the Administrative Agent and each of the Lenders and Issuers upon demand for all
reasonable out-of-pocket costs and expenses, including the reasonable fees,
charges and disbursements of counsel (which shall be limited to one primary
counsel and, if necessary, one local counsel per jurisdiction for the

 

103



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Administrative Agent, the Collateral Agent, the Lenders and the Issuers unless,
in the reasonable opinion of the Administrative Agent, representation of all
such Indemnitees would be inappropriate due to an actual or potential conflict
of interest, in which case there shall be permitted one additional counsel for
such affected Indemnitee), and other reasonable costs and expenses actually
incurred by the Administrative Agent, such Lenders or such Issuers in connection
with any of the following: (i) in enforcing any Financing Agreement or
Obligation or any security therefor or exercising or enforcing any other right
or remedy available by reason of an Event of Default, (ii) in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Borrowers’ Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Financing Agreement or (iv) in taking any other action in or with respect
to any suit or proceeding (bankruptcy or otherwise) described in clause (i),
(ii) or (iii) above.

Section 11.4 Indemnities

(a) The Loan Parties agree to indemnify and hold harmless the Administrative
Agent, each Lender and each Issuer and each of their respective Affiliates, and
each of the directors, officers, employees, agents, trustees, representatives,
attorneys, consultants and advisors of or to any of the foregoing (including
those retained in connection with the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions Precedent) (each such Person
being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
fees, disbursements and expenses of financial advisors and of one primary
counsel and, if necessary, one local counsel per jurisdiction for the
Indemnitees) that may be imposed on or incurred by against any such Indemnitee
in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Financing Agreement, any Obligation owing under any Financing
Agreement, any Letter of Credit, or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrowers shall not have any liability under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter that has
resulted from the gross negligence or willful misconduct of that Indemnitee or
bad faith breach by such Indemnitee of its material obligations under this
Agreement, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of any Loan Party
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning any Loan Party, (iii) any costs or
liabilities incurred in connection

 

104



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

with any Environmental Lien and (iv) any costs or liabilities incurred in
connection with any other matter under any Environmental Law, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (49
U.S.C. § 9601 et seq.) and applicable state property transfer laws, whether,
with respect to any such matter, such Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor in interest to any
Loan Party, or the owner, lessee or operator of any property of any Loan Party
by virtue of foreclosure, except, with respect to those matters referred to in
clauses (i), (ii), (iii) and (iv) above, to the extent (x) incurred following
foreclosure by the Administrative Agent, any Lender or any Issuer, or the
Administrative Agent, any Lender or any Issuer having become the successor in
interest to the any Loan Party and (y) attributable solely to acts of the
Administrative Agent, such Lender or such Issuer or any agent on behalf of the
Administrative Agent, such Lender or such Issuer.

(b) The Loan Parties shall indemnify the Administrative Agent, the Lenders and
each Issuer for, and hold the Administrative Agent, the Lenders and each Issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.

(c) The Loan Parties, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Loan Parties, in any event, may participate in the defense thereof with
legal counsel of the Loan Parties’ choice. In the event that such Indemnitee
requests the Loan Parties to defend against such investigation, litigation or
proceeding or requested Remedial Action, the Loan Parties shall promptly do so
and such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
or requested Remedial Action, shall vitiate or in any way impair the Loan
Parties’ obligation and duty hereunder to indemnify and hold harmless such
Indemnitee.

(d) The Loan Parties agree that any indemnification or other protection provided
to any Indemnitee pursuant to this Agreement (including pursuant to this
Section 11.4) or any other Financing Agreement shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Financing Agreement.

Section 11.5 Limitation of Liability

(a) The Loan Parties agree that no Indemnitee shall have any liability (whether
in contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Financing
Agreements, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct or bad faith
breach by such Indemnitee of its material obligations under this Agreement. In
no event, shall any party hereto or any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or

 

105



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

anticipated savings). Each party hereto hereby waives, releases and agrees (each
for itself and on behalf of its Subsidiaries) not to sue upon any such claim for
any special, indirect, consequential or punitive damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

(b) IN NO EVENT SHALL ANY ADMINISTRATIVE AGENT AFFILIATE HAVE ANY LIABILITY TO
ANY LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY ADMINISTRATIVE AGENT AFFILIATE’S TRANSMISSION OF APPROVED
ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY ADMINISTRATIVE
AGENT AFFILIATE RESULTED PRIMARILY FORM SUCH ADMINISTRATIVE AGENT AFFILIATE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by Requirements of Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender to or for the credit or the account of the Loan Parties against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Financing Agreement
and even though such Obligations may be unmatured. Each Lender agrees promptly
to notify the Borrower Agent after any such set-off and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. Each
Lender agrees that it shall not, without the express consent of the Requisite
Lenders (and that, it shall, to the extent lawfully entitled to do so, upon the
request of the Requisite Lenders) exercise its set-off rights under this
Section 11.6 against any deposit accounts of the Loan Parties and their
Subsidiaries maintained with such Lender or any Affiliate thereof. The rights of
each Lender under this Section 11.6 are in addition to the other rights and
remedies (including other rights of set-off) that such Lender may have.

Section 11.7 Sharing of Payments, Etc.

(a) If any Lender (directly or through an Affiliate thereof) obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 11.6 (Right of Set-off) or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities) (other than
payments pursuant to Sections 2.14 (Special Provisions Governing Eurodollar Rate
Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or otherwise receives any
Collateral or any “Proceeds” (as defined in the Pledge and Security Agreement)
of Collateral (other than payments pursuant to Sections 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) (in
each case, whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise (including pursuant to Section 11.6 (Right of Set-off)) in
excess of its Ratable Portion of all payments of such Obligations obtained by
all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase
from the other Lenders (each, a “Selling Lender”) such participations in their
Loans or other Obligations as shall be necessary to cause such Purchasing Lender
to share the excess payment ratably with each of them.

 

106



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c) Each Loan Party agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Loan Parties in the amount of such
participation.

Section 11.8 Notices, Etc.

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:

(i) if to the Borrowers or any Loan Party:

J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Chief Financial Officer

Telephone No.: 212-209-8040

with a copy to:

J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: General Counsel

Telephone No.: 212-209-8254

(ii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the signature page of any applicable Assignment and Acceptance;

(iii) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices); and

(iv) if to the Administrative Agent or the Swing Loan Lender:

CITICORP USA, INC.

388 Greenwich Street, 20th Floor

New York, New York 10013

Attention: Thomas Halsch

Telecopy no: (212) 816-2613

 

107



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrowers, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower Agent and the
Administrative Agent.

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when received, (iii) if delivered by posting to an
Approved Electronic Platform, an Internet website or a similar telecommunication
device requiring that a user have prior access to such Approved Electronic
Platform, website or other device (to the extent permitted by Section 10.3
(Posting of Approved Electronic Communications) to be delivered thereunder),
when such notice, demand, request, consent and other communication shall have
been made generally available on such Approved Electronic Platform, Internet
website or similar device to the class of Person being notified (regardless of
whether any such Person must accomplish, and whether or not any such Person
shall have accomplished, any action prior to obtaining access to such items,
including registration, disclosure of contact information, compliance with a
standard user agreement or undertaking a duty of confidentiality) and such
Person has been notified that such communication has been posted to the Approved
Electronic Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II (The Facility) or Article X (The Administrative Agent) shall not be
effective until received by the Administrative Agent.

(c) Use of Electronic Platform. Notwithstanding clauses (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Financing Agreement providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower Agent. Nothing in this clause
(b) shall prejudice the right of the Administrative Agent or any Lender or
Issuer to deliver any Approved Electronic Communication to any Loan Party in any
manner authorized in this Agreement or to request that the Borrowers effect
delivery in such manner.

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

108



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

Section 11.10 [Intentionally Omitted]

Section 11.11 Amendment and Restatement; Binding Effect

(a) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuers’ rights and remedies under this Agreement and the
other Financing Agreements shall apply to all of the Obligations incurred under
the Existing Credit Agreement. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities.

(b) On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrowers of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Effective Date), (ii) the representations and warranties made by the Loan
Parties prior to the Effective Date and (iii) any action or omission performed
or required to be performed pursuant to such Existing Credit Agreement prior to
the Effective Date (including any failure, prior to the Effective Date, to
comply with the covenants contained in such Existing Credit Agreement).

(c) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Financing Agreements (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any Article, Section or sub-clause of the Existing Credit Agreement or in any
Financing Agreement (but not herein) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of this Agreement and
(iii) except as the context otherwise provides, on or after the Effective Date,
all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to be references to
the Existing Credit Agreement, as amended and restated hereby.

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Financing Agreement, all terms and
conditions of the Financing Agreements remain in full force and effect unless
otherwise specifically amended or amended and restated hereby or by any other
Financing Agreement.

Section 11.12 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 11.13 Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Agreement or any other
Financing Agreement may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the Loan Parties hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid

 

109



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

(b) Each Loan Party hereby irrevocably designates, appoints and empowers the
Borrower Agent to act as its process agent, in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Agreement or any other Financing Agreement. The
Borrower Agent agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(c) Nothing contained in this Section 11.13 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Loan Party in any other jurisdiction.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.14 Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS, HOLDINGS AND THE
BORROWERS IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT.

Section 11.15 Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Loan Parties or any other party
or against or in payment of any or all of the Obligations. To the extent that
the Borrowers make a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.16 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement

 

110



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

between the parties hereto, except when used to reference a section. Any
reference to the number of a clause, sub-clause or subsection hereof immediately
followed by a reference in parenthesis to the title of the Section containing
such clause, sub-clause or subsection is a reference to such clause, sub-clause
or subsection and not to the entire Section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such Section, the reference to the title shall govern absent manifest
error. If any reference to the number of a Section (but not to any clause,
sub-clause or subsection thereof) is followed immediately by a reference in
parenthesis to the title of a Section, the title reference shall govern in case
of direct conflict absent manifest error.

Section 11.17 Execution in Counterparts

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it. This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, by electronic mail or by posting on
the Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrowers and the Administrative Agent.

Section 11.18 Entire Agreement

This Agreement, together with all of the other Financing Agreements and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Financing Agreement,
the terms of this Agreement shall govern.

Section 11.19 Confidentiality

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Financing
Agreements confidential in accordance with such Lender’s or the Administrative
Agent’s, as the case may be, customary practices and agrees that it shall not
disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, representatives and
agents that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (b) to
Affiliates of such Lender or the Administrative Agent, and the employees,
representatives and agents of such Affiliates, in each case, that are or are
expected to be involved in the evaluation of such information in connection with
the transactions contemplated by this Agreement, in each case and to the extent
such Affiliates agree to be bound by the provisions of this Section 11.19 and
such employees, representatives and agents are advised of the confidential
nature of such information, (c) to the extent such information presently is or
hereafter becomes available to such Lender or the Administrative Agent, as the
case may be, on a non-confidential basis from a source other than any Loan
Party, (d) to the extent disclosure is required by law,

 

111



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

regulation or judicial order or requested or required by bank regulators or
auditors or (e) to current or prospective assignees, Participants and Special
Purpose Vehicle grantees of any option described in Section 11.2(f) (Assignments
and Participations), contractual counterparties in any Hedging Contract
permitted hereunder and to their respective legal or financial advisors, in each
case and to the extent such assignees, Participants, grantees or counterparties
agree to be bound by, and to cause their advisors to comply with, the provisions
of this Section 11.19. Notwithstanding any other provision in this Agreement,
the Administrative Agent hereby agrees that the Loan Parties (and each of their
officers, directors, employees, accountants, attorneys and other advisors) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Facility and the transactions
contemplated hereby and all materials of any kind (including opinions and other
tax analyses) that are provided to it relating to such U.S. tax treatment and
U.S. tax structure.

Section 11.20 Use of Name, Logo, etc.

Each Loan Party consents to the publication in the ordinary course by
Administrative Agent or the Arrangers of customary advertising material relating
to the financing transactions contemplated by this Agreement using such Loan
Party’s name, product photographs, logo or trademark. Such consent shall remain
effective until revoked by such Loan Party in writing to the Administrative
Agent and the Arrangers.

Section 11.21 Patriot Act Notice

Each Lender subject to the Patriot Act hereby notifies the Loan Parties that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Loan Parties, including the name and
address of the Loan Parties and other information that will allow such Lender to
identify the Loan Parties in accordance with the Patriot Act.

Section 11.22 Termination.

At such time as (a) all of the Revolving Credit Commitments have been
terminated, (b) all Letters of Credit have terminated or expired or been cash
collateralized to the reasonable satisfaction of the respective Issuers and
(c) all Obligations under the Financing Agreements (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full, this Agreement shall terminate. The indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of
Section 10.6, Section 11.3 and Section 11.4 of this Agreement and any other
provision of this Agreement and the other Financing Agreements, shall continue
in full force and effect and shall protect the Administrative Agent and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Financing Agreements, against claims arising after such termination as well as
before related to matters and events existing on or prior to the date of
termination of this Agreement in accordance with its terms and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement. The Administrative Agent agrees to furnish to the Loan
Parties, upon the Borrower Agent’s request and at the Borrowers’ cost and
expense, any release, termination, or other agreement or document evidencing the
foregoing termination and the release of the Liens created under any of the
Collateral Documents as may be reasonably requested by the Borrower Agent.

 

112



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

J. CREW GROUP, INC.

 

[SIGNATURE PAGES FOLLOW]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their respective officers thereunto
duly authorized, as of the date first above written.

 

BORROWERS J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. H.F.D. NO. 55,
INC. MADEWELL INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:   Chief Financial Officer GUARANTORS J. CREW
GROUP, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:   Chief Financial Officer J. CREW
INTERNATIONAL, INC. By:  

/s/ Nicholas P. Lamberti

  Name:   Nicholas P. Lamberti   Title:   Vice President and Controller

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.,   as Administrative Agent By:  

/s/ Thomas M. Halsch

  Name:   Thomas M. Halsch   Title:   Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION   as Issuer By:  

/s/ Sang Kim

  Name:   Sang Kim   Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION   as Syndication Agent By:  

/s/ Sang Kim

  Name:   Sang Kim   Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, as Syndication Agent By:  

/s/ Kathleen Dimock

 

Name:

  Kathleen Dimock  

Title:

  Managing Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS BANK OF AMERICA, as Lender By:  

/s/ Kathleen Dimock

  Name:   Kathleen Dimock   Title:   Managing Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS CITICORP USA, INC.,   as Swing Loan Lender and Lender By:  

/s/ Thomas M. Halsch

  Name:   Thomas M. Halsch   Title:   Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS WACHOVIA BANK, NATIONAL ASSOCIATION as Lender By:  

/s/ Sang Kim

  Name:   Sang Kim   Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS HSBC BUSINESS CREDIT (USA) INC. as Lender By:  

/s/ Dan Bueno

  Name:   Dan Bueno   Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS JPMORGAN CHASE BANK, N.A. as Lender By:  

/s/ Illegible

  Name:   Illegible   Title:   Illegible

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

REVOLVING CREDIT COMMITMENTS

 

Bank    Commitment

Bank of America

   $ 50,000,000

Citicorp USA, Inc.

   $ 50,000,000

Wachovia Bank, National Association

   $ 50,000,000

HSBC Business Credit (USA) Inc.

   $ 25,000,000

JP Morgan Chase Bank, N.A.

   $ 25,000,000

Total

   $ 200,000,000



--------------------------------------------------------------------------------

SCHEDULE II

APPLICABLE LENDING OFFICES AND ADDRESSES FOR NOTICES

 

Lender

  

Domestic Lending Office

  

Eurodollar Lending Office

Bank of America   

100 Federal St. 9th Fl.

Boston, MA 02110

   Citicorp USA, Inc.   

388 Greenwich Street

(ABF/Fixed Income – 20th Floor)

New York, NY 10013

Attn: Marcus Wunderlich

   HSBC Business Credit (USA) Inc.   

452 Fifth Avenue

New York, NY 10018

   JP Morgan Chase Bank, N.A.   

530 Fifth Avenue

8th Floor

New York, NY 10036

   Wachovia Bank, National Association   

1133 Avenue of the Americas

New York, NY 10036

  



--------------------------------------------------------------------------------

Schedule 3.1(a)(vii)

(Foreign Qualifications)

J. Crew Operating Corp.

New York

J. Crew Inc.

New York

Pennsylvania

Virginia

Grace Holmes, Inc.

California

Illinois

New Hampshire

New Jersey

New York

North Carolina

Ohio

Pennsylvania

Virginia

H.F.D. No. 55, Inc.

California

Florida

New Hampshire

New York

Pennsylvania

Virginia

Madewell Inc.

New York

J. Crew Group, Inc.

New York



--------------------------------------------------------------------------------

Schedule 4.3

(Subsidiaries)

 

Company

  

Direct Subsidiary

  

Jurisdiction

of

Formation

   Percentage
Owned  

J. Crew Group, Inc.

  

J. Crew Operating Corp.

   Delaware    100 % 

J. Crew Operating Corp.

  

J. Crew Inc.

   New Jersey    100 %    

Grace Holmes, Inc. (d/b/a J. Crew Retail)

   Delaware    100 %    

H.F.D. No. 55, Inc. (d/b/a J. Crew Factory)

   Delaware    100 %    

J. Crew Virginia, Inc.

   Virginia    100 %    

Madewell Inc.

   Delaware    100 %    

C&W Outlet, Inc.

   New York    100 % 

J. Crew Inc.

  

J. Crew International, Inc.

   Delaware    100 %    

ERL, Inc.

   New Jersey    100 % 

J. Crew International, Inc.

  

J. Crew Japan, Inc.

   Japan    100 % 



--------------------------------------------------------------------------------

Schedule 4.7

(Litigation)

 

1. The Company is a named defendant in a litigation captioned Internet Media
Corp. v. Dell, Inc., et al. filed in the U.S.D.C., District of Delaware on
August 29, 2005. Plaintiff claims that five defendants, including the Company,
infringed on its patents by providing catalogs and print advertisements that
include product listings along with codes that, when entered into a box on the
defendants’ websites, generate a product display.

 

2. The Company is also a named defendant in a litigation captioned PEI
Licensing, Inc. v. J.Crew International, Inc. filed in the U.S.D.C. for the
Southern District of New York on December 21, 2006. The plaintiff claims that
the Company’s sale of certain merchandise bearing penguin designs infringes upon
its trademarks.

As of the Effective Date, the Borrowers believe that the above referenced
litigation could not reasonably be expected to have a Material Adverse Effect,
but are being scheduled for the sake of complete disclosure.



--------------------------------------------------------------------------------

Schedule 4.19

(Real Property)

 

Address

 

Owned/Leased

 

Landlord (if applicable)

770 Broadway

New York, County of New York

New York, 10003

  Leased by J. Crew Group, Inc.  

770 Broadway Company LLC

c/o Vornado Management Company LLC

888 Seventh Avenue

New York, NY 10106

Two Penn Plaza

New York, County of New York

New York, 10121

  Leased by J. Crew Group, Inc.  

Vornado Two Penn Property LLC

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, NY 10106

25 Mills Race Drive

Lynchburg, Virginia 24502

  Leased by J. Crew Inc.  

Mae Holding Company

5145 Fischer Place

Cincinnati, OH

One Clifford Way

Asheville, County of Buncombe

North Carolina, 28810

  Owned by Grace Holmes, Inc.   N/A

One Ivy Crescent

Lynchburg, Virginia, 24506

  Owned by J. Crew Inc.   N/A



--------------------------------------------------------------------------------

Schedule 4.20

(Credit Card Agreements)

 

1.

Card Services Agreement, dated as of January 1, 1993, by and between American
Express Travel Related Services Company, Inc. and J. Crew Group, Inc.1

 

2. Merchant Services Agreement, dated as of September 3, 1987, by and between
Discover Card Services, Inc. and J. Crew Group, Inc.

 

3. Private Label Credit Card Program Agreement, dated October 29, 2004, by and
between World Financial Network National Bank and J. Crew Operating Corp., as
subsequently amended by the Amendment to Private Label Credit Card Program
Agreement, dated June 29, 2006, by and between World Financial Network National
Bank and J. Crew Operating Corp.

 

4. Select Merchant Payment Card Processing Agreement, dated on or about
October 3, 2001, by and between Paymentech, LLC and J. Crew Inc., as
subsequently amended by the Amendment to Select Merchant Payment Card Processing
Agreement, dated April 25, 2007, by and between Paymentech, L.P. and Chase
Alliance Partners, L.P. and J. Crew Group, Inc., J. Crew Inc., J. Crew Operating
Corp. and Madewell, Inc.

 

1

Note: Hard copy destroyed in 9.11.



--------------------------------------------------------------------------------

Schedule 7.13

(Collateral Access Agreements, Bailee’s Letters and Credit Card Acknowledgments)

Landlord’s Subordination Agreement:

770 Broadway Company LLC

Customs Broker/Freight Forwarder Notification and Acknowledgment of Security
Interest:

W.M Stone & Co., Inc.

Vandegrift

Rical Group

Worldwide Trade Logistics, Inc.

Credit Card Acknowledgments:

World Financial Network National Bank

Paymentech

Borrowers will endeavor in good faith to obtain the acknowledgments of American
Express Travel Related Services Company, Inc. and Discover Financial Services,
Inc., each with respect to the credit card acknowledgements, of the resignation
of the Existing Agent and the amendment and restatement of the Existing Credit
Agreement.



--------------------------------------------------------------------------------

Schedule 8.1

(Existing Indebtedness)

None.



--------------------------------------------------------------------------------

Schedule 8.2

(Liens)

None.



--------------------------------------------------------------------------------

Schedule 8.3

(Investments)

Investments in Subsidiaries:

C&W Outlet Inc.

ERL, Inc.

J. Crew Virginia, Inc.

J. Crew Japan, Inc.

Investment Accounts:

 

Account Holder

  

Broker

  

Account No.

  

Type of Investment

J. Crew Operating Corp.    Evergreen Service Company, LLC    4941009351661   
Securities Account



--------------------------------------------------------------------------------

Schedule 8.8

(Transactions with Affiliates)

 

1. Stockholders’ Agreement, dated as of October 17, 1997, by and among J. Crew
Group, Inc., TPG Partners II, L.P. and Emily Woods, as amended by the Amendment
to Stockholders’ Agreement, dated as of June 11, 1998, between TPG Partners II,
L.P. and Emily Woods, and by the Amendment to Stockholders’ Agreement, dated as
of February 3, 2003, among J. Crew Group, Inc., TPG Partners II, L.P. and Emily
Woods.

 

2. Stockholders’ Agreement, dated as of January 24, 2003, among J. Crew, TPG
Partners II, L.P. and Millard S. Drexler and Amendment No. 1 thereto.

 

3. Stockholders’ Agreement, dated as of January 24, 2003, among J. Crew, TPG
Partners II, L.P. and Jeffrey Pfeifle.

 

4. Registration Rights Agreement, dated as of July 3, 2006 by and among J. Crew
Group, Inc., TPG Partners II, L.P., TPG Parallel II, L.P., TPG Investors II,
L.P. and TPG 1999 Equity II, L.P.

 

5. Trademark License Agreement, dated as of October 20, 2005, by and among the
Company, Millard S. Drexler and Millard S. Drexler, Inc.

 

6. Arrangement pursuant to which the Company charters the use of Millard S.
Drexler’s private aircraft from time to time for certain costs.



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE, dated as of                      ,          (this
“Assignment and Acceptance”) (between [NAME OF ASSIGNOR] (the “Assignor”) and
[NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto.

 

2.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby, (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Financing Agreement or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Financing Agreement, any other instrument or document furnished pursuant
thereto or any collateral thereunder, (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under the Credit Agreement or any other Financing Agreement or any
other instrument or document furnished pursuant thereto and (iv) attaches the
Revolving Credit Note(s), if any, held by

 

A-1



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

 

 

the Assignor and requests that the Administrative Agent exchange such Revolving
Credit Note(s) for a new Revolving Credit Note or Notes in accordance with
Section 11.2(e)(Assignments and Participations) of the Credit Agreement.

 

3. The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Revolving Credit Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (b) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Financing Agreements as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) agrees that it will perform in accordance
with their terms all of the obligations that, by the terms of the Credit
Agreement, are required to be performed by it as a Lender, (d) represents and
warrants that it (i) is an Eligible Assignee, (ii) has full power and authority,
and has taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iii) is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Revolving Credit
Notes payable to it without deduction or withholding of any United States
federal income taxes.

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 11.2(b)(Assignments and
Participations)) for acceptance and recording by the Administrative Agent. The
effective date of this Assignment and Acceptance shall be the effective date
specified in Section 2 of Schedule I hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations under the Credit Agreement of a Lender and, if such Lender were
an Issuer, of such Issuer and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights (except those surviving
the payment in full of the Obligations) and be released from its obligations
under the Financing Agreements other than those relating to events or
circumstances occurring prior to the Effective Date.

 

6.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Financing Agreements in respect of the interest assigned hereby (a) to the
Assignee, in the case of

 

A-2



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

 

 

amounts accrued with respect to any period on or after the Effective Date, and
(b) to the Assignor, in the case of amounts accrued with respect to any period
prior to the Effective Date.

 

7. This Assignment and Acceptance shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Acceptance by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance.

[SIGNATURE PAGES FOLLOW]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written. [NAME OF ASSIGNOR], as Assignor
By:  

 

  Name:   Title: [NAME OF ASSIGNEE],

as Assignee

By:  

 

  Name:   Title: Domestic Lending Office (and address for notices): [Insert
Address (including contact name, fax number and e-mail address)] Eurodollar
Lending Office: [Insert Address (including contact name, fax number and e-mail
address)]

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

this      day of                          :

CITICORP USA, INC., as Administrative Agent By:  

 

  Name:   Title: J. CREW OPERATING CORP. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ACCEPTANCE

 

SECTION 1.

  

Ratable Portion assigned to Assignee:

  

Revolving Credit Facility

                  % 

Term Loan Facility

                  % 

Revolving Credit Commitment assigned to Assignee:

   $                

Aggregate outstanding principal amount of Revolving Loans assigned to Assignee:

   $                

Aggregate outstanding principal amount of Term Loans assigned to Assignee:

   $                

SECTION 2.

  

Effective Date:

                        ,          

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount: [$
            ]                         ,         

FOR VALUE RECEIVED, the undersigned, Borrowers (as defined below), hereby
promise to pay to the order of the Lender set forth above (the “Lender”) the
Principal Amount set forth above, or, if less, the aggregate unpaid principal
amount of all Revolving Loans (as defined in the Credit Agreement referred to
below) of the Lender to the Borrowers, payable at such times, and in such
amounts, as are specified in the Credit Agreement.

The Borrowers promise to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Dollars to Citicorp USA, Inc., as
Administrative Agent, at 388 Greenwich Street, New York, New York 10013, in
immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Revolving Credit Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

B-1



--------------------------------------------------------------------------------

This Revolving Credit Note is entitled to the benefits of the Amended and
Restated Guaranty and is secured as provided in the Collateral Documents.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrowers.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

J. CREW OPERATING CORP. GRACE HOLMES, INC. d/b/a J. CREW RETAIL H.F.D. NO. 55,
INC. d/b/a J. CREW FACTORY J. CREW INC. MADEWELL INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]



--------------------------------------------------------------------------------

EXHIBIT C

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

                     ,         

CITICORP USA, INC.,

as Administrative Agent under the

Credit Agreement referred to below

388 Greenwich Street, 20th Floor

New York, New York 10013

Attention: Thomas Halsch

 

  Re: J. CREW

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Borrowers hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement and, in connection therewith,
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2 (Borrowing Procedures) of the Credit
Agreement:

(a) The date of the Proposed Borrowing is                      ,          (the
“Funding Date”).

(b) The aggregate amount of the Borrowing is $            , of which amount
[$             consists of Base Rate Loans] [and $             consists of
Eurodollar Rate Loans having an initial Interest Period of [one] [two] [three]
[six] month[s]].

 

C-1



--------------------------------------------------------------------------------

(c) After giving effect to the Proposed Borrowing, the Maximum Credit amount is
$            .

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and the other Financing Agreements are
true and correct in all material respects on and as of the Funding Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such date; and

(b) no Default or Event of Default has occurred and is continuing on the Funding
Date.

 

C-2



--------------------------------------------------------------------------------

J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. d/b/a J. CREW RETAIL

H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY

MADEWELL INC.

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO NOTICE OF BORROWING]



--------------------------------------------------------------------------------

EXHIBIT D

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF SWING LOAN REQUEST

                     ,         

CITICORP USA, INC.,

as Administrative Agent under the

Credit Agreement referred to below

388 Greenwich Street, 20th Floor

New York, New York 10013

Attention:    Thomas Halsch

 

  Re: J. CREW

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Borrowers hereby give you notice, irrevocably, pursuant to Section 2.3
(Swing Loans) of the Credit Agreement that the undersigned hereby requests that
the Swing Loan Lender make Swing Loans available to the Borrowers under the
Credit Agreement and, in that connection therewith, sets forth below the
information relating to such Swing Loans (the “Proposed Advance”) as required by
Section 2.3 (Swing Loans) of the Credit Agreement:

(a) The date of the Proposed Advance is                      ,          (the
“Funding Date”).

(b) The aggregate amount of the Proposed Advance is $            .

 

D-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Advance and to the application of the proceeds therefrom:

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and the other Financing Agreements are
true and correct in all material respects on and as of the Funding Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such date; and

(b) no Default or Event of Default has occurred and is continuing on the Funding
Date.

[SIGNATURE PAGE FOLLOWS]

 

D-2



--------------------------------------------------------------------------------

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC. d/b/a J. CREW RETAIL

H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY

MADEWELL INC.

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO SWING LOAN REQUEST]



--------------------------------------------------------------------------------

EXHIBIT E

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

                         ,         

[NAME OF ISSUER], as an Issuer

  under the Credit Agreement referred

  to below

CITICORP USA, INC.,

    as Administrative Agent under the

    Credit Agreement referred to below

388 Greenwich Street, 20th Floor

New York, New York 10013

Attention: Thomas Halsch

Re:    J. CREW

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. No. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Borrowers hereby give you notice, irrevocably, pursuant to Section 2.4(c)
(Letters of Credit) of the Credit Agreement that the undersigned requests the
issuance of a Letter of Credit by [Name of Issuer] in the form of a [standby]
[documentary] letter of credit for the benefit of [Name of Beneficiary], in the
amount of [$                ] to be issued on                      .         
(the “Issue Date”) and having an expiration date of                      ,
        .

The form of the requested Letter of Credit is attached hereto.



--------------------------------------------------------------------------------

The undersigned hereby certify that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Issue Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such date; and

(b) no Default or Event of Default has occurred and is continuing on the Issue
Date.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. d/b/a J.CREW RETAIL
H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY MADEWELL INC. By:  

 

Name:   Title:  

[Signature Page to Letter of Credit Request]



--------------------------------------------------------------------------------

EXHIBIT F

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION OR CONTINUATION

                         ,         

CITICORP USA, Inc.,

    as Administrative Agent under the

    Credit Agreement referred to below

388 Greenwich Street, 20th Floor

New York, New York 10013

Attention: Thomas Halsch

Re:    J. CREW

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among J. CREW
OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a New
Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as administrative
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Citicorp, as collateral agent for the Lenders and the Issuers (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and WACHOVIA BANK,
NATIONAL ASSOCIATION as syndication agents for the Lenders and Issuers (in such
capacity, the “Syndication Agents”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Borrowers hereby give you notice, irrevocably, pursuant to Section 2.11
(Conversion/Continuation Option) of the Credit Agreement that the undersigned
hereby request a [conversion] [continuation] on                  ,          of
$                     in principal amount of presently outstanding Revolving
Loans that are [Base Rate Loans] [Eurodollar Rate Loans] having an Interest
Period ending on                  ,          [to] [as] [Base Rate][Eurodollar
Rate] Loans. The Interest Period for such amount requested to be converted to or
continued as Eurodollar Rate Loans is [one] [two] [three] [six] month[s]].

[SIGNATURE PAGE FOLLOWS]

 

F-1



--------------------------------------------------------------------------------

In connection herewith, the undersigned hereby certify that no Event of Default
has occurred and is continuing on the date hereof.

 

J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. d/b/a         J.CREW
RETAIL H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY MADEWELL INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO NOTICE OF CONVERSION OR/CONTINUATION]



--------------------------------------------------------------------------------

EXHIBIT G

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF OPINION OF COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

LOGO [g24244ex10_1pg157.jpg]

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

404-881-7000

Fax: 404-881-7777

www.alston.com

May 4, 2006

Citicorp USA, Inc., as Administrative Agent

  and as Collateral Agent

388 Greenwich Street, 20th Floor

New York, New York 10013

Each of the Lenders party to the Credit

  Agreement referred to below

Ladies and Gentlemen:

We have acted as special counsel to J. Crew Operating Corp., a Delaware
corporation (“Operating”), J. Crew Inc., a New Jersey corporation (“J. Crew”),
Grace Holmes, Inc., a Delaware corporation doing business as J. Crew Retail
(“Retail”), H.F.D. No. 55, Inc., a Delaware corporation doing business as J.
Crew Factory (“Factory”), Madewell Inc., a Delaware corporation (“Madewell”, and
together with Operating, J. Crew, Retail and Factory, each individually a
“Borrower” and collectively, the “Borrowers”), J. Crew Group, Inc., a Delaware
corporation (“Holdings”) and J. Crew International, Inc., a Delaware corporation
(“JCI” and together with Holdings, each individually a “Guarantor” and
collectively, the “Guarantors”; the Guarantors and the Borrowers, each
individually a “Credit Party” and collectively, the “Credit Parties”) in
connection with that certain Second Amended and Restated Credit Agreement dated
as of May 4, 2007 (the “Credit Agreement”) by and among the Credit Parties, the
Lenders party thereto, Citicorp USA, Inc., as administrative agent (in such
capacity, the “Administrative Agent”), Citicorp USA, Inc., as collateral agent
(in such capacity, the “Collateral Agent”) and the other parties thereto.

This opinion is being delivered at the request of the Borrowers pursuant to
Section 3.1(a) of the Credit Agreement. Capitalized terms used herein but not
otherwise defined herein have the respective meanings given to such terms in the
Credit Agreement.

In rendering this opinion, we have reviewed executed copies of the following
documents each dated, or dated as of, the date hereof (unless otherwise noted):

(a) the Credit Agreement;

 

Bank of America Plaza   90 Park Avenue   3201 Beechleaf Court, Suite 600  
601 Pennsylvania Avenue, N.W. 101 South Tryon Street, Suite 4000   New York, NY
10016   Raleigh, NC 27604-1062   North Building, 10th Floor Charlotte, NC
28280-4000   212-210-9400   919-862-2200   Washington, DC 20004-2601
704-444-1000   Fax: 212-210-9444   Fax: 919-862-2260   202-756-3300
Fax:704-444-1111       Fax: 202-756-3333



--------------------------------------------------------------------------------

May 4, 2007

Page 2

 

(b) each of the Revolving Credit Notes executed by the Borrowers in connection
with the execution and delivery of the Credit Agreement;

(c) the Amended and Restated Guaranty by and among the Guarantors and the
Administrative Agent (the “Guaranty”);

(d) the Amended and Restated Pledge and Security Agreement by and among the
Credit Parties and the Collateral Agent (the “Pledge and Security Agreement”);

(e) the UCC Financing Statements naming a Credit Party as debtor and the
[Existing Collateral Agent, Congress Financial Corporation], as secured party,
described on Schedule 1 attached hereto (the “Existing Financing Statements”),
and, as indicated thereon, filed in the offices (the “Filing Offices”) of the
Secretaries of State of Delaware and New Jersey, as identified on Schedule 1
hereto, as the case may be (the “Filing Jurisdictions”);

(f) unfiled UCC Financing Statement Amendments, naming the Collateral Agent as
the secured party of record to be filed in the applicable Filing Offices with
respect to the applicable Existing Financing Statements, copies of which are
attached hereto as Schedule 2 (each an “Existing Financing Statement
Amendment”);

(g) the Assignment of Trademark Collateral Assignment and Security Agreement by
and between Wachovia Bank, National Association, as administrative agent and
collateral agent, and the Administrative Agent, and accepted by JCI; and

(h) Intercreditor Agreement dated as of May 15, 2006 (the “Intercreditor
Agreement”) by and among Holdings, the Borrowers, Goldman Sachs Credit Partners
L.P., as Administrative Agent and Collateral Agent, the lenders party thereto,
and Wachovia Bank, National Association, as Administrative Agent.

The documents referred to in (a) through (d) above are referred to herein as the
“Credit Documents”.

In addition to the foregoing, we have reviewed the certificates of incorporation
and bylaws of each Credit Party and certain resolutions of the boards of
directors of each Credit Party (collectively, the “Organizational Documents”)
and have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, and other instruments,
and made such further legal and factual examinations, as we have deemed
necessary for the purposes of expressing the opinions set forth herein.

As to certain factual matters relevant to this opinion, we have conclusively
relied on the representations and warranties made in the Credit Documents by the
parties thereto and certificates or comparable documents of officers of the
Credit Parties, and of public officials, as we have deemed appropriate as a
basis for the opinions hereinafter set forth.



--------------------------------------------------------------------------------

May 4, 2007

Page 3

 

Whenever an opinion with respect to existence or absence of a fact or an opinion
which is based in whole or in part on the existence or absence of the fact is
qualified by the phrase “to our knowledge,” or words to that effect, it is
intended to indicate that we have no actual knowledge that any such fact is
inaccurate, and further that any such statement is limited to the current actual
knowledge of Paul M. Cushing, Stephanie Denkowicz, Richard W. Grice and Scott P.
Brown, the primary lawyer group involved in our representation of the Credit
Parties in connection with the matters described herein. No inference as to our
knowledge shall be drawn from the fact of our representation of the Loan Parties
in connection with this or any other matter. We have not undertaken any review
or search of dockets or records of any court or other governmental agency.

In making the examinations described above and in rendering the opinions
expressed below, we have assumed the following:

(a) the genuineness of all signatures (other than any Credit Party’s on any of
the Credit Documents);

(b) the legal capacity of natural persons;

(c) the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified,
conformed, telefacsimilie, electronic or photostatic copies and the authenticity
of the originals of such documents;

(d) the due authorization, execution and delivery of the Credit Documents by all
of the parties thereto (other than the Credit Parties);

(e) that such Credit Documents are enforceable against all parties thereto
(other than the Credit Parties);

(f) that the Administrative Agent, the Collateral Agent, the Issuers, the Swing
Loan Lender and the Lenders (collectively, the “Lender Parties”) have the full
power, authority and legal right to perform their respective obligations under
such Credit Documents;

(g) to the extent applicable law requires that the Lender Parties, act in
accordance with duties of good faith and fair dealing, in a commercially
reasonable manner, or otherwise in compliance with applicable legal requirements
(including, without limitation, federal and state securities laws) in exercising
their respective rights and remedies under the Credit Documents and other
Financing Agreement, that the Lender Parties will fully comply with such legal
requirements, notwithstanding any provisions of the Credit Documents and other
Financing Agreements that purport to grant any of the Lender Parties the right
to act or fail to act in a manner contrary to such legal requirements, or based
on its sole judgment or in its sole discretion or provisions of similar import;

(h) the execution and delivery of the Credit Documents, and performance of the
Credit Documents, by each Credit Party will not (i) require any consent,
approval or



--------------------------------------------------------------------------------

May 4, 2007

Page 4

 

authorization of, or filing with, any governmental authority or agency of any
jurisdiction (other than the Untied States of America and the States of
Delaware, New Jersey and New York) required to be obtained or made by or on
behalf of each Credit Party on or prior to the date hereof in connection with
the execution and delivery of the Credit Documents, and the performance of the
Credit Documents, except for such consents, approvals, authorizations or other
actions as have been obtained or made or (ii) violate or otherwise contravene
any statute, rule or regulation of any jurisdiction (other than the United
States of America and the States of Delaware, New Jersey and New York);

(i) the Existing Financing Statements have not been amended or terminated since
they were filed; and

(j) the Existing Financing Statement Amendments set forth the correct name of
the Collateral Agent.

Based upon the foregoing and subject to the other qualifications, exceptions and
limitations stated herein, we are of the opinion that:

1. Each Credit Party is validly existing as a corporation and in good standing
under the laws of its state of incorporation and has the corporate power to own
its assets and to conduct its business as presently conducted.

2. Each Credit Party has the corporate power to execute and deliver the Credit
Documents to which it is a party, and to perform its obligations under each
Credit Document to which it is a party. Each Credit Party has taken all
necessary corporate action to authorize the execution and delivery of the Credit
Documents to which it is a party, and the performance by it of each Credit
Document to which it is a party.

3. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party.

4. Each of the Credit Documents to which a Credit Party is a party constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms.

5. The execution and delivery by each Credit Party of the Credit Documents to
which it is a party do not, and if such Credit Party were now to perform its
obligations under each Credit Document to which it is a party, such performance
would not,

(a) violate the Organizational Documents of such Credit Party;

(b) violate any existing constitutional provision, statute or regulation of the
United States of America, of the State of New York, of the State of Delaware
(solely with respect to the Credit Parties other than J. Crew), of the State of
New Jersey (solely with respect to J. Crew) or, to our knowledge, any rule or
order to which such Credit Party or any of its properties is subject;



--------------------------------------------------------------------------------

May 4, 2007

Page 5

 

(c) breach or cause a default under the terms of any material written agreement
to which such Credit Party is a party or to which any of the properties of such
Credit Party is subject;

(d) create or impose any security interest in any asset of such Credit Party
under any material written agreement to which such Credit Party is a party or to
which any of the properties of such Credit Party is subject; or

(e) to our knowledge, violate any judicial or administrative decree, writ,
judgment or order to which such Credit Party or any of the properties of such
Credit Party is subject.

As used herein, the term “material written agreement” means those agreements
identified by Holdings which, if breached by a Credit Party, could reasonably be
expected to have a Material Adverse Effect, which agreements are set forth on
Schedule 3 attached hereto.

6. No consent, approval, authorization, or other action by, or filing with, any
governmental authority of the United States of America, of the State of New
York, of the State of Delaware (solely with respect to the Credit Parties other
than J. Crew), or of the State of New Jersey (solely with respect to J. Crew) is
required in connection with (a) the execution and delivery by any Credit Party
of any of the Credit Documents to which it is a party, (b) the consummation of
the transactions contemplated thereby and (c) the performance by any Credit
Party of its obligations thereunder, except for (i) filings and other actions as
may be necessary to perfect the Collateral Agent’s Liens in any of the
Collateral and (ii) consents, approvals, authorizations, actions by and filings
with governmental authorities as may be required under laws relating to
securities in connection with the exercise by the Collateral Agent of remedies
with respect to any securities that constitute Collateral.

7. The consummation of the transactions contemplated by the Credit Agreement,
including without limitation the use of the proceeds of any Loan made to a
Borrower, will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

8. The Pledge and Security Agreement creates a valid security interest in favor
of the Collateral Agent as security for the Obligations in all of the Collateral
(as defined in the Pledge and Security Agreement) in which a security interest
may be created under Article 9 the Uniform Commercial Code (the “Article 9
Collateral”) as currently in effect in the State of New York (the “New York
UCC”).

9. Assuming the filing of each Existing Financing Statement Amendment naming a
Credit Party as debtor with the Filing Office in which the applicable Existing
Financing Statement was filed and the payment of all applicable filing fees,
such Existing Financing Statement, as amended by each such Existing Financing
Statement Amendment, will be



--------------------------------------------------------------------------------

May 4, 2007

Page 6

 

sufficient to perfect the security interest granted by such Credit Party under
the Pledge and Security Agreement in the Article 9 Collateral to the extent a
security interest may be perfected by the filing of a financing statement in the
Filing Jurisdiction where such Filing Office is located.

10. The Credit Agreement constitutes the “Revolving Credit Agreement” as defined
in the Intercreditor Agreement.

11. No Credit Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Our opinions herein are subject to the following further exceptions,
qualifications and limitations:

(a) The enforceability of the Credit Documents and the obligations of the
respective Credit Parties thereunder, and the availability of certain rights and
remedial provisions provided for in the Credit Documents, are subject to the
effects of (i) bankruptcy, fraudulent conveyance or fraudulent transfer,
insolvency, reorganization, moratorium, liquidation, conservatorship, and
similar laws, and limitations imposed under judicial decisions, related to or
effecting creditors’ rights and remedies generally, (ii) general equitable
principles, regardless of whether the issue of enforceability is considered in a
proceeding in equity or at law and principles limiting the availability of the
remedy of specific performance, (iii) concepts of good faith, fair dealing,
materiality and reasonableness and (iv) the possible unenforceability under
certain circumstances of provisions providing for indemnification or
contribution that is contrary to public policy.

(b) We express no opinion herein as to the enforceability of cumulative remedies
to the extent such cumulative remedies purport to or would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
the actual loss suffered by such party.

(c) Notwithstanding certain language of the Credit Documents, the Lender Parties
may be limited in recovery of fees, costs and expenses, to recovering only
reasonable attorneys’ fees and legal expenses and only reasonable costs.

(d) Requirements in the Credit Documents specifying that provisions thereof may
only be waived in writing may not be valid, binding or enforceable to the extent
that an oral agreement or an implied agreement by trade practice or course of
conduct has been created modifying any provision of such documents.

(e) Certain rights, remedies, waivers, releases or disclaimers contained in the
Credit Documents may be rendered ineffective, or limited by, applicable laws,
rules, regulations, constitutional requirements or judicial decisions governing
such provisions, but such laws, rules, regulations, constitutional requirements
and judicial decisions would not, in our opinion, make the Credit Documents
invalid as a whole or inadequate for the practical realization of the benefits
provided or intended to be provided by such Credit Documents, although they may
result in a delay thereof (and we express no opinion herein with respect to the
economic consequences of any such delay).



--------------------------------------------------------------------------------

May 4, 2007

Page 7

 

(f) We express no opinion herein in respect of any statutes, administrative
decisions, rules or regulations of any county, municipality or other political
subdivision of any state, or relating to antitrust, bulk transfer, tax,
securities (except as expressly set forth in paragraph 7 above) or “blue sky”
laws, ERISA, copyright, trademark and other intellectual property, racketeering,
or criminal statutes of general application, e.g. mail fraud and wire fraud,
health and safety law, labor law or law concerning national or local emergency.

(g) We express no opinion herein in respect of any provisions of the Credit
Documents relating to any power of attorney or purporting to appoint any Lender
Party as attorney-in-fact or agent for any party thereto.

(h) We express no opinion herein as to the severability of any provision of the
Credit Documents.

(i) Any rights of the Administrative Agent or Collateral Agent to foreclose its
Liens in, or enforce its remedies against, any Collateral must be enforced
pursuant to the applicable provisions of the New York UCC, Other State UCC (as
defined below) and other applicable federal, state or local laws.

(j) We have assumed that each Credit Party has received legally sufficient
consideration and “value” (as defined in Section 1-201 of the New York UCC and
as required by Section 9-203 of the New York UCC) for its execution of the
Credit Documents to which it is a party and the granting of security interests
in its property pursuant thereto.

(k) We have assumed that each Credit Party has “rights” or the “power to
transfer rights” (within the meaning of Section 9-203(b)(2) of the New York UCC)
in the Collateral in which its purports to grant a security interest for the
security interests to attach.

(1) We express no opinion in paragraph 9 above regarding the perfection of the
Collateral Agent’s security interest in any of the Collateral (as defined in the
Security Agreement) to the extent any of such property constitutes goods covered
by a certificate of title, deposit accounts, letter of credit rights, commercial
tort claims, money, timber to be cut, as-extracted collateral, farm products or
cooperative interests.

(m) We express no opinion herein in respect of any security interest the
perfection of which is not governed by or deemed to be governed by the laws of
any one of the Filing Jurisdictions.

(n) Section 552 of the United States Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case thereunder may be
subject to a security interest arising from a security agreement entered into by
a debtor before the commencement of such case.



--------------------------------------------------------------------------------

May 4, 2007

Page 8

 

(o) Perfection of security interests may be terminated under the circumstances
described in Section 9-507 of the New York UCC or an Other State UCC (relating
to changes in the name of a debtor to the extent the same renders a financing
statement seriously misleading) unless a new, appropriate financing statement is
filed as provided in such section, and Section 9-515 of the New York UCC or an
Other State UCC (relating to the filing of continuation statements) unless a
timely continuation statement is filed as provided in such Section.

(p) In the case of Collateral consisting of proceeds, continuation of perfection
of security interests therein is limited to the extent set forth in
Section 9-315 of the New York UCC or the Other State UCC.

(q) The exercise of rights and remedies under Article 9 of the New York UCC or
an Other State UCC is subject to the limitations set forth in Part 6 thereof,
including without limitation the requirement that a creditor proceed in a
commercially reasonable manner.

(r) The rights of debtors, guarantors and other secured parties to receive
notices under Part 6 of Article 9 of the New York UCC or an Other State UCC may
not be waived prior to default and the failure to comply with such notice
requirements may bar or limit the recovery of any deficiency remaining after the
retention or sale of repossessed collateral and further, we express no opinion
as to the right of any Lender Party to enforce any of its rights without notice
to the Credit Parties and without judicial hearing or without bond, nor do we
express any opinion as to whether the periods of notice set forth in the Credit
Documents are reasonable or enforceable.

(s) We do not address in the opinions expressed in paragraphs 8 and 9 above
(i) Collateral of a type not subject to the New York UCC or an Other State UCC
and (ii) the question of what law applies to the perfection of security
interests in collateral.

(t) We have assumed there are no agreements or understandings between or among
the Credit Parties, the Lender Parties, or third parties which would expand,
modify or otherwise affect the terms of the Credit Documents or the respective
rights or obligations of the parties thereunder and that the Credit Documents
correctly and completely set forth the intent of all parties thereto.

(u) We express no opinion as to the applicability or effect of compliance or
noncompliance by any Lender Party with any state, federal or other laws
applicable to such Person or to the transactions contemplated by the Credit
Documents because of the nature of such Person’s business, including its legal
or regulatory status.

(v) Our opinions are limited to those laws that in our experience normally would
be applicable to the Credit Parties as a result of their engaging in the
transactions contemplated by the Credit Documents.



--------------------------------------------------------------------------------

May 4, 2007

Page 9

 

(w) Except as set forth in the opinions expressed in paragraphs 8 and 9 above,
we express no opinion as to the creation, attachment, validity,-enforceability
or perfection of a security interest in any item of Collateral or the necessity
of making any filings or taking any other action in connection therewith.
Further, we express no opinion as to the priority of any security interest in
any item of Collateral.

(x) We express no opinion as to the enforceability or perfection of any security
interest in Collateral consisting of after-acquired property, which is not
properly classified in a category specifically referred to in the granting
clause of the Pledge and Security Agreement and on the relevant Financing
Statements.

(y) In rendering the opinion set forth in paragraph 7 above, we have assumed
that the Borrowers will use the proceeds of the Loans and the Letters of Credit
in accordance with Section 7.9, and not in contravention of Section 8.14, of the
Credit Agreement.

With respect to the opinions expressed in paragraph 1 above regarding the valid
existence and good standing of the Credit Parties in their respective states of
incorporation, such opinions are based solely upon certificates provided by the
respective Secretaries of State of such states, copies of which have been
delivered to you in connection with the closing of the Credit Agreement, and
such opinions are limited to the meaning ascribed to such certificates by such
state agency.

We are members of the Bar of the State of New York and except as noted below, we
express no opinion as to any laws other than the laws of the State of New York
and the federal laws of the United States of America. Our opinions expressed in
paragraphs 1, 2, 3, 5(a), 5(b) and 6 above which involve matters governed by the
laws of the States of Delaware and New Jersey are based solely upon the General
Corporation Law of the State of Delaware and the New Jersey Business Corporation
Act, as applicable, without regard to the decisional law of such jurisdiction.
Our opinion expressed in paragraph 9 which involves matters governed by the laws
of the State of Delaware is based solely upon the latest available standard
compilations of the applicable sections of Article 9 (and related definitional
provisions of Article 1) of the Uniform Commercial Code as enacted in the State
of Delaware, without regard to the decisional law of such jurisdiction (the
“Delaware UCC”). Our opinion expressed in paragraph 9 which involves matters
governed by the laws of the State of New Jersey is based solely upon the latest
available standard compilations of the applicable sections of Article 9 (and
related definitional provisions of Article 1) of the Uniform Commercial Code as
enacted in the State of New Jersey, without regard to the decisional law of such
jurisdiction (the “NJ UCC” and together with the Delaware UCC, the “Other State
UCCs”).

This opinion letter is limited to the matters stated herein and no opinion may
be implied or inferred beyond those opinions expressly stated. Opinions rendered
herein are as of the date hereof, and we make no undertaking and expressly
disclaim any duty to supplement such opinions if, after the date hereof, facts
and circumstances come to our attention or changes in the law occur which could
affect such opinions.



--------------------------------------------------------------------------------

May 4, 2007

Page 10

 

This opinion is rendered solely for your benefit and for the benefit of any
other Lenders (including their permitted assignees) in connection with the
transactions described above. This opinion may not be used or relied upon by any
other person, and may not be disclosed, quoted, filed with a governmental agency
or otherwise referred to without our prior written consent except to your bank
examiners, auditors and professional advisers, or as required by law or pursuant
to legal process.

 

Very truly yours, ALSTON & BIRD LLP By:  

/s/ Paul M. Cushing

  Paul M. Cushing, Partner



--------------------------------------------------------------------------------

Schedule 1

To Opinion of Alston & Bird LLP

Existing Financing Statements

 

Debtor

  

Filing Office

  

Filing Number

  

Filing Date

J. Crew Operating Corp.

   Delaware Department of State    2324445 0    12/27/2002

Grace Holmes, Inc.

   Delaware Department of State    2324447 6    12/27/2002

H.F.D. No. 55, Inc.

   Delaware Department of State    2324448 4    12/27/2002

Madewell Inc.

   Delaware Department of State    64051736    11/20/2006

J. Crew Group, Inc.

   Delaware Department of State    53163186    10/13/2005

J. Crew International, Inc.

   Delaware Department of State    2324449 2    12/27/2002

J. Crew Inc.

   Department of Treasurer of the State of New Jersey    21360176    12/26/2002



--------------------------------------------------------------------------------

Schedule 2

To Opinion of Alston & Bird LLP

Existing Financing Statement Amendments

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    53163186       10/13/2005

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Wachovia Bank, National Association

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: J. CREW GROUP, INC.

  

F#192244         

A#294825        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    23244450       12/27/2002

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Congress Financial Corporation, as Agent

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: J. CREW OPERATING CORP.

  

F#192248         

A#294831        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    21360176       12/26/2002

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Congress Financial Corporation, as Agent

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: NJ - Secretary of State; Debtor: J. CREW INC.

  

F#192246         

A#294828        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    23244476       12/27/2002

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Congress Financial Corporation, as Agent

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: Grace Holmes, Inc.

  

F#192238         

A#294815        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    23244484       12/27/2002

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Congress Financial Corporation, as Agent

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: H.F.D. NO. 55, INC.

  

F#192241         

A#294820        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    64051736       11/20/2006

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Wachovia Bank, National Association

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: MADEWELL INC.

  

F#192249         

A#294832        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

LOGO [g24244bar_001.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

    Ercy Castro                                          212-310-8000

                                    

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                           

Weil Gotshal & Manges LLP

                       

767 Fifth Avenue

New York, NY 10153

                                               

ercy.castro@weil.com

 

                                                                             
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

    23244492       12/27/2002

        1b.


¨

  

This FINANCING STATEMENT AMENDMENT is to be filed (for record) (or recorded) in
the

REAL ESTATE RECORDS.

2.  ¨

   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨

   CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  x

   ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects ¨Debtor or ¨Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

   ¨

  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

OR

  

6a. ORGANIZATION’S NAME

 

  

6b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7. CHANGED (NEW) OR ADDED INFORMATION:

OR

  

7a. ORGANIZATION’S NAME

  Citicorp USA, Inc., as Administrative Agent

  

7b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

7c. MAILING ADDRESS

    388 Greenwich Street

  

CITY

New York

   STATE    


NY

  

POSTAL CODE

10013

   COUNTRY


USA

7d. SEE INSTRUCTIONS   ADD’L INFO RE ORGANIZATION DEBTOR  

7e. TYPE OF ORGANIZATION 

 

Corporation

 

7f. JURISDICTION OF ORGANIZATION

 

New York

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

    Described collateral ¨ deleted or ¨added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9.

  NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨and enter name of DEBTOR authorizing this
Amendment.

OR

 

9a. ORGANIZATION’S NAME

Congress Financial Corporation, as Agent

 

9b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Filed with: DE - Secretary of State; Debtor: J. CREW INTERNATIONAL, INC.

  

F#192247         

A#294830        

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

Schedule 3

To Opinion of Alston & Bird LLP

Material Written Agreements

1. Term Loan Facility

2. Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT H

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF GUARANTY



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY, dated as of May 4, 2007 (this “Guaranty”),
by J. CREW GROUP, INC., a Delaware corporation (“Holdings”), J. CREW OPERATING
CORP., a Delaware corporation (“Operating”), J. CREW INC., a New Jersey
corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retain”), H.F.D. No. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), MADEWELL INC., a
Delaware corporation (“Madewell”), J. CREW INTERNATIONAL, INC. (“JCI”) and each
of the other entities listed on the signature pages hereof or that becomes a
party hereto pursuant to Section 24 (Additional Guarantors) hereof (collectively
the “Guarantors” and each individually a “Guarantor”), in favor of the
Administrative Agent, each Lender, each Issuer and each other holder of an
Obligation (as each such term is defined in the Credit Agreement referred to
below) (each, a “Guarantied Party” and, collectively, the “Guarantied Parties”),
amends and restates that certain Guaranty, dated as of December 23, 2002 (the
“Existing Guaranty”), by the Guarantors in favor of Congress Financial
Corporation (predecessor in interest to Wachovia Bank, National Association)
(“Existing Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement dated as
of May 4, 2007 (together with all appendices, exhibits and schedules thereto and
as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms defined therein and used
herein having the meanings given to them in the Credit Agreement) among
Operating, J. Crew, Retail, Factory and Madewell, as Borrowers, Holdings and JCI
as Guarantors, the Lenders, the Issuers and CITICORP USA, INC. (“Citicorp”), as
administrative agent for the Lenders and the Issuers (in such capacity, the
“Administrative Agent”), Citicorp, as collateral agent for the Lenders and the
Issuers (in such capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A, and
WACHOVIA BANK, NATIONAL ASSOCIATION as syndication agents for the Lenders and
Issuers (in such capacity, the “Syndication Agents”), the Lenders and Issuers
have severally agreed to make extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein;

WHEREAS, Holdings owns 100% of the equity interests of Operating and each
Borrower (other than Operating) is a direct Subsidiary of Operating;

WHEREAS, each Guarantor desire to guaranty the Obligations (in the case of each
Borrower, other than its own Obligations) under the Credit Agreement;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrowers under the Credit
Agreement;

WHEREAS, the Guarantors hereby reaffirm the guaranties offered pursuant to the
Existing Guaranty to the Existing Agent for the benefit of the Secured Parties
(as defined in the Existing Credit Agreement), which guaranties shall continue
in full force and effect during the term of this Agreement and any renewals
thereof and shall continue to guaranty the Obligations; and



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrowers under the Credit
Agreement is that each Guarantor shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties; and

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1 Guaranty

(a) To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Financing
Agreement, of all the Obligations (other than, in the case of each Borrower,
with respect to its own Obligations under the Financing Agreements), whether or
not from time to time reduced or extinguished or hereafter increased or
incurred, whether or not recovery may be or hereafter may become barred by any
statute of limitations, whether or not enforceable as against the Borrowers,
whether now or hereafter existing, and whether due or to become due, including
principal, interest (including interest at the contract rate applicable upon
default accrued or accruing after the commencement of any proceeding under the
Bankruptcy Code, or any applicable provisions of comparable state or foreign
law, whether or not such interest is an allowed claim in such proceeding), fees
and costs of collection. This Guaranty constitutes a guaranty of payment and not
of collection.

(b) Each Guarantor further agrees that, if (i) any payment made by any Borrower
or any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
any Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).

Section 2 Limitation of Guaranty

Any term or provision of this Guaranty or any other Financing Agreement to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Financing Agreement, as it relates to such Subsidiary
Guarantor, subject to avoidance under applicable law

 

2



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

relating to fraudulent conveyance or fraudulent transfer (including Section 548
of the Bankruptcy Code or any applicable provisions of comparable state law)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect
(a) to all other liabilities of such Subsidiary Guarantor, contingent or
otherwise, that are relevant under such Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Subsidiary Guarantor in respect of
intercompany Indebtedness to any Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder) and (b) to the value as assets of such Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable Requirements
of Law, (ii) Section 3 (Contribution) of this Guaranty or (iii) any other
Contractual Obligations providing for an equitable allocation among such
Subsidiary Guarantor and other Subsidiaries or Affiliates of the any Borrower of
obligations arising under this Guaranty or other guaranties of the Obligations
by such parties.

Section 3 Contribution

To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the Loans
and the other financial accommodations provided to the Borrowers under the
Financing Agreements and (b) the amount such Subsidiary Guarantor would
otherwise have paid if such Subsidiary Guarantor had paid the aggregate amount
of the Obligations (excluding the amount thereof repaid by the Borrowers and
Holdings) in the same proportion as such Subsidiary Guarantor’s net worth at the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Subsidiary Guarantors at the date enforcement is sought hereunder, then such
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worths of such other
Subsidiary Guarantors at the date enforcement hereunder is sought.

Section 4 [Intentionally Deleted]

Section 5 Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following (even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor) and hereby agrees
that its obligations under this Guaranty are absolute and unconditional and
shall not be discharged or otherwise affected as a result of any of the
following:

(a) the invalidity or unenforceability of any of the Borrowers’ obligations
under the Credit Agreement or any other Financing Agreement or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;

(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrowers or any Borrower or other action to enforce the same;

 

3



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(e) any borrowing or grant of a Lien by the Borrowers or any Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(f) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, any Guarantor or any of the Borrowers’ other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;

(k) failure by any Guarantied Party to file or enforce a claim against the
Borrowers or any Borrower or its estate in any bankruptcy or insolvency case or
proceeding;

(1) any action taken by any Guarantied Party if such action is authorized
hereby;

(m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property;

(n) any change in the corporate existence or structure of any Borrower or any
other Loan Party;

(o) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against any Guarantied Party;

(p) any Requirement of Law affecting any term of any Guarantor’s obligations
under this Guaranty;

 

4



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

(q) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

(r) if any Guarantied Party should supplement, renew, extend, accelerate, or
otherwise change the time for payment of, or other terms relating to, the
Obligations, or any part of them, or otherwise modify, amend or change the terms
of any promissory note or other agreement, document or instrument (including the
other Financing Agreements) now or hereafter executed by any Borrower and
delivered to the Guarantied Parties or any of them, including any increase or
decrease of principal or the rate of interest thereon;

(s) if any Guarantied Party should waive or otherwise consent to noncompliance
with any provision of any instrument evidencing the Obligations, or any part
thereof, or any other instrument or agreement in respect of the Obligations
(including the other Financing Agreements) now or hereafter executed by any
Borrower and delivered to the Guarantied Parties or any of them;

(t) if any Guarantied Party should accept partial payments on the Obligations;

(u) if any Guarantied Party should receive, take and hold additional security or
collateral for the payment of the Obligations or any part of them and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral;

(v) if any Guarantied Party should settle, release, compromise, collect or
otherwise liquidate the Obligations or accept, substitute, release, exchange or
otherwise alter, affect or impair any security or collateral for the Obligations
or any part of them or any other guaranty therefor, in any manner;

(w) if any Guarantied Party should add, release or substitute any one or more
other guarantors, makers or endorsers of the Obligations or any part of them and
otherwise deal with any Borrower or any other guarantor, maker or endorser;

(x) if any Guarantied Party should apply to the Obligations any payment or
recovery (x) from any Borrower, from any other guarantor, maker or endorser of
the Obligations or any part of them or (y) from any Guarantor in such order as
provided herein, in each case whether such Obligations are secured or unsecured
or guaranteed or not guaranteed by others;

(y) if any Guarantied Party should apply to the Obligations any payment or
recovery from any Guarantor of the Obligations or any sum realized from security
furnished by such Guarantor upon its indebtedness or obligations to the
Guarantied Parties or any of them, in each case whether or not such indebtedness
or obligations relate to the Obligations; or

(z) if any Guarantied Party should refund at any time any payment received by
any Guarantied Party in respect of any Obligation, and payment to such
Guarantied Party of the amount so refunded shall be fully guaranteed hereby even
though prior thereto this Guaranty shall have been cancelled or surrendered (or
any release or termination of any Collateral by virtue thereof), and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any Guarantor hereunder in respect of the
amount so refunded (and any Collateral so released or terminated shall be
reinstated with respect to such obligations).

 

5



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

Section 6 Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any Borrower.
Each Guarantor shall not, until the Obligations are irrevocably paid in full and
the Revolving Credit Commitments have been terminated, assert any claim or
counterclaim it may have against any Borrower or set off any of its obligations
to any Borrower against any obligations of any Borrower to it. In connection
with the foregoing, each Guarantor covenants that its obligations hereunder
shall not be discharged, except by complete performance.

Section 7 Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of each Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

Section 8 Waiver of Subrogation and Contribution Rights

Until the Obligations have been irrevocably paid in full and the Revolving
Credit Commitments have been terminated, the Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against any Borrower or any right of
reimbursement or contribution or similar right against any Borrower by reason of
this Guaranty or by any payment made by any Guarantor in respect of the
Obligations.

Section 9 Subordination

Each Guarantor hereby agrees that any Indebtedness of any Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 8.5 (Restricted
Payments) of the Credit Agreement, the Guarantor Subordinated Debt shall not be
paid in whole or in part until the Obligations have been paid in full and this
Guaranty is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default and

 

6



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

subject to the Intercreditor Agreement, the Guarantors shall pay to the
Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Obligations as provided in Section 2.13(f) (Payments
and Computations) of the Credit Agreement. Each payment on the Guarantor
Subordinated Debt received in violation of any of the provisions hereof shall be
deemed to have been received by such Guarantor as trustee for the Guarantied
Parties and shall be paid over to the Administrative Agent immediately on
account of the Obligations, but without otherwise affecting in any manner such
Guarantor’s liability hereof. Each Guarantor agrees to file all claims against
any Borrower in any bankruptcy or other proceeding in which the filing of claims
is required by law in respect of any Guarantor Subordinated Debt, and the
Administrative Agent shall be entitled to all of such Guarantor’s rights
thereunder. If for any reason a Guarantor fails to file such claim at least ten
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of any Borrower.

Section 10 Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by any Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against the
Borrowers or any Borrower or any other guarantor of the Obligations, or against
any Collateral under the Financing Agreements or joining the Borrowers or any
Borrower or any other guarantor in any proceeding against any Guarantor. At any
time after maturity of the Obligations, the Administrative Agent may (unless the
Obligations have been irrevocably paid in full), without notice to any Guarantor
and regardless of the acceptance of any Collateral for the payment hereof,
appropriate and apply toward the payment of the Obligations (a) any indebtedness
due or to become due from any Guarantied Party to such Guarantor and (b) any
moneys, credits or other property belonging to such Guarantor at any time held
by or coming into the possession of any Guarantied Party or any of its
respective Affiliates.

Section 11 Irrevocability

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of any Guarantor or its successors or assigns,

 

7



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

and at the cost and expense of such Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.

Section 12 Setoff

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party is hereby authorized
at any time and from time to time, to the fullest extent permitted by
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Guarantied Party to or for the credit or
the account of the Guarantied Parties against any and all of the Obligations now
or hereafter existing whether or not such Guarantied Party shall have made any
demand under this Guaranty and even though such Obligations may be unmatured.
Each Guarantied Party agrees promptly to notify the Borrower Agent after any
such set-off and application made by such Guarantied Party or its Affiliates:
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. Each Guarantied Party agrees that it
shall not, without the express consent of the Requisite Lenders (and that, it
shall, to the extent lawfully entitled to do so, upon the request of the
Requisite Lenders) exercise its set-off rights under this Section 12 against any
deposit accounts of the Guarantors maintained with such Guarantied Party or any
Affiliate thereof. The rights of each Guarantied Party under this Section 12 are
in addition to the other rights and remedies (including other rights of set-off)
that such Guarantied Party may have.

Section 13 No Marshalling

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.

Section 14 Enforcement; Waivers; Amendments

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Financing
Agreement or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. Failure by any Guarantied Party at any time or times hereafter
to require strict performance by the Borrowers or any Borrower, any Guarantor,
any other guarantor of all or any part of the Obligations or any other Person of
any provision, warranty, term or condition contained in any Financing Agreement
now or at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act (except by a
written instrument pursuant to Section 14(b) or knowledge of any Guarantied
Party, or its respective agents, officers or employees. No waiver of any Event
of Default by any Guarantied Party shall operate as a waiver of any other Event
of Default or the same Event of Default on a future occasion, and no action by
any Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty. Any determination by a court of competent jurisdiction of the
amount of any principal or interest

 

8



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

owing by the Borrowers or any Borrower to a Guarantied Party shall be conclusive
and binding on each Guarantor irrespective of whether such Guarantor was a party
to the suit or action in which such determination was made.

(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except in accordance with Section 11.1 (Amendments,
Waivers, Etc.) of the Credit Agreement.

Section 15 Successors and Assigns

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers, to any Borrower and to the Guarantors shall be deemed to include
their respective successors and assigns. The successors and assigns of the
Guarantors and the Borrowers shall include, without limitation, their respective
receivers, trustees and debtors-in-possession. All references to the singular
shall be deemed to include the plural where the context so requires.

Section 16 Representations and Warranties; Covenants

JCI hereby (a) represents and warrants that the representations and warranties
as to it made by the Borrowers and Holdings in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct on each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit) of the Credit Agreement and (b) agrees to take, or refrain from taking,
as the case may be, each action necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by JCI.

Section 17 Governing Law

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 18 Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Guaranty may be brought
in the courts of the State of New York located in the City of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Guaranty, each of the Guarantors hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

(b) Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower Agent to act as its process agent, in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be serviced in any action or proceeding arising out of,
or in connection with, this Guaranty. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

9



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

(c) Nothing contained in this Section 18 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 19 Waiver of Judicial Bond

To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty and
the Financing Agreements to which it is a party.

Section 20 Certain Terms

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.

Section 21 Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE OTHER GUARANTIED PARTIES AND EACH
GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY AND ANY OTHER FINANCING AGREEMENT.

Section 22 Notices

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrowers.

 

10



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

Section 23 Severability

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

Section 24 Additional Guarantors

Each of the Guarantors agrees that, if, pursuant to Section 7.11(b) (Additional
Collateral and Guaranties) of the Credit Agreement, Holdings or any Borrower
shall be required to cause any Subsidiary thereof that is not a Guarantor to
become a Guarantor hereunder, or if for any reason Holdings or any Borrower
desires any such Subsidiary to become a Guarantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit A (Guaranty Supplement) attached hereto and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Guarantor party hereto on the Closing Date.

Section 25 Collateral

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties.

Section 26 Costs and Expenses

In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Administrative
Agent and each of the other Guarantied Parties upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent and such other Guarantied Parties in enforcing this
Guaranty against such Guarantor or any security therefor or exercising or
enforcing any other right or remedy available in connection herewith or
therewith.

Section 27 Waiver of Consequential Damages

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER FINANCING AGREEMENT.

Section 28 Entire Agreement

This Guaranty, taken together with all of the other Financing Agreements
executed and delivered by the Guarantors, represents the entire agreement and
understanding of the parties hereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof.

 

11



--------------------------------------------------------------------------------

GUARANTY

J. CREW GROUP, INC.

 

Section 29 Counterparts

This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Guaranty has been duly executed by
the Guarantors as of the day and year first set forth above.

 

J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. H.F.D. NO. 55, INC.
MADEWELL INC. J. CREW GROUP, INC. By:  

/s/ James S. Scully

  Name: James S. Scully   Title: Chief Financial Officer J. CREW INTERNATIONAL,
INC. By:  

/s/ Nicholas P. Lamberti

  Name: Nicholas P. Lamberti   Title: Vice President and Controller

[SIGNATURE PAGE TO J. CREW AMENDED AND RESTATED GUARANTY]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written:

CITICORP USA, INC.

as Administrative Agent

By:  

/s/ Thomas M. Halsch

Name:   Thomas M. Halsch Title:   Director

[SIGNATURE PAGE TO J. CREW AMENDED AND RESTATED GUARANTY]



--------------------------------------------------------------------------------

EXHIBIT A

TO

GUARANTY

FORM OF GUARANTY SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of May 4, (the “Guaranty”), among J. CREW GROUP, INC., a
Delaware corporation, J. CREW OPERATING CORP., a Delaware corporation, J. CREW
INC., a New Jersey corporation, GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL, H.F.D. NO. 55, INC., a Delaware corporation doing
business as J. Crew Factory (“Factory”), MADEWELL INC., a Delaware corporation
(“Madewell”), J. CREW INTERNATIONAL, INC., and acknowledged by CITICORP USA,
INC., as Administrative Agent, and the undersigned hereby acknowledges receipt
of a copy of the Guaranty. The undersigned hereby represents and warrants that
each of the representations and warranties contained in Section 16
(Representations and Warranties; Covenants) of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guaranty.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                     ,            .

 

[NAME OF SUBSIDIARY GUARANTOR]

By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CITICORP USA, INC.

as Administrative Agent

By:  

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT I

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Dated as of May 4, 2007

among

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC. D/B/A J. CREW RETAIL

H.F.D. NO. 55, INC. D/B/A J. CREW FACTORY

MADEWELL INC.

J. CREW GROUP, INC.

J. CREW INTERNATIONAL, INC.

as Grantors

and

Each Other Grantor

From Time to Time Party Hereto

and

CITICORP USA, INC.

as Administrative Agent

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.1

   Definitions    2

Section 1.2

   Certain Other Terms    5

ARTICLE II        GRANT OF SECURITY INTEREST

   6

Section 2.1

   Collateral    6

Section 2.2

   Grant of Security Interest in Collateral    7

Section 2.3

   Cash Collateral Accounts    7

ARTICLE III        REPRESENTATIONS AND WARRANTIES

   8

Section 3.1

   Title; No Other Liens    8

Section 3.2

   Perfection and Priority    8

Section 3.3

   Jurisdiction of Organization; Chief Executive Office    8

Section 3.4

   Inventory and Equipment    9

Section 3.5

   Pledged Collateral    9

Section 3.6

   Accounts    9

Section 3.7

   Intellectual Property    10

Section 3.8

   Deposit Accounts; Securities Accounts    10

Section 3.9

   Commercial Tort Claims    10

Section 3.10

   Letters of Credit    11

Section 3.11

   Collateral Access Agreements, Bailee Letters, etc    11

ARTICLE IV        COVENANTS

   11

Section 4.1

   Maintenance of Perfected Security Interest; Further Documentation    11

Section 4.2

   Changes in Locations, Name, Etc    12

Section 4.3

   Pledged Collateral    12

Section 4.4

   Accounts    14

Section 4.5

   Delivery of Instruments and Chattel Paper    14

Section 4.6

   Intellectual Property    14

Section 4.7

   License Agreements    15

Section 4.8

   Insurance    16

Section 4.9

   Notice of Commercial Tort Claims    16

Section 4.10

   Credit Card Agreements    17

Section 4.11

   Inventory Covenants    17

ARTICLE V        REMEDIAL PROVISIONS

   18

Section 5.1

   Code and Other Remedies    18

Section 5.2

   Accounts and Payments in Respect of General Intangibles    19

Section 5.3

   Pledged Collateral    20

Section 5.4

   Proceeds to be Turned Over To Administrative Agent    21

Section 5.5

   Registration Rights    21

Section 5.6

   Deficiency    21

ARTICLE VI        THE ADMINISTRATIVE AGENT

   21

Section 6.1

   Administrative Agent's Appointment as Attorney-in-Fact    21

Section 6.2

   Duty of Administrative Agent    23

Section 6.3

   Authorization of Financing Statements    23

Section 6.4

   Authority of Administrative Agent    23

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VII        MISCELLANEOUS

   24

Section 7.1

   Amendments in Writing    24

Section 7.2

   Notices    24

Section 7.3

   No Waiver by Course of Conduct; Cumulative Remedies    24

Section 7.4

   Amendment and Restatement; Effectiveness    24

Section 7.5

   Successors and Assigns    25

Section 7.6

   Counterparts    25

Section 7.7

   Severability    25

Section 7.8

   Section Headings    26

Section 7.9

   Entire Agreement    26

Section 7.10

   Governing Law    26

Section 7.11

   Additional Grantors    26

Section 7.12

   Release of Collateral    26

Section 7.13

   Reinstatement    27

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

  Annex 1   Form of Deposit Account Control Agreement   Annex 2   Form of
Securities Account Control Agreement   Annex 3   Form of Pledge Amendment  
Annex 4   Form of Joinder Agreement   Annex 5   Form of Short Form Intellectual
Property Security Agreement   Schedule 1   Jurisdiction of Organization;
Principal Executive Office   Schedule 2   Pledged Collateral   Schedule 3  
Filings   Schedule 3.11   Collateral Access Agreements, Bailee Letters, etc.  
Schedule 4   Location of Inventory and Equipment   Schedule 5   Intellectual
Property   Schedule 6   Bank Accounts; Control Accounts   Schedule 7  
Commercial Tort Claims

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of May 4, 2007, by
J. CREW OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a
New Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation
doing business as J. CREW RETAIL (“Retail”), H.F.D. NO. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP INC. (“Holdings”), J. CREW INTERNATIONAL, INC.
(“JCI”, a “Guarantor” and together with Holdings, the “Guarantors”) and each of
the other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.11 (Additional Grantors) (each a “Grantor” and,
collectively, with the Borrowers and the Guarantors, the “Grantors”), in favor
of Citicorp USA, Inc. (“CUSA”), as agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the lenders and issuers from time to
time party thereto, Wachovia Bank, National Association, as administrative agent
(the “Existing Agent”), Congress Financial Corporation, as collateral agent (the
“Existing Collateral Agent”), Bank of America, as the syndication agent and
certain other parties thereto, are parties to the Amended and Restated Loan and
Security Agreement, dated as of December 23, 2004 (as amended, modified, or
supplemented prior to the Effective Date (as defined below), the “Existing
Credit Agreement”);

WHEREAS, the Existing Agent and the Existing Collateral Agent desire to resign
from each of their respective capacities as administrative agent and collateral
agent under the Existing Credit Agreement, and Citicorp desires to be appointed
as the successor Administrative Agent and as Swing Loan Lender and as Collateral
Agent under the Credit Agreement, each effective as of the Effective Date (as
defined below), pursuant to a master assignment and resignation agreement dated
on or prior to the date hereof (the “Master Assignment and Resignation
Agreement”), among the Existing Agent, the Existing Collateral Agent, Citicorp,
the Borrowers and the other Loan Parties; and

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Issuers have entered
into the Second Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, modified, increased, renewed,
refunded, replaced or refinanced from time to time, the “Credit Agreement”)
which amends and restates, together with this Agreement, the Existing Credit
Agreement in its entirety;

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent;

WHEREAS, the Loan Parties hereby reaffirm the Liens granted pursuant to the
Financing Agreements (as defined in the Existing Credit Agreement) to the
Existing Agent for the benefit of the Secured Parties (as defined in the
Existing Credit Agreement), which Liens shall continue in full force and effect
during the term of this Agreement and any renewals thereof and

 

1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

shall cover the collateral securing the Obligations (as defined in the Existing
Credit Agreement) under the Financing Agreements (as defined under the Existing
Credit Agreement) and shall continue to secure the Secured Obligations; and

WHEREAS, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans, the issuance of the Letters of Credit and the granting
of the other financial accommodations to the Borrowers under the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

ARTICLE I DEFINED TERMS

Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):

“Account Debtor”

“Account”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Deposit Account”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangible”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

“Supporting Obligation”

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof (subject to Section 7.11 (Additional Collateral
and Guaranties) of the Credit Agreement) and in which a security interest is
granted pursuant to Section 2.2 (Grant of Security Interest in Collateral),
including, to the extent a security interest is granted therein pursuant to
Section 2.2 (Grant of Security Interest in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles,
Instruments or Investment Property.

“Agreement” means this Pledge and Security Agreement.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
Grantor, the Administrative Agent and the relevant financial institution;
provided, however, that the deposit account control agreements executed and
delivered in connection with the Existing Credit Agreement shall also be
included in this definition.

“Excluded Property” means, collectively, (i) any rights or interests in any
contract, lease, permit, license, charter or license agreement covering real or
personal property, as such, if under the terms of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto,
the valid grant of a security interest or lien therein to Administrative Agent
is prohibited and such prohibition has not been or is not waived or the consent
of the other party to such contract, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable law such
prohibition cannot be waived; provided, that, the foregoing exclusion shall in
no way be construed (A) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the UCC or other applicable law or (B) so as
to limit, impair or otherwise affect Administrative Agent’s unconditional
continuing security interests in and liens upon any rights or interests of a
Grantor in or to monies due or to become due under any such contract, lease,
permit, license, charter or license agreement (including any Receivables) and
(ii) the Stock of J. Crew Japan, Inc. (“J. Crew Japan”).

“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral).

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all Chattel Paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any Partnership or as
a member of any LLC and all right, title and interest of any Grantor in, to and
under any Partnership Agreement or LLC Agreement to which it is a party.

“Receivables” means all of the following now owned or hereafter arising or
acquired property of each Grantor: (a) all Accounts; (b) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (c) all payment intangibles
of such Grantor; (d) letters of credit, indemnities, guarantees, security or
other deposits and proceeds thereof issued payable to any Grantor or

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

otherwise in favor of or delivered to any Grantor in connection with any Account
or any Credit Card Receivables; or (e) all other Accounts, contract rights,
Chattel Paper, Instruments, notes, General Intangibles and other forms of
obligations owing to any Grantor, whether from the sale and lease of goods or
other property, licensing of any property (including Intellectual Property or
other General Intangibles), rendition of services or from loans or advances by
any Grantor or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of any Grantor) or otherwise
associated with any Accounts, Inventory or General Intangibles of any Grantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Grantor in
connection with the termination of any Title IV Plan or other employee benefit
plan and any other amounts payable to any Grantor from any Title IV Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Grantor is a
beneficiary).

“Records” means, as to each Grantor, all of such Grantor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Grantor
with respect to the foregoing maintained with or by any other person).

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (Form of Securities Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
relevant Grantor, the Administrative Agent and the relevant Approved Securities
Intermediary; provided, however, that the securities account control agreements
executed and delivered in connection with the Existing Credit Agreement shall
also be included in this definition.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Financing Agreement shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured Party”
include their respective successors.

(I) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

ARTICLE II GRANT OF SECURITY INTEREST

Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Accounts;

(b) all General Intangibles, including, without limitation, all Intellectual
Property;

(c) all Goods, including, without limitation, Inventory and Equipment;

(d) all Real Property subject to the Mortgages and fixtures;

(e) all Chattel Paper, including, without limitation, all tangible and
electronic chattel paper;

(f) all Instruments, including, without limitation, all promissory notes;

(g) all Documents;

(h) all Deposit Accounts;

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter-of-Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (A) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of Account Debtors or
other persons securing the obligations of Account Debtors;

(k) all (A) Investment Property (including Securities, whether Certificated
Securities or uncertificated Securities, Securities Accounts, Security
Entitlements, commodity contracts or Commodity Accounts) and (B) monies, credit
balances, deposits and other property of any Grantor now or hereafter held or
received by or in transit to Administrative Agent, any Lender or its Affiliates
or at any other depository or other institution from or for the account of any
Grantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

(1) all Commercial Tort Claims, including, without limitation, those described
on Schedule 7 (Commercial Tort Claims) and on any supplement thereto received by
the Administrative Agent pursuant to Section 4.9 (Notice of Commercial Tort
Claims);

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

Section 2.2 Grant of Security Interest in Collateral

To secure payment and performance of all Obligations, each Grantor hereby grants
to Administrative Agent, for itself and the benefit of Lenders, a continuing
security interest in, a lien upon, and a right of set off against, and hereby
assigns to the Administrative Agent, for itself and the benefit of Lenders, as
security (and hereby confirms, reaffirms and restates the prior grant thereof to
the Existing Agent, for itself and Lenders, pursuant to the Existing Credit
Agreement in favor of the Administrative Agent and the Secured Parties), the
Collateral.

Section 2.3 Cash Collateral Accounts

The Administrative Agent has established a Deposit Account at Citibank, N.A.,
designated as “Citicorp USA, Inc. – J. Crew Cash Collateral Account”. Such
Deposit Account shall be a Cash Collateral Account.

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the Issuers and the other
Secured Parties:

Section 3.1 Title; No Other Liens

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor (a) is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities, (b) is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and
(c) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien, other
than Liens permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement.

Section 3.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly executed form), (ii) the delivery to the Administrative Agent
of all Collateral consisting of Instruments and Certificated Securities, in each
case properly endorsed for transfer to the Administrative Agent or in blank (it
being acknowledged by the Administrative Agent that delivery of the Pledged
Stock constituting Term Loan Primary Collateral (as defined in the Intercreditor
Agreement) is subject to the terms of the Intercreditor Agreement), (iii) the
execution of the Master Assignment and Resignation Agreement, (A) the assignment
of existing Securities Account Control Agreements with respect to Investment
Property not in certificated form that have been executed and delivered in
connection with the Existing Credit Agreement and (B) the assignment of existing
Deposit Account Control Agreements with respect to each Deposit Account of a
Grantor with respect to which a Deposit Account Control Agreement is required by
Section 7.12 (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement that have been executed and delivered in connection with the Existing
Credit Agreement, and (iv) all appropriate filings having been made with the
United States Copyright Office. Subject to the Intercreditor Agreement, such
security interest shall be prior to all other Liens on the Collateral.

Section 3.3 Jurisdiction of Organization; Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) also lists all jurisdictions of incorporation, legal names and locations
of such Grantor’s chief executive office or sole place of business for the five
years preceding the date hereof.

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.4 Inventory and Equipment

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment) and such Schedule 4 (Location
of Inventory and Equipment) also list the locations of such Inventory and
Equipment for the five years preceding the date hereof.

Section 3.5 Pledged Collateral

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly authorized, validly issued and is
fully paid and nonassessable.

(c) Subject to the Intercreditor Agreement, each of the Pledged Debt Instruments
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

(d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.3(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement (it being acknowledged by
the Administrative Agent that delivery of all Certificated Securities
constituting Term Loan Primary Collateral (as defined in the Intercreditor
Agreement) is subject to the terms of the Intercreditor Agreement).

(e) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is subject to a Securities Account Control Account.

(f) Subject to the Intercreditor Agreement, other than Pledged Stock
constituting General Intangibles, there is no Pledged Collateral other than that
represented by Certificated Securities or Instruments in the possession of the
Administrative Agent or that consist of Financial Assets held in a Securities
Account that is subject to a Securities Account Control Agreement.

Section 3.6 Accounts

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.3 (Pledged Collateral).

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.7 Intellectual Property

(a) Each Grantor owns all right, title and interest in and to, or has valid and
continuing rights to use, sell and license, all Intellectual Property used in
the conduct of its business. Schedule 5 (Intellectual Property) lists all
Intellectual Property owned by such Grantor that is the subject of a
registration or application for registration in the United States or any foreign
jurisdiction, and all other Material Intellectual Property of such Grantor on
the date hereof, separately identifying that owned by such Grantor and that
licensed to such Grantor. The Intellectual Property set forth on Schedule 5
(Intellectual Property) for such Grantor constitutes all of the intellectual
property rights necessary to conduct its business.

(b) All Material Intellectual Property owned by such Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned, and to the knowledge of such Grantor, no third party is
infringing, misappropriating, diluting or otherwise violating such Material
Intellectual Property.

(c) Except as set forth in Schedule 5 (Intellectual Property), none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

(d) The operation and conduct of the business of such Grantor does not infringe,
misappropriate, dilute or violate the intellectual property rights of any other
Person.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such
Grantor’s rights in, any Material Intellectual Property.

(f) No actions or proceedings seeking to limit, cancel or question the validity
of any Intellectual Property owned by such Grantor or such Grantor’s ownership
interest therein is pending or, to the knowledge of such Grantor, threatened,
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There are no claims, judgments or settlements to be paid by such Grantor
relating to the Intellectual Property that, in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 3.8 Deposit Accounts; Securities Accounts

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 6 (Bank Accounts; Control
Accounts).

Section 3.9 Commercial Tort Claims

The only Commercial Tort Claims in excess of $1,000,000 of any Grantor existing
on the date hereof (regardless of whether the amount, defendant or other
material facts can be determined and regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are
those listed on Schedule 7 (Commercial Tort Claims), which sets forth such
information separately for each Grantor.

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.10 Letters of Credit

[Intentionally Omitted].

Section 3.11 Collateral Access Agreements, Bailee Letters, etc.

Schedule 3.11 (Collateral Access Agreements, Bailee Letters, etc.) sets forth
all collateral access agreements, bailee letters, third party agreements
relating to the location of the Collateral, or equivalent documents of each Loan
Party as of the date hereof. In the event that any Collateral is at any time
after the date hereof located on premises (other than a store location or a
factory store location) for which a collateral access agreement, bailee letter,
third party agreement relating to the location of the Collateral, or equivalent
document has not been obtained, Grantors shall promptly notify the
Administrative Agent thereof in writing. Within 30 days of Administrative
Agent’s request, Grantors shall deliver to Administrative Agent a collateral
access agreement, bailee letter, third party agreement relating to the location
of the Collateral or equivalent document duly authorized, executed and delivered
by such person and the Grantors that is the owner of such Collateral.

ARTICLE IV COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 4.1 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Grantor shall maintain the security interest created by this Agreement
as a first priority perfected security interest, subject to the Intercreditor
Agreement and shall defend such security interest and such priority against the
claims and demands of all Persons.

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Securities Account Control Agreements (other than
with respect to those deposit accounts and securities accounts that are subject
to existing Deposit Account Control Agreements and Securities Account Control
Agreements as of the date hereof).

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 4.2 Changes in Locations, Name, Etc.

(a) Except upon 30 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (i) all additional financing statements
and other documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein and (ii) if applicable, a written supplement to Schedule 4 (Location of
Inventory and Equipment) showing (A) any additional locations at which Inventory
or Equipment shall be kept or (B) any changes in any location where Inventory or
Equipment shall be kept that would require the Administrative Agent to take any
action to maintain a perfected security interest in such Collateral, such
Grantor shall not do any of the following:

(i) permit any Inventory or Equipment that, in the aggregate, has a Fair Market
Value in excess of $100,000 ,to be kept at a location other than those listed on
Schedule 4 (Location of Inventory and Equipment), except for: (a) Inventory or
Equipment in transit, (b) Inventory sold in the ordinary course of such
Grantor’s business, (c) Equipment that is undergoing repairs or maintenance in
the ordinary course of such Grantor’s business and (d) Inventory or Equipment
located at a store location or factory store location;

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3 (Jurisdiction of Organization; Chief Executive
Office); or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become seriously misleading.

Section 4.3 Pledged Collateral

Subject to the Intercreditor Agreement:

(a) Such Grantor shall (i) deliver to the Administrative Agent, all certificates
and Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 3 (Form of Pledge Amendment), an acknowledgment and agreement to a
Joinder Agreement duly executed by the Grantor, in substantially the form in the
form of Annex 4 (Form of Joinder Agreement), or such other documentation
acceptable to the Administrative Agent (it being acknowledged by the
Administrative Agent that delivery of the Pledged Collateral constituting Term
Loan Primary Collateral (as defined in the Intercreditor Agreement) is subject
to the terms of the Intercreditor Agreement) and (ii) maintain all other Pledged
Collateral constituting Investment Property in a Control Account. Such Grantor
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement. After the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the right, at any time in its
discretion and without notice to the Grantor, to transfer to or to register in
its name or in the name of its nominees any Pledged Collateral. The
Administrative Agent shall have the right at any time to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(b) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral. After the occurrence and during the continuation of an Event of
Default, any sums paid upon or in respect of any Pledged Collateral upon the
liquidation or dissolution of any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sum of money
or property paid or distributed as described in the immediately preceding
sentence in respect of any Pledged Collateral shall be received by such Grantor,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations.

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Financing Agreement or, without prior
notice to the Administrative Agent, enable or permit any issuer of Pledged
Collateral to issue any Stock or other equity Securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any Stock or other equity Securities of any nature of any issuer of
Pledged Collateral.

(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Administrative Agent, subject to the Interecreditor Agreement;
provided, however, that the mere establishment of a Control Account shall not be
deemed a violation of this clause (d).

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Administrative Agent hereunder (including those described in Section 5.3
(Pledged Collateral)), and (ii) the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged Stock in such Person and to the transfer of
such Pledged Stock to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 4.4 Accounts

Except as permitted by the Credit Agreement, such Grantor shall not, other than
in the ordinary course of business consistent with its past practice, settle,
adjust or compromise any claim, offset, counterclaim or dispute with any Account
Debtor, Credit Card Issuer or Credit Card Processor.

Section 4.5 Delivery of Instruments and Chattel Paper

If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citicorp USA, Inc., as Administrative
Agent”.

Section 4.6 Intellectual Property

(a) Such Grantor (either itself or through licensees) shall (i) continue to use
each trademark that is Material Intellectual Property in order to maintain such
trademark in full force and effect with respect to each class of goods for which
such trademark is currently used, free from any claim of abandonment for
non-use, (ii) use such trademark that is Material Intellectual Property with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law and (iii) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
trademark that is Material Intellectual Property (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way.

(b) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (either itself
or through licensees) do any act whereby any portion of the copyrights that is
Material Intellectual Property may fall into the public domain.

(d) Such Grantor (either itself or through licensees) shall not do any act that
knowingly infringes, misappropriates, or violates the intellectual property
rights of any other Person.

(e) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(f) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Material
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any such Material Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

(g) Such Grantor shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of Material
Intellectual Property, including filing of applications for renewal, affidavits
of use, affidavits of incontestability and opposition and interference and
cancellation proceedings.

(h) In the event that any Material Intellectual Property is or has been
infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in response to such
infringement, misappropriation of dilution, including promptly bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution, and shall take such other actions
may be appropriate in its reasonable judgment under the circumstances to protect
such Material Intellectual Property.

(i) Unless otherwise agreed to by the Administrative Agent, such Grantor shall
execute and deliver to the Administrative Agent for filing in (i) the United
States Copyright Office a short-form copyright security agreement in the form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement), (ii) in the United States Patent and Trademark Office and with the
Secretary of State of all appropriate States of the United States a short-form
patent security agreement in the form attached hereto as Annex 5 (Form of Short
Form Intellectual Property Security Agreement) and (iii) the United States
Patent and Trademark Office a short- form trademark security agreement in form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement) (together with appropriate supporting documentation as may be
requested by the Administrative Agent) in form and substance reasonably
acceptable to the Administrative Agent.

Section 4.7 License Agreements

(a) With respect to a License Agreement applicable to Material Intellectual
Property that is owned by a third party and licensed to a Grantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, each Grantor shall (i) give the Administrative
Agent not less than ninety (90) days prior written notice of its intention to
not renew or to terminate, cancel, surrender or release its rights under any
such

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

License Agreement, or to amend any such License Agreement or related
arrangements to limit the scope of the right of such Grantor to use the Material
Intellectual Property subject to such License Agreement, either with respect to
product, territory, term or otherwise, or to increase the amounts to be paid by
such Grantor thereunder or in connection therewith (and the Administrative Agent
may establish such Reserves as a result of any of the foregoing as the
Administrative Agent may reasonably determine), (ii) give the Administrative
Agent prompt written notice of any such License Agreement entered into by such
Grantor after the date hereof, or any material amendment to any such License
Agreement existing on the date hereof, in each case together with a true,
correct and complete copy thereof and such other information with respect
thereto as the Administrative Agent may reasonably request, (iii) give the
Administrative Agent prompt written notice of any material breach of any
obligation, or any default, by the third party that is the licensor or by the
Grantor that is the licensee or any other party under any such License
Agreement, and deliver to the Administrative Agent (promptly upon the receipt
thereof by such Grantor in the case of a notice to such Grantor and concurrently
with the sending thereof in the case of a notice from such Grantor) a copy of
each notice of default and any other notice received or delivered by such
Grantor in connection with any such a License Agreement that relates to the
scope of the right, or the continuation of the right, of such Grantor to use the
Material Intellectual Property subject to such License Agreement or the amounts
required to be paid thereunder.

(b) With respect to a License Agreement applicable to Material Intellectual
Property that is owned by a third party and licensed to a Grantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, at any time an Event of Default shall exist or
have occurred and be continuing or if after giving effect to any Reserves, or
the reduction in the applicable Borrowing Base as a result of Eligible Inventory
using such licensed Material Intellectual Property ceasing to be Eligible
Inventory, the Administrative Agent shall have, and is hereby granted, the
irrevocable right and authority, at its option, to renew or extend the term of
such License Agreement, whether in its own name and behalf, or in the name and
behalf of a designee or nominee of the Administrative Agent or in the name and
behalf of such Grantor, subject to and in accordance with the terms of such
License Agreement. The Administrative Agent may, but shall not be required to,
perform any or all of such obligations of such Grantor under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from such Grantor thereunder. Any sums so paid by the Administrative Agent shall
constitute part of the Secured Obligations.

Section 4.8 Insurance

[Intentionally Omitted]

Section 4.9 Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim in excess of $1,000,000 (whether from another Person or because such
Commercial Tort Claim shall have come into existence), (i) such Grantor shall,
immediately upon such acquisition, deliver to the Administrative Agent, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
a notice of the existence and nature of such Commercial Tort Claim and deliver a
supplement to Schedule 7 (Commercial Tort Claims) containing a specific
description of such Commercial Tort Claim, (ii) the provision of Section 2.1
(Collateral) shall apply to such Commercial Tort Claim and (iii) such Grantor
shall execute and deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, any certificate,
agreement and other document, and take all other action,

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

deemed by the Administrative Agent to be reasonably necessary or appropriate for
the Administrative Agent to obtain, on behalf of the Lenders, subject to the
Intercreditor Agreement, a first-priority, perfected security interest in all
such Commercial Tort Claims. Any supplement to Schedule 7 (Commercial Tort
Claims) delivered pursuant to this Section 4.9 (Notice of Commercial Tort
Claims) shall, after the receipt thereof by the Administrative Agent, become
part of Schedule 7 (Commercial Tort Claims) for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

Section 4.10 Credit Card Agreements

Each Grantor shall (a) observe and perform all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; and (b) at all times maintain in
full force and effect the Credit Card Agreements and not terminate, cancel,
surrender, modify, amend, waive or release any of the Credit Card Agreements, or
consent to or permit to occur any of the foregoing; except, that, (i) any
Grantor may terminate or cancel any of the Credit Card Agreements in the
ordinary course of the business of such Grantor; provided, that, such Grantor
shall give the Administrative Agent not less than fifteen (15) days prior
written notice of its intention to so terminate or cancel any of the Credit Card
Agreements; (c) not enter into any new Credit Card Agreements with any new
Credit Card Issuer unless (i) the Administrative Agent shall have received not
less than thirty (30) days prior written notice of the intention of such Grantor
to enter into such agreement (together with such other information with respect
thereto as the Administrative Agent may request) and (ii) such Grantor delivers,
or causes to be delivered to the Administrative Agent, a Credit Card
Acknowledgment in favor of the Administrative Agent, (d) give the Administrative
Agent immediate written notice of any Credit Card Agreement entered into by such
Grantor after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as the Administrative
Agent may request; and (e) furnish to the Administrative Agent, promptly upon
the request of the Administrative Agent, such information and evidence as the
Administrative Agent may require from time to time concerning the observance,
performance and compliance by such Grantor or the other party or parties thereto
with the terms, covenants or provisions of the Credit Card Agreements.

Section 4.11 Inventory Covenants

(a) Such Grantor shall at all times maintain Inventory records reasonably
satisfactory to the Administrative Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
Grantor’s cost therefor and daily withdrawals therefrom and additions thereto;

(b) Such Grantor shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto);

(c) Such Grantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory;

(d) Such Grantor shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate any Grantor to
repurchase such Inventory except for the right of return given to retail
customers of such Grantor in the ordinary course of the business of such Grantor
in accordance with the then current return policy of such Grantor;

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(e) Such Grantor shall keep the Inventory in good and marketable condition;

(f) Such Grantor shall not, without prior written notice to the Administrative
Agent or the specific identification of such Inventory in a report with respect
thereto provided by Borrower Agent to Administrative Agent, acquire or accept
any Inventory on consignment or approval.

ARTICLE V REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 5.2 Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in an Approved Deposit Account or a Cash Collateral
Account, subject to withdrawal, and shall be applied by the Administrative Agent
in respect of any Obligations as provided in Section 5.4 (Proceeds to be Turned
Over To Administrative Agent). Until so turned over or turned over, such payment
shall be held by such Grantor in trust for the Administrative Agent, segregated
from other funds of such Grantor. Such deposits of Proceeds of Accounts and
payments in respect of General Intangibles shall, at the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, be summarized by a report identifying in reasonable detail the
nature and source of the payments included in such deposits.

(b) At the Administrative Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts (other than with
respect to the sale of Inventory in the ordinary course, which shall be
summarized in a report at the request of the Administrative Agent.

(c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

(d) The Administrative Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.

(e) Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any agreement giving rise to
an Account or a payment in respect of a General Intangible by reason of or
arising out of this Agreement or the receipt by the Administrative Agent nor any
other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

Section 5.3 Pledged Collateral

Subject to the Intercreditor Agreement:

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, in each case after the occurrence and during the continuation of an
Event of Default, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 5.4 Proceeds to be Turned Over To Administrative Agent

Upon the occurrence and during the continuance of an Event of Default, unless
otherwise expressly provided in the Credit Agreement, all Proceeds received by
the Administrative Agent hereunder in cash or Cash Equivalents shall be held by
the Administrative Agent in a Cash Collateral Account. All Proceeds while held
by the Administrative Agent in a Cash Collateral Account (or by such Grantor in
trust for the Administrative Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

Section 5.5 Registration Rights

[Intentionally Omitted]

Section 5.6 Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

ARTICLE VI THE ADMINISTRATIVE AGENT

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

(a) Subject to the Intercreditor Agreement, each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may request to evidence the Administrative Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies), any endorsement, assignment or other instrument of conveyance
or transfer with respect to the Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Intellectual Property (along with the
goodwill of the business related thereto) throughout the world for such term or
terms, on such conditions, and in such manner as the Administrative Agent shall
in its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.2 Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 6.3 Authorization of Financing Statements

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor hereby also authorizes the Administrative Agent and
its Affiliates, counsel and other representatives, at any time and from time to
time, to file continuation statements with respect to previously filed financing
statements. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

Section 6.4 Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

ARTICLE VII MISCELLANEOUS

Section 7.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

Section 7.2 Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Grantor’s notice address set forth in such Section 11.8.

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

Section 7.4 Amendment and Restatement; Effectiveness

(a) This Agreement shall become effective on the Effective Date.

(b) On the Effective Date, the Existing Credit Agreement shall be amended and
restated by the Credit Agreement together with this Agreement, and the Existing
Credit Agreement (as amended and restated by the Credit Agreement and this
Agreement) shall continue to evidence the Liens granted thereunder and the
incurrence by the Grantors of obligations thereunder (whether or not such
obligations are contingent as of the Effective Date). This Agreement is not in
any way intended to constitute a novation of the Liens, interests or any
obligations or liabilities existing under or granted pursuant to the Existing
Credit Agreement or evidence payment or performance of all or any portion of
such obligations and liabilities or the release of any lien under the Existing
Credit Agreement.

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuers’ rights and remedies under this Agreement and the
other Financing Agreements shall apply to (i) all of the Obligations incurred
under the Credit Agreement and the Revolving Credit Notes issued thereunder and
all Obligations of the Grantors incurred under the Financing Agreements and
(ii) all of the obligations incurred under the Existing Credit Agreement and all
obligations of the Grantors incurred under the “Financing Agreements” (as
defined in the Existing Credit Agreement) (the “Existing Financing Agreements”).

(d) Each Grantor hereby reaffirms the liens granted pursuant to the Existing
Financing Agreements to the Existing Agent for the benefit of the secured
parties thereunder, which Liens shall continue in full force and effect during
the term of this Agreement and any renewals thereof and shall continue to secure
the Secured Obligations.

(e) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement, waiver or other modification, whether or not
similar, and, except as expressly provided herein or in any other Financing
Agreement, all terms and conditions of the Financing Agreements remain in full
force and effect unless otherwise specifically amended by this Agreement or any
other Financing Agreement.

Section 7.5 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

Section 7.6 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.7 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 7.8 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.9 Entire Agreement

This Agreement together with the other Financing Agreements represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

Section 7.10 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 7.11 Additional Grantors

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrowers shall be required to cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 4 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Effective Date.

Section 7.12 Release of Collateral

(a) At the time provided in Section 10.8(b)(i) (Concerning the Collateral and
the Collateral Documents) of the Credit Agreement, the Collateral shall be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If the Administrative Agent shall be directed or permitted pursuant to
Section 10.8(b) (ii) or (iii) (Concerning the Collateral and the Collateral
Documents) of the Credit Agreement to release any Lien created hereby upon any
Collateral (including any Collateral sold or disposed of by any Grantor in a
transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or
(iii) (Concerning the Collateral and the Collateral Documents) of the Credit
Agreement. In connection therewith, the Administrative Agent, at the request and
sole expense of the Grantors, shall execute and deliver to the Grantors all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral. At the request and sole expense of the
Grantors, a Grantor shall be released from its obligations

 

26



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

hereunder in the event that all the Stock of such Grantor shall be so sold or
disposed; provided, however, that the Grantors shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Grantors in form and substance reasonably satisfactory to
the Administrative Agent stating that such transaction is in compliance with the
Credit Agreement and the other Financing Agreements.

Section 7.13 Reinstatement

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

Grantors:

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC.

H.F.D. NO. 55, INC.

MADEWELL INC.

J. CREW GROUP, INC.

By:  

/s/ James S. Scully

  Name: James S. Scully   Title: Chief Financial Officer J. CREW INTERNATIONAL,
INC. By:  

/s/ Nicholas P. Lamberti

  Name: Nicholas P. Lamberti   Title: Vice President and Controller

 

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

Grantors:

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC.

H.F.D. NO. 55, INC.

MADEWELL INC.

J. CREW GROUP, INC.

By:  

/s/ James S. Scully

  Name: James S. Scully   Title: Chief Financial Officer J. CREW INTERNATIONAL,
INC. By:  

/s/ Nicholas P. Lamberti

  Name: Nicholas P. Lamberti   Title: Vice President and Controller

 

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

/s/ Thomas M. Halsch

  Name: Thomas M. Halsch   Title: Director

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT J

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE

as of April 27, 2007

Pursuant to the Second Amended and Restated Credit Agreement dated as of May
        , 2007 (as amended from time to time, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings given to
such terms in the Credit Agreement), by and among J. Crew Operating, Corp., J.
Crew Inc., Grace Holmes, Inc., H.F.D No. 55, Inc., Madewell Inc., J. Crew Group,
Inc., and J. Crew International, Inc., the Lenders party thereto and Citicorp
USA, Inc., as Administrative Agent and Collateral Agent (“Agent”), J. Crew
Operating Corp., for itself and its Affiliates party to the Credit Agreement,
hereby certifies to Agent and Lenders pursuant to Section 6.11(a) of the Credit
Agreement as follows:

 

  A. As of the date set forth above, the excess availability is $134,300,000.
(Note)

 

  B. All calculations related to the amount set forth in A above are attached as
Exhibit A hereto.

 

J. CREW OPERATING CORP., as Borrower Agent

/s/ Nicholas Lamberti

By:   Nicholas Lamberti Title:   Vice President, Controller

Note: On April 30, 200 the balance of qualified cash was reduced by $25.0
million in connection with a voluntary prepayment of our indebtedness under our
term loan with Goldman Sachs Capital Partners. This transaction reduces the
excess availability to $109,300,000.



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATIONS SUPPORTING THE

BORROWING BASE CERTIFICATE

as of April 27, 2007

 

                   ($ in millions)  

A.

  Accounts receivable (as of 4/27/07) (Schedule A)         

Credit card receivables

     $ 9.7       

less: sales more than 5 business days old

       —                        

Eligible accounts receivable

       9.7       

Receivable advance rate

       90 %                    

Availability

       8.7                  

B.

  Inventories (as of 4/27/07) (Schedule B)       

1.

 

Retail (Schedule B-1)

        

Value of inventories

       74.0       

less: reserve for shrinkage

       (1.2 ) (a)     

        reserve for duty and freight (at 6% of documentary letters of credit)

       (3.5 )     

        gift certificates and store credits (at 50%)

       (8.5 ) (a)     

        reserve for duplicate inventories

       (16.1 )                    

Value of eligible inventory

       44.7       

Inventory advance rate

       90 %                    

Availability

       40.2                    

2.

 

Factory (Schedule B-2)

        

Value of inventories

       18.3       

less: reserve for shrinkage

       (0.2 ) (a)                    

Value of eligible inventory

       18.1       

Inventory advance rate

       87.8 %                    

Availability

       15.9                    

3.

 

Direct (Schedule B-3)

        

Value of inventories

       26.7       

less: reserve for shrinkage

       (0.4 ) (a)     

        gift certificates (at 50%)

       (1.2 ) (a)                    

Value of eligible inventory

       25.1       

Inventory advance rate

       79.2 %                    

Availability

       19.9                    

4.

  In-transit inventories         

Documentary letters of credit

       58.7       

Inventory advance rate

       71.1 %                    

Availability

       41.7                  

C.

 

Real estate availability

       7.4                  

D.

 

Qualified Cash (Schedule C)

       85.1                  

Total collateral availability

       218.9                  

Lesser of maximum commitment and total collateral availability

       200.0                    

Less:

      

loans

   —         

letters of credit:

        

 standby

   (7.0 )       

 documentary

   (58.7 )      (65.7 )                

Total loans and letters of credit (Schedule D)

       (65.7 )                

Excess availability

     $ 134.3                  

 

(a) amounts are as of 4/7/2007 (the latest date for which this information is
available)



--------------------------------------------------------------------------------

Schedule A

J. Crew Credit Card Receivables

 

     Direct     Retail/Factory     Total  

Balance @ 4/21/2007

   3,477      5,477      8,954   

Sales

   11,635      10,223      21,858   

Collections

   (11,385 )    (9,699 )    (21,084 )                    

Balance @ 4/28/2007

   3,727      6,000      9,728                      

Aging of receivables by type

 

     Direct    Retail/Factory    Total

Amex

        

24-Apr

      275,733    275,733

25-Apr

      256,226    256,226

26-Apr

   296,234    281,970    578,204

27-Apr

   315,513    346,234    661,747

28-Apr

      536,914    536,914

MCN

        

26-Apr

   971,988    739,239    1,711,227

27-Apr

   1,097,199    1,003,252    2,100,451

28-Apr

      1,550,460    1,550,460

JCB

        

26-Apr

   —      279    279

27-Apr

   —      —      0

28-Apr

   —      516    516

Disc

        

24-Apr

      23,975    23,975

25-Apr

      27,227    27,227

26-Apr

   32,842    28,843    61,685

27-Apr

   42,089    35,054    77,143

28-Apr

      57,749    57,749

JCC

        

25-Apr

   351,014    142,131    493,145

26-Apr

   293,551    168,177    461,728

27-Apr

   327,103    196,012    523,115

28-Apr

      322,556    322,556          0               

Total

   3,727,531    5,992,547    9,720,078               



--------------------------------------------------------------------------------

Schedule B

Summary of Inventories

As of April 27, 2007

 

     Retail    Factory    Direct    Total

On-hand

   $ 71.7    $ 17.9    $ 26.3    $ 115.9

Freight-in

     2.3      0.4      0.4      3.1                                $ 74.0    $
18.3    $ 26.7    $ 119.0                            



--------------------------------------------------------------------------------

Schedule B-1

 

 

J. CREW RETAIL STOCK LEDGER

As of April 28, 2007

  

3.01 Stock Ledger – daily (units & cost)

 

Report Date    4/28/2007    Distribution channel    Retail    Distribution
channel    R3   

 

Site category

  

Site

        Ending Inv Units    Ending Inv Cost

Overall Result

         6,072,912    71,680,226

A

   Result       4,882,087    58,368,334   

306

  

Northpark <Crewcuts>

   11,144    103,429   

307

  

Westchester crewcuts

   11,199    102,837   

308

  

PBG Crewcuts

   7,735    73,081   

501

  

South Street Seaport

   20,189    232,258   

502

  

San Francisco Center

   45,128    555,197   

503

  

Atrium

   60,803    777,489   

504

  

South Coast

   49,325    627,403   

505

  

Liberty Place

   28,715    354,188   

506

  

Pioneer Place

   22,749    267,783   

507

  

Cambridgeside

   23,043    265,078   

508

  

Georgetown

   42,712    559,454   

509

  

Montgomery

   44,988    514,892   

510

  

Northpark

   48,279    615,671   

511

  

Oakbrook

   37,646    440,441   

512

  

Northbrook

   21,444    238,805   

513

  

N. Michigan Avenue

   46,795    639,994   

514

  

Somerset

   37,827    461,762   

516

  

Westport

   52,822    659,296   

517

  

Scottsdale

   25,930    286,594   

518

  

Avenue at Tower City Ctr

   2    12   

519

  

Lenox Square

   56,594    791,244   

520

  

Roosevelt Field

   40,989    467,830   

521

  

Pasadena

   38,933    475,909   

522

  

Santa Fe

   12,631    132,119   

523

  

Houston

   33,705    424,202   

524

  

Plaza Frontenac

   35,436    414,944   

525

  

Northshore

   26,028    289,545   

526

  

Sacramento

   16,321    171,896   

527

  

Keystone

   36,025    428,497   

528

  

Southdale

   34,967    417,653   

529

  

Bellevue

   26,432    307,345   

530

  

King of Prussia

   54,631    706,606   

531

  

Crabtree Valley

   36,063    421,623   

532

  

Tyson’s Galleria

   53,173    695,704   

533

  

Park Meadows

   20,722    227,926   

534

  

Highland

   240    3,610   

535

  

Woodfield

   22,663    258,081   

537

  

Garden State Plaza

   44,529    613,764   

538

  

Stanford

   35,462    438,558   

539

  

Prince Street

   66,532    899,478   

540

  

Fifth Avenue

   75,690    1,082,575   

541

  

Boca Town Center

   31,424    383,023   

542

  

Copley

   46,985    620,837   

543

  

Short Hills

   70,428    953,720   

544

  

Southpark

   51,395    640,685   

545

  

Danbury

   22,025    238,354   

546

  

Century City

   35,506    452,821   

547

  

Westfarms

   35,076    432,469   

548

  

Fashion Valley

   34,082    405,804   

549

  

Beachwood

   30,923    393,684   

550

  

Aventura

   36,026    415,026   

551

  

Palisades Center

   42    283   

552

  

Southshore

   24,354    249,992   

553

  

Riverside

   17,103    193,806   

554

  

Perimeter Mall

   28,231    336,265   

555

  

Third Street Promenade

   39,126    511,371   

556

  

Horton Plaza

   4    3   

557

  

Corte Madera

   34,927    419,792   

558

  

Burlingame

   25,848    282,467   

559

  

Harbor Place

   12,225    124,473

 

1 of 3



--------------------------------------------------------------------------------

J. CREW RETAIL STOCK LEDGER

As of April 28, 2007

 

Site category

  

Site

   Ending Inv Units     Ending Inv Cost  

560

   Westchester    48,132      610,708   

561

   Overland Park    18,170      191,008   

562

   Pacific Place    28,282      352,016   

563

   Walt Whitman    33,061      409,703   

565

   Menlo Park    21,483      237,981   

566

   Ann Arbor    18,386      195,608   

567

   MacArthur Center    21,141      236,475   

568

   Easton Town Center    31,819      384,847   

569

   Cherry Creek    34,521      409,716   

570

   Riverchase Galleria    16,004      172,932   

571

   Christiana Mall    (1 )    1   

572

   Washington Square    20,286      222,233   

573

   Kenwood    41,952      483,399   

574

   Cape Cod    16,568      175,732   

575

   Mall of Georgia    17,252      190,236   

576

   Providence Place    36,229      429,233   

577

   Mission Viejo    35,185      393,902   

578

   Brea    23,412      283,457   

579

   Florida Mall    4      34   

581

   Rockefeller Center    71,461      1,022,287   

582

   Green Hills Mall    35,811      433,281   

583

   Old Orchard    31,044      371,451   

584

   Fashion Show    20,535      237,699   

585

   North Star    16,677      181,725   

586

   Tucson    17,360      183,598   

587

   Woodland    18,480      198,153   

588

   Flatiron    19,746      214,850   

589

   Roseville    18,520      194,990   

590

   Lakeside    30,909      349,176   

591

   Deer Park    16,987      185,998   

592

   Palos Verdes    16,907      181,026   

593

   Saddle Creek    22,485      265,175   

594

   Walden    14,826      160,210   

595

   Greenwich    50,034      642,294   

596

   Stonebriar    16,592      181,320   

597

   Ross Park    16,637      179,999   

598

   North East Mall    (3 )    (17 ) 

599

   Stonestown    18,543      210,473   

600

   Mayfair    23,627      272,097   

601

   Pentagon City    35,025      427,771   

602

   Mall of America    24,996      275,907   

603

   Haywood    16,744      185,861   

604

   Carousel    16,301      175,826   

605

   Country Club    17,929      192,867   

606

   Brinton Lakes    26,491      293,386   

607

   Suburban Square    29,480      357,632   

608

   The Grove    52,163      697,466   

609

   Valley Fair    23,165      249,079   

610

   The Gateway    15,862      173,083   

611

   Marlton    30,450      337,676   

612

   Tices Corner    26,523      299,798   

613

   International Plaza    31,803      363,604   

614

   Yale    19,892      221,036   

615

   Twelve Oaks    16,184      175,266   

616

   N. Avenue Collection    33,830      425,406   

617

   Burlington    17,369      190,069   

618

   Fayette    23,027      252,907   

619

   Franklin Park    16,356      174,677   

620

  

Polaris

   17,952      196,580   

621

  

Kierland

   32,458      373,574   

622

  

Forum on Peachtree Pkwy

   17,026      189,268   

623

  

Columbia

   25,371      288,029   

624

  

Willow Grove

   23,573      268,311   

625

  

Fashion Place

   15,647      172,276   

626

  

Four Seasons

   (3 )    (46 ) 

627

  

Sherman Oaks

   21,371      238,114   

628

  

Woodland Hills

   16,800      179,328   

629

  

Hawthorne Center

   0      (1,296 ) 

630

  

Short Pump

   32,302      381,020   

 

2 of 3



--------------------------------------------------------------------------------

J. CREW RETAIL STOCK LEDGER

As of April 28, 2007

 

Site category

  

Site

   Ending Inv Units     Ending Inv Cost  

631

   Fairfield Commons    15,216      167,130   

632

   West Town Mall    18,418      198,446   

633

   Summit at Louisville    19,640      211,431   

634

   Crossgates    16,734      185,046   

635

   Chandler    19,082      196,138   

636

  

Rockingham Park

   16,535      181,127   

637

  

Aspen Grove

   14,622      158,336   

638

  

Penn Square

   20,194      209,201   

639

  

University Village

   24,116      276,139   

640

   King Street    27,799      333,043   

641

   Willow Bend    15,477      169,212   

642

   Jefferson Pointe    9      43   

643

   South Hills Village    15,161      162,799   

644

   Willowbrook    21,487      223,863   

645

   Princeton    26,869      307,086   

646

   Streets at Southpointe    30,944      341,325   

647

   Charlottesville Square    17,917      194,469   

648

   Eastview    15,846      172,618   

649

   Madison Avenue    60,295      851,472   

650

   Eastwood    15,201      163,980   

651

   Rochester Hills    16,311      179,091   

652

   Arbor Lakes    16,825      182,277   

653

   Rockaway    18,005      189,325   

655

   Smithhaven    21,272      234,993   

656

   Grand Avenue    17,073      181,052   

659

   Stoneridge    19,751      244,848   

660

   Summit at Birmingham    22,311      254,775   

661

   Orland Square    16,149      178,370   

662

   Chevy Chase    24,626      298,350   

668

   Manhassett    35,368      247,692   

671

   Walnut Street    14,782      175,403   

672

   Evergreen    15,749      166,083   

673

   Jordan Creek    17,705      192,464   

675

   St. John’s Town Center    24,433      286,725   

676

   Northlake    17,292      190,353   

677

   Crocker Park    16,973      187,420   

679

   Bridgeport Village    16,319      178,499   

680

   Palm Beach Gardens    31,657      369,930   

681

   Southlake    22,091      251,148   

682

   East Hampton    7,606      152,521   

683

   Woodlands    23,457      271,931   

684

   Village Pointe    21,542      248,458   

685

   The Galleria at Fort Lauderdale    22,665      250,853   

686

   Barton Creek Square    18,196      206,934   

687

   The Domain    22,763      281,750   

688

   Mall at Millenia    27,839      327,766   

689

   Streets of Chester    14,285      159,815   

690

   Coconut Point    29,904      361,177   

691

   North Point Mall    22,897      267,052   

693

   Broadway Plaza    27,938      326,198   

694

   Annapolis Mall    21,347      241,169   

695

   Carmel Plaza    18,874      211,679   

696

   Friendly Center    23,892      277,468   

697

   Topanga Plaza    24,970      288,665   

699

   Summit Sierra    14,426      156,590   

700

   Columbus Circle    74,373      1,072,972   

701

   Madison    19,132      210,565   

702

   Towson Town Center    (99 )    (1,238 ) 

703

   La Cumbre    20,621      249,075   

704

   The Oaks    (111 )    (1,388 ) 

707

   Waterside Shops    21,074      277,420   

710

   Elm Street    (216 )    (2,125 ) 

947

   Hamptons Delivery    1,133      182,123   

993

   Asheville Phone Sales    3      77   

B

   Result    1,190,825      13,311,892      

AVRT Ashevill Retail Distribution C

   1,190,560      13,307,897      

CART Garden St. Plaza (C/O FMI Inte

   265      3,995   

 

3 of 3



--------------------------------------------------------------------------------

Schedule B-2

J.CREW FACTORY STOCK LEDGER

As of April 28, 2007

3.01 Stock Ledger – daily (units & cost)

 

Report Date    4/28/2007    Distribution channel    Factory    Distribution
channel    F4   

 

Site category

  

Site

        Ending Inv Units     Ending Inv Cost  

Overall Result

         2,066,954      17,872,902   

A

  

Result

      1,307,795      11,051,766      

10

  

Kittery

   34,582      298,051      

14

  

Silverstone

   21,449      184,775      

16

  

Foley

   24,850      206,551      

17

  

Michigan City

   22,249      184,949      

18

  

Manchester

   26,214      231,733      

19

  

Destin

   37,678      310,566      

2

  

Kenosha

   22,479      191,937      

21

  

Lancaster

   31,092      266,093      

22

  

Woodbury

   47,203      392,790      

23

  

Tannersville

   20,134      169,242      

24

  

San Marcos

   24,274      204,695      

25

  

Gilroy

   24,884      210,239      

27

  

St. Augustine

   27,009      227,041      

28

  

Tilton

   20,798      184,779      

29

  

Seymour

   (1,355 )    (14,616 )    

3

  

Pigeon Forge

   17,684      155,972      

30

  

Napa

   28,059      241,754      

31

  

Cabazon

   29,284      245,822      

33

  

Commerce

   22,142      189,385      

34

  

Burlington

   (92 )    (843 )    

35

  

Hillsboro

   139      1,801      

36

  

Calhoun

   (13 )    (6 )    

37

  

Loveland

   16,573      143,868      

38

  

Rehoboth

   33,633      277,133      

39

  

Sawgrass

   30,959      263,987      

4

  

Williamsburg

   29,331      258,388      

40

  

Niagara

   14,397      129,438      

42

  

Westbrook

   34,839      282,966      

43

  

Branson

   (251 )    (2,799 )    

44

  

Finger Lakes

   19,989      176,832      

45

  

Grove City

   17,095      143,165      

46

  

Lee

   22,678      195,092      

47

  

Riverhead

   34,309      280,225      

48

  

Jackson

   24,093      207,049      

49

  

Myrtle Beach

   18,827      165,682      

5

  

Hilton Head

   26,858      224,110      

50

  

Las Vegas

   0      4      

51

  

Hagerstown

   19,852      167,249      

52

  

Leesburg

   25,352      211,279      

53

  

Wrentham

   42,637      351,485      

54

  

Seattle

   20,925      172,022      

55

  

Aurora

   22,373      186,084      

56

  

Dawsonville

   23,578      193,674      

57

  

Las Americas

   17,018      143,697      

58

  

Edinburgh

   18,282      157,167      

59

  

Miromar

   28,886      241,826      

6

  

North Conway

   18,413      157,765      

60

  

Howell

   22,241      190,022      

61

  

Round Rock

   22,007      185,306      

62

  

Allen

   23,217      189,776      

63

  

Osage Beach

   19,730      161,821      

64

  

Clinton Crossing

   24,886      207,592      

66

  

Vacaville

   22,418      182,682      

67

  

Flemington

   22,910      187,846      

68

  

Katy Mills

   23,066      198,227      

69

  

Primm

   19,713      166,555      

70

  

Prime Outlets at Ellenton

   16      66      

71

  

Prime Outlets at Jeffersonville

   43      408      

72

  

Vero Beach

   20,619      178,615      

8

  

Freeport

   27,350      236,646      

9

  

Birch Run

   18,170      156,078   

B

  

Result

      759,159      6,821,136      

LBFA

  

Lynchburg Factory Distribution

   759,159      6,821,136   

 

1 of 1



--------------------------------------------------------------------------------

Schedule B-3

 

COMP:    JCREW    INVENTORY CONTROL    PAGE:    2 DATE:    04/29/07    PERPETUAL
SEASON SUMMARY    TIME:    03:32:09 REPORT:    JCDINVAC         

 

YR/SSN B

  SKUS   OH   OH RESERVED   NEW RECEIPTS   TOTAL UNITS   EXTENDED COST  
EXTENDED RETAIL     053 B   1,337   59   1   0   60   787.98   2,331.17  
127,739   333   1   0   334   6,287.43   17,908.37     061      53,823   8,121  
411   0   8,532   128,457.38   264,806.67     061 B   440   52   34   0   86  
806.60   2,591.30     063      34,848   19,337   1,321   0   20,658   369,513.40
  1,039,263.29     063 B   329   343   44   0   387   6,838.62   20,509.20  
89,440   27,853   1,810   0   29,663   505,616.00   1,327,172.46     071     
118,459   1,049,132   52,711   0   1,101,843   18,489,689.18   62,872,783.78
    071 B   519   13,070   432   0   13,502   344,689.45   1,390,357.01
    073      30,734   359,723   11,915   0   371,638   5,793,096.83  
20,658,633.49     073 B   642   73,381   2,688   0   76,069   1,123,286.66  
4,557,361.00   150,354   1,495,306   67,746   0   1,563,052   25,750,762.12  
89,479,135.28     081      44,755   1,586   8   0   1,594   25,460.18  
96,935.82     081 B   35   0   0   0   0   .00   .00   44,790   1,586   8   0  
1,594   25,460.18   96,935.82 TOTAL   569,491   1,525,089   69,563   0  
1,594,654   26,288,338.38   90,921,947.42



--------------------------------------------------------------------------------

COMP:    JCREW    INVENTORY CONTROL    PAGE:    1 DATE:    04/29/07    PERPETUAL
SEASON SUMMARY    TIME:    03:32:09 REPORT:    JCDINVAC         

 

YR/SNN B

  SKUS   OH   OH RESERVED   NEW RECEIPTS   TOTAL UNITS   EXTENDED COST  
EXTENDED RETAIL     861      10   0   0   0   0   .00   .00   10   0   0   0   0
  .00   .00     881      23   0   0   0   0   .00   .00   23   0   0   0   0  
.00   .00     901      1   0   0   0   0   .00   .00   1   0   0   0   0   .00  
.00     943      2   0   0   0   0   .00   .00   2   0   0   0   0   .00   .00
    963      1   0   0   0   0   .00   .00   1   0   0   0   0   .00   .00
    973      1   0   0   0   0   .00   .00   1   0   0   0   0   .00   .00
    983      8   0   0   0   0   .00   .00   8   0   0   0   0   .00   .00
    993      5   0   0   0   0   .00   .00   5   0   0   0   0   .00   .00
    001      22   0   0   0   0   .00   .00     003      27   0   0   0   0  
.00   .00   49   0   0   0   0   .00   .00     011      70   0   0   0   0   .00
  .00     013      297   0   0   0   0   .00   .00   367   0   0   0   0   .00  
.00     021      952   0   0   0   0   .00   .00     023      2,880   1   0   0
  1   15.00   19.99   3,832   1   0   0   1   15.00   19.99     031      17,001
  0   0   0   0   .00   .00     031 B   9   0   0   0   0   .00   .00     033   
  20,342   1   0   0   1   3.33   12.50     033 B   5   0   0   0   0   .00  
.00   37,357   1   0   0   1   3.33   12.50     041      71,421   5   0   0   5
  137.22   506.50     041 B   344   1   0   0   1   12.68   59.50     043     
43,596   2   0   0   2   28.14   137.50     043 B   131   1   0   0   1   16.36
  39.50   115,492   9   0   0   9   194.32   763.00     051      83,490   22   0
  0   22   514.36   1,730.41     051 B   3,292   20   0   0   20   160.11  
560.98     053      39,620   232   0   0   232   4,824.88   13,285.81



--------------------------------------------------------------------------------

Schedule C

 

Transaction History

 

        4:04 PM CDT, Wed, May 2, 2007

 

Account #:    1009351661    Mgmt CO:    EVERGREEN MANAGEMENT COMPANY Tax ID/SSN:
   22-2894486    Fund Name:    494-PRIME CASH MGMT CLASS-I Registration:   
WACHOVIA BANK    Fund Code:    494    ACCOUNT CONTROL AGREEMENT    Ticker:   
EPRXX    Total Shares:    60,419,154.0500    J CREW GROUP INC    CUSIP:   
299920330    Account Value:    $60,419,154.05    ATTN NICHOLAS LAMBERTI         
      770 BROADWAY                NEW YORK NY 10003-9522             Phone #:   
            - Day:    (212) 209-8640            

 

 

 

Transaction History: 05/02/2006 - 05/02/2007

 

Transaction Type

Transaction Code

   Confirm Date
Batch #    Trade Date
Sequence #    Share Balance    # of Shares
Discount Oat    Price
Schedule    Amount +/-

DIV REINVEST

011/000

   04/30/2007
9999888    04/30/2007
0000070    60,419,154.0500    347758.4200
00    $
  1.0000
P.M.    $ 347,758.42 +

SAME DAY WIRE REDEMPTION

   04/30/2007    04/30/2007    60,071,395.6300    25000000.0000    $ 1.0000    $
25,000,000.00                    

024/007

   0052281    0000069       00      A.M.   

PURCHASE BY FED WIRE

   04/25/2007    04/25/2007    85,071,395.6300    2000000.0000    $ 1.0000    $
2,000,000.00 +                    

001/001

   0052281    0000068       01      A.M.   

PURCHASE BY FED WIRE

001/001

   04/24/2007
0052464    04/24/2007
0000067    83,071,395.6300    3000000.0000
00    $
  1.0000
A.M.    $ 3,000,000.00 +

SAME DAY WIRE REDEMPTION

024/007

   04/23/2007
0052464    04/23/2007
0000066    80,071,395.6300    1000000.0000
00    $
  1.0000
A.M.    $ 1,000,000.00 -

SAME DAY WIRE REDEMPTION

024/007

   04/19/2007
0052281    04/19/2007
0000065    81,071,395.6300    1000000.0000
00    $
  1.0000
A.M.    $ 1,000,000.00 -

SAME DAY WIRE REDEMPTION

024/007

   04/18/2007
0052442    04/18/2007
0000064    82,071,395.6300    5000000.0000
00    $
  1.0000
A.M.    $ 5,000,000.00 -

SAME DAY WIRE REDEMPTION

024/007

   04/18/2007
0052281    04/18/2007


0000063

   87,071,395.6300    1000000.0000
00    $
  1.0000
A.M.    $ 1,000,000.00 -

SAME DAY WIRE REDEMPTION

024/007

   04/09/2007


0052236

   04/09/2007


0000062

   88,071,395.6300    4000000.0000
00    $
  1.0000
A.M.    $ 4,000,000.00 -

PURCHASE BY FED WIRE

001/001

   04/09/2007


0052281

   04/09/2007
0000061    92,071,395.6300    4000000.0000
01    $
  1.0000
A.M.    $ 4,000,000.00 +

PURCHASE BY FED WIRE

001/001

   04/09/2007
0052236    04/09/2007
0000060    88,071,395.6300    3000000.0000
01    $
  1.0000
A.M.    $ 3,000,000.00 +

CANCEL PURCHASE THRU FUND

009/018

   04/05/2007


6002325

   04/04/2007
0000059    85,071,395.6300    2000000.0000
01    $
  1.0000
A.M.    $ 2,000,000.00 -

SAME DAY WIRE REDEMPTION

024/007

   04/04/2007
0052281    04/04/2007
0000058    87,071,395.6300    2000000.0000
00    $
  1.0000
A.M.    $ 2,000,000.00 -



--------------------------------------------------------------------------------

Jayne Lugo   Schedule D

 

 

 

From:    Hazel, Garrington [garrington.hazel@wachovia.com] Sent:    Monday,
April 30, 2007 9:05 AM To:    Jayne Lugo Subject:    RE: O/S L/C

LCDOC $58,663,958.79

LCSB $7,015,832.00

Garrington Hazel

Wachovia Capital Finance

1133 Avenue of the Americas

New York, NY10036

Tel 212 545-4393

Fax 212 545-4530

garrington.hazel@wachovia.com

 

 

From: Jayne Lugo [mailto:Jayne.Lugo@JCrew.Com]

Sent: Monday, April 30, 2007 9:01 AM

To: Hazel, Garrington

Subject: RE: O/S L/C

PLS FORWARD DOLLAR AMOUNT OF OUTSTANDING L/C AS OF 4/27/07

THX.

Jayne Lugo

J. Crew Supervisor Accounts Payable

phone - 212-209-8305

fax - 212-209-8442

 

 

This email may contain confidential and privileged material for the sole use of
the intended recipient(s). Any review, use, distribution or disclosure by others
is strictly prohibited. If you are not the intended recipient (or authorized to
receive for the recipient), please contact the sender by reply email and delete
all copies of this message.



--------------------------------------------------------------------------------

EXHIBIT K

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF COLLATERAL ACCESS AGREEMENT



--------------------------------------------------------------------------------

LANDLORD’S SUBORDINATION AGREEMENT

WHEREAS, 770 BROADWAY COMPANY LLC (“Landlord”) is the owner of the building (the
“Building”) known as 770 Broadway, New York, New York;

WHEREAS, pursuant to an Agreement of Lease, dated June 28, 1996, between New
York Equities Company (“NY Equities”), predecessor-in-interest to Landlord, and
J. Crew Group, Inc. (“Tenant”), as amended by a First Amendment of Lease, dated
as of December 31, 1996 (such Agreement of Lease, as so amended, being
collectively referred to herein as the “Lease”), NY Equities has leased to
Tenant certain premises (the “Premises”) located in the Building; consisting of
the entire eleventh (11th), twelfth (12th) and fourteenth (14th) floors of the
Building;

WHEREAS, Landlord understands that Congress Financial Corporation, in its
capacity as administrative agent and collateral agent pursuant to a Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (together with its successors and assigns, in such capacity,
“Agent”), Wachovia Bank National Association in its capacity as arranger
pursuant to the Loan Agreement (in such capacity, “Arranger”) and the parties to
the Loan Agreement as lenders (individually, each a Lender, and collectively
“Lenders”) have been or shall be granted a security interest as evidenced by a
Loan and Security Agreement, dated on or about the date hereof (the “Security
Agreement”), among Tenant and certain of its subsidiaries, Agent, Arranger and
Lenders, in all of the personal property of Tenant and its subsidiaries,
including, without limitation, inventory and movable equipment, (such property
being hereinafter referred to as the “Personal Property”) provided, however,
that in no event shall “Personal Property” be deemed to include any property
that comprises plumbing and electrical fixtures, heating, ventilation and air
conditioning, wall and floor coverings, walls or ceilings and other fixtures not
constituting trade fixtures.

NOW, THEREFORE, in consideration of these premises, the promises, mutual
covenants and agreements contained herein and for good and valuable
consideration, the receipt of which is hereby acknowledged, Landlord, Tenant and
Agent hereby agree as follows:

1. Landlord subordinates to Agent any landlord’s lien, any security interest or
any other interest or claim of Landlord (in each case whether statutory or
contractual) against the Personal Property which may now or hereafter be
situated upon the Premises, regardless of whether or not Tenant (a) fails to
perform any obligation or term of the Lease, or (b) otherwise defaults under the
Lease, or (c) abandons the Premises and the Personal Property is either moved to
a new location without prior written consent of Agent or the Personal Property
remains at the Premises.

2. Agent may, at its election, notify Landlord by written notice at the address
set forth below of Agent’s intent to exercise its rights against the Personal
Property pursuant to the Security Agreement and enter the Premises for the
purpose of repossessing, removing, selling or



--------------------------------------------------------------------------------

otherwise dealing with the Personal Property, and Landlord agrees to allow Agent
to have access to the Premises for such removal upon reasonable prior notice to
Landlord during normal business hours for a period of up to thirty (30) days
after the receipt by Agent of written notice from Landlord directing removal of
the Personal Property, and strictly in accordance with the Rules and Regulations
of the Building.

3. Landlord shall send copies to Agent of any notices sent to Tenant of any
default under the Lease and upon receipt of such notice, Agent shall have the
right, but not the obligation, to cure such default within ten (10) days
thereafter. Any payment made or act done by Agent to cure any such default shall
not constitute an assumption of the Lease or any obligations to Tenant. Landlord
shall notify Agent by written notice at the address set forth below its
signature within thirty (30) days after the date that Landlord terminates the
Lease prior to the fixed expiration date thereof due to a default by Tenant
under the Lease.

4. (a) If Agent elects to enter the Premises to remove the Personal Property as
described in Paragraph 2 hereof, Agent shall pay to Landlord, upon demand
therefor, all costs reasonably incurred by Landlord relating to Agent’s removal
of the Personal Property, including, without limitation, overtime freight
elevator charges and damage to the Premises and/or the Building. Agent further
expressly understands and agrees that it shall repair or cause to repair in a
good and workmanlike manner to the condition immediately prior to such removal
any damages to the Premises or the Building caused by such removal and, in
addition to any amounts Agent may be required to pay to Landlord pursuant to the
first sentence of this Paragraph 4(a), Agent hereby indemnifies and holds
Landlord harmless from and against all claims, liability, fines, suits, demands,
costs and expenses (including, without limitation, reasonable attorney’s fees
and disbursements) which may arise or be asserted by a third party by reason of
or attributable to any actions or activities by Agent in connection with Agent’s
access and/or entry into the Premises as provided herein, unless arising from
the gross negligence or wilful misconduct of Landlord. Tenant agrees that its
indemnity of Landlord set forth in Article 8 of the Lease shall include
indemnity (in accordance with said Article 8) from and against resulting from
any access and/or entry into the Premises by Agent pursuant to this Paragraph 4.

(b) If Agent elects to enter the Premises to remove the Personal Property after
the expiration of the term of the Lease, Agent shall give notice to Landlord of
such election on or before the date which is seven (7) days after the expiration
of the term of the Lease, provided that if Landlord shall terminate the Lease
prior to the fixed expiration date thereof, Agent shall give notice of such
election on or before the date which is seven (7) days after the Landlord shall
have notified Agent of Landlord’s termination of the Lease as described in
Paragraph 3 hereof, time being of the essence with respect to the giving of such
notice. If Agent fails to give such notice to Landlord within such time period,
Agent shall have no right to enter the Premises. If Agent shall give timely
notice to Landlord that it elects to so enter the Premises after the expiration
of the term of the Lease in accordance with the terms of this Agreement,
(x) Agent shall have the right to enter the Premises during the period
commencing on the expiration or earlier termination of the Lease and ending on
the date that shall be forty (40) days after the expiration date of the Lease
or, if Landlord shall terminate the Lease prior to the fixed expiration date
thereof, forty



--------------------------------------------------------------------------------

(40) days after the date in which Landlord shall notify Agent of such
termination of the Lease, and (y) Agent shall pay to Landlord, with respect to
the period commencing on the expiration or earlier termination of the Lease and
ending on the date on which Agent completes the removal of the Personal Property
therefrom, within ten (10) days after demand therefor, all Fixed Rent and
additional rent (as such terms are defined or used in the Lease) calculated at
the amount of Fixed Rent and additional rent which was payable under the Lease
during the last month of the term of the Lease (calculated on a per diem basis).

5. Tenant shall not file the Security Agreement and/or any UCC Filing Statement
in connection therewith in the real estate records of New York County so as to
create a lien against Owner’s Property (as defined in the Lease).

6. This Agreement shall remain in full force and effect so long as any
indebtedness secured by the Personal Property remains outstanding to Agent and
Lenders and the Security Agreement has not been terminated in accordance with
its terms.

7. Notice shall be deemed reasonable if mailed postage prepaid at least five
(5) days before the related action to the address of Landlord or Agent at their
respective addresses indicated at the end of this Agreement, or to such other
address as any party may designate by written notice to the other party. Each
notice, request and demand shall be deemed given or made, (i) if sent by mail,
upon the earlier of the date of receipt or five (5). days after deposit in the
U.S. Mail, first class postage prepaid, or (ii) if sent by a national recognized
overnight courier, or facsimile, upon delivery.

8. This Agreement shall inure to the benefit of any heirs, administrators,
personal representative, successors or assigns of Agent, Tenant and Landlord.

9. This Agreement may be executed in counterparts (including counterparts
executed by facsimile) it being agreed that, taken together, such counterparts
shall be deemed to be one and the same Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This Agreement is executed and effective as of the 23rd day of December, 2002.

 

770 BROADWAY COMPANY LLC, Landlord By:   Vornado Realty, L.P., member   By:  
Vornado Realty Trust, general partner     By:  

/s/ Joseph Macnow

      Joseph Macnow       Executive Vice President - Finance and Administration
and Chief Financial Officer

Address:

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, New York 10019

Attention: Mr. Glen J. Weiss

Phone: (212) 894-7419

Facsimile: (212) 894-7481

CONGRESS FINANCIAL CORPORATION, as Agent By:  

/s/ Peter Provenzale

  Name:   Peter Provenzale   Title:   SVP

Address:

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Facsimile: (212) 545-4283

J. CREW GROUP INC., Tenant By:  

/s/ Scott M. Rosen

  Name:   Scott M. Rosen   Title:   CFO

 

4



--------------------------------------------------------------------------------

This Agreement is executed and effective as of the 23rd day of December, 2002.

 

770 BROADWAY COMPANY LLC, Landlord By:   Vornado Realty, L.P., member   By:  
Vornado Realty Trust, general partner     By:  

/s/ Joseph Macnow

      Joseph Macnow       Executive Vice President - Finance and Administration
and Chief Financial Officer

Address:

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, New York 10019

Attention: Mr. Glen J. Weiss

Phone: (212) 894-7419

Facsimile: (212) 894-7481

CONGRESS FINANCIAL CORPORATION, as Agent By:  

/s/ Peter Provenzale

  Name:   Peter Provenzale   Title:   SVP

Address:

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Facsimile: (212) 545-4283

J. CREW GROUP INC., Tenant By:  

/s/ Scott M. Rosen

  Name:   Scott M. Rosen   Title:   CFO

 

4



--------------------------------------------------------------------------------

EXHIBIT L

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF BAILEE LETTER



--------------------------------------------------------------------------------

CUSTOMS BROKER/FREIGHT FORWARDER

NOTIFICATION AND ACKNOWLEDGMENT OF SECURITY INTEREST

November 7, 2002

W.M. Stone & Co., Inc.

838 Granby Street

Norfolk, VA 23510

Attention: Mr. Meade G. Stone, Jr.

Ladies and Gentlemen:

Please be advised that we and certain of our affiliates have entered or are
about to enter into financing arrangements with Congress Financial Corporation,
a Delaware corporation, in its capacity as administrative agent and collateral
agent (in such capacity, “Agent”) pursuant to the Loan Agreement (as hereinafter
defined) acting for and on behalf of the parties thereto as lenders, Wachovia
Bank, National Association, in its capacity as arranger pursuant to the Loan
Agreement (in such capacity, “Arranger”) and the parties to the Loan Agreement
as lenders (individually each a “Lender and collectively, “Lenders”), pursuant
to which we have granted or will grant to Agent a security interest in, among
other collateral, all of our existing and future inventory and other goods and
documents of title, including without limitation, all of our documents of title
which may at any time now or hereafter be in your possession or control and all
inventory and other goods which may at any time now or hereafter be located on
or in real property or buildings owned, leased or otherwise in your possession
or control, and/or received or delivered to you for shipment, customs clearance,
distribution, storage or otherwise, whether pursuant to any agreement or
otherwise (collectively, “Collateral”). For purposes of this letter agreement,
the term “Loan Agreement” means the Loan and Security Agreement by and among
Agent, Arranger, Lenders, us and certain affiliates of our affiliates, as the
same may be amended, modified, supplemented, extended, renewed, restated or
replaced.

By your signature below, you acknowledge receipt of the above notice of Agent’s
security interest and agree to follow all instructions that Agent may from time
to time hereafter give to you with respect to Collateral in your possession or
control or located on or in any of your premises, and/or received or delivered
to you by or for our account for distribution, customs clearance, storage or
otherwise. For the present, Agent consents to you continuing to release
Collateral pursuant to the instructions given to you by us, or any of our
authorized agents, but this consent may be terminated or changed at any time by
notice to you from Agent. Upon being so notified by Agent, you are to abide
solely by Agent’s instructions with respect to any of such



--------------------------------------------------------------------------------

goods or other Collateral and you are not to release any Collateral to us or to
anyone else except according to written instructions which may be given to you
to you from time to time by Agent. If so instructed by Agent, you agree to
return to Agent all of our goods and other Collateral in your custody, control
or possession. You hereby acknowledge and agree that you hold and will have
possession of the Collateral and proceeds for the benefit of Agent and you shall
not take any action purporting to encumber or transfer any interest in such
Collateral or the proceeds thereof.

You agree and acknowledge that you do not have and in no event will you assert,
as against Agent or any Lender, any lien, right of distraint or levy, right of
offset, claim, deduction, counterclaim, security or other interest in any
Collateral now or hereafter located on any of your premises or in your custody,
control or possession, including any of the foregoing which might otherwise
arise or exist in your favor pursuant to any agreement, common law, statute
(including the U.S. Bankruptcy Code or any state insolvency law) or otherwise.
You certify that you do not know of any security interest or other claim with
respect to any of the Collateral, other than the security interest which is the
subject of this agreement. You agree and acknowledge that no negotiable or
non-negotiable warehouse receipts, documents of title or similar instruments
have been or will be issued by you with respect to any of our goods, except for
non-negotiable receipts naming Agent or us as consignee. You shall not take any
action purporting to encumber or transfer any interest any Collateral.

You further agree to allow Agent and its agents to enter upon your premises
during business hours for the purpose of examining, removing, taking possession
of or otherwise dealing with any of the Collateral at any time in your
possession or copies of any books and records related thereto.

Agent and Lenders are relying upon this acknowledgment in connection with their
financing arrangements with us. This agreement may not be changed or terminated
orally or by course of conduct. Any change to the terms of this agreement must
be in writing and signed by Agent. This agreement shall be binding upon you and
your successors and assigns and shall be enforceable by and inure to the benefit
of Agent and Lenders and their respective successors and assigns.

This agreement constitutes our acknowledgment that Agent may assert any of the
rights set forth or referred to herein, without objection by us. We also agree
to reimburse you for all reasonable costs and expenses incurred by you as a
direct result of compliance with the instructions of Agent as to the disposition
of any of the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by signing in the space
provided below.

 

Very truly yours,

J. CREW GROUP, INC.

By:

 

/s/ Andrew Boguszewski

 

Andrew Boguszewski

 

Vice President, Imports and Transportation

 

ACKNOWLEDGED AND AGREED:

W.M. STONE & CO., INC.

By:  

[ILLEGIBLE]

Title:   President   (Customs Broker/Freight Forwarder)



--------------------------------------------------------------------------------

EXHIBIT M

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of
                         , 20    , is delivered in connection with the Second
Amended and Restated Credit Agreement dated as of May     , 2007 (together with
all appendices, exhibits and schedules thereto and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among Operating, J. Crew,
Retail, Factory and Madewell, as Borrowers, Holdings and JCI as Guarantors, the
Lenders, the Issuers and Citicorp USA Inc (“Citicorp”), as administrative agent
for the Lenders and the Issuers (in such capacity, the “Administrative Agent”),
Citicorp, as collateral agent for the Lenders and the Issuers (in such capacity,
the “Collateral Agent”) and Bank of America, N.A, and Wachovia Bank, National
Association as syndication agents for the Lenders and Issuers (in such capacity,
the “Syndication Agents”) and is entered into by and among
[                                ,                                 ] (each a
“New Lender” and collectively, the “New Lenders”), the Administrative Agent, the
Issuers and the Borrowers.

WHEREAS, each New Lender wishes to provide a Revolving Credit Commitment under
the Credit Agreement in an amount equal to its Revolving Credit Commitment
Amount (as defined below) and wishes to become a party to the Credit Agreement.

NOW THEREFORE, in consideration of the above premises, the parties hereto hereby
agree as follows:

 

1. Each New Lender hereby agrees to provide a Revolving Credit Commitment under
(and subject to the terms and conditions of) the Credit Agreement to the
Borrowers in an amount equal to the “Revolving Credit Commitment Amount” set
forth next to such New Lender’s name on Schedule I attached hereto. The address
of each New Lender for purposes of Section 11.8 of the Credit Agreement is as
set forth below such New Lender’s name on Schedule I attached hereto.

 

2. Each New Lender hereby agrees that if any Issuer makes any payment under any
Letter of Credit and the Borrowers shall not have repaid such amount to such
Issuer pursuant to the Credit Agreement, such New Lender shall, upon receipt of
notice from the Administrative Agent and in accordance with Section 2.4(h) of
the Credit Agreement, (a) promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer an amount equal to its Revolving Credit
Commitment Percentage of such payment and (b) be deemed to have made a Revolving
Loan to the Borrowers in the principal amount of the payment such New Lender
made to the Administrative Agent.

 

3.

Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder as if it had executed the
Credit Agreement, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof and such



--------------------------------------------------------------------------------

J. CREW GROUP, INC.

 

 

other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and, based on such
information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; (b) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; and (c) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Financing
Agreements as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

4. The Borrowers, each New Lender, each Issuer and Administrative Agent agree
that, as of the date hereof, each New Lender shall (a) be a party to the Credit
Agreement and the other Financing Agreements, (b) be a “Lender” for all purposes
of the Credit Agreement and the other Financing Agreements and (c) have the
rights and obligations of a Lender under the Credit Agreement and the other
Financing Agreements. Each New Lender hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement.

 

5. Following the execution of this Agreement by the parties hereto, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.

 

6. This Agreement may be executed and delivered in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute one and the same original agreement. Delivery of an
executed counterpart of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

7. This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

8. This Agreement is a Financing Agreement as defined in the Credit Agreement,
and, together with all of the other Financing Agreements and all certificates
and documents delivered hereunder or thereunder, embodies the entire agreement
of the parties with each New Lender and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

9. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be executed
by their duly authorized officers as of the day and year first written above.

 

[NEW LENDERS] By:  

 

  Name:     Title:  

[SIGNATURE PAGE TO J. CREW GROUP INC. LENDER JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed

this      day of                     , 20     by:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO J. CREW GROUP INC. LENDER JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed

this      day of                     , 20     by:

WACHOVIA BANK, NATIONAL ASSOCIATION

as Issuer

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO J. CREW GROUP INC. LENDER JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed

this      day of                     , 20     by:

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC., d/b/a J. CREW RETAIL

H.F.D. NO. 55, INC., d/b/a J. CREW FACTORY

MADEWELL INC.

as Borrowers

By:  

 

  Name:   Title:

J. CREW GROUP, INC.

J. CREW INTERNATIONAL, INC.

as Guarantors

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO J. CREW GROUP INC. LENDER JOINDER AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

 

NEW LENDER & NOTICE ADDRESS

  

REVOLVING CREDIT COMMITMENT AMOUNT

              



--------------------------------------------------------------------------------

EXHIBIT N

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of May 15, 2006 and
entered into by and among J. CREW OPERATING CORP., a Delaware corporation (the
“Company”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”, and
together with the Subsidiaries of the Company that become parties hereto from
time to time, the “Guarantors”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), in
its capacity as administrative agent for the holders of the Term Loan
Obligations (as defined below), including its successors and assigns from time
to time (the “Term Loan Administrative Agent”), and in its capacity as
collateral agent for the holders of the Term Loan Obligations, including its
successors and assigns from time to time (the “Term Loan Collateral Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), in its capacity as
administrative agent for the holders of the Revolving Credit Obligations (as
defined below), including its successors and assigns from time to time (the
“Revolving Credit Administrative Agent”) and in its capacity as collateral agent
for the holders of the Revolving Credit Obligations, including its successors
and assigns from time to time (the “Revolving Credit Collateral Agent”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Section 1 below.

RECITALS

The Company, the Guarantors, the lenders and agents party thereto, GSCP, as Term
Loan Joint Lead Arranger, Term Loan Joint Bookrunner, Term Loan Administrative
Agent and Term Loan Collateral Agent, Bear, Stearns & Co. Inc., as Term Loan
Joint Lead Arranger and Term Loan Joint Bookrunner, and Bears Stearns Corporate
Lending Inc., as Term Loan Syndication Agent, have entered into that Credit and
Guaranty Agreement dated as of the date hereof providing for a term loan (as
amended, restated, supplemented, modified, replaced or refinanced from time to
time, the “Term Loan Agreement”);

The Company, Holdings, J. Crew International, Inc. (“International”), the other
borrowers party thereto, the lenders and agents party thereto, and Wachovia
Capital Markets LLC, as Revolving Credit Sole Lead Arranger and Revolving Credit
Sole Lead Bookrunner, Wachovia, as Revolving Credit Administrative Agent,
Wachovia as Revolving Credit Collateral Agent, and Bank of America, N.A., as
Revolving Credit Syndication Agent entered into that Amended and Restated
Revolving Credit Agreement dated as of December 23, 2004 providing for a
revolving credit facility (as amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “Revolving Credit Agreement”);

Pursuant to (i) the Term Loan Agreement, Holdings has agreed to guaranty the
Term Loan Obligations (the “Term Loan Holdings Guaranty”) and Holdings and the
Company have agreed to cause certain current and future Subsidiaries to agree to
guaranty the Term Loan Obligations (the “Term Loan Subsidiary Guaranty”, and
together with the Term Loan Holdings Guaranty, the “Term Loan Guaranty”) and
(ii) the Guarantee dated as of December 23, 2004, Holdings, Madewell Inc. and J.
Crew International, Inc.



--------------------------------------------------------------------------------

have agreed to guaranty the Revolving Credit Obligations (the “Revolving Credit
Holdings Guaranty”) and Holdings and the Company have agreed to cause certain
current and future Subsidiaries to agree to guaranty the Revolving Credit
Obligations (the “Revolving Credit Subsidiary Guaranty”, and together with the
Revolving Credit Holdings Guaranty, the “Revolving Credit Guaranty”);

The Term Loan Documents and the Revolving Credit Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In order to induce the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Lenders to amend the Revolving
Credit Agreement and in order to induce the Term Loan Administrative Agent, the
Term Loan Collateral Agent and the Term Loan Lenders to enter into the Term Loan
Agreement, the Revolving Credit Collateral Agent, the Revolving Credit
Administrative Agent, the Term Loan Collateral Agent and the Term Loan
Administrative Agent have agreed to the relative priority of their respective
Liens on the Collateral and certain other rights, priorities and interests as
set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agents” means the Revolving Credit Collateral Agent and/or the Term Loan
Collateral Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting either Revolving Credit Collateral or Term Loan
Collateral.

“Commodities Accounts” means all “commodity accounts” as defined in Article 9 of
the UCC.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Control Agreement” means any control agreement establishing the Term Loan
Collateral Agent’s or the Revolving Credit Collateral Agent’s “control” (within
the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with
respect to any Deposit Account, Commodities Account or Securities Account.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s, its Subsidiaries’ and any
Guarantor’s operations and not for speculative purposes.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit, including,
without limitation, all “deposit accounts” as defined in Article 9 of the UCC.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5 and subject to clause (b) of the
definition of the term Revolving Credit Obligations:

(a) the payment in full in cash of the principal of and interest (including
Post-Petition Interest) on all Indebtedness constituting Revolving Loan
Obligations;

 

3



--------------------------------------------------------------------------------

(b) the payment in full in cash of all other Revolving Credit Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

(c) the payment in full in cash collateral in respect of letters of credit,
banker’s acceptances or similar instruments arranged for under the Revolving
Credit Loan Documents in an amount equal to one hundred five (105%) percent of
the amount of such letters of credit, banker’s acceptance or similar instruments
(or at the option of Revolving Credit Collateral Agent, instead of such cash
collateral, the delivery to Revolving Credit Collateral Agent of a letter of
credit issued for the account of the Company or any Guarantor, in form and
substance reasonably satisfactory to Revolving Credit Collateral Agent, by an
issuer acceptable to Revolving Credit Collateral Agent and payable to Revolving
Credit Collateral Agent as beneficiary) and any other cash collateral to be
provided to Revolving Credit Collateral Agent under the terms of the Revolving
Credit Loan Documents; and

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations.

“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.5 and subject to clause (b) of the definition of
the term Term Loan Obligations:

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest) on all Indebtedness constituting Term Loan Obligations;

(b) payment in full in cash of all other Term Loan Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than indemnification obligations for which no claim
or demand for payment, whether oral or written, has been made at such time); and

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Term Loan Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Enforcement” means, collectively or individually for one or both of the
Revolving Credit Collateral Agent and the Term Loan Collateral Agent, when a
Revolving Credit Default or Term Loan Default, as the case may be, has occurred
and is continuing, to repossess, or exercise any remedies with respect to, any
material amount of Collateral or commence the judicial enforcement of any of the
rights and remedies under the Revolving Credit Loan Documents, the Term Loan
Documents or under any applicable law, but in all cases excluding the imposition
of a default rate or late fee.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Term Loan Default has occurred and is continuing, by
either Revolving Credit Administrative Agent or Term Loan Administrative Agent
to the other

 

4



--------------------------------------------------------------------------------

announcing that an Enforcement Period has commenced, specifying the relevant
event of default, stating the current balance of the Revolving Credit
Obligations or the Term Loan Obligations, as the case may be, and requesting the
current balance of the Revolving Credit Obligations or the Term Loan
Obligations, as the case may be, owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
Revolving Credit Administrative Agent or Term Loan Administrative Agent of an
Enforcement Notice from the other until the earlier of (i) in the case of an
Enforcement Period commenced by Term Loan Administrative Agent, the Discharge of
Term Loan Obligations, (ii) in the case of an Enforcement Period commenced by
Revolving Credit Administrative Agent, the Discharge of Revolving Credit
Obligations, (iii) Revolving Credit Administrative Agent or Term Loan
Administrative Agent (as applicable) agrees in writing to terminate the
Enforcement Period, or (iv) the date on which the Revolving Credit Default or
the Term Loan Default that was the subject of the Enforcement Notice relating to
such Enforcement Period has been cured to the satisfaction of the Revolving
Credit Administrative Agent or the Term Loan Administrative Agent, as
applicable, or waived in writing by the Revolving Credit Administrative Agent or
Term Loan Administrative Agent, as applicable.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“Equipment Access Period” means for any item of Equipment for which the use of
such Equipment is necessary or desirable in connection with any Enforcement in
respect of any Revolving Credit Primary Collateral, the period, after the
commencement of an Enforcement Period, which begins on the day that Revolving
Credit Collateral Agent provides Term Loan Collateral Agent with the notice of
its election to request access pursuant to Section 3.4(b) below and ends on the
earlier of (i) the 80th day after the later of (x) the date upon which the
Revolving Credit Collateral Agent notifies the Term Loan Collateral Agent of the
desire of Revolving Credit Collateral Agent to exercise the access rights as to
such Equipment provided for in Section 3.4(b) and (y) the date upon which
Revolving Credit Collateral Agent obtains the ability to use such item of
Equipment following Enforcement (either such applicable date set forth in the
foregoing clause (x) or (y), the “Equipment Access Period Commencement Date”)
plus, in each case, such number of days, if any, after the Equipment Access
Period Commencement Date that the Revolving Credit Collateral Agent is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to Revolving Credit Primary Collateral, or (ii) the date on which all or
substantially all of the Revolving Credit Primary Collateral for which the use
of such Equipment is necessary or desirable is sold, collected or liquidated, or
(iii) the date on which the Discharge of Revolving Credit Obligations occurs or
(iv) the date on which the Revolving Credit Default that was the subject of the
Enforcement Notice relating

 

5



--------------------------------------------------------------------------------

to such Enforcement Period has been cured to the satisfaction of the Revolving
Credit Collateral Agent, or waived in writing by the Revolving Credit Collateral
Agent.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, Holdings, International, each of the Guarantor
Subsidiaries and each other Person that has or may from time to time hereafter
execute and deliver a Term Loan Collateral Document or a Revolving Credit
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof).

“Guarantor Subsidiary” means each Guarantor (under and as defined in either the
Term Loan Agreement or the Revolving Credit Agreement) that is a Subsidiary of
Company.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Term Loan Agreement or the Revolving Credit Agreement,
as applicable.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

 

6



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned such term in Annex C.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement each of which is for the purpose of
hedging the interest rate exposure associated with Company’s, its Subsidiaries’
and each Guarantor’s operations and not for speculative purposes.

“International” has the meaning set forth in the Recitals to this Agreement.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Lender” means each Term Loan Lender and each Revolving Credit Lender.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the date hereof but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with an
Agent.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

“Mortgage Access Period” means for each parcel of Mortgaged Premises the period,
after the commencement of an Enforcement Period, which begins on the day that
Term Loan Collateral Agent provides Revolving Credit Collateral Agent with the
notice of its election to request access pursuant to Section 3.3(b) below and
ends on the earlier of (i) the 90th day after the later of (x) the date upon
which the Term Loan Collateral Agent notifies the Revolving Credit Collateral
Agent of the desire of Term Loan Collateral Agent to exercise the access rights
as to such parcel of Mortgaged Premises provided for in Section 3.3(b) and
(y) the date upon which Term Loan Collateral Agent obtains the ability to use
such parcel of Mortgaged Premises following Enforcement (either such applicable
date set forth in the foregoing clause (x) or (y), the “Mortgage Access Period
Commencement Date”) plus, in each case, such number of days, if any, after the
Mortgage Access Period Commencement Date that Term Loan Collateral Agent is
stayed or otherwise prohibited by law or court order or by the continuation of
any Equipment Access Period from exercising remedies with respect to Collateral
located on such Mortgaged Premises, or (ii) the date on which all or
substantially all of the Term Loan Primary Collateral located on such Mortgaged
Premises is sold, collected or liquidated, or (iii) the date on which the
Discharge of Term Loan Obligations occurs or (iv) the date on

 

7



--------------------------------------------------------------------------------

which the Term Loan Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
Term Loan Collateral Agent, or waived in writing by the Term Loan Collateral
Agent.

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Revolving Credit Mortgage.

“New Agent” has the meaning assigned to that term in Section 5.5. “New Debt
Notice” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the Term Loan Claimholders, the Revolving
Credit Claimholders or any of them or their respective Affiliates under the Term
Loan Documents, the Revolving Credit Loan Documents or Hedge Agreements, whether
for principal, interest or payments for early termination of Interest Rate
Agreements, fees, expenses, indemnification or otherwise and all guarantees of
any of the foregoing.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Term Loan Agreement or the Revolving Credit Agreement, continue
to accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges cease to accrue
by operation of the Bankruptcy Law or other law and whether or not such
interest, fees, expenses and other charges are allowed or allowable under the
Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Revolving Credit Administrative Agent” has the meaning assigned to that term in
the Preamble of this Agreement.

“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

8



--------------------------------------------------------------------------------

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit.
Lenders and the agents under the Revolving Credit Loan Documents and any Lender
Counterparties that are Revolving Credit Lenders or Affiliates of Revolving
Credit Lenders and that receive the benefit of the Liens granted to Revolving
Credit Collateral Agent under the terms of the Revolving Credit Loan Documents.

“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Revolving Credit Obligations.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.

“Revolving Credit Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Revolving Credit Commitments” means the “Revolving Credit Commitments” (as such
term is defined in the Revolving Credit Agreement).

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Loan Documents” means the Revolving Credit Agreement and the
Financing Agreements (as defined in the Revolving Credit Agreement) and each of
the other agreements, documents and instruments providing for or evidencing any
other Revolving Credit Obligation, and any other document or instrument executed
or delivered at any time in connection with any Revolving Credit Obligations,
including any intercreditor or joinder agreement among holders of Revolving
Credit Obligations to the extent such are effective at the relevant time, as
each may be amended, restated, supplemented, modified, renewed or extended from
time to time in accordance with the provisions of this Agreement.

“Revolving Credit Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Revolving
Credit Obligations or under which rights or remedies with respect to any such
Liens are governed.

“Revolving Credit Obligations” means the following:

 

9



--------------------------------------------------------------------------------

(a) all Obligations (including without limitation any Post-Petition Interest)
outstanding under the Revolving Credit Agreement and the other Revolving Credit
Loan Documents, including Hedge Agreements entered into with any Lender
Counterparty but only to the extent such Lender Counterparty is a Revolving
Credit Claimholder. “Revolving Credit Obligations” shall include all interest,
fees, expenses and other charges accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate in the case of interest, fees or charges specified in the relevant
Revolving Credit Loan Document whether or not the claim for such interest, fees
or charges is allowed as a claim in such Insolvency or Liquidation Proceeding.

(b) To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Loan Claimholders, receiver or similar Person or otherwise
required to be returned or repaid, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Revolving Credit Claimholders and the Term
Loan Claimholders, be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent that any interest, fees, expenses or other
charges (including, without limitation, Post-Petition Interest) to be paid
pursuant to the Revolving Credit Loan Documents are disallowed by order of any
court, including, without limitation, by order of a Bankruptcy Court in any
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including, without limitation, Post-Petition Interest) shall, as between the
Revolving Credit Claimholders and the Term Loan Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Revolving
Credit Obligations”.

(c) Notwithstanding the foregoing, if the sum of: (A) Indebtedness (as defined
in the Revolving Credit Agreement) constituting principal outstanding under the
Revolving Credit Agreement and the other Revolving Credit Loan Documents; plus
(B) the aggregate undrawn amount then available under any then outstanding
letters of credit issued under the Revolving Credit Agreement, is in excess of
the sum of $275,000,000 (the “Revolving Credit Cap Amount”), then that portion
of the principal amount of such Indebtedness (as defined in the Revolving Credit
Agreement) (and any interest thereon and any fees and expenses related thereto)
and such aggregate undrawn amount of letters of credit in excess of the
Revolving Credit Cap Amount shall not be included in Revolving Credit
Obligations.

“Revolving Credit Primary Collateral” means all “Collateral” as described in
Annex A; provided that, to the extent that identifiable proceeds of Term Loan
Primary Collateral are deposited or held in any Deposit Accounts or Securities
Accounts that constitute Revolving Credit Primary Collateral after an
Enforcement Notice, then (as provided in Section 3.5 below) such Collateral or
other identifiable proceeds shall be treated as Term Loan Primary Collateral.

 

10



--------------------------------------------------------------------------------

“Revolving Credit Sole Book Runner” means the “Sole Book Runner” under the
Revolving Credit Loan Documents.

“Revolving Credit Sole Lead Arranger” means the “Lead Arranger” under the
Revolving Credit Loan Documents.

“Revolving Credit Standstill Period” has the meaning set forth in
Section 3.2(a)(1).

“Revolving Credit Syndication Agent” has the meaning assigned to that term in
the Recitals to this Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Superior Lienholder” has the meaning assigned to that term in. Section 5.4(f).

“Term Loan Administrative Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Term Loan Agreement” has the meaning assigned to that term in the Recitals to
this Agreement.

“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders and the agents under
the Term Loan Documents and any Lender Counterparties that are Term Loan Lenders
or

 

11



--------------------------------------------------------------------------------

Affiliates of Term Loan Lenders and that receive the benefit of the Liens
granted to Term Loan Collateral Agent under the terms of the Term Loan
Documents.

“Term Loan Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Term Loan Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Term Loan Obligations.

“Term Loan Collateral Documents” means the Collateral Documents (as defined in
the Term Loan Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Term Loan Obligations or under
which rights or remedies with respect to such Liens are governed.

“Term Loan Default” means an “Event of Default” (as defined in the Term Loan
Agreement).

“Term Loan Documents” means the Term Loan Agreement and the Credit Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments providing for or evidencing any other Term Loan Obligation, and
any other document or instrument executed or delivered at any time in connection
with any Term Loan Obligations, including any intercreditor or joinder agreement
among holders of Term Loan Obligations, to the extent such are effective at the
relevant time, as each may be amended, restated, supplemented, modified, renewed
or extended from time to time in accordance with the provisions of this
Agreement.

“Term Loan Guaranty” has the meaning assigned to that term in the Recitals to
this Agreement.

“Term Loan Joint Book Runners” means the “Joint Bookrunners” under the Term Loan
Documents.

“Term Loan Joint Lead Arrangers” means the “Joint Lead Arrangers” under the Term
Loan Documents.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Documents.

“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Term Loan Obligations or
under which rights or remedies with respect to any such Liens are governed.

“Term Loan Obligations” means the following:

(a) all Obligations (including without limitation any Post-Petition Interest)
outstanding under the Term Loan Agreement and the other Term Loan Documents,

 

12



--------------------------------------------------------------------------------

including Hedge Agreements entered into with any Lender Counterparty but only to
the extent such Lender Counterparty is a Term Loan Claimholder. “Term Loan
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Term Loan Document whether or not the claim for
such interest, fees or charges is allowed as a claim in such Insolvency or
Liquidation Proceeding.

(b) To the extent any payment with respect to any Term Loan Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Revolving Credit Claimholders, receiver or similar Person or
otherwise required to be returned or repaid, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Term Loan Claimholders and the Revolving
Credit Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred. To the extent that any interest, fees, expenses or
other charges (including, without limitation, Post-Petition Interest) to be paid
pursuant to the Term Loan Documents are disallowed by order of any court,
including, without limitation, by order of a Bankruptcy Court in any Insolvency
or Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Term Loan
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Term Loan
Obligations”.

(c) Notwithstanding the foregoing, if the Indebtedness (as defined in the Term
Loan Agreement) constituting principal outstanding under the Term Loan Agreement
and the other Term Loan Documents is in excess of (x) in the event Company has
not exercised its option to obtain the Term Loan Incremental Advance (as defined
in the Term Loan Agreement), $313,500,000 or (y) in the event that Company has
exercised its option to obtain the Incremental Term Loan (as defined in the Term
Loan Agreement), $423,500,000 (the “Term Loan Cap Amount”), then that portion of
the principal amount of such Indebtedness (as defined in the Term Loan
Agreement) (and any interest thereon and any fees and expenses related thereto)
in excess of the Term Loan Cap Amount shall not be included in the Term Loan
Obligations.

“Term Loan Primary Collateral” means all “Collateral” as described in Annex B;
provided, however, that to the extent that identifiable proceeds of Revolving
Credit Primary Collateral are deposited or held in any Deposit Accounts or
Securities Accounts that constitute Term Loan Primary Collateral, then (as
provided in Section 3.5 below) such Collateral or other identifiable proceeds
shall be treated as Revolving Credit Primary Collateral.

“Term Loan Standstill Period” has the meaning set forth in Section 3.2(a)(l).

 

13



--------------------------------------------------------------------------------

“Term Loan Syndication Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“Third Parties” has the meaning assigned to that term in Section 5.4(f).

“Third Party Agreements” has the meaning assigned to that term in
Section 5.4(f).

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) all references to terms defined in the UCC shall have the meaning ascribed
to them therein (unless otherwise specifically defined herein); and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Term Loan Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the

 

14



--------------------------------------------------------------------------------

Revolving Credit Obligations or Term Loan Obligations or any other circumstance
whatsoever, the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders and the Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders hereby agree that:

(a) any Lien of the Revolving Credit Collateral Agent on the Revolving Credit
Primary Collateral, whether now or hereafter held by or on behalf of the
Revolving Credit Collateral Agent or any Revolving Credit Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law (pursuant to a judgment or otherwise),
subrogation or otherwise, shall be senior in all respects and prior to all Liens
on the Revolving Credit Primary Collateral securing any Term Loan Obligations;
and

(b) any Lien of the Term Loan Collateral Agent on the Term Loan Primary
Collateral, whether now or hereafter held by or on behalf of the Term Loan
Collateral Agent, any Term Loan Claimholders or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law (pursuant to a judgment or otherwise), subrogation or otherwise, shall be
senior in all respects to all Liens on the Term Loan Primary Collateral securing
any Revolving Credit Obligations.

2.2 Prohibition on Contesting Liens. Each of the Term Loan Collateral Agent, for
itself and on behalf of each Term Loan Claimholder, and the Revolving Credit
Collateral Agent, for itself and on behalf of each Revolving Credit
Clairnholder, agrees that it will not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders or any of the Term Loan Claimholders in the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of either Agent or any Revolving
Credit Claimholder or Term Loan Claimholder to enforce this Agreement, including
the provisions of this Agreement relating to the priority of the Liens securing
the Obligations as provided in Sections 2.1, 3.1 and 3.2.

2.3 No New Liens. So long as the Discharge of Revolving Credit Obligations and
the Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree that neither
the Company nor any other Grantor shall:

(a) grant or permit any additional Liens on any asset or property to secure any
Term Loan Obligation unless (i) it has granted or concurrently grants a Lien on
such asset or property to secure the Revolving Credit Obligations or
(ii) otherwise as permitted in accordance with Section 6.3; or

(b) grant or permit any additional Liens on any asset or property to secure any
Revolving Credit Obligations unless (i) it has granted or concurrently grants a

 

15



--------------------------------------------------------------------------------

Lien on such asset or property to secure the Term Loan Obligations or
(ii) otherwise as permitted in accordance with Section 6.3.

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the Revolving Credit Collateral Agent,
on behalf of the Revolving Credit Claimholders and the Term Loan Collateral
Agent, on behalf of Term Loan Claimholders, agree that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that, subject to the relative priorities described herein or permitted
hereby, the Revolving Credit Collateral and the Term Loan Collateral be
identical (it being expressly understood and agreed that none of the Revolving
Credit Claimholders and none of the Term Loan Claimholders make any
representation, warranty or agreement to any other party hereto as to whether
the Revolving Credit Collateral and the Term Loan Collateral are identical). In
furtherance of the foregoing and of Section 8.8, the parties hereto agree,
subject to the other provisions of this Agreement, upon request by the Revolving
Credit Collateral Agent or the Term Loan Collateral Agent, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the specific items included in the Revolving Credit
Collateral and the Term Loan Collateral and the steps taken to perfect their
respective Liens thereon and the identity of the respective parties obligated
under the Revolving Credit Loan Documents and the Term Loan Documents.

SECTION 3. Enforcement.

3.1 Exercise of Remedies — Restrictions on Term Loan Collateral Agent.

(a) Until (i) the Discharge of Revolving Credit Obligations has occurred and
(ii) the Revolving Credit Agreement is no longer in effect, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Term Loan Collateral Agent and the Term Loan Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Credit Primary Collateral (including the exercise of any right of
setoff, notification of account debtors or any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Term Loan Collateral Agent or any
Term Loan Claimholder is a party) or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Term Loan Collateral Agent may exercise the rights
provided for in Section 3.3 (with respect to any Mortgage Access Period) and may
exercise any or all such other rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (i) the date on which the
Term Loan Collateral Agent

 

16



--------------------------------------------------------------------------------

declared the existence of a Term Loan Default and demanded the repayment of all
the principal amount of any Term Loan Obligations; and (ii) the date on which
the Revolving Credit Collateral Agent received notice from the Term Loan
Collateral Agent of such declaration of a Term Loan Default and demand for
payment (the “Term Loan Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Term Loan
Collateral Agent or any Term Loan Claimholder exercise any rights or remedies
(other than those under Section 3.3) with respect to the Revolving Credit
Primary Collateral (unless (i) the final step triggering the “one action rule”
or any similar legal provision in any applicable state has occurred and (ii) the
applicable Term Loan Claimholder has provided written notice to the Revolving
Credit Collateral Agent no later than five days prior to the commencement of
such final step of its exercise of any rights or remedies permitted hereunder)
if, notwithstanding the expiration of the Term Loan Standstill Period, the
Revolving Credit Collateral Agent or Revolving Credit Claimholders shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to all or any material portion of such Collateral or in any event
as to any specific assets constituting Revolving Credit Primary Collateral as to
which Revolving Credit Collateral Agent has commenced and is diligently pursuing
such rights or remedies (and to the extent that Revolving Credit Collateral
Agent or Revolving Credit Claimholders shall have commenced such action as to
such specific assets after the end of the Term Loan Standstill Period, Revolving
Credit Collateral Agent or Revolving Credit Claimholders shall have provided at
least three Business Days’ prior notice of such exercise to the Term Loan
Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder or any other exercise by the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder of any rights and remedies relating to the
Revolving Credit Primary Collateral, whether under the Revolving Credit Loan
Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders from
bringing or pursuing any Enforcement;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Term Loan Obligations of the Term Loan Claimholders shall
attach to the proceeds thereof subject to the relative priorities described in
Section 2.

(b) Until (i) the Discharge of Revolving Credit Obligations has occurred and
(ii) the Revolving Credit Agreement is no longer in effect, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their

 

17



--------------------------------------------------------------------------------

debt) and, in connection therewith (including voluntary Dispositions of
Revolving Credit Primary Collateral by the respective Grantors after a Revolving
Credit Default) make determinations regarding the release, disposition, or
restrictions with respect to the Revolving Credit Primary Collateral without any
consultation with or the consent of the Term Loan Collateral Agent or any Term
Loan Claimholder; provided, however, that the Lien securing the Term Loan
Obligations shall remain on the proceeds (other than those properly applied to
the Revolving Credit Obligations) of such Collateral released or disposed of
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the Revolving Credit Primary Collateral, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders may
enforce the provisions of the Revolving Credit Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
the Revolving Credit Primary Collateral upon foreclosure, to incur expenses in
connection with such sale or other disposition, and to exercise all the rights
and remedies of a secured creditor under the UCC and of a secured creditor under
the Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Term Loan Collateral Agent and any Term
Loan Claimholder may:

(1) file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action as is required in order to create, perfect, preserve or
protect its Lien on any of the Collateral, but not enforce its Lien or otherwise
exercise any rights or remedies with respect to any Revolving Credit Primary
Collateral upon a default or event of default or take any action that would be
adverse to the Liens of Revolving Credit Collateral Agent or interfere with the
exercise by Revolving Credit Collateral Agent of its rights or remedies with
respect to the Revolving Credit Primary Collateral or otherwise adverse to the
priority status of the Liens on the Revolving Credit Primary Collateral, or the
rights of the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders to exercise remedies in respect thereof or otherwise prohibited
hereunder;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Claimholders, including any claims secured by the Revolving Credit Primary
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non- bankruptcy law, in
each case not inconsistent with the terms of this Agreement;

 

18



--------------------------------------------------------------------------------

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Loan Obligations and
the Term Loan Primary Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Term Loan Standstill Period to the extent permitted
by Section 3.1(a)(1); provided that until the Discharge of Revolving Credit
Obligations, the proceeds of any Revolving Credit Primary Collateral are
delivered to the Revolving Credit Collateral Agent for application to the
Revolving Credit Obligations in accordance with Sections 4.1 and 4.2.

The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that it will not take or receive any Revolving Credit
Primary Collateral or any proceeds of such Collateral in connection with the
exercise of any right or remedy (including set-off or notification of account
debtors) with respect to any such Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Revolving Credit Obligations has occurred,
except as expressly provided in Sections 3.l(a), 6.3(c)(1) and this
Section 3.1(c), the sole right of the Term Loan Collateral Agent and the Term
Loan Claimholders with respect to the Revolving Credit Primary Collateral is to
hold a Lien on such Collateral pursuant to the Term Loan Collateral Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Revolving Credit Obligations
has occurred. Notwithstanding any provision of this Agreement to the contrary,
until the Discharge of Revolving Credit Obligations, all proceeds of Revolving
Credit Primary Collateral, from whatever source, and whether resulting from the
exercise of remedies or otherwise, shall be delivered to the Revolving Credit
Collateral Agent and applied in accordance with Sections 4.1 and 4.2, and the
Term Loan Collateral Agent and Term Loan Claimholders shall have no rights with
respect to such proceeds other than as set forth in the immediately preceding
sentence (and which such rights with respect to such proceeds shall be
extinguished upon the application of such proceeds to the payment of the
Revolving Credit Obligations in accordance with Section 4.1).

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(c)(1):

(1) the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, agrees that the Term Loan Collateral Agent and the Term Loan
Claimholders will not take any action that would hinder any exercise of remedies
under the Revolving Credit Loan Documents or that is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Revolving Credit Primary Collateral, whether by foreclosure or otherwise;

(2) the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, hereby waives any and all rights it or the Term Loan Claimholders
may have as a junior lien creditor or otherwise to object to the manner

 

19



--------------------------------------------------------------------------------

in which the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders seek to enforce or collect the Revolving Credit Obligations or the
Liens securing the Revolving Credit Obligations granted in any of the Revolving
Credit Loan Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the
Revolving Credit Collateral Agent or Revolving Credit Claimholders is adverse to
the interest of the Term Loan Claimholders; and

(3) the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Term Loan Collateral
Documents or any other Term Loan Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders with respect to the
Revolving Credit Primary Collateral as set forth in this Agreement and the
Revolving Credit Loan Documents.

(e) Except as otherwise specifically set forth in Sections 3.1(a) and (d) and
3.5, the Term Loan Collateral Agent and the Term Loan Claimholders may exercise
rights and remedies as unsecured creditors against any Grantor and may exercise
rights and remedies with respect to the Term Loan Primary Collateral, in each
case, in accordance with the terms of the Term Loan Documents and applicable
law; provided, however, that in the event that any Term Loan Claimholder becomes
a judgment Lien creditor in respect of Revolving Credit Primary Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Term Loan Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Revolving Credit
Obligations) as the other Liens securing the Term Loan Obligations are subject
to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Term Loan
Collateral Agent or any Term Loan Claimholders of the required payments of
interest, principal and other amounts owed in respect of the Term Loan
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Loan Collateral Agent or any Term Loan Claimholders of
rights or remedies as a secured creditor (including set-off or notification of
account debtors) or enforcement in contravention of this Agreement of any Lien
held by any of them and except as otherwise provided in Section 4.1 of this
Agreement. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders may have against the Grantors under the Revolving Credit Loan
Documents.

3.2 Exercise of Remedies — Restrictions on Revolving Credit Collateral Agent.

(a) Until (i) the Discharge of Term Loan Obligations has occurred and (ii) the
Term Loan Agreement is no long in effect, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders:

 

20



--------------------------------------------------------------------------------

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Term Loan Primary Collateral (including the exercise of any right of setoff,
notification of account debtors or any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder is a party) or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Revolving Credit Collateral Agent may exercise the
rights provided, for in Section 3.4 (with respect to any Equipment Access
Period) and may exercise any or all such other rights or remedies after the
passage of a period of at least 180 days has elapsed since the later of: (i) the
date on which the Revolving Credit Collateral Agent declared the existence of
any Revolving Credit Default and demanded the repayment of all the principal
amount of any Revolving Credit Obligations; and (ii) the date on which the Term
Loan Collateral Agent received notice from the Revolving Credit Collateral Agent
of such declaration of a Revolving Credit Default and demand for payment, (the
“Revolving Credit Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder exercise any rights
or remedies (other than those under Section 3.3) with respect to the Term Loan
Primary Collateral (unless (i) the final step triggering the “one action rule”
or any similar legal provision in any applicable state has occurred and (ii) the
applicable Revolving Credit Claimholder has provided written notice to the Term
Loan Collateral Agent no later than five days prior to the commencement of such
final step of its exercise of any rights or remedies permitted hereunder) if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Term Loan Collateral Agent or Term Loan Claimholders shall have commenced and be
diligently pursuing the exercise of their rights of remedies with respect to all
or any material portion of such Collateral or in any event as to any specific
assets constituting Term Loan Primary Collateral as to which Term Loan
Collateral Agent has commenced and is diligently pursuing such rights or
remedies (and to the extent that Term Loan Collateral Agent or Term Loan
Claimholders shall have commenced such action as to such specific assets after
the end of the Revolving Credit Standstill Period, Term Loan Collateral Agent or
Term Loan Claimholders shall have provided at least three Business Days’ prior
notice of such exercise to the Revolving Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Term Loan Collateral Agent or any Term Loan Claimholder or any
other exercise by the Term Loan Collateral Agent or any Term Loan Claimholder of
any rights and remedies relating to the Term Loan Primary Collateral, whether
under the Term Loan Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the Term Loan
Collateral Agent or the Term Loan Claimholders from bringing or pursuing any
Enforcement;

 

21



--------------------------------------------------------------------------------

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Revolving Credit Obligations of the Revolving Credit Claimholders
shall attach to the proceeds thereof subject to the relative priorities
described in Section 2.

(b) Until (i) the Discharge of Term Loan Obligations has occurred and (ii) the
Term Loan Agreement is no long in effect, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the Term
Loan Collateral Agent and the Term Loan Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and, in connection therewith (including voluntary Dispositions of
Term Loan Primary Collateral by the respective Grantors after a Term Loan
Default) make determinations regarding the release, disposition, or restrictions
with respect to the Term Loan Primary Collateral without any consultation with
or the consent of the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder; provided, however, that the Lien securing the Revolving Credit
Obligations shall remain on the proceeds (other than those properly applied to
the Term Loan Obligations) of such Collateral released or disposed of subject to
the relative priorities described in Section 2. In exercising rights and
remedies with respect to the Term Loan Primary Collateral, the Term Loan
Collateral Agent and the Term Loan Claimholders may enforce the provisions of
the Term Loan Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of the Term Loan Primary Collateral upon
foreclosure, to incur expenses in connection with such sale or other
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.

(c) Notwithstanding the foregoing, the Revolving Credit Collateral Agent and any
Revolving Credit Claimholder may:

(1) file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action as is required in order to create, perfect, preserve or
protect its Lien on any of the Collateral, but not enforce its Lien or otherwise
exercise any rights or remedies with respect to any Term Loan Primary Collateral
upon a default or event of default or take any action that would be adverse to
the Liens of Term Loan Collateral Agent or interfere with the exercise by Term
Loan Collateral Agent of its rights or remedies with respect to the Term Loan
Primary Collateral or otherwise adverse to the priority status of the Liens on
the Term Loan Primary Collateral, or the rights of the Term Loan Collateral
Agent or any of the Term Loan Claimholders to exercise remedies in respect
thereof or otherwise prohibited hereunder;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by

 

22



--------------------------------------------------------------------------------

any person objecting to or otherwise seeking the disallowance of the claims of
the Revolving Credit Claimholders, including any claims secured by the Term Loan
Primary Collateral, if any, in each case in accordance with the terms of this
Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non- bankruptcy law, in
each case not inconsistent with the terms of this Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Revolving Credit
Obligations and the Revolving Credit Primary Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(l); provided that until the Discharge of Term Loan
Obligations, the proceeds of any Term Loan Primary Collateral are delivered to
the Term Loan Collateral Agent for application to the Term Loan Obligations in
accordance with Sections 4.1 and 4.2.

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will not take or receive any Term Loan
Primary Collateral or any proceeds of such Collateral in connection with the
exercise of any right or remedy (including set-off notification of account
debtors) with respect to any such Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Term Loan Obligations has occurred, except as
expressly provided in Sections 3.2(a), 3.3, 6.3(c)(2) and this Section 3.2(c),
the sole right of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders with respect to the Term Loan Primary Collateral is to hold a Lien
on such Collateral pursuant to the Revolving Credit Collateral Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Term Loan Obligations has occurred.
Notwithstanding any provision of this Agreement to the contrary, until the
Discharge of Term Loan Obligations, all proceeds of Term Loan Primary
Collateral, from whatever source, and whether resulting from the exercise of
remedies or otherwise, shall be delivered to the Term Loan Collateral Agent and
applied in accordance with Sections 4.1 and 4.2, and the Revolving Credit
Collateral Agent and Revolving Credit Claimholders shall have no rights with
respect to such proceeds other than as set forth in the immediately preceding
sentence (and which such rights with respect to such proceeds shall be
extinguished upon the application of such proceeds to the payment of the Term
Loan Obligations in accordance with Section 4.1).

(d) Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, agrees that the Revolving Credit

 

23



--------------------------------------------------------------------------------

Collateral Agent and the Revolving Credit Claimholders will not take any action
that would hinder any exercise of remedies under the Term Loan Documents or that
is otherwise prohibited hereunder, including any sale, lease, exchange, transfer
or other disposition of the Term Loan Primary Collateral, whether by foreclosure
or otherwise;

(2) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor or otherwise to
object to the manner in which the Term Loan Collateral Agent or the Term Loan
Claimholders seek to enforce or collect the Term Loan Obligations or the Liens
securing the Term Loan Obligations granted in any of the Term Loan Documents or
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the Term Loan Collateral Agent or Term Loan
Claimholders is adverse to the interest of the Revolving Credit Claimholders;
and

(3) the Revolving Credit Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Revolving Credit Collateral
Documents or any other Revolving Credit Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Term Loan Collateral Agent or the Term Loan Claimholders with respect to the
Term Loan Primary Collateral as set forth in this Agreement and the Term Loan
Documents.

(e) Except as otherwise specifically set forth in Sections 3.2(a) and (d) and
3.5, the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
may exercise rights and remedies as unsecured creditors against any Grantor and
may exercise rights and remedies with respect to the Revolving Credit Primary
Collateral, in each case, in accordance with the terms of the Revolving Credit
Loan Documents and applicable law; provided, however, that in the event that any
Revolving Credit Claimholder becomes a judgment Lien creditor in respect of Term
Loan Primary Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Revolving Credit Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Term Loan Obligations) as the other Liens securing
the Revolving Credit Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders of the required payments
of interest, principal and other amounts owed in respect of the Revolving Credit
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders of rights or remedies as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Lien held by any of them
and except as otherwise provided in Section 4.1 of this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
Term Loan Collateral Agent or the Term Loan Claimholders may have against the
Grantors under the Term Loan Documents.

 

24



--------------------------------------------------------------------------------

3.3 Exercise of Remedies – Collateral Access Rights.

(a) The Revolving Credit Collateral Agent and Term Loan Collateral Agent agree
not to commence Enforcement until an Enforcement Notice has been given to the
other Agent. Subject to the provisions of Sections 3.1 and 3.2 above, either
Agent may join in any judicial proceedings commenced by the other Agent to
enforce Liens on the Collateral, provided that neither Agent, nor the Revolving
Credit Claimholders or Term Loan Claimholders, as the case may be, shall
interfere with the Enforcement actions of the other with respect to Collateral
in which such party has the priority Lien in accordance herewith.

(b) If the Revolving Credit Collateral Agent, or any agent or representative of
the Revolving Credit Collateral Agent, or any receiver, shall obtain possession
or physical control of any parcel of the Mortgaged Premises, the Revolving
Credit Collateral Agent shall promptly notify the Term Loan Collateral Agent of
that fact and the Term Loan Collateral Agent shall, within ten (10) Business
Days thereafter, notify the Revolving Credit Collateral Agent as to whether the
Term Loan Collateral Agent desires to exercise access rights under this
Agreement as to such parcel of the Mortgaged Premises, at which time the parties
shall confer in good faith to coordinate with respect to the Term Loan
Collateral Agent’s exercise of such access rights. Access rights may apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Mortgage Access Period may apply to each such property.

(c) Upon delivery of notice to the Revolving Credit Collateral Agent as provided
in Section 3.3(b), the Mortgage Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Mortgage Access Period as to any parcel
of such Mortgaged Premises, the Term Loan Collateral Agent and its agents,
representatives and designees shall have a non-exclusive right to have access
to, and a rent free right to use, the parcel of the Mortgaged Premises for the
purpose of arranging for and effecting the sale or other disposition of Term
Loan Primary Collateral, including the production, completion, packaging and
other preparation of such Term Loan Primary Collateral for sale or other
disposition. During any such Mortgage Access Period, the Term Loan Collateral
Agent and its representatives (and persons employed on their behalf) may
continue to operate, service, maintain, process and sell the Term Loan Primary
Collateral, as well as to engage in bulk sales of Term Loan Primary Collateral.
Term Loan Collateral Agent shall take proper care of any Revolving Credit
Primary Collateral that is used by Term Loan Collateral Agent during the
Mortgage Access Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by Term Loan Collateral Agent or its agents, representatives or
and Term Loan Collateral Agent shall comply with all applicable laws in
connection with its use or occupancy of any of the Revolving Credit Primary
Collateral. The Term Loan Collateral Agent and the Term Loan Claimholders shall
indemnify and hold harmless the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders for any injury or damage to Persons or property
caused by the acts or omissions of Persons under its control. The Term Loan
Collateral Agent and the Revolving Credit Collateral Agent shall cooperate and
use reasonable efforts to ensure that their activities during the Mortgage
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of the Revolving

 

25



--------------------------------------------------------------------------------

Credit Collateral Agent to show the Revolving Credit Primary Collateral to
prospective purchasers and to ready the Revolving Credit Primary Collateral for
sale.

(d) If any order or injunction is issued or stay is granted which prohibits the
Term Loan Collateral Agent from exercising its rights hereunder as to a parcel
of the Mortgaged Premises, then at the Term Loan Collateral Agent’s option, the
Mortgage Access Period granted to the Term Loan Collateral Agent under this
Section 3.3 for such parcel shall be stayed as to such parcel during the period
of such prohibition and shall continue thereafter as to such parcel for the
number of days remaining as required under this Section 3.3. If the Revolving
Credit Collateral Agent shall foreclose or otherwise sell any of the Revolving
Credit Primary Collateral, the Revolving Credit Collateral Agent will notify the
buyer thereof of the existence of this Agreement and that the buyer is acquiring
the Revolving Credit Primary Collateral subject to the terms of this Agreement
to the extent applicable.

(e) The Grantors hereby agree with the Agents that the Term Loan Collateral
Agent shall have access, during the Mortgage Access Period, as described herein
and each such Grantor that owns any of the Mortgaged Premises grants a
non-exclusive easement in gross over its property to permit the uses by the Term
Loan Collateral Agent contemplated by this Section 3.3. The Revolving Credit
Collateral Agent consents to such easement and to the recordation of a
collateral access easement agreement, in form and substance reasonably
acceptable to the Revolving Credit Collateral Agent, in the relevant real estate
records with respect to each parcel of Real Estate that is now or hereafter
subject to a Revolving Credit Mortgage. The Term Loan Collateral Agent agrees
that upon either a Discharge of Term Loan Obligations or the expiration of the
final Mortgage Access Period with respect to any parcel of property covered by a
Revolving Credit Mortgage, it shall, upon request, execute and deliver to the
Revolving Credit Collateral Agent, or if a Discharge of Revolving Credit
Obligations has occurred, to the respective Grantor, such documentation, in
recordable form, as may reasonably be requested to terminate any and all rights
with respect to such Mortgage Access Periods.

3.4 Exercise of Remedies – Intellectual Property Rights/Access to Information.

(a) The Term Loan Collateral Agent and each Grantor hereby grants (to the full
extent of their respective rights and interests) the Revolving Credit Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use, upon the occurrence and during the
continuation of a Revolving Credit Default, all of the Term Loan Primary
Collateral constituting Intellectual Property, to complete the sale of
inventory, the collection of accounts or other realization on any Revolving
Credit Primary Collateral and (b) a royalty free non-exclusive license (which
will be binding on any successor or assignee of the Intellectual Property) to
use any and all Intellectual Property at any time in connection with its
realization on any Revolving Credit Primary Collateral; provided, however, the
royalty free, rent free non-exclusive license and lease granted in clause
(a) shall immediately expire upon the sale, lease, transfer or other disposition
of such inventory, the collection of all accounts and the realization on any
other Revolving Credit Primary Collateral for which such Intellectual Property
is necessary or

 

26



--------------------------------------------------------------------------------

desirable. Notwithstanding anything to the contrary contained herein, any
purchaser or assignee of Revolving Credit Primary Collateral pursuant to the
exercise by Revolving Credit Collateral Agent of any of its rights or remedies
with respect thereto shall have the right to sell or otherwise dispose of any
such Revolving Credit Primary Collateral to which any such Intellectual Property
is affixed.

(b) If the Term Loan Collateral Agent, or any agent or representative of the
Term Loan Collateral Agent, or any receiver, shall obtain possession or physical
control of any Equipment for which the use of such Equipment is necessary or
desirable in connection with any Enforcement in respect of any Revolving Credit
Primary Collateral, the Term Loan Collateral Agent shall promptly notify the
Revolving Credit Collateral Agent of that fact and the Revolving Credit
Collateral Agent shall, within ten (10) Business Days thereafter, notify the
Term Loan Collateral Agent as to whether the Revolving Credit Collateral Agent
desires to exercise access and use rights under this Agreement as to such item
of Equipment, at which time the parties shall confer in good faith to coordinate
with respect to the Revolving Credit Collateral Agent’s exercise of such access
rights. Access rights may apply to differing items of Equipment at differing
times, in which case, a differing Equipment Access Period may apply to each such
property.

(c) Upon delivery of notice to the Term Loan Collateral Agent as provided in
Section 3.4(b), the Equipment Access Period shall commence for the subject
Equipment. During the Equipment Access Period for any such Equipment, the
Revolving Credit Collateral Agent and its agents, representatives and designees
shall have a non exclusive right to have access to, and a rent free right to
use, such Equipment for the purpose of arranging for and effecting the sale or
other disposition of Revolving Credit Primary Collateral. During any such
Equipment Access Period, the Revolving Credit Collateral Agent and its
representatives (and persons employed on their behalf) may continue to operate,
service, maintain, process and sell the Revolving Credit Primary Collateral, as
well as to engage in bulk sales of Revolving Credit Primary Collateral.
Revolving Credit Collateral Agent shall take proper care of the Equipment that
is used by Revolving Credit Collateral Agent during the Equipment Access Period
with respect thereto and repair and replace any damage (ordinary wear-and-tear
excepted) caused by Revolving Credit Collateral Agent or its agents,
representatives or designees and Revolving Credit Collateral Agent shall comply
with all applicable laws in connection with its use of any of the Term Loan
Primary Collateral. The Revolving Credit Collateral Agent and the Revolving
Credit Claimholders shall indemnify and hold harmless the Term Loan Collateral
Agent and the Term Loan Claimholders for any injury or damage to Persons or
property caused by the acts or omissions of it or Persons under its control. The
Revolving Credit Collateral Agent and the Term Loan Collateral Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Equipment Access Period as described above do not interfere materially with the
activities of the other as described above, including the right of the Term Loan
Collateral Agent to show the Term Loan Primary Collateral to prospective
purchasers and to ready the Term Loan Primary Collateral for sale.

(d) If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Collateral Agent from exercising any of its rights hereunder at
to

 

27



--------------------------------------------------------------------------------

Revolving Credit Primary Collateral for which the use of any Equipment is
necessary or desirable in connection with any Enforcement in respect of such
Revolving Credit Primary Collateral, then at the Revolving Credit Collateral
Agent’s option, the Equipment Access Period granted to the Revolving Credit
Collateral Agent under this Section 3.4 with respect to such Equipment shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.4. If the Term
Loan Collateral Agent shall foreclose or otherwise sell any of the Term Loan
Primary Collateral, the Term Loan Collateral Agent will notify the buyer thereof
of the existence of this Agreement and that the buyer is acquiring the Term Loan
Primary Collateral subject to the terms of this Agreement.

3.5 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, acknowledges and agrees that, to the extent the Term Loan
Collateral Agent or any Term Loan Claimholder exercises its rights of setoff
against any Grantor’s Deposit Accounts or Securities Accounts that constitute
Revolving Credit Primary Collateral, the amount of such setoff shall be deemed
to be the Revolving Credit Primary Collateral to be held and distributed
pursuant to Section 4.3; provided, however that the foregoing shall not apply to
any setoff by Term Loan Collateral Agent against any Term Loan Primary
Collateral to the extent applied to payment of Term Loan Obligations.

(b) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, acknowledges and agrees that, to the extent the
Revolving Credit Collateral Agent or any Revolving Credit Claimholder exercises
its rights of setoff against any Grantor’s Deposit Accounts or Securities
Accounts that constitute Term Loan Primary Collateral, the amount of such setoff
shall be deemed to be the Term Loan Primary Collateral to be held and
distributed pursuant to Section 4.3; provided, however that the foregoing shall
not apply to any setoff by Revolving Credit Collateral Agent against any
Revolving Credit Primary Collateral to the extent applied to payment of
Revolving Credit Obligations.

(c) Without prejudice to Sections 4.1 and 4.2, Term Loan Collateral Agent, for
itself and on behalf of the Term Loan Claimholders, also agrees that in the
event that any funds that are deposited in an account which is both (i) subject
to a Control Agreement and (ii) constitutes Revolving Credit Primary Collateral
are then applied to the Revolving Credit Obligations, such funds shall be
treated as Revolving Credit Primary Collateral and, unless the Revolving Credit
Collateral Agent has actual knowledge to the contrary, any claim that such funds
are proceeds of or otherwise constitute Term Loan Primary Collateral are, prior
to an issuance of an Enforcement Notice, waived by Term Loan Collateral Agent
and the Term Loan Claimholders.

(d) Without prejudice to Sections 4.1 and 4.2, Revolving Credit Collateral
Agent, for itself and on behalf of the Revolving Credit Claimholders, also
agrees that in the event that any funds that are deposited in an account which
is both (i) subject to a Control Agreement and (ii) constitutes Term Loan
Primary Collateral are then applied to

 

28



--------------------------------------------------------------------------------

the Term Loan Obligations, such funds shall be treated as Term Loan Primary
Collateral and, unless the Term Loan Collateral Agent has actual knowledge to
the contrary, any claim that such funds are proceeds of or otherwise constitute
Revolving Credit Primary Collateral are, prior to an issuance of an Enforcement
Notice, waived by Revolving Credit Collateral Agent and the Revolving Credit
Claimholders.

SECTION 4. Payments.

4.1 Application of Proceeds.

(a) So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, and whether prior to or following the issuance of any
Enforcement Notice, all Revolving Credit Primary Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Collateral upon the exercise of remedies by the Revolving Credit Collateral
Agent or Revolving Credit Claimholders, shall be applied by the Revolving Credit
Collateral Agent to the Revolving Credit Obligations in such order as specified
in the relevant Revolving Credit Loan Documents except to the extent funds in
certain bank accounts may be applied to Term Loan Obligations as provided in
Section 3.5(d) above. Upon the Discharge of Revolving Credit Obligations and the
termination of the Revolving Credit Agreement, except otherwise required by
applicable law, the Revolving Credit Collateral Agent shall deliver to the Term
Loan Collateral Agent any Collateral and proceeds of Collateral held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Term Loan
Collateral Agent to the Term Loan Obligations in such order as specified in the
Term Loan Collateral Documents.

(b) So long as the Discharge of Term Loan Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, and whether prior to or following the issuance of any Enforcement
Notice, all Term Loan Primary Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Term Loan Collateral Agent or
Term Loan Claimholders, shall be applied by the Term Loan Collateral Agent to
the Term Loan Obligations in such order as specified in the relevant Term Loan
Documents, except to the extent funds in certain bank accounts may be applied to
Revolving Credit Obligations as provided in Section 3.5(c) above. Upon the
Discharge of Term Loan Obligations and the termination of the Term Loan
Agreement, except as otherwise required by applicable law, the Term Loan
Collateral Agent shall deliver to the Revolving Credit Collateral Agent any
Collateral and proceeds of Collateral held by it in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct to be applied by the Revolving Credit Collateral Agent to the
Revolving Credit Obligations in such order as specified in the Revolving Credit
Collateral Documents.

4.2 Payments Over in Violation of Agreement. So long as neither the Discharge of
Revolving Credit Obligations nor the Discharge of Term Loan Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been

 

29



--------------------------------------------------------------------------------

commenced by or against any Grantor, any Collateral or proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by either Agent or any Term Loan Claimholders or
Revolving Credit Claimholders in connection with the exercise of any right or
remedy (including set-off or notification of account debtors) relating to the
Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the appropriate Agent for the benefit of the
Term Loan Claimholders or the Revolving Credit Claimholders, as the case may be,
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Agent is hereby authorized by
the other Agent to make any such endorsements as agent for the other Agent or
any Term Loan Claimholders or Revolving Credit Claimholders, as the case may be.
This authorization is coupled with an interest and is irrevocable until the
Discharge of Revolving Credit Obligations and Discharge of Term Loan
Obligations.

4.3 Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Loan Documents and (b) the Term Loan Collateral Agent or the Term Loan
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
Term Loan Obligations to the extent provided for in the Term Loan Documents.

SECTION 5. Other Agreements.

5.1 Releases.

(a) (i) If in connection with the exercise of the Revolving Credit Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.1 or
at any time after any Revolving Credit Default in connection with the
realization of any Revolving Credit Primary Collateral, the Revolving Credit
Collateral Agent, for itself or on behalf of any of the Revolving Credit
Claimholders, releases any of its Liens on any part of the Revolving Credit
Primary Collateral, then (A) the Term Loan Collateral Agent, for itself or for
the benefit of the Term Loan Claimholders, shall be deemed to have consented
under the Term Loan Documents to such sale or other disposition and (B) the
Liens, if any, of the Term Loan Collateral Agent, for itself or for the benefit
of the Term Loan Claimholders, on the Revolving Credit Primary Collateral sold
or disposed of in connection with such exercise, shall be automatically,
unconditionally and simultaneously released. The Term Loan Collateral Agent, for
itself or on behalf of any such Term Loan Claimholders, hereby authorizes the
filing of UCC amendments or termination statements to reflect such release and
shall promptly execute and deliver to the Revolving Credit Collateral Agent or,
with the approval of the Revolving Credit Collateral Agent, such Grantor, other
documents as the Revolving Credit Collateral Agent or such Grantor may request
to effectively confirm such release.

(ii) If in connection with the exercise of the Term Loan Collateral Agent’s
remedies in respect of any Collateral as provided for in Section 3.2 or at any
time after any Term Loan Default in connection with the realization of any Term
Loan Primary

 

30



--------------------------------------------------------------------------------

Collateral, the Term Loan Collateral Agent, for itself or on behalf of any of
the Term Loan Claimholders, releases any of its Liens on any part of the Term
Loan Primary Collateral, then (A) the Revolving Credit Collateral Agent, for
itself or for the benefit of the Revolving Credit Claimholders, shall be deemed
to have consented under the Revolving Credit Documents to such sale or other
disposition and (B) the Liens, if any, of the Revolving Credit Collateral Agent,
for itself or for the benefit of the Revolving Credit Claimholders, on the Term
Loan Primary Collateral sold or disposed of in connection with such exercise,
shall be automatically, unconditionally and simultaneously released. The
Revolving Credit Collateral Agent, for itself or on behalf of any such Revolving
Credit Claimholders, hereby authorizes the filing of UCC amendments or
termination statements to reflect such release and shall promptly execute and
deliver to the Term Loan Collateral Agent or, with the approval of Term Loan
Collateral Agent, such Grantor such other documents as the Term Loan Collateral
Agent or such Grantor may request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Loan Documents and the Term Loan
Documents (other than in connection with the exercise of the respective Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2 or at any time after any Revolving Credit Default or Term Loan Default,
as applicable, in connection with the realization of any Revolving Credit
Primary Collateral or Term Loan Primary Collateral, as applicable), (i) the
Revolving Credit Collateral Agent, for itself or on behalf of any of the
Revolving Credit Claimholders, releases any of its Liens on any part of the
Revolving Credit Primary Collateral, in each case other than (A) in connection
with the Discharge of Revolving Credit Obligations or (B) after the occurrence
and during the continuance of a Term Loan Default, then the Liens, if any, of
the Term Loan Collateral Agent, for itself or for the benefit of the Term Loan
Claimholders, on such Collateral shall be automatically, unconditionally and
simultaneously released, and (ii) the Term Loan Collateral Agent, for itself or
on behalf of any of the Term Loan Claimholders, releases any of its Liens on any
part of the Term Loan Primary Collateral, in each case other than (A) in
connection with the Discharge of Term Loan Obligations or (B) after the
occurrence and during the continuance of a Revolving Credit Default, then the
Liens, if any, of the Revolving Credit Collateral Agent, for itself or for the
benefit of the Revolving Credit Claimholders, on such Collateral (or, if such
Collateral includes Capital Stock of any Subsidiary, the Liens on Collateral
owned by such Subsidiary) shall be automatically, unconditionally and
simultaneously released. The Revolving Credit Collateral Agent and Term Loan
Collateral Agent, each for itself and on behalf of any such Revolving Credit
Claimholders or Term Loan Claimholders, as the case may be, promptly shall
execute and deliver to the other Agent or such Grantor such termination
statements, releases and other documents as the other Agent or such Grantor may
request to effectively confirm such release.

(c) Until the Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations shall occur, the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, and the Term Loan Collateral
Agent, for itself and on behalf of the Term Loan Claimholders, as the case may
be, hereby irrevocably constitutes and appoints the other Agent and any officer
or agent of the other Agent, with

 

31



--------------------------------------------------------------------------------

full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the other Agent or
such holder or in the Agent’s own name, from time to time in such Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

(d) Until the Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations shall occur, to the extent that the Agents or the Revolving
Credit Claimholders or the Term Loan Claimholders (i) have released any Lien on
Collateral and such Lien is later reinstated or (ii) obtain any new liens from
any Grantor, then the other Agent, for itself and for the Revolving Credit
Claimholders or Term Loan Claimholders, as the case may be, shall be granted a
Lien on any such Collateral, subject to the lien priority provisions of this
Agreement.

5.2 Insurance.

(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Loan Documents, (i) the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Primary
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral; (ii) all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to such Collateral and .to the extent required by the Revolving Credit
Loan Documents shall be paid to the Revolving Credit Collateral Agent for the
benefit of the Revolving Credit Claimholders pursuant to the terms of the
Revolving Credit Loan Documents (including, without limitation, for purposes of
cash collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the rights of the
Grantors under the Term Loan Documents, to the Term Loan Collateral Agent for
the benefit of the Term Loan Claimholders to the extent required under the Term
Loan Collateral Documents and then, to the extent no Term Loan Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct,
and (iii) if the Term Loan Collateral Agent or any Term Loan Claimholders shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such proceeds over to the Revolving Credit Collateral
Agent in accordance with the terms of Section 4.2.

(b) Unless and until the Discharge of Term Loan Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Term Loan
Documents, (i) the Term Loan Collateral Agent and the Term Loan Claimholders
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the Term Loan Primary Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Collateral;
(ii) all proceeds of any such policy and any such award (or any

 

32



--------------------------------------------------------------------------------

payments with respect to a deed in lieu of condemnation) if in respect to such
Collateral and to the extent required by the Term Loan Documents shall be paid
to the Term Loan Collateral Agent for the benefit of the Term Loan Claimholders
pursuant to the terms of the Term Loan Documents and thereafter, to the extent
no Term Loan Obligations are outstanding, and subject to the rights of the
Grantors under the Revolving Credit Documents, to the Revolving Credit
Collateral Agent for the benefit of the Revolving Credit Claimholders to the
extent required under the Revolving Credit Collateral Documents and then, to the
extent no Revolving Credit Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Term Loan Collateral Agent in accordance
with the terms of Section 4.2.

(c) To effectuate the foregoing, the Agents shall each receive separate lender’s
loss payable endorsements naming themselves as loss payee and additional
insured, as their interests may appear, with respect to policies which insure
Collateral hereunder. To the extent any proceeds are received for business
interruption or for any liability or indemnification and those proceeds are not
compensation for a casualty loss with respect to the Term Loan Primary
Collateral, such proceeds shall first be applied to repay the Revolving Credit
Obligations and then be applied, to the extent required by the Term Loan
Documents, to the Term Loan Obligations.

5.3 Amendments to Revolving Credit Loan Documents and Term Loan Documents;
Refinancing.

(a) The Term Loan Documents may be amended, supplemented or otherwise modified
in accordance with their terms and the Term Loan Agreement may be Refinanced, in
each case, without notice to, or the consent of the Revolving Credit Collateral
Agent or the Revolving Credit Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that the
holders of such Refinancing debt bind themselves in a writing addressed to the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders to the
terms of this Agreement and any such amendment, supplement, modification or
Refinancing shall not:

(1) increase the sum of the then outstanding aggregate principal amount of the
Term Loan Agreement in excess of the Term Loan Cap Amount;

(2) increase the “Applicable Margin” or similar component of any interest rate
on any tranche thereof by more than 3% per annum (excluding increases resulting
from the accrual of interest at the default rate) or increase the aggregate
amount of any fees (other than one-time fees or fees charged in respect of
amendments, waivers or consents) by more than $100,000 in any twelve (12) month
period), or frequency of payments (except that the Company may increase the
frequency of payment of any fees from quarterly to monthly), of any fees
provided for the in the Term Loan Agreement;

 

33



--------------------------------------------------------------------------------

(3) shorten the scheduled maturity of the Term Loan Agreement or any Refinancing
thereof;

(4) modify (or have the effect of a modification of) the terms of payment,
including the regularly scheduled payments of principal or mandatory prepayment
provisions of the Term Loan Agreement, in a manner that increases the amount or
frequency of any such payments, or requires additional mandatory prepayments or
limits the rights of Grantors with respect thereto, except that Company may
modify such terms of payment to increase the aggregate amount of regularly
scheduled payments of principal in any year in respect thereof by no more than
$500,000 in any year; or

(5) in any manner adverse to the Revolving Credit Claimholders, modify (or have
the effect of a modification of) the granting clauses (and the exclusions
therefrom) of any Term Loan Collateral Document (or the definitions of the terms
contained in any such granting clauses).

(b) The Revolving Credit Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Revolving Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Term Loan Collateral Agent or the Term Loan Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves in
a writing addressed to the Term Loan Collateral Agent and the Term Loan
Claimholders to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall not:

(1) increase the sum of the then outstanding aggregate principal amount of the
Revolving Credit Agreement in excess of the Revolving Credit Cap Amount;

(2) increase the “Applicable Margin” or similar component of any interest rate
by more than 3% per annum (excluding increases resulting from the accrual of
interest at the default rate) or increase the aggregate amount of any fees
(other than one-time fees or fees charged in respect of amendments, waivers or
consents) by more than $100,000 in any twelve (12) month period), or frequency
of payments (except that the Company may increase the frequency of payment of
any fees from quarterly to monthly), of any fees provided for the in the
Revolving Credit Agreement;

(3) shorten the scheduled maturity of the Revolving Credit Agreement or any
Refinancing thereof;

(4) modify (or have the effect of a modification of) the terms of payment,
including the regularly scheduled payments of principal or mandatory prepayment
provisions of the Revolving Credit Agreement, in a manner that increases the
amount or frequency of any such payments, or requires additional mandatory
prepayments or limits the rights of Grantors with respect thereto; or

 

34



--------------------------------------------------------------------------------

(5) in any manner adverse to the Term Loan Claimholders, modify (or have the
effect of a modification of) the granting clauses (and the exclusions therefrom)
of any Revolving Credit Collateral Document (or the definitions of the terms
contained in any such granting clauses).

(c) The Revolving Credit Collateral Agent and the Term Loan Collateral Agent
shall each use good faith efforts to notify the other party of any written
amendment or modification to the Revolving Credit Agreement or the Term Loan
Agreement, but the failure to do so shall not create a cause of action against
the party failing to give such notice or create any claim or right on behalf of
any third party.

5.4 Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “Pledged Collateral”) as
collateral agent for the Revolving Credit Claimholders or the Term Loan
Claimholders, as the case may be, and as bailee for the other Agent (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
solely for the purpose of perfecting the security interest granted under the
Revolving Credit Loan Documents and the Term Loan Documents, respectively,
subject to the terms and conditions of this Section 5.4.

(b) Neither Agent shall have any obligation whatsoever to the other Agent, to
any Revolving Credit Claimholder, or to any Term Loan Claimholder to ensure that
the Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities of the respective Agents under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Revolving Credit Obligations or Discharge of Term Loan Obligations,
as the case may be, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.4 shall have by reason of
the Revolving Credit Loan Documents, the Term Loan Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Agent, or
any Revolving Credit Claimholders or any Term Loan Claimholders.

(d) Upon the Discharge of Revolving Credit Obligations or the Discharge of Term
Loan Obligations, as the case may be, except as otherwise required by applicable
law, the Agent under the credit facility which has been discharged shall
(i) deliver the remaining Pledged Collateral (if any) together with any
necessary endorsements, first, to the other Agent to the extent the other
Obligations remain outstanding, and second, to the applicable Grantor to the
extent no Revolving Credit Obligations or Term Loan Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral) and (ii) take all other action reasonably
requested by the other Agent in connection with the other Agent

 

35



--------------------------------------------------------------------------------

obtaining a first-priority security interest in the Revolving Credit Primary
Collateral (in the case of the Term Loan Collateral Agent upon the Discharge of
the Revolving Credit Obligations) or the Term Loan Primary Collateral (in the
case of the Revolving Credit Collateral Agent upon the Discharge of the Term
Loan Obligations), as the case may be, to the extent that the other Agent is
entitled to a first-priority security interest therein at the expense of such
other Agent and subject to such other liens that may have priority over the
security interest of such other Agent or as a court of competent jurisdiction
may otherwise direct.

(e) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Collateral
Agent shall be entitled to deal with the Pledged Collateral or Collateral within
its “control” in accordance with the terms of this Agreement and other Revolving
Credit Loan Documents, but only to the extent that such Collateral constitutes
Revolving Credit Primary Collateral, as if the Liens of the Term Loan Collateral
Agent and Term Loan Claimholders did not exist and (ii) so long as the Discharge
of Term Loan Obligations has not occurred, the Term Loan Collateral Agent shall
be entitled to deal with the Pledged Collateral or Collateral within its
“control” in accordance with the terms of this Agreement and other Term Loan
Documents, but only to the extent that such Collateral constitutes Term Loan
Primary Collateral, as if the Liens of the Revolving Credit Collateral Agent and
Revolving Credit Claimholders did not exist.

(f) The parties hereto acknowledge that certain third parties, including without
limitation, landlords, insurance companies, depository institutions and
securities and commodities intermediaries (collectively, the “Third Parties”)
have executed and delivered in favor of the Revolving Credit Collateral Agent
and the Term Loan Collateral Agent certain agreements, instruments and other
documents (including, without limitation, landlord waivers, insurance
endorsements, lockbox agreements and control agreements) (collectively, the
“Third Party Agreements”) pursuant to which, among other things, either the
Revolving Credit Collateral Agent or the Term Loan Collateral Agent (such party
being referred to as the “Superior Lienholder”) shall be entitled to deliver
notices to such Third Parties, cause such Third Parties to take certain action
(or consent to the taking of such actions) or otherwise exercise rights and
remedies under such Third Party Agreements. The parties hereto hereby agree
that, until the Discharge of Revolving Credit Obligations, the Superior
Lienholder shall be the Revolving Credit Collateral Agent. Promptly upon the
Discharge of Revolving Credit Obligations, the Revolving Credit Collateral Agent
shall deliver a written notice to each Third Party stating that the Term Loan
Collateral Agent is now the Superior Lienholder, that the Revolving Credit
Collateral Agent is no longer entitled to deliver any consents under such Third
Party Agreements and such other information required by the relevant Third Party
Agreements necessary to permit the Term Loan Collateral Agent to exercise any
rights or take any action reserved for the Superior Lienholder thereunder.

5.5 When Discharge of Revolving Credit Obligations and Discharge of Term Loan
Obligations Deemed to Not Have Occurred. If concurrently with the Discharge of
Revolving Credit Obligations or the Discharge of Term Loan Obligations, the
Company thereafter enters into any Refinancing of any Revolving Credit
Obligation or Term Loan

 

36



--------------------------------------------------------------------------------

Obligation as the case may be, which Refinancing is permitted by both the Term
Loan Documents and the-Revolving Credit Loan Documents, then such Discharge of
Revolving Credit Obligations or the Discharge of Term Loan Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Obligations or the Discharge of Term
Loan Obligations) and, from and after the date on which the New Debt Notice is
delivered to the appropriate Agent in accordance with the next sentence, the
obligations under such Refinancing shall automatically be treated as Revolving
Credit Obligations or Term Loan Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the Revolving Credit Collateral Agent or Term
Loan Collateral Agent, as the case may be, under such new Revolving Credit Loan
Documents or new Term Loan Documents shall be the Revolving Credit Collateral
Agent or the Term Loan Collateral Agent for all purposes of this Agreement. Upon
receipt of a notice (the “New Debt Notice”) stating that the Company has entered
into new Revolving Credit Loan Documents or new Term Loan Documents (which
notice shall include a complete copy of the relevant new documents and provide
the identity of the new collateral agent, such agent, the “New Agent”), the
other Agent shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or such
New Agent shall reasonably request in order to provide to the New Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (b) deliver to the New Agent any Pledged
Collateral (that is Term Loan Primary Collateral, in the case of a New Agent
that is the agent under any new Term Loan Documents or that is Revolving Credit
Primary Collateral, in the case of a New Agent that is the agent under any new
Revolving Credit Loan Documents) held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral). The New Agent shall agree in a writing addressed to the other Agent
and the Revolving Credit Claimholders or the Term Loan Claimholders, as the case
may be, to be bound by the terms of this Agreement. If the new Revolving Credit
Obligations under the new Revolving Credit Loan Documents or the new Term Loan
Obligations under the new Term Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the other Obligations,
then the other Obligations shall be secured at such time by a second priority
Lien on such assets to the same extent provided in the Revolving Credit Loan
Documents, Term Loan Collateral Documents and this Agreement.

5.6 Purchase Right.

(a) Without prejudice to the enforcement of the Term Loan Claimholders’
remedies, the Term Loan Claimholders agree at any time following an acceleration
of the Term Loan Obligations in accordance with the terms of the Term Loan
Agreement, the Term Loan Claimholders will offer the Revolving Credit
Claimholders the option to purchase the entire aggregate amount of outstanding
Term Loan Obligations at par (without regard to any prepayment penalty or
premium), without warranty or representation or recourse, on a pro rata basis
across Term Loan Claimholders. The Revolving Credit Claimholders shall
irrevocably accept or reject such offer within ten (10) Business Days of the
receipt thereof and the parties shall endeavor to close promptly thereafter. If
the Revolving Credit Claimholders accept such offer, it shall be exercised

 

37



--------------------------------------------------------------------------------

pursuant to documentation mutually acceptable to each of the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent. If the Revolving
Credit Claimholders reject such offer (or do not so irrevocably accept such
offer within the required timeframe), the Term Loan Claimholders shall have no
further obligations pursuant to this Section 5.6 and may take any further
actions in their sole discretion in accordance with the Term Loan Documents and
this Agreement.

(b) Without prejudice to the enforcement of the Revolving Credit Claimholders’
remedies, the Revolving Credit Claimholders agree at any time following an
acceleration of the Revolving Credit Obligations in accordance with the terms of
the Revolving Credit Agreement, the Revolving Credit Claimholders will offer the
Term Loan Claimholders the option to purchase the entire aggregate amount of
outstanding Revolving Credit Obligations (including unfunded commitments under
the Revolving Credit Agreement) at par (without regard to any prepayment penalty
or premium), without warranty or representation or recourse, on a pro rata basis
across Revolving Credit Claimholders. The Term Loan Claimholders shall
irrevocably accept or reject such offer within ten (10) Business Days of the
receipt thereof and the parties shall endeavor to close promptly thereafter. If
the Term Loan Claimholders accept such offer, it shall be exercised pursuant to
documentation mutually acceptable to each of the Revolving Credit Collateral
Agent and the Term Loan Collateral Agent. If the Term Loan Claimholders reject
such offer (or do not so irrevocably accept such offer within the required
timeframe), the Revolving Credit Claimholders shall have no further obligations
pursuant to this Section 5.6 and may take any further actions in their sole
discretion in accordance With the Revolving Credit Loan Documents and this
Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
on which the Revolving Credit Collateral Agent or any other creditor has a Lien
or to permit any Grantor to obtain financing, whether from the Revolving Credit
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”) then the Term Loan Collateral Agent, on
behalf of itself and the Term Loan Claimholders, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) it is on
commercially reasonable terms, (ii) the aggregate principal amount of the DIP
Financing plus the aggregate outstanding principal amount of Revolving Credit
Obligations plus the aggregate undrawn amount of any letters of credit issued
and not reimbursed under the Revolving Credit Agreement does not exceed the
Revolving Credit Cap Amount, (iii) the Term Loan Collateral Agent and the Term
Loan Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
inconsistent with the terms of this Agreement that are materially prejudicial to
their interests in the Term Loan Primary Collateral, and (iv) the terms of the

 

38



--------------------------------------------------------------------------------

DIP Financing or the order for the use of Cash Collateral (A) do not compel the
applicable Grantor to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, and (C) require that any Lien on the
Term Loan Primary Collateral to secure such DIP Financing or rights in
connection with the use of Cash Collateral are subordinate to the Lien of the
Term Loan Collateral Agent with respect thereto: To the extent the Liens
securing the Revolving Credit Obligations are subordinated to or pan passu with
such DIP Financing which meets the requirements of clauses (i) through
(iv) above, the Term Loan Collateral Agent will subordinate its Liens in the
Revolving Credit Primary Collateral to the Liens securing such DIP Financing
(and all Obligations relating thereto) and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Revolving Credit Collateral Agent or to the extent permitted by Section 6.3).

(b) Until the Discharge of Term Loan Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Term Loan
Collateral Agent shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code) on which the Term Loan
Collateral Agent or any other creditor has a Lien or to permit any Grantor to
obtain DIP Financing, then the Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) it is on
commercially reasonable terms, (ii) the aggregate principal amount of the DIP
Financing plus the aggregate outstanding principal amount of Term Loan
Obligations does not exceed the Term Loan Cap Amount, (iii) the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders retain the right to
object to any ancillary agreements or arrangements regarding the Cash Collateral
use or the DIP Financing that is inconsistent with the terms of this Agreement
that are materially prejudicial to their interests in the Revolving Credit
Primary Collateral, and (iv) the terms of the DIP Financing or the use of Cash
Collateral (a) do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (b) do not expressly require the liquidation of the Collateral prior
to a default under the DIP Financing documentation or Cash Collateral order, and
(c) require that any Lien on the Revolving Credit Primary Collateral (including
assets arising after the commencement of any Insolvency or Liquidation
Proceeding) to secure such DIP Financing or rights in connection with such use
of Cash Collateral are subordinate to the Lien and rights of the Revolving
Credit Collateral Agent with respect thereto and the rights to collections and
cash proceeds of Revolving Credit Primary Collateral of the Revolving Credit
Collateral Agent continue post-petition. To the extent the Liens securing the
Term Loan Obligations are subordinated to or pan passu with such DIP Financing
which meets the requirements of clauses (i) through (iv) above, the Revolving
Credit Collateral Agent will subordinate its Liens in the Term Loan Primary
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Term Loan Collateral
Agent or to the extent permitted by Section 6.3).

 

39



--------------------------------------------------------------------------------

6.2 Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Credit Obligations has occurred, the Term
Loan Collateral Agent, on behalf of itself and the Term Loan Claimholders,
agrees that none of them shall seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Revolving Credit Primary Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Revolving Credit Collateral Agent,
unless a motion for adequate protection permitted under Section 6.3 has been
denied by the bankruptcy court (provided that, for the avoidance of doubt, upon
the granting of any relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Revolving Credit Primary
Collateral, the terms and provisions of Section 3 shall continue to apply).
Nothing contained herein shall be construed to in anyway limit the right of the
Revolving Credit Collateral Agent to object to any motion or other application
by the Term Loan Collateral Agent seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Revolving Credit Primary Collateral.

(b) Until the Discharge of Term Loan Obligations has occurred, the Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Term Loan Primary Collateral, without
the prior written consent of the Term Loan Collateral Agent, unless a motion for
adequate protection permitted under Section 6.3 has been denied by the
bankruptcy court (provided that, for the avoidance of doubt, upon the granting
of any relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Revolving Credit Primary Collateral,
the terms and provisions of Section 3 shall continue to apply). Nothing
contained herein shall be construed to in any way limit the right of the Term
Loan Collateral Agent to object to any motion or other application by the
Revolving Credit Collateral Agent seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Term
Loan Primary Collateral.

6.3 Adequate Protection.

(a) The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders for adequate protection with respect to the Revolving Credit
Primary Collateral; provided that (A) such adequate protection claim shall not
seek the creation of any iien over additional assets or property of any Grantor
other than with respect to assets or property that constitute Revolving Credit
Collateral and (B) if such additional assets or property shall also constitute
Term Loan Primary Collateral, (i) a Lien shall have been created in favor of the
Term Loan Claimholders in respect of such Collateral and (ii) the Lien in favor
of

 

40



--------------------------------------------------------------------------------

the Revolving Credit Claimholders shall be subordinated to the extent set forth
in this Agreement; or

(2) any objection by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders to any motion, relief, action or proceeding based on the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders claiming
a lack of adequate protection; provided that (A) such adequate protection claim
shall not seek the creation of any Lien over additional assets or property of
any Grantor other than with respect to assets or property that constitute Term
Loan Collateral and (B) if such additional assets or property shall also
constitute Revolving Credit Primary Collateral, (i) a Lien shall have been
created in favor of the Revolving Credit Claimholders in respect of such
Collateral and (ii) the Lien in favor of the Term Loan Claimholders shall be
subordinated to the extent set forth in this Agreement.

(b) The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1) any request by the Term Loan Collateral Agent or the Term Loan Claimholders
for adequate protection with respect to the Term Loan Primary Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Term Loan Collateral and (B) if
such additional assets or property shall also constitute Revolving Credit
Primary Collateral, (i) a Lien shall have been created in favor of the Revolving
Credit Claimholders in respect of such Collateral and (ii) the Lien in favor of
the Term Loan Claimholders shall be subordinated to the extent set forth in this
Agreement; or

(2) any objection by the Term Loan Collateral Agent or the Term Loan
Claimholders to any motion, relief, action or proceeding based on the Term Loan
Collateral Agent or the Term Loan Claimholders claiming a lack of adequate
protection; provided that (A) such adequate protection claim shall not seek the
creation of any Lien over additional assets or property of any Grantor other
than with respect to assets or property that constitute Revolving Credit
Collateral and (B) if such additional assets or property shall also constitute
Term Loan Primary Collateral, (i) a Lien shall have been created in favor of the
Term Loan Claimholders in respect of such Collateral and (ii) the Lien in favor
of the Revolving Credit Claimholders shall be subordinated to the extent set
forth in this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the Revolving Credit Primary

 

41



--------------------------------------------------------------------------------

Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Revolving Credit Primary
Collateral) in connection with any Cash Collateral use or DIP Financing, then
the Term Loan Collateral Agent, on behalf of itself or any of the Term Loan
Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the Revolving
Credit Obligations and such Cash Collateral use or DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens of the Term
Loan Collateral Agent on Revolving Credit Primary Collateral;

(2) if the Term Loan Claimholders (or any subset thereof) are granted adequate
protection with respect to the Term Loan Primary Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Term Loan Primary Collateral) in connection with any
Cash Collateral use or DIP Financing, then the Revolving Credit Collateral
Agent, on behalf of itself or any of the Revolving Credit Claimholders, may seek
or request adequate protection with respect to its interests in such Collateral
in the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Term Loan Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Revolving Credit Collateral Agent on Term
Loan Primary Collateral;

(3) in the event the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, seeks or requests adequate protection
in respect of Revolving Credit Primary Collateral and such adequate protection
is granted in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Revolving Credit Primary
Collateral), then the Revolving Credit Collateral Agent, on behalf of itself and
any of the Revolving Credit Claimholders, agrees that the Term Loan Collateral
Agent may also be granted a Lien on the same additional collateral as security
for the Term Loan Obligations and for any Cash Collateral use or DIP Financing
provided by the Term Loan Claimholders, and the Term Loan Collateral Agent, on
behalf of itself and any of the Term Loan Claimholders, agrees that any Lien on
such additional collateral securing the Term Loan Obligations shall be
subordinated to the Liens on such collateral securing the Revolving Credit
Obligations, any such DIP Financing provided by the Term Loan Claimholders (and
all Obligations relating thereto) and to any other Liens granted to the Term
Loan Claimholders as adequate protection, all on the same basis as the other
Liens of the Term Loan Collateral Agent on Revolving Credit Primary Collateral;
and

(4) in the event the Term Loan Collateral Agent, on behalf of itself or any of
the Term Loan Claimholders, seeks or requests adequate protection in respect of
Term Loan Primary Collateral and such adequate protection is granted in the form
of additional collateral (even if such collateral is not of a type which would
otherwise have constituted Term Loan Primary Collateral), then the Term Loan
Collateral Agent, on behalf of itself and any of the Term Loan Claimholders,

 

42



--------------------------------------------------------------------------------

agrees that the Revolving Credit Collateral Agent may also be granted a Lien on
the same additional collateral as security for the Revolving Credit Obligations
and for any Cash Collateral use or DIP Financing provided by the Revolving
Credit Claimholders, and the Revolving Credit Collateral Agent, on behalf of
itself and any of the Revolving Credit Claimholders, agrees that any Lien on
such additional collateral securing the Revolving Credit Obligations shall be
subordinated to the Liens on such collateral securing the Term Loan Obligations,
any such DIP Financing provided by the Revolving Credit Claimholders (and all
Obligations relating thereto) and to any other Liens granted to the Revolving
Credit Claimholders as adequate protection, all on the same basis as the other
Liens of the Revolving Credit Collateral Agent on Term Loan Primary Collateral.

(d) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to (i) the Revolving Credit Primary
Collateral, nothing herein shall limit the rights of the Term Loan Collateral
Agent or the Term Loan Claimholders from seeking adequate protection with
respect to their rights in the Term Loan Primary Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Term Loan Primary
Collateral, nothing herein shall limit the rights of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders from seeking adequate
protection with respect to their rights in the Revolving Credit Primary
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

6.4 Avoidance Issues. If any Revolving Credit Claimholder or Term Loan
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Term Loan Obligations, as
the case may be (a “Recovery”), then such Revolving Credit Claimholders or Term
Loan Claimholders shall be entitled to a reinstatement of Revolving Credit
Obligations or the Term Loan Obligations, as the case may be, with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.

6.5 Reserved.

6.6 Post-Petition Interest.

(a) Neither the Term Loan Collateral Agent nor any Term Loan Claimholder shall
oppose or seek to challenge any claim by the Revolving Credit Collateral Agent
or any Revolving Credit Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Revolving Credit Obligations consisting of
Post-Petition Interest, fees or expenses to the extent of the value of the Lien
securing any Revolving Credit Claimholder’s claim, without regard to the
existence of the Lien of the Term Loan Collateral Agent on behalf of the Term
Loan Claimholders on the Collateral.

 

43



--------------------------------------------------------------------------------

(b) Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by the Term Loan
Collateral Agent or any Term Loan Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Term Loan Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of the value of the Lien securing any
Term Loan Claimholder’s claim, without regard to the existence of the Lien of
the Revolving Credit Agent on behalf of the Revolving Credit Claimholders on the
Collateral.

6.7 Waiver – 1111 (b)(2) Issues.

(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, waives any claim it may hereafter have against any Revolving
Credit Claimholder arising out of the election of any Revolving Credit
Claimholder of the application of Section 111 l(b)(2) of the Bankruptcy Code out
of any grant of a security interest in connection with the Revolving Credit
Primary Collateral in any Insolvency or Liquidation Proceeding.

(b) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, waives any claim it may hereafter have against
any Term Loan Claimholder arising out of the election of any Term Loan
Claimholder of the application of Section 111 l(b)(2) of the Bankruptcy Code or
out of any grant of a security interest in connection with the Term Loan Primary
Collateral in any Insolvency or Liquidation Proceeding.

6.8 Separate Grants of Security and Separate Classification. The Term Loan
Collateral Agent, for itself and on behalf of the Term Loan Claimholders, and
the Revolving Credit Collateral Agent for itself and on behalf of the Revolving
Credit Claimholders, acknowledge and agree that: the grants of Liens pursuant to
the Revolving Credit Collateral Documents and the Term Loan Collateral Documents
constitute separate and distinct grants of Liens, and because of, among other
things, their differing rights in the Collateral, the Term Loan Obligations are
fundamentally different from the Revolving Credit Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in Section 6.8, if
it is held that the claims of the Term Loan Claimholders and the Revolving
Credit Claimholders in respect of the Term Loan Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Term Loan Collateral (with the effect being that, to the
extent that the aggregate value of the Term Loan Collateral is sufficient (for
this purpose ignoring all claims held by the Revolving Credit Claimholders), the
Term Loan Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Term Loan Agreement, arising from or
related to a default, which is disallowed as a claim in any Insolvency or
Liquidation Proceeding)

 

44



--------------------------------------------------------------------------------

before any distribution is made in respect of the claims held by the Revolving
Credit Claimholders, with the Revolving Credit Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Term Loan Collateral Agent, for itself and on
behalf of the Term Loan Claimholders, amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the
Revolving Credit Claimholders).

To further effectuate the intent of the parties as provided in Section 6.8, if
it is held that the claims of the Term Loan Claimholders and the Revolving
Credit Claimholders in respect of the Revolving Credit Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that, subject to Sections 2.1 and 4.1, all distributions shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Revolving Credit Collateral (with the effect being
that, to the extent that the aggregate value of the Revolving Credit Collateral
is sufficient (for this purpose ignoring all claims held by the Term Loan
Claimholders), the Revolving Credit Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest, including any additional interest payable pursuant to the Revolving
Credit Agreement, arising from or related to a default, which is disallowed as a
claim in any Insolvency or Liquidation Proceeding) before any distribution is
made in respect of the claims held by the Term Loan Claimholders, with the Term
Loan Collateral Agent, for itself and on behalf of the Term Loan Claimholders,
hereby acknowledging and agreeing to turn over to the Revolving Credit
Collateral Agent, for itself and on behalf of the Revolving Credit Claimholders,
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Term Loan Claimholders).

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under its Revolving Credit Loan Documents, acknowledges that it and
such Revolving Credit Claimholders have, independently and without reliance on
the Term Loan Collateral Agent or any Term Loan Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Revolving Credit Loan Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Revolving Credit
Agreement or this Agreement. The Term Loan Collateral Agent, on behalf of itself
and the Term Loan Claimholders, acknowledges that it and the Term Loan
Claimholders have, independently and without reliance on the Revolving Credit
Collateral Agent or any Revolving Credit Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Term Loan Documents or this Agreement.

 

45



--------------------------------------------------------------------------------

7.2 No Warranties or Liability. The Revolving Credit Collateral Agent, on behalf
of itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, acknowledges and agrees that each of the Term Loan Collateral Agent
and the Term Loan Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Term Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Term Loan
Collateral Agent and the Term Loan Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the Term Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders, acknowledges and agrees that each of the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the Revolving Credit Loan Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Revolving Credit Collateral Agent and
the Revolving Credit Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective Revolving
Credit Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Term Loan Collateral Agent and the Term
Loan Claimholders shall have no duty to the Revolving Credit Collateral Agent or
any of the Revolving Credit Claimholders, and the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall have no duty to the Term Loan
Collateral Agent or any of the Term Loan Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the Revolving Credit Loan Documents and the Term Loan Documents), regardless of
any knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the Agents, the Revolving Credit Claimholders or the Term Loan
Claimholders to enforce any provision of this Agreement or any Revolving Credit
Loan Document or Term Loan Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Grantor or by any
act or failure to act by such Agents, Revolving Credit Claimholders or Term Loan
Claimholders or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Revolving Credit Loan Documents or
any of the Term Loan Documents, regardless of any knowledge thereof which the
Agents or the Revolving Credit Claimholders or Term Loan Claimholders, or any of
them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Loan Documents
and Term Loan Documents and subject to the provisions of Section 5.3(a)), the
Agents, the Revolving Credit Claimholders and the Term Loan Claimholders may, at
any time and from time to time in accordance with the Revolving Credit Loan
Documents and

 

46



--------------------------------------------------------------------------------

Term Loan Documents and/or applicable law, without the consent of, or notice to,
the other Agent or the Revolving Credit Claimholders or the Term Loan
Claimholders (as the case may be), without incurring any liabilities to such
Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the Revolving Credit Loan
Documents or the Term Loan Documents; provided that any such increase in the
Revolving Credit Obligations or the Term Loan Obligations, as applicable, shall
not increase the sum of the Indebtedness (as defined in the Revolving Credit
Agreement or Term Loan Agreement, as applicable) constituting principal under
the Revolving Credit Agreement or Term Loan Agreement, as applicable, and (in
the case of the Revolving Credit Obligations), the face amount of any letters of
credit issued under the Revolving Credit Agreement and not reimbursed to an
amount in excess of the Revolving Credit Cap Amount or Term Loan Cap Amount, as
applicable;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

(c) Except as otherwise provided herein, the Revolving Credit Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, also agrees that the
Term Loan Claimholders and the Term Loan Collateral Agent shall have no
liability to the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, hereby waives any claim against any Term Loan
Claimholder or the Term Loan Collateral Agent, arising out of any and all
actions which the Term Loan

 

47



--------------------------------------------------------------------------------

Claimholders or the Term Loan Collateral Agent may take or permit or omit to
take with respect to:

(1) the Term Loan Documents;

(2) the collection of the Term Loan Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any Term
Loan Primary Collateral. The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, agrees that the Term Loan
Claimholders and the Term Loan Collateral Agent have no duty to them in respect
of the maintenance or preservation of the Term Loan Primary Collateral, the Term
Loan Obligations or otherwise.

(d) Except as otherwise provided herein, the Term Loan Collateral Agent, on
behalf of itself and the Term Loan Claimholders, also agrees that the Revolving
Credit Claimholders and the Revolving Credit Collateral Agent shall have no
liability to the Term Loan Collateral Agent or any Term Loan Claimholders, and
the Term Loan Collateral Agent, on behalf of itself and the Term Loan Lenders,
hereby waives any claim against any Revolving Credit Claimholder or the
Revolving Credit Collateral Agent, arising out of any and all actions which the
Revolving Credit Claimholders or the Revolving Credit Collateral Agent may take
or permit or omit to take with respect to:

(1) the Revolving Credit Loan Documents;

(2) the collection of the Revolving Credit Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Revolving Credit Primary Collateral. The Term Loan Collateral Agent, on behalf
of itself and the Term Loan Claimholders, agrees that the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent have no duty to them in
respect of the maintenance or preservation of the Revolving Credit Primary
Collateral, the Revolving Credit Obligations or otherwise.

(e) Until the Discharge of Term Loan Obligations, the Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Term Loan
Primary Collateral or any other similar rights a junior secured creditor may
have under applicable law.

(f) Until the Discharge of Revolving Credit Obligations, the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders; agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with

 

48



--------------------------------------------------------------------------------

respect to the Revolving Credit Primary Collateral or any other similar rights a
junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
and the Term Loan Collateral Agent and the Term Loan Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Credit Loan
Documents or any Term Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations or Term Loan Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving Credit
Loan Document or any Term Loan Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Term
Loan Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Term Loan Collateral Agent, the Term Loan Obligations or any Term Loan
Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Loan Document or any Term
Loan Document, the provisions of this Agreement shall govern and control.

8.2 Effectiveness: Continuing Nature of this Agreement: Severabilitv. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Term Loan Claimholders may continue, at any time and
without notice to any Agent, to extend credit and other financial accommodations
and lend monies to or for the benefit of the any Grantor in reliance hereon.
Each of the Agents, on behalf of itself and the Revolving Credit Claimholders or
the Term Loan Claimholders, as the case may be, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and

 

49



--------------------------------------------------------------------------------

shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to the any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the rights of the Revolving Credit
Claimholders under Section 6.4; and

(b) with respect to the Term Loan Collateral Agent, the Term Loan Claimholders
and the Term Loan Obligations, on the date of the Discharge of Term Loan
Obligations, subject to the rights of the Term Loan Claimholders under
Section 6.4.

8.3 Amendments: Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent arid each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, no Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that such amendment, modification or
waiver (i) adversely affects its rights hereunder, under the Term Loan Documents
or under the Revolving Credit Loan Documents or (ii) imposes any additional
obligation upon it.

8.4 Information Concerning Financial Condition of the Grantors and their
Subsidiaries. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Term Loan Collateral Agent and the Term
Loan Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Term Loan Obligations and (b) all other circumstances bearing
upon the risk of nonpayment of the Revolving Credit Obligations or the Term Loan
Obligations. Neither the Revolving Credit Collateral Agent and the Revolving
Credit Claimholders, on the one hand, nor the term Loan Collateral Agent and the
Term Loan Claimholders, on the other hand, shall have any duty to advise the
other of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the Revolving Credit
Collateral Agent or any of the Revolving Credit Claimholders, on the one hand,
or the Term Loan Collateral Agent and the Term Loan Claimholders, on the other
hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

 

50



--------------------------------------------------------------------------------

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Term Loan Claimholders or the Term Loan
Collateral Agent pays over to the Revolving Credit Collateral Agent or the
Revolving Credit Claimholders under the terms of this Agreement, the Term Loan
Claimholders and the Term Loan Collateral Agent shall be subrogated to the
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders; provided, however, that, the Term Loan Collateral Agent, on behalf
of itself and the Term Loan Claimholders, hereby agrees not to assert or enforce
all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Term Loan Collateral Agent or the Term Loan Claimholders that
are paid over to the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders pursuant to this Agreement shall not reduce any of the Term Loan
Obligations.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to the Term Loan Collateral Agent or the Term
Loan Claimholders under the terms of this Agreement, the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent shall be subrogated to
the rights of the Term Loan Collateral Agent and the Term Loan Claimholders;
provided, however, that, the Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Term Loan Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders that are paid over to the Term Loan Collateral Agent or the Term
Loan Claimholders pursuant to this Agreement shall not reduce any of the
Revolving Credit Obligations.

 

51



--------------------------------------------------------------------------------

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON

CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO IN THE EVENT

 

52



--------------------------------------------------------------------------------

OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT LOAN DOCUMENT OR TERM LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7 Notices. All notices to the Term Loan Claimholders and the Revolving Credit
Claimholders permitted or required under this Agreement shall also be sent to
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as maybe designated by such
party in a written notice to all of the other parties.

8.8 Further Assurances. The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, and the Term Loan Collateral Agent, on behalf of itself and the Term
Loan Claimholders under the Term Loan Documents, and the Grantors, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Revolving Credit Collateral Agent or the Term Loan Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10 Binding on Successors and Assigns. This Agreement shall be binding upon the
Revolving Credit Collateral Agent, the Revolving Credit Claimholders, the Term
Loan Collateral Agent, the Term Loan Claimholders and their respective
successors and assigns.

8.11 Specific Performance. Each of the Revolving Credit Collateral Agent and the
Term Loan Collateral Agent may demand specific performance of this Agreement.
The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, and the Term Loan Collateral Agent, on behalf of itself and
the Term Loan Claimholders, hereby irrevocably waive any defense based on the
adequacy of a

 

53



--------------------------------------------------------------------------------

remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders or the Term Loan
Collateral Agent or the Term Loan Claimholders, as the case may be.

8.12 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Agents, the Revolving Credit Claimholders and the Term Loan Claimholders.
Nothing in this Agreement shall impair, as between the Grantors and the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders, or as
between the Grantors and the Term Loan Collateral Agent and the Term Loan
Claimholders, the obligations of the Grantors to pay principal, interest, fees
and other amounts as provided in the Revolving Credit Loan Documents and the
Term Loan Documents, respectively.

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders on the one hand and the Term Loan Collateral Agent and the Term
Loan Claimholders on the other hand. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the Revolving Credit Obligations and the Term Loan
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

J. CREW OPERATING CORP. By:   /S/    JAMES S. SCULLY           Name: James S.
Scully  

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier (212)209-8175   Email: arlene.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier:
(212) 225-3999   Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW GROUP, INC. By:   /S/    JAMES S. SCULLY           Name: James S. Scully
 

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arlene.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier: (212)225-3999
  Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW INC. By:   /S/    JAMES S. SCULLY           Name: James S. Scully  

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arlene.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier:
(212) 225-3999   Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW INTERNATIONAL, INC. By:   /S/    NICHOLAS P. LAMBERTI           Name:
Nicholas P. Lamberti   Title:    Vice President and Controller

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arleae.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier:
(212) 225-3999   Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

GRACE HOLMES, INC. By:   /S/    JAMES S. SCULLY           Name: James S. Scully
 

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arleae.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 1006   Attention: Sang Jin Han, Esq.   Telecopier (212)225-39999
  Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

H.F.D. NO. 55, INC. By:   /S/    JAMES S. SCULLY           Name: James S. Scully
 

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arlene.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier:
(212) 225-3999   Email: shari@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

MADEWELL INC. By:   /S/    JAMES S. SCULLY           Name: James S. Scully  

Title:   Executive Vice President and

Chief Financial Officer

 

  c/o J. Crew Group, Inc.   770 Broadway   New York, New York 10013   Attention:
Arlene Hong, Esq.   Telecopier: (212) 209-8175   Email: arlene.hong@jcrew.com  
with a copy to:   Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, New York 10006   Attention: Sang Jin Han, Esq.   Telecopier:
(212) 225-3999   Email: shari@cgsh.com

 

 

 

 

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P., as Term Loan Administrative Agent and Term
Loan Collateral Agent By:   /S/    WILLIAM W. ARCHER           Name: William W.
Archer   Title:   Managing Director

 

  Goldman Sachs Credit Partners L.P.   1 New York Plaza   New York,   New York
10004  

Attention: Elizabeth Fischer, Vice President

– Bank Debt Portfolio Group

  Telecopier: (212)902-3000   E-mail: Elizabeth.fischer@gs.com   with a copy to:
  Goldman, Sachs & Co.   30 Hudson Street, 17th Floor   Jersey City, New Jersey
07302   Attention: Pedro Ramirez   Telecopier: (212) 428-1622   E-mail:
gsd.link@gs.com   and   Latham & Watkins LLP   633 W. 5th Street   Los Angeles,
California 90071   Attention: John E. Mendez, Esq.   Telecopier: (213) 891-8763
  Email: john.mendez@lw.com

 

 

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

Annex A

Revolving Credit Primary Collateral

The term “Revolving Credit Primary Collateral” shall mean all of the following
property now owned or at any time hereafter acquired by the Company or any
Guarantor, in which Company or any Guarantor now has or at any time in the
future may acquire any right, title or interests:

(a) all present and future rights of Company and each Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, and that (i) is for Inventory that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) is for services rendered or to be rendered, or (iii) arises out of the use
of a credit or charge card or information contained on or for use with the card
(such assets described in this paragraph (a) being referred to herein as
“Accounts”);

(b) all of Company’s and each Guarantor’s now owned and hereafter existing or
acquired goods, wherever located, which (i) are held by Company or any Guarantor
for sale or lease in the ordinary course of business or to be furnished under a
contract of service in the ordinary course of business; or (ii) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business (such assets described in this paragraph (b) being referred to herein
as “Inventory”);

(c) all real property, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located, and any fixtures
or equipment such as pumps, pipes, plumbing, cleaning, call and sprinkler
systems, fire extinguishing apparatuses and equipment, heating, ventilating,
plumbing incinerating, electrical, air conditioning and air cooling equipment
and systems, pollution control equipment, security systems, disposals, water,
gas, electrical, storm and sanitary sewer facilities, utility lines and
equipment, all water tanks, water supply, water power sites, fuel stations, fuel
tanks, fuel supply, generators, UPS power, racks, HVAC, boilers, water heaters,
light fixtures, ceiling and exhaust fans and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing;

(d) all chattel paper (including all tangible and electronic chattel paper)
arising in connection with or related to any of the Accounts, Inventory or other
Revolving Credit Primary Collateral, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(e) all instruments (including all promissory notes) arising in connection with
or related to any of the Revolving Credit Primary Collateral described in
clauses (a), (b), (c), (d), (g), (j) or (l) of this Annex A, but not arising in
connection with or related to the



--------------------------------------------------------------------------------

sale, license or other disposition of any Intellectual Property (other than to
the extent affixed to any Inventory or part of any Inventory and consistent with
Company and the Guarantors’ past practices);

(f) all documents arising in connection with or related to any of the Revolving
Credit Primary Collateral described in clauses (a), (b), (c), (d), (g), (j) or
(1) of this Annex A, but not arising in connection with or related to the sale,
license or other disposition of any Intellectual Property as defined in this
Annex A (other than to the extent affixed to any Inventory or part of any
Inventory and consistent with Company and the Guarantors’ past practices);

(g) all deposit accounts and investment accounts used in connection with or
related to any of the Accounts, Inventory or other Revolving Credit Primary
Collateral (but excluding the Restricted Account as defined below);

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights arising in connection with or related to
any of the Revolving Credit Primary Collateral described in clauses (a), (b),
(c), (d), (g), (j) or (l) of this Annex A, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of any of
the Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (l) of this Annex A, but not arising in connection with or related
to the sale, license or other disposition of any Intellectual Property (other
than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices), including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to such
Revolving Credit Primary Collateral; (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party; (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, other Revolving Credit Primary Collateral, including returned,
repossessed and reclaimed goods; and (iv) deposits by and property of account
debtors or other persons securing the obligations of account debtors;

(j) all investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts, but excluding Pledged Stock as defined below and
excluding investment property in the Restricted Account as defined below) and
all monies, credit balances, deposits and other property of Company or any
Guarantor now or hereafter held or received by or in transit to the Revolving
Credit Collateral Agent or any Revolving Credit Lender or its affiliates or at
any other depository or other institution from or for the account of the Company
or any Guarantor, whether for safekeeping, pledge, custody, transmission,
collection of otherwise;

 

4



--------------------------------------------------------------------------------

(k) all commercial tort claims arising from or in connection with any of the
Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (1) of this Annex A, but not arising in connection with or related
to the sale, license or other disposition of any Intellectual Property (other
than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(1) to the extent not otherwise described above, (i) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (ii) all payment intangibles
of Company or any Guarantor; (iii) letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Company or any
Guarantor or otherwise in favor of or delivered to Company or any Guarantor in
connection with any Account; (iv) all other accounts, contract rights, chattel
paper, instruments, notes, general intangibles and other forms of obligations
owing to the Company or any Guarantor from the sale, lease or other disposition
of any of the Revolving Credit Primary Collateral described in clauses (a), (b),
(c), (d), (g), (j) or (1) of this Annex A, licensing of any other Revolving
Credit Primary Collateral, rendition of services or otherwise relating to any
Accounts, Inventory or other Revolving Credit Primary Collateral (including,
without limitation, choses in action, causes of action, or other rights and
claims of the Company or any Guarantor against carriers, shippers, processors,
warehouses, bailees, custom brokers, freight forwarders, or other third parties
at any time in possession or control of, or using, any of the other Revolving
Credit Primary Collateral or any sellers of any other Revolving Credit Primary
Collateral and refunds of sales, use or excise taxes arising from the sale or
other disposition of Inventory or other Revolving Credit Primary Collateral);

(m) all books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to any of the
Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (1) of this Annex A, or any account debtor (including customer
lists), together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of the Company or any Guarantor with
respect to the foregoing maintained with or by any other person); and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Revolving Credit Primary Collateral.

For purposes of this Annex A, the following terms shall have the meanings given
to them below:

(i) “Intellectual Property” shall have the meaning given to such term in Annex C
to this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) “Pledged Stock” shall mean Collateral consisting of shares of capital stock
of Company, any Guarantor or any Subsidiary of Company or any Guarantor (whether
denominated as common stock or preferred stock), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in Company, any Guarantor or any Subsidiary of Company or any
Guarantor and all securities convertible into or exchangeable for any of the
foregoing and all warrants, options or other rights to purchase or subscribe for
any of the foregoing, whether or not presently convertible, exchangeable or
exercisable.

(iii) “Restricted Account” shall mean the investment account which is a
restricted account maintained by Company with Term Loan Administrative Agent, an
affiliate of Term Loan Administrative Agent or at a financial institution
otherwise designated by Term Loan Administrative Agent into which Holdings or
Company shall have deposited (a) proceeds of the Term Loan Agreement in an
amount not less than the amount necessary to prepay or redeem any 9 3/4% Notes
that shall remain outstanding immediately following the date of this Agreement
and (b) such other amounts to be utilized for such purposes as expressly
permitted under the Revolving Credit Agreement; and which investment account is
established and used solely for the purpose of holding such proceeds and such
other amounts and at all times shall be subject to the first priority perfected
security interest of Term Loan Collateral Agent.

 

6



--------------------------------------------------------------------------------

Annex B

Term Loan Primary Collateral

All Collateral other than Revolving Credit Primary Collateral.

 

B-1



--------------------------------------------------------------------------------

Annex C

Intellectual Property

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether the Company or any Guarantor
that is party to the Term Loan Collateral Documents as a “grantor” is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 10(B) annexed to the Collateral Questionnaire (as defined in the
Term Loan Collateral Documents, as in effect on the date hereof) (as such
schedule may be amended or supplemented from time to time).

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to in Schedule 10(A) annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time), (ii) all extensions and renewals thereof, (iii) all rights
corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages and proceeds of suit.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 10(D)
annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 10(C) annexed to the Collateral
Questionnaire (as such schedule may be amended or supplemented from time to
time), (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all licenses, claims, damages, and proceeds of suit arising
therefrom, and (vii) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

C-1



--------------------------------------------------------------------------------

“Proceeds” shall mean: all “proceeds” as defined in Article 9 of the UCC, and in
any event, shall include, without limitation (i) payments or distributions made
with respect to any Investment Related Property (as defined in the Term Loan
Collateral Documents, as in effect on the date hereof) and (ii) whatever is
receivable or received when Collateral or proceeds are sold, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 10(F) annexed to the Collateral Questionnaire (as such schedule may
be amended or supplemented from time to time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 10(E) annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time), (ii) all extensions or
renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by the foregoing, (iv) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT O

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

MASTER ASSIGNMENT AND RESIGNATION AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

MASTER ASSIGNMENT AND RESIGNATION AGREEMENT

This Master Assignment and Resignation Agreement (this “Agreement”) is entered
into as of May 4, 2007, by and among Wachovia Bank, National Association,
successor by merger to Congress Financial Corporation, as the administrative
agent and as collateral agent (the “Agent”), and as a Lender (in such capacity,
“Wachovia”) under the Credit Agreement (as defined below), Citicorp, USA, Inc.,
as the successor administrative agent and collateral agent under the Credit
Agreement (“Citicorp”), J. Crew Operating Corp., a Delaware corporation
(“Operating”), J. Crew Inc., a New Jersey corporation (“J. Crew”), Grace Holmes,
Inc., a Delaware corporation doing business as J. Crew Retail (“Retail”). H.F.D.
No. 55, Inc., a Delaware corporation doing business as J. Crew Factory
(“Factory”). Madewell Inc., a Delaware corporation (“Madewell”, and together
with Factory, J. Crew, Retail, and Operating, each individually a “Borrower” and
collectively, the “Borrowers”), J. Crew Group, Inc., a Delaware corporation
(“Holdings”) and J. Crew International, Inc., a Delaware corporation (“JCI” and
together with Holdings, each individually a “Guarantor” and collectively, the
“Guarantors”), and the Lenders (defined below). Defined terms in the Credit
Agreement have the same meanings where used herein, unless otherwise defined.

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Agent, certain financial
institutions party thereto (the “Lenders”) and Bank of America, as the
Syndication Agent, are parties to that certain Amended and Restated Loan and
Security Agreement, dated as of December 23, 2004 (as amended, modified, or
supplemented prior to the Effective Date (as defined in Section 6 below), the
“Credit Agreement”);

WHEREAS, each Lender has assigned all of its right, title and interest, in its
pro rata share of the Revolving Loans and the Commitments to Wachovia pursuant
to various Assignment and Acceptance Agreements between Wachovia and each such
Lender (the “Lenders’ Assignment and Acceptance Agreement”);

WHEREAS, the Agent wishes to resign as Agent under the Credit Agreement and
Wachovia wishes to appoint Citicorp as successor administrative agent and
collateral agent (the “Successor Agent”);

WHEREAS, in connection with that certain Assignment and Acceptance Agreement (as
defined below), by and between Wachovia and Citicorp, Wachovia desires to sell
and assign, and Citicorp agrees to purchase, all of the outstanding Revolving
Loans and all Commitments under the Credit Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Resignation and Appointment.

(a) As of the Effective Date (as defined in Section 6 below), Wachovia resigns
as the Agent under the Credit Agreement. The Agent agrees to execute all
documents necessary or appropriate to evidence the appointment of Citicorp as
the Successor Agent. The parties hereto hereby confirm that all of the
provisions of the Credit Agreement, including, without



--------------------------------------------------------------------------------

limitation, Section 12 (The Agent) and Section 11.15 (Indemnification) to the
extent they pertain to the retiring Agent, shall survive the Agent’s resignation
hereunder, and inure to the benefit of the Agent. Notwithstanding any of the
foregoing, Citicorp shall not be liable for any actions taken or omitted to be
taken by the Agent nor for any actions taken or omitted to be taken by the Agent
pursuant to this Agreement.

(b) As of the Effective Date, the Agent hereby assigns all Liens and security
interests under the Credit Agreement and the other Assigned Financing Agreements
(as defined in Section 3 below) to Citicorp, as Successor Agent, including,
without limitation, all Liens with respect to Intellectual Property filed with
the United States Patent and Trademark Office and the United States Copyright
Office. Notwithstanding anything contained herein or in any other Assigned
Financing Agreements, all of such Liens and security interests shall in all
respects be continuing and in effect and are reaffirmed pursuant to the Assigned
Financing Agreements.

2. Purchase. As of the Effective Date, Wachovia agrees to sell (pursuant to the
Assignment and Acceptance Agreement (defined below)) to Citicorp, and Citicorp
agrees to purchase and assume, all of Wachovia’s right, title and interest as
Lender in all of the Revolving Loans and Commitments and related rights and
obligations pursuant to the Assigned Financing Agreements.

3. Assigned Financing Agreements. The parties agree that all rights and
obligations respectively assigned to, and assumed by, Citicorp, pursuant to this
Agreement and the transactions contemplated hereby, shall not include any rights
or obligations of the Agent pursuant to any fee letter. The Credit Agreement and
the other Financing Agreements, excluding any fee letter to the extent set forth
in the preceding sentence, are referred to herein as the “Assigned Financing
Agreements”.

4. Representations and Warranties of the Agent, Wachovia and Citicorp.

(a) The Agent hereby represents and warrants that it is legally authorized to
enter into and has duly executed and delivered this Agreement

(b) Wachovia hereby represents that it is legally authorized to enter into and
has duly executed and delivered this Agreement.

(c) Citicorp hereby represents and warrants that it is legally authorized to
enter into and has duly executed and delivered this Agreement.

(d) This Agreement is hereby made by Wachovia at the joint request of Citicorp,
the Borrowers and the Guarantors and is made without representation or warranty
of any kind, nature or description and without recourse to Wachovia under any
circumstances. Without limiting the generality of the foregoing, Citicorp
acknowledges that Wachovia has made no representation or warranty as to the
financial condition of the Borrowers and the Guarantors or account debtors,
values, quality, quantities or locations of inventory or other assets or the
collectibility or realizability of any Collateral or any Obligations or as to
the legality, validity, enforceability, perfection or priority of any
Obligations or Collateral. Citicorp acknowledges that it has made, to the extent
determined by Citicorp to be necessary or prudent, its own independent
investigation and determination of the foregoing matters and all other matters
pertaining to the assignment made hereby.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties of Borrowers and each Guarantor. Each of the
Borrowers and each Guarantor hereby represents and warrants that:

(a) after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing;

(b) each Borrower and each Guarantor has the power, and has been duly authorized
by all requisite action, to execute and deliver this Agreement and the other
documents and agreements executed and delivered in connection herewith to which
it is a party. This Agreement has been duly executed by each Borrower and each
Guarantor and the other documents and agreements executed and delivered in
connection herewith to which any Borrower or a Guarantor is a party have been
duly executed and delivered by each Borrower and each Guarantor, as applicable;

(c) this Agreement is the legal, valid and binding obligation of each Borrower
and each Guarantor, the other documents and agreements executed or delivered in
connection herewith to which any Borrower or Guarantor is a party are the legal,
valid and binding obligations of each such Borrower or Guarantor, in each case
enforceable against such Borrower and Guarantor in accordance with their
respective terms, except as such enforceability may be limited by any applicable
bankruptcy, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and subject to general equitable
principles which may limit the right to obtain equitable remedies; and

(d) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection therewith do not
and will not (i) violate any law, rule, regulation or court order to which any
Borrower or Guarantor is subject or (ii) conflict with or result in a breach of
the constituent documents of any Borrower or any Guarantor or any other
agreement or instrument to which it is party or by which the properties of any
Borrower or Guarantor is bound.

6. Conditions Precedent to Effectiveness. The obligations of the parties hereto
set forth in Sections 1 and 2 hereof shall become effective immediately upon the
date (the “Effective Date”) when each of the following conditions shall first
have been satisfied:

(a) Each of the parties hereto shall have executed and delivered this Agreement;

(b) Each of Citicorp and Wachovia shall have executed and delivered to each
other counterparts of an assignment and acceptance agreement, in the form
attached hereto as Exhibit A (the “Assignment and Acceptance Agreement”), for
the assignment of all outstanding Revolving Loans and Commitments under the
Credit Agreement from Wachovia to Citicorp;

(c) Wachovia shall have received payment in immediately available funds from the
Borrowers all costs, expenses and other amounts payable pursuant to the Assigned
Financing Agreements, as set forth on Schedule 1 hereto, in each case to the
account(s) specified on Schedule 1 hereto;

(d) Citicorp shall have received from the Agent and the Lenders copies of all
administrative documentation with respect to the Financing Agreements, including
but not

 

3



--------------------------------------------------------------------------------

limited to such tax forms, statements of loan balances and statements of accrued
interest, fees and expenses, as Citicorp shall reasonably request; and

(e) Wachovia shall have received the fully executed Lenders’ Assignment and
Acceptance Agreement.

7. Further Assurances.

(a) Without limiting their obligations in any way under any of the Financing
Agreements, the Borrowers and the Guarantors reaffirm and acknowledge their
obligations to Citicorp as the Successor Agent with respect to the Credit
Agreement and the other Financing Agreements.

(b) The Agent agrees that, following the Effective Date, it shall (i) furnish,
at Borrowers’ expense, additional releases, termination statements and such
other documents, instruments and agreements as are customary and may be
reasonably requested by Successor Agent in order to effect and evidence more
fully the matters covered hereby and (ii) deliver to Successor Agent all
original stock certificates, instruments, promissory notes and other property of
Holdings or any of its Subsidiaries held by the Agent to the extent such relate
to any of the Financing Agreements. The Agent authorizes the Borrowers, the
Guarantors and the Successor Agent (and their respective counsel) to prepare and
file such UCC financing statements and amendments under the Uniform Commercial
Code in the offices and jurisdictions that Successor Agent deems necessary or
appropriate to evidence the matters referred to herein.

8. Consent.

(a) The Agent and Wachovia, hereby (x) consent to the Agent’s resignation and
Successor Agent’s appointment and (y) waive any requirements that may have not
been met under the Credit Agreement (including under Section 12.13) with respect
to the above resignation and appointment.

(b) The parties hereto consent to the conveyance by Holdings to J. Crew of all
right, title and interest of Holdings to the Trust Property (as defined in that
certain Deed of Trust, Assignment of Lease and Rents, Security Agreement and
Fixture Filing dated as of December 23, 2002 (as amended) by and from Holdings
and J. Crew to Caskie & Frost, for the benefit of Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation, as Agent,
filed as Instrument No. 020013872 in the Clerk’s Office of the Circuit Court of
the City of Lynchburg, Virginia).

9. Release. Borrowers and Guarantors hereby release, discharge and acquit the
Agent, Lenders and their respective officers, directors, agents and employees
and their respective successors and assigns, from (a) all obligations to
Borrowers and Guarantors (and their respective successors and assigns) and
(b) any and all claims, demands, debts, accounts, contracts, liabilities,
actions and causes of actions, whether in law or in equity, that any Borrower or
Guarantor at any time had or has, or that its successors and assigns hereafter
can or may have against the Agent, any Lender or any of their respective
officers, directors, agents or employees and their respective successors and
assigns, in the case of each of clauses (a) and (b), to the extent arising in
connection with or relating in any way to the Credit Agreement.

 

4



--------------------------------------------------------------------------------

10. Effect of Agreement. The parties hereto acknowledge that (i) the execution
and performance of this Agreement and the other documents referenced herein
shall constitute an assignment of the Revolving Loans under the Financing
Agreements and shall not constitute a repayment thereof or a “Discharge of
Revolving Credit Obligations” as defined in the Term Loan Intercreditor
Agreement, and (ii) Wachovia shall have no obligation to provide any further
financial accommodations to or for the benefit of the Borrowers or its
Affiliates pursuant to the Financing Agreements.

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Agent, Wachovia and
Citicorp and shall be binding upon the successors and assigns of the Borrowers
and each Guarantor.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

13. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

14. Interpretation. This Agreement is a Financing Agreement for the purposes of
the Credit Agreement.

15. APPLICABLE LAW. THlS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT AGREEMENT.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

(as successor in interest to CONGRESS FINANCIAL
CORPORATION)

individually and as Agent and Lender

By:   /S/    SANG KIM           Name: Sang Kim   Title:   Vice President

 

CITICORP USA, INC.,

individually and as Successor Agent

By:       Name:   Title:

 

 

 

[SIGNATURE PAGE TO MASTER ASSIGNMENT AND RESIGNATION AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

(as successor in interest to CONGRESS

FINANCIAL CORPORATION)

individually and as Agent and Lender

By:       Name:   Title:

CITICORP USA, INC.,

individually and as Successor Agent

By:   /S/    THOMAS. M. HALSCH           Name: Thomas. M. Halsch  
Title:  Director

[SIGNATURE PAGE TO MASTER ASSIGNMENT AND RESIGNATION AGREEMENT]



--------------------------------------------------------------------------------

Acknowledged and accepted as of the date first
written above:

 

BORROWERS

 

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC.

H.F.D. NO. 55, INC.

MADEWELL INC.

By:   /S/    JAMES S. SCULLY         Name: James S. Scully Title:   Chief
Financial Officer

 

GUARANTORS

 

J. CREW GROUP, INC.

By:   /S/    JAMES S. SCULLY        

Name: James S. Scully

Title:   Chief Financial Officer

J. CREW INTERNATIONAL, INC.

By:   /S/    NICHOLAS P. LAMBERTI        

Name: Nicholas P. Lamberti

Title:   Vice President and Controller

 

 

[SIGNATURE PAGE TO MASTER ASSIGNMENT AND RESIGNATION AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1

Existing Amounts

 

     

Amount

Principal

   $882,381.05

Interest

   $202.21

Unused Line Fee

   $4,280,07

Monthly Service Fee

   $4,000.00

L/C Fees

   $5,171.88

Assignment Fee

   $5,000.00

Legal Reserve

   $60,000.00

Early Termination Fee

   $137,500.00

Total Amount Owed under the Credit Agreement:

   $1,098,535.21

 

Wire Transfer Information for the Payoff Amount:

Credit Bank:

   

ABA#

   

For Credit To:

   

Account No.

   

For Further Credit To:

   

Account No.

   

Att:

   

Ref:

   

 

8



--------------------------------------------------------------------------------

Exhibit A

Assignment and Acceptance Agreement

 

9



--------------------------------------------------------------------------------

[Execution]

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of May 4, 2007 is made between Wachovia Bank, National Association (the
“Assignor”) and Citicorp USA, Inc. (the “Assignee”).

W I T N E S S E T H:

WHEREAS, Wachovia Bank, National Association, in its capacity as administrative
agent pursuant to the Loan Agreement (as hereinafter defined) acting for and on
behalf of the parties thereto as lenders (in such capacity, “Administrative
Agent”), Bank of America, N.A., in its capacity as syndication agent pursuant to
the Loan Agreement acting for and on behalf of the parties thereto as lenders
(in such capacity, “Syndication Agent”), Assignor, successor by merger to
Congress Financial Corporation, in its capacity as collateral agent pursuant to
the Loan Agreement acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), Wachovia Capital Markets, LLC, in its capacity as
sole lead arranger and sole bookrunner (in such capacity, “Arranger”), and the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered into financing arrangements pursuant to
which Administrative Agent, Syndication Agent, Agent and Lenders may make loans
and advances and provide other financial accommodations to J. Crew Operating
Corp., J. Crew, Inc., Grace Holmes, Inc. d/b/a J. Crew Retail, and HFD No. 55,
Inc. d/b/a J. Crew Factory (collectively, “Borrowers”) as set forth in the
Amended and Restated Loan and Security Agreement, dated December 23, 2004, by
and among Borrowers, certain of their affiliates, Administrative Agent,
Syndication Agent, Agent, Arranger and Lenders (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Revolving Loans (the “Committed Loans”) to Borrowers in an aggregate amount not
to exceed $170,000,000 (the “Commitment”);

WHEREAS, Assignor wishes to assign to Assignee all rights and obligations of
Assignor under the Loan Agreement in respect of its Commitment in an amount
equal to $170,000,000 (the “Assigned Commitment Amount”) on the terms and
subject to the conditions set forth herein and in the Master Assignment and
Resignation Agreement, dated of even date herewith (the “Master Assignment
Agreement”) to which the undersigned are parties, and Assignee wishes to accept
assignment of such rights and to assume such obligations from Assignor on such
terms and subject to such conditions;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be one hundred (100%) percent.

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. It is the intent of the parties hereto that the
Commitment of Assignor shall, as of the Effective Date, be reduced by an amount
equal to the Assigned Commitment Amount and Assignor shall relinquish its rights
and be released from its obligations under the Loan Agreement to the extent such
obligations have been assumed by Assignee; provided, that, Assignor shall not
relinquish its rights under Sections 2.1, 6.4, 6.8 and 6.9 of the Loan Agreement
to the extent such rights relate to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $170,000,000.

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $0 (as such amount may be
further reduced by any other assignments by Assignor on or after the date
hereof).

2. Payments.

(a) In connection with the sale, assignment and transfer contemplated in
Section 1 hereof, Borrowers have repaid to Agent the sum of $1,098,535.21,
representing Assignee’s Pro Rata Share of the amounts set forth on Schedule 1 of
the Master Assignment Agreement immediately prior to giving effect to such
payment.

(b) Assignee shall pay to Agent the processing fee in the amount specified in
Section 14.7(a) of the Loan Agreement.

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Commitment

 

2



--------------------------------------------------------------------------------

Amount shall be for the account of Assignee. Each of Assignor and Assignee
agrees that it will hold in trust for the other party any interest, fees and
other amounts which it may receive to which the other party is entitled pursuant
to the preceding sentence and pay to the other party any such amounts which it
may receive promptly upon receipt.

4. Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of J. Crew Group, Inc. and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.

5. Effective Date; Notices.

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be May 4, 2007 (the “Effective Date”); provided, that, the
following conditions precedent have been satisfied on or before the Effective
Date:

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower Agent and Agent;

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Agent.

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower Agent and Agent for acknowledgment by Agent, a Notice
of Assignment in the form attached hereto as Schedule 1.

6. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent and
Borrowers that under applicable law and treaties no tax will be required to be
withheld by Assignee, Agent or Borrowers with respect to any payments to be made
to Assignee hereunder or under any of the Financing Agreements, (b) agrees to
furnish (if it is not a “United States Person” as such term is defined in
Section 7701(a)(30) of the Code) to Agent and Borrowers prior to the time that
Agent or Borrowers are required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8

 

3



--------------------------------------------------------------------------------

ECI or U.S. Internal Revenue Service Form W-8 BEN (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new Forms W-8 ECI or W-8 BEN upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
Assignee, and (c) agrees to comply with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

7. Representations and Warranties.

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, Guarantors or any of their respective
Affiliates, or the performance or observance by Borrowers, Guarantors or any
other Person, of any of its respective obligations under the Loan Agreement or
any other instrument or document furnished in connection therewith.

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment

 

4



--------------------------------------------------------------------------------

and Acceptance has been duly executed and delivered by it and constitutes the
legal, valid and binding obligation of Assignee, enforceable against Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights to general equitable principles.

8. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

9. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

(f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Sang Kim

Title:   Vice President CITICORP USA, INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

CITICORP USA, INC. By:  

/s/ Marcus Wunderlich

  MARCUS WUNDERLICH Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

May 4, 2007

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attn.: Portfolio Manager

Re:  J. Crew

Ladies and Gentlemen:

Wachovia Bank, National Association, successor to Congress Financial
Corporation, in its capacity as agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), Wachovia Bank, National Association, in its
capacity as arranger pursuant to the Loan Agreement (in such capacity,
“Arranger”) and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have entered into financing arrangements pursuant to which Agent and Lenders may
make loans and advances and provide other financial accommodations to J. Crew
Operating Corp., J. Crew, Inc., Grace Holmes, Inc. d/b/a J. Crew Retail, and HFD
No. 55, Inc. d/b/a J. Crew Factory (collectively, “Borrowers”) as set forth in
the Amended and Restated Loan and Security Agreement, dated December 23, 2004,
by and among Borrowers, certain of their affiliates, Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
Wachovia Bank, National Association (the “Assignor”) to Citicorp USA, Inc. (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to one hundred (100%) percent of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand that the Assignor’s Commitment shall
be reduced by $170,000,000 to zero (0).

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.



--------------------------------------------------------------------------------

3. The following administrative details apply to Assignee:

 

  (A) Notice address:

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Telephone No.: 212-840-2000

Telecopy No.: 212-545-4283

 

  (B) Payment instructions:

Account No.: 5000000030279

ABA No.: 053-000-219

Account Name: Wachovia Capital Finance

At: Wachovia Bank, N.A., Charlotte, N.C.

Reference: J. Crew Group, Inc.

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours, WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Sang Kim

Title:   Vice President CITICORP USA, INC. By:  

 

Title:  

 

 

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:  

/s/ Sang Kim

Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours, WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Sang Kim

Title: Vice President CITICORP USA, INC. By:  

/s/ Marcus Wunderlich

  MARCUS WUNDERLICH Title:   Vice President

 

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:  

/s/ Sang Kim

Title:   Vice President